20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 1 of 178




                                 TAB 8
   20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 2 of 178
                                                                                 9/9/2020 11:49 AM
                                                                                                  Velva L. Price
                                                                                                 District Clerk
                                                                                                 Travis County
                     BUSINESS RECORDS AFFIDAVIT OF JUSTIN                    BAYNE            D-1-GN-20-004507
                                                                                                 Sandra Santos


   THE STATE OF TEXAS                     §
                                          §
   COUNTY OF TRAVIS                       §

          BEFORE ME, the undersigned authority, on this day personally appeared Justin Bayne,
   who after being duly sworn under oath, deposed as follows:
           1.     My name is Justin Bayne. I am over the age of eighteen years of age, of sound

   mind, and fully competent to make this declaration. I have personal knowledge of the facts set

   forth in this declaration, and they are true and correct. I obtained personal knowledge of these

   facts from my work experience as the President of 4811 SoCo, L.P. (“Lender”).

           2.      I am the custodian of records for Lender. I am familiar with the manner in which

Lender’s records are created and maintained by virtue of my duties and responsibilities as Lender’s

Manager. Attached hereto as Exhibits 1-8, 10-14, 16, 20, 28-30, 31-33 are records from Lender.

Exhibits 1-4, 6, 8, 10-14, 16, 28-29, and 31 were transferred to Lender by Original Lender in the

process of the loan sale, a number of which were pursuant to the loan sale agreement. Such records

were prepared by persons with knowledge of the matters set forth therein. The records attached

thereto are the originals or exact duplicates of the originals and are true and certified copies of the

original documents. It is the regular practice of Lender to make the attached type of records at or near

the time of each act, event, condition, opinion, or diagnosis set forth in the records. Some of the

records were from information transmitted by persons with knowledge of the matters set forth. It is

the regular practice of Lender for this type of records to be made by, or from information transmitted

by, persons with knowledge of the matters set forth in them. The attached records are kept by Lender

in the regular course of business, and it is the regular course of business of Lender




                                                     1
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 3 of 178




for such records to be made by, or from information transmitted by an employee, representative, or

agent of Lender with knowledge of the act, event, or opinion recorded.




                                                2
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 4 of 178
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 5 of 178




                                EXHIBIT NO. 1                         EX. 1-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 6 of 178




                                EXHIBIT NO. 1                         EX. 1-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 7 of 178




                                EXHIBIT NO. 1                         EX. 1-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 8 of 178




                                EXHIBIT NO. 1                         EX. 1-004
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 9 of 178




                                EXHIBIT NO. 1                         EX. 1-005
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 10 of 178




                                 EXHIBIT NO. 1                        EX. 1-006
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 11 of 178




                                 EXHIBIT NO. 1                        EX. 1-007
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 12 of 178




                                 EXHIBIT NO. 1                        EX. 1-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 13 of 178




                                 EXHIBIT NO. 1                        EX. 1-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 14 of 178




                                 EXHIBIT NO. 1                        EX. 1-010
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 15 of 178




                                 EXHIBIT NO. 1                        EX. 1-011
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 16 of 178




                                 EXHIBIT NO. 1                        EX. 1-012
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 17 of 178




                                                      LOAN AGREEMENT


            THIS LOAN AGREEMENT ("Agreement") is made and delivered as of March                     ±1_,
                                                                                                    2017 (the
    "Effective Date''), by and between WC 4811 SOUTH CONGRESS, LLC ("Borrower") and FIRST STATE
    BANK CENTRAL TEXAS ("Lender"). For and in consideration of the mutual promises herein contained
    and other good and valuable considenition, the receipt and sufficiency of which are hereby acknowledged,
    Bo11'ower and Lender agree as follows:

                                                ARTICLE I. DEFlNITTONS

              1.01     Defi ned Terms. In addition to terms de.fined elsewhere in this Agreement, the fo llowing
                       te ms, as u sed in th.is Agreement, shall have the meanings set fol'th below. The singular
                       number shall be deemed lo include th e plural, the masculine gender shall include the
                       feminine and neuter genders, and vice versa.

                        Collateral 11 shall mean, as the context dictates, the Real Property and the Personal Property
                       11


                       given, collaterally assigned, pledged or granted or to be given to secure the Indebtedness and
                       all of the respective owner(s) rights, title and interest in and to the same.

                       "Default" shall mean any condition or event whkh, with the giving of notice or the passage
                       ohime, or both, would constitute an Event of Default.

                       "GAA.P'' shall mean generally accepted accounting principles consistently applied .

                       "Gruntor(s)" shall mean any Loan Party who shall own an interest in any property that is
                       to be subject to a Lien which secures any of the Indebtedness.

                       "Gunrnntor(s)'' shall mem1, as the context dictates, any persou(s) (other than the Bon-ower)
                       who shall, at any time guarantee or otherwise be or become obligated for the repayment or
                       the performance of all or a11y part of the Indebtedness.

                        "Improvements" shall mean all exisling and future buildings, structures and other
                        improvements made to the Land, along with all fixtmes and pennanently installed
                        machinery and equipment on the Land and personal p~·operty owned by a Loan Party and
                        used to maintain or service the improvements on the Land.

                        "lndebtedness 11 shall mean all loans, advances, indebtedness, obligations and liabilities of
                        Bon-ower to Lender wider any Loan Document, together with all other indebtedness,
                        obligations at1d liabilities whatsoever of Borrower to Lender, whether matured or
                        unmatured, liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
                        several, due or to become due, now existing or hereafter arising, voluntary or involuntary,
                        !mown or unknown, or oTiginally payable to Lender or to a thi.rd party and subHequently
                        acquired by Lender including, without limitation, any: late charges; loan fees or charges;
                        overdraft indebledness; costs incun-ed by Lender in establishing, determining, continuing
                        ol' de fonding the validity or priority of any Lien or in pursuing any of its rights or remedies
                        under any Loan Document or in connection with any proceeding involving Lender as a

     .ING l 7\FSBCT\WC48 l l\h l 7093Ln/\grv3.wpci
     Marc~ 30, 20 l 7 (l 2:45pm)                                                                         LOAN ACIHEEMENT




                                                     EXHIBIT NO. 2                                    EX. 2-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 18 of 178




                  result of any financial accommodation to Borrower; debts, obligations and liabilities for
                  which Borrower would otli.erwise be liable to the Lender were it not for the invalidity or
                  enforceability of them by reason of any Bankruptcy, insolvency or other law or for any other
                  reason; and reasonable costs and expenses of attorneys and paralegals, whether any suit or
                  other action is instituted, and to court costs if suit or action is instituted, and whether any
                  such fees, costs or expenses are incurred at the trial court 1evel or on appea 1, in Bankniptcy,
                  in administrative proceedings, in probate proceedings or otherwise; provided, however, that
                  the tem1 Indebtedness shall not include any consumer loati to the extent treatment of such
                  Joan as part of the Indebtedness would violate any law, rule or regulation.
                  11
                       Lnnd 11 shall mean the following described real property:

                   14.993 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE
                   SURVEY NO. 20, ABSTRACT NO. 8, INTRA VIS COUNTY, TEXAS, BEING MORE
                   FULLY DESCRIBED BY METES AND BOUNDS ON EXHIBIT 11 A" ATTACHED
                   HERETO AND MADE A PART HEREOF FOR ALL PURPOSES, BElNG THE
                   FOLLOWlNG FOUR TRACTS:

                   TRACT 1:

                   4.32 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE, IN
                   TRAVIS COUNTY, TEXAS, BEING THE SAME PROPERTY CONVEYED BY ABEL
                   J. & MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT FLP
                   PROPERTIES - Ill, IN A DEED DATED MAY 6, 2010, RECORDED lN DOCUMENT
                   NUMBER 2010125 l21, OFTHEOFFICIALPUBUCR ECORDS OF TRAVIS COUNTY,
                   TEXAS.

                   I.RACT 2:

                       5.6839 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
                       IN TRAVIS COUNTY, TEXAS, I3EING THE SAME PROPERTY AS TRACT ONE
                       CONVEYED 13Y .SASHA THERlOT SANDERS, TEAL THERIOT SANDERS AND
                       ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC, IN
                       A DEED DATED MAY 6, 2010, R}3CORDED IN DOCUMENT NUMBER 210125125,
                       OF THE OFFICIAL PUBLIC RECORDS OF TR.A VTS COUNTY, TEXAS.

                       TRACT3:

                       2.620 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
                       lN TRAVIS COUNTY, TEXAS, BEING THE SAME PROPERTY AS TRACT TWO
                       CONVEYED BY SASHA THERIOT SA..l\/DERS, TEAL THERIOT SANDERS AND
                       ZACHARY CURTIS SANDERS TO SANDERS CHlLDRENINYESTMENTS, LLC, IN
                       A DEED DATED MAY 6, 2010, RECORDED IN DOCUMENT NUMBER 2010125125,
                       OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS.




   JNG l 7\FSl3CT\WC4811\b17093 LnAgrv3.wpd
   Murch 30. 2017 ( 12:45p111)                             2                                        l.OAN   AGRf.;EM~NT




                                                EXHIBIT NO. 2                                        EX. 2-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 19 of 178




                   TRACT4:

                   2.32 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE, IN
                   TRAVIS COUNTY, TEXAS, AND BEING THE SAME PROPERTY CONVEYED BY
                   SUZANNE MARIE SANDERS AND CURTIS NOLEN SANDERS TO SANDERS FLP
                   PROPERTIES ·I, LLC, IN ADEED DATED MAY 6, 20 l 0, RECORDED L\J DOCUMENT
                   NUMBER 2010125122, OF nrn OPFICW_, PUBLIC RECORDS OF TRAvts COUNTY,
                   TEXAS ..

                   "Lease" shall mean, individually and collectively, each lease that encumbers the Land by
                   and between eac~ respective tenant thereto as tenant (each and collectively the "Tenant")
                   and Borrower as lai1dlord.

                    "Lien" shall mean any valid and enforceable interest in any property, whether real, personf:I 1
                  · or mixed, securing an indebtedness, obligation or liability owed to or cloimed by any person
                    other than the owner of such property, whether such indebtedness is based on the common
                    law or any statute or contract.

                   ''Lonn" shall mean, in general, that portion of the Indebtedness evidenced by the Note a11d
                   the I,oan Documents.

                   "Loan Docum.ents 11 shall mean collectively, this Agi'eement, the Note and any other
                   promissory notes evidencing Indebtedness, any approved subordination agreement, any
                   reimbursement agreement or other documentation executed in connection with any letter of
                   credit, and any other documents, instnunents or agreements evidencing, govemi11g, securing,
                   guaranteeing or otherwise relating to or executed pursuant to or in connection with any of
                   the Indebtedness or any Loan Document (whether executed and delivered prior to,
                   concw·rently with or subsequent to this Agreement), as sw.:h documents may hnve been or
                   may hereafter be amended from tinie to time.

                   "Loan Party" shall mean Borrower and each other person who shall be liable for the
                   payment or performance of any of the Indebtedness including any Guarantors, if any, and
                   any Grantor who shall own any property tlrnt is subject to a Lien which secures any of the
                    Indebtedness.

                    ''Material Adverse Effect" shall mean any act, event, condition or circumstance which
                    could materially and adversely affect the business, operations, condition (financial or
                    otherwise), performance or assets of any Loan Party, the ability of any Loan Party to
                    perform its obligations under any Loan Document to which it is a party or by which it is
                    bound or the enforceability of any Loan Document.

                    "Maximum Legal Rate" shall mean the maximum rate of nonusurious interest per annum
                    permitted to be paid by Borrower or, if applicable, another LoanParly or received by Lender
                    with respect to the applicable portion of the Indebtedness from time to time under applicable
                    state or federal law as now or as may be hereafter ili. effect, including Chapter 1 D of Title
                    79 Yemen's Texas Civil Statutes (and as the same may be incorporated by reference in other


    JNGl 7\FSDCT\WC4811\h l7093LnAgrv3.wpd
    M!lrch 30, 2017 (12:45pm)                            3                                          LO/\N AOl\ E!lMENT




                                             EXHIBIT NO. 2                                        EX. 2-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 20 of 178




                   Texas statutes), but otherwise without limitation, that rate based upon the "weekly ceiling
                   rate" (as defined in §303 of the Texas Finance Code).                                     ·

                    Notc 11 shall mean the Promissory Note of even date in the principal sum of FOUR
                   11


                   MILLION SEVEN HUNDRED FORTY-FIVE THOUSAND AND N0/100 DOLLARS
                   ($4, 745,000.00) executed by Borrower and payable to the order of Lender and all
                   modifications, renewals, rearrangements, extensions and increases thereof.

                   11
                    Permitted Encumbrances" shall mean: (a) Liens in favor of the Lender; (b) Liens for
                   taxes, assessments or other governmental charges which are not yet due and payable,
                   incurred in the ordinary course of business and for which no interest, late charge or penalty
                   is attaching or which are being contested in good faith by appropriate proceedings and, if
                   requested by Lender, bonded in an amount and manner satisfactory to Lender; (c) Liens, not
                   delinquent, arising in the ordinary course oflmsiness and created by statute in connection
                   with worker's compensation unemploymenl insurance, social sec rity and similar statutoiy
                   obligations; (d) Li~ns of mechanics, matelialrnen, carriers, warehousemen or other like
                   statulory or common law Liens ~ecuring obligations incurred in good faith in the ordi1iary
                   course of business without violation of ciny Loan Document that are not yet due and p11yable;
                   and (c) Liens existing as of the date hereof which have been specifically disclosed in writing
                   to Lender and have been approved by Lender in writing.

                    "Person 11 or "person" shall mean any individual, corporation, partnership, joint venture,
                    limited liability company, association, trust, estate, unincorporated association, joint stock
                    company, govcnunent, municipality, political subdivision or agency, or other entity.

                    "Personal Property" shall mean all machinery, equipment, fixtures and other tangible
                    personal property or intangible personal property given or to be given by a Loan Party to
                        secure the Indebtedness in \.Vhich Lender has or is to have a security interest or rights.

                        "Real Property" shall mean, the Land and th9 Improvements given, pledged or granted or
                        to be pledged to secure the Indebtedness.

                        "Required Accounting Method" shall mean, with respect to the financial covenants
                        contained herein, cash basis accounting principles, consistently applied for any individual
                        Guarantor and GAAP (accrued basis) for each other Loan Party.

           1.02         Accountin g Tenns. All accounting terms not specifically defined in this Agreement shall
                        be determined and construed in accordance with the Required Accot111ting Metl1od.

                             ARTICLE II. FEES AND MAXIMUM CNTEREST RATE

           2.01         fees. Upo11 Borrower's execution hereof, Borrower shall pay to Lender an origination fee
                        in the amount of $4 7,450.00, as well as Lender's out-of-pocket costs, expenses and advances
                        expended towards the closing including reasonable attorney fees and Litle company fees.

           2.02         Maximum hlterest Rate. At no time shall any interest rate in respect of any Indebtedness,
                        exceed the Maximum Lcgfll Rate. In the event that any interest is charged or otherwise

   JNG I 7\FSBCT\WC:4811\h I 7093LnAgrv3 .wpd
   March 30, 2017 ( 12:45prn)                                 4                                         LOAN 11(.Jlli.:EMENT




                                                  EXHIBIT NO. 2                                         EX. 2-004
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 21 of 178




                     received by Lender in excess of the Maximum Legal Rate, Borrower hereby acknowledges
                     and agrees that any S1..lch excess interest shall be the re~mlt of an accidental and bona fide
                     error, and any such excess shall be deemed to have been payment of principal, Rnd not of
                     interest, an~ shall be applied, first, to reduce the principal Indebtedness then oulstanding,
                     second, any remaining excess, if any, shall be applied to reduce any other Indebtedness, and
                     third, any remaining excess, if any, shall be returned to Borrower. Notwithstanding the
                     foregoing or anything lo the conb·ary c011tai11ed in this Agreement ~i· any olher Loan
                     Document, but subject to all limitations contained in this Section, if at any time any rate of
                     interest applicable to any portion of the Indebtedness is computed on the basi~ of the
                     Maximum Legal Rate, any subsequent reduction in .the rate ofinterest that would otherwise
                     be applicable shall not reduce sucb applicable interest rate thereafter payable below the
                     Maximum Legal Rate until the aggregate amount of interest accrued equals the total amount
                      of interest that would have accrued if interest had, at all times, been computed solely on the
                     basis of such applicable interest rate. This Section shall control all agreements between the
                     Bonower and the Lender.

                          ARTICLE III. REPRESENTATIONS AND WARRANTIES

     Borrower represents and warrants, and such representations and warranties shall be deemed to be continuing
     representations and warranties during the entire life of this Agreement, and so long as Lender shall have any
     commitment or obligation to make any loans or issue any letter of credit and so long as any Indebtedness
     remains unpaid and outstanding under any Loan Document, as follows:

             3.01     Due Authorization. Each Loan Pa.tty has all requisite power and authority to execute,
                      deliver and perform its obligations under each Loan Document to which it is a party or is
                      otherwise bound, all of which have been duly authori?:ed by all necessary action, and are not
                      in contravention of law or Lhe tenns of any Loan Party's organizational or other governing
                      documents.

             3.02     Title to Property. Each Loan Party has good title to all property and assets purported to be
                      owned by it, inc..:luding those assets identified on the financial statements most recently
                      delivered by Borrower to Lender.

             3.03     Encumbrnnces. There are no security inlerests or other Liens or encumbrances on, and no
                      financing slatements on tile with respect to, any of the Collateral of Borrower, except for
                      Permitted Encumbrances.

             3.04      . on-contravention. The execution, delivery and performance by euch Loan Parly of the
                      Loan Documents to which such Loan Party is a party or otl1erwisc bound, arc not in
                      contravention of the tenns of any indenture, agreement or undertaking to which any such
                      Loan Party is a party or by which it is bow1d, except to the extent that such terms have been
                      waived or that failure to comply wilh any such tenns would not have a Material Adverse
                      Effect.

              3.05    Actl.ons. Suits. Litigation or Proceedings. There are no actions, suits, litigation or
                      proceedings, at law or in equity, and no proceedings before any arbitrator or by or before
                      any govenunental authority, pending, or, to the best lmowledge of Borrower, threatened

     JNG I 7\FSBCT'\WC481I\h1709'.lLnAgtv3.wpcl
     March 30, 2017 (J 2:45pm)                              5                                         LOAN AGREEMEN"I'




                                                  EXHIBIT NO. 2                                    EX. 2-005
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 22 of 178




                     against or affecting any Loan Party, which, if adversely determined, could materially impair
                     the right of any Loan Party to carry cm its business substantially as now conducted or could
                     have a Material Adverse Effect. No r,oan Party is under investigation by, or is operating
                     under any restrictions imposed by, any governmental authority.

           3.06      Bankmptcy. No Loan Party is involved as a debtor or obligor Ln any bankruptcy,
                     reorganization, insolvency, readjustment of debt, dissolution or litigation proceeding, and
                     to the best knowledge of Borrower, no such proceeding is contemplated by or threatened
                     against any Loan Party.

           3 .07     Accurncy oflnlbrmation. All financial statements previously furnished to Lender have been
                     prepared in accordance with the Required Accounting Method and fairly present the
                     financial condition of Borrower and, the results of Borrower's operations as o fthe dates and
                     for the periods covered thereby; and since the date(s) of said fimincial statements, there has
                     been no material adverse change in lhe financ;ial condilion of Borrower or any other person
                     c.overed by such financial st.atenient8. Each Loan Party is solvent, able to pay its debts as
                     they mature, has capital sufficient to carry on its business and has assets the fair market
                     value of which exceed its liabilities, and no Loan Party will be re11dered insolvent, under-
                     capitalized or unab.le to pay debts generally as they become due by the execution or
                     performance of any Loan Document to which it is a party or by which it is otherwise bound.

            3.08      Enfon.:eability of Agreement and Loan Documents. E1:1ch Loan Document has been duly
                      executed and delivered by duly authorized officer(s) or other representative(s) of each Loan
                      Party, and c.onstiti;Ltes the valid and binding obligations of each such respective executing
                      Loan Party, enforceable in accordance with their respective terms, exc;ept to the extent that
                      enforcement thereof may be lim.iled by applicable bankruptcy, reorganization, insolvency,
                      moratorium or similar laws affecting the enforcement of creditors' rights generally at the
                      time in effect.

              ARTICLE JV. GENim.AL NOTE TERMS AND ADVANCE lillQUIREMENTS

            4.01      Permitted Use. Lender and Borrower agree that the proceeds of the Note are to be used for
                      the purpose of the purchc.1se of the Real Property (the "Permitted Use").

            4.02      Deed ofTrust. The Note is primarily secured by a first lien Deed of Trust ("Deed of Trust")
                      on the Real Property.

            4,03       Additional Collateral. The Note shall be additionally secured by the following collateral:

                       A.        Collateral Assignment of Leases and Rents with respect to the Real Property.

            4.04       Disbursement of Note Proceeds. The proceeds of the Note may be disbursed for the
                       Permitted Use in one or more installments as provided for hereln or in the Note.

             4.05      Limilalion on Note Funding. Lender shall lend to Borrower under the Note such amounts
                       as Bonower shall request up to, but not exceeding the lesser of (a) 65% of the appraised
                       value of the Real Property, and (b) $4,745,000.00. Borrower shall execute and deliver to

   JNG I 7\FSBCT\WC48 I l \hi 7093LnAgrv3. "'(rd
   Marcl.130,2017 ( 12:45µ111)                              6                                        l.OAN AC11\EEMENT




                                                   EXHIBIT NO. 2                                     EX. 2-006
 ·-
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 23 of 178




                    Lender the Note to evidence the Loan. Payment of the Note shall be secured by the Deed
                    of Trust and the liens, security interest and collateral assignments created or evidenced by
                    the other Loan Documents. Lender's commitment is not revolving in nature and any amount
                    paid hereunder which reduces the outstanding unpaid ptincipal amount of the Lom1 may not
                    be re-borrowed.

             4.06   Legul ending Limit. Any provision iu the Loan Documents to the coutntry
                    notwithstanding, Lender shall have no obligation to make any advance under the Note
                    or under any of the other Loatl' Documents if, as a result of such advnnce, Lender
                    would be in violation of nny applicable federal or stRte statute, Law, regulation, or
                    interpretation thereof, whether effective or prospective, regarding lending limits
                    imposed upon Lender, including but not limited to the Garn-St. Germain Depository
                    Institutions Act of 1982, the Federal Reserve Act, the Texas Finance Code nnd
                    applicable interpretive letters issued by the Office of the Comptroller of the Currency)
                    the Federal Deposit Insurance Corporation and or the Texns Department of Banking.

             4.07    Conditions to Lender's Obligations. Notwithstanding anything contained to the contrary in
                     the Note, this Agreement or in any of the other Loan Documents, Lender shall have no
                     liability or obligation under this Agreement, tl1e Note, or any of the other Loan Documents
                     until the following matters are received, reviewed by Lender and completed or resolved to
                     the satisfaction of Lender:

                     A.      Evidence that Borrower is in compliance with all of the conditions of the loan
                             conunitment letter dated March 2, 201 7 by and between Borrower and Lender.

                     B.      Lender shall have received originals of the Policies or Certificates oflnsurance for
                             each of the Required Insurance Policies as set forth in Article VI hereof.

                     C.      Lender shall have received fully executed and complete Loan Documents.

                     D,      Receipt of one or more fully executed Participation Agrcement(s) with such third
                             patty lender(s) as Lende1· deems necessary or advisable.

                     E.      Lender shall have received an appraisal (1'Appraisal 11 ) of the Land and
                             Improvements valued on an 11 as completed 11 basis reflecting a loan to val11e ratio of
                             less than or equal to 65%.

                     F.      Lender shall have received an Environmental Site Assessment report on the Real
                             ~roperty in fonn and content satisfactory to Lender.

             In the event that Lender does advance funds prior to the above conditions being met, no such event
             of funding .shall be a waiver by Lender of Borrower's obligations to meet the conditions set forth
             above as a condition to any subsequent ndvancc of Loan p1:occeds, or an assumption or occunence
             of any further liability or obligation by Lender under this Agreement, the Note, or any of the other
             Loan Doc11me11ts until the said above matters are received, reviewed by Lender and completed or
             resolved to the satisfaction of Lender.


      JNG 17\FSBCT\WC481J\hI7093LnAgrv3.wpd
      March 30, 2017 (12:45pm)                            7                                          l.OAN 1\0REEMl'.NT




                                              EXHIBIT NO. 2                                       EX. 2-007
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 24 of 178




                                ARTICLE V. AFFIRMATIVE COVENANTS

  Borrnwer covenants and agrees that, until all instruments and agreements evidencing each and every Joan,
  letter of credit and other financial accommodation by the Lender to the Borrower or any Loan Party are folly
  discharged and tenninated, and thereafter, so long as any Indebtedness remains outstanding, it will, and, as
  applicable, it will cause each Loan Party who is within its control or under common control to:

           5.01     Preservatioi1 of Exis tence, Payment of Taxes. Preserve and maintain its existence and
                    preserve and maintain such of its rights, licenses, perm:i.ts, franchise agreements, branding
                    agreements and privileges as arc material to the busi.ness a11d operations conducted by it;
                    qualify and remain qualified to do bw;iness in each jurisdiction in which such qualification
                    is material to its business and operations or c)wncrship of its properties, continue to conduct
                    and operate its bllsiness substantially as conducted and operated duiing the present and
                    preceding calendar year; at all times maintain, preserve and protect all of its prope1ty and
                    keep the same in good repair, working order and condition; and from time to time make, ot·
                    cause to be made, all needed and proper repairs, renewals, replacements, betterments and
                    improvements thereto. File, on or before their respective due dates, all federal, state, local
                    and foreign tax returns which are required to be filed, or obtain extensions for filing such
                    tax returns, and pay all taxes which have become due pursuant to those returns or pursuant
                     Lo any assessments received by any ~uch party, as the case may be, except to the extent such
                     tax payments are being actively and diligently contested in good faith by appropiiate
                     proceedings anc.l, if requested by Lender, have been bonded or reserved in an amount and
                     manner satisfactory to Lender.

           5.02      Keeping of Books. Keep proper books of record and account ln which full and co1Tect
                     entries shall be made of all of its financial transactions and its assets and businesses so as
                     to permit the presentation of financial statements prepared in accordance with the Required
                     Accounting Method; and permit Lender, or its represe11tatives, at reasonable times and
                     intervals upon reasonable advance notice on a confidential basis, at Borrower1s cost and
                     expense, to examine its books and records and to discuss its financial matters with its
                     ofiicers and independent certified public accountants.

            5 .03    Reporting Requirements . Furnish to Lender, or cause to be furnished to Lender, the
                     financial statements and reports of each applicable Loan Party as provided for in that certain
                     Agreement to Provide Financial Statements of even date by and amo11g Lender and each
                     applicable Loan Party.

            5.04      Further Assura nces; Financing Slalements. Furnish Lender, at Bonower 1s cost ancl expense,
                      upon Lender's request and in fom1 satisfactory to Lender (and execute and deliver or cause
                      to be executed and delivered), such additional pledges, assignments, mortgages, Lien
                      instruments or other security _instruments, consents, acknowledgments, subordinations,
                      financing statements and other documents pertaining to any or all of the property and rights
                      which may now or hereafter secure or be int.ended as security for any portion of the
                      rndebtedness as Lender may require to effectuate more fi..1lly the purposes of any Loan
                      Document.




   JNGl '7\FSBCT\WC48 I l\h I 7093LnAgfvJ .wpd
   March 30, 2017 (12:45p111)                              8                                         LOAN AOR F.EM El\T




                                                 EXHIBIT NO. 2                                       EX. 2-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 25 of 178




           5.05    Applicable Law and Environmental Covenants. Comply with all applicable laws, rules,
                   regulations, orders decrees and directives of every governmental or quasi-governmental
                   authority pertaining to hazardous waste, hazardous substances and other hazardous, toxic
                   or dangerous materials ("Hazardous Material") inc uding those govern ing the use,
                   generation, maoufactu.re, storage, disposal or treatment of same including but not 1in1ited Lo
                   CERCLA, RCRA, SARA, the federal Clean Water Act and the Texas Water Code and those
                   otherwise intended to regulate or improve health, safety or the envjromuent tli1d or relating
                   to the release or threatened release of hazardous waste or any hazardous subsLance
                   ("Enviro11mental Laws ), and maintain all perm.its, licenses and approvals requi red under
                   applicable Enviro1u11ental Laws . Promptly nolify Lender, in writing, as soon as Borrower
                   becomes aware of any condition or circumstance which makes any of the environmental
                    representations or wam1nties set forth u1 this Agreement or in the Loan Documents
                    incomplete, incorrect or inaccurate in any material respect as of any date. Promptly noti fy
                   Lendor, i.n writing, as soou as Bon-ower becomes aware o.r any condition or circumstance
                                        a
                    which may indicate violation of any Environmental Law; and promptly provide to Le11der,
                   immediately upon receipt thereof, copies of any rnat.eria I com:ispondence, notice pleading,
                   citation, indictment, complaint, order, decree, or other document from any source asserting
                    or alleging a violation of any Enviro1unental Law by Borrower or of any circwnslance or
                    condition which requires or may require, a fi nancial contribution by Borrower or a clean-up,
                    removal, remedial action or other.response by or on behal f of Borrower under applicable
                    Environmental Law, or which seeks dama ge::; or civil, criminal or punitive pen<illies from
                    Borrower or any violation or alleged violation of any Environmental Lnw. Provide to
                    Lender a Phase I environmental site ~1ssessment (and ifrecormnended by the Phase l reporL,
                    a Phase 2 envirorunental review each performed in aoco rdauce with then existing industry
                    standards) in the event that I ,ender has reason to believe U1aL Lhere may have been a release
                    or a violation of any of the Environmen.ta1 Laws on any Real Property as collateral for the
                    Note, all at Borrower's sole cost and expense. Borrower hereby agrees to indemnify,
                     defend and hold Lender, and any of Lcnde1· 1s past, present and future officers,
                    directors, shareholders, employees, representntlvcs nod consultants, harmless froni
                    any and all claims, losses, druungcs, suits, penalties, costs, liabilities, obligations Rnd
                     out-of~pocket expenses (including, without limitation, reasonable legal exjJeuses nnd
                     attorneys• fees) incurred or arising out of nny claim; loss or damuge of any property,
                     injuries to or death of any persons, contnmination of or adverse effects on the
                     environment, or other violation of any applicable Euviroumental Lnw, iu any cnse,
                     caused by Borrower or in any way related to any property owned or opernted by
                     Borrower or due to any nets of Borrower or nny of its officers, directors, shurcholdcrs,
                     employees, consultants and/or representatives CLUDING ANY CLAIMS, LOSSES,
                     DAMAGES, SUITS, PENALTIES, COSTS, LIA.BIIXfIES, OBLIGATIONS OR
                     EXPENSES, RESULTING FROM LENDER'S OWN NEGLIGENCE; provided
                     however, that the foregoing inden111ification shall not be applicable, and Borrower
                     shall not be liable for any such clnim11, losses, dnmnges, suits, penalties, costs, liabilities,
                     obligations or expenses, to ti.le extent (but only to the extent) the same arise or result
                     from nny GROSS NEGLIGENCE OR WILLFfil MISCONDUCT of Lender· or any
                     of its agents or employees. The indemnities from Borrower conLained herein shall survive
                     the tennination of this Agreement ahd the payment of the Note ~ut shall terminate with
                     respect to any claims nrising out of any occurrences after Borrower no longer owns tbe
                     Property due to Le11der's foreclosure. The tel'ms "hazardous waste'', "hazardous substance",

    JNO l 7\FSBCT\WC481 l\hl7093LnAgrv3.wpd
    March 30, 2017 (l2:45pm)                               9                                          LOAN AGREEMENT




                                              EXHIBIT NO. 2                                         EX. 2-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 26 of 178




                   "disposal'', 11 release 11 , and 11 threatened release", as used in this Agreement, shall have the
                   same meanings as set for th in the Comprehensive Environmental Response, Compensation,
                   and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. (1 1CERCLA"), the
                   Superfund Amendments find Reaulhorization Act of 1986, Pub. L. No. 99-499 ( 11 SARA 11 ),
                   the Hazardous Mater.ials Transportation Act, 49 U.S .C. Section 180 l, el seq ., the Resource
                   Conservation and Recovery Act, 49 U.S.C. Section 6901, et seq. (''RCRA"), or other
                   appllcable state or Federal laws, rules, or regulations adopted pursuant to any of the
                   foregoing. The terms "hazardous waste" and "hazardous substance" shall also include,
                   withoul limitation, petroleum and petrole~m by-products or any fraction thereof and
                   asbestos.

           5.06    Goverrunental and Other Approvals. Apply for, obtain and/or maintain in effect, as
                   applicable, all authorizations, consents, approvals, licenses, qualifications, exemptions,
                   filings, declaratioru; nnd registrations (whether with any court, govemmental agency,
                    regulatory auU1ority, sccmities exchange or otherwise) which are necessa1y in connection
                    with lhe execution, delivery and/or p~rfonnance by any Loan Party of any Loan Document
                    to which it is a party.

           5.07     Lease. Take all such actions as are commercially reasonable to maintain each Lease in fu ll
                    force and effect. Lender shall have the right, but 110 obligation, to cure any events of default
                    by Bon-ower under the Lease ih order to protect the Lease rights as collateral for Lender.
                    Any such monetary amount as may be advanced by Lender may come from any then
                    unadvanced portion of the Note, or may be advanced from Lender' s own funds, wl1ich in
                    either event, shall be deemed as a protective advance by Lender which shall be part of the
                    Indebtedness evidenced by the Note and secured by the Loan Documents.

                                            AUTICLE VI. INSURANCE



                    A.         Required Insw-ance. Borrower shall , at Borrower's sole cost and expense, obtai n,
                               maintnin or cause to be obtained and maintained the mini1mun insurance
                               requirements set forth in this Agreement (11 Required lusurance11 ) beginning on the
                               date this Agreement and, except as expressly provided to the contrary herein,
                               continuing for as long any portion of the Loan is ll!).advanced or unpaid, and
                               providing at least the following coverages:

                               (!)     Property lnsuranct: . Insuram:e with respect to the Improvements and
                                       Personal Property with coverage flt least as broad as that provided by the
                                       cLJnent version of Insurance Services Office, Inc. ( 11 IS0 11 ) ISO Form CP 10
                                       JO Causes of Loss - Special Form (formerly referred lo as an "all-risk"
                                       policy). Each sucb Properly Insurance policy shall be maintained insuring
                                       against any perll now or hereafter included within the classification "Cause
                                       of Loss - Special Form" in amounts at all times sufficient to prevent Lender
                                       from becoming a co-insurer within the terms of the Policy and under
                                       applicable law , but in any event such Propetty Insurance Policies shall be
                                       mainlained in on amouul wbich, after upp liccition of the deductible, shall be

    JNG 17\FSBCT\WC48 I \\J1I7093LnAgrv3.wpd
    tvl an:h 30, 20 17 ( l 2:45pm)                          10                                         IJ)AN   AGR~EMENT




                                               EXHIBIT NO. 2                                           EX. 2-010
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 27 of 178




                                      equal to the foll insurable value of the Improvements and Persom1l
                                      Property. The term "full insurable value" shall mean the actual
                                      replacement cost of the Improvements and Personal Property (without
                                      taking into account any depreciation, and exclusive of excavations, footings
                                      and foundations, landscaping and paving) determined am1ually by an
                                      insurer, a recognized independent insurance broker or an independent
                                      appraiser selected and paid by Bo1·rower and in no event less than the
                                      coverage required pursuant to the terms of any Lease (the "Replacement
                                      Cost"). Each such Property Insurance policy shall not contain any
                                      protective safeguard warranties.

                              (2)      Liability Insurance. Commercial General Liability h1stu·ance (Occurrence
                                       Basis) with coverage at least as broad as ISO Form CG 00 01 and including
                                       liability claims for bodily injury, death and property damage linbility,
                                       insurance against any and all claims, including nil legal liability to the
                                       extent insurable and imposed upon T,ender and all court costs and legal fees
                                       and expenses, arising out ofor connected with the possession, use, leasing,
                                       operation, maintetrnnce or condition of the Prope.rty in such amounts as are
                                       generally available at commercially reasonable premiums and are generally
                                       required by institutional lenders for properties comparable to the Property
                                       but in aoy evenl for a limit per occurrence of at least $1,000,000 and an
                                       annual aggregate of at least $2,000,000.

                              (3)      Flood Insurance. Ifrequfred by Lender or applicable banklng regulations,
                                       :flood insurance in an amount at least equal to the g-reater of (A) the
                                       Replacement Cost together with business intenuption coverage and (B) the
                                       maximum limit of coverage available for the Property under the National
                                       Flood Insurance Act of 1968, The Flood Disaster Protection Act of 1973
                                       and the National Flood Insurance Reform Act of 1994, as each may be
                                       amended (the "Flood Insurance Acts");

                              (4)      Other insurance. Such other insmanc.e with respect to Lhe Collateral
                                       Property or on any replacements or substitutions or additions or increased
                                       coverage limits as may from Lime to time be reasonably required by Lender
                                       against other insurable hazards or casualties which at the time are
                                       commonly ins\1rcd against in the case of property similarly situated,
                                       including, without limitation, sii1khole, mine subsidence, earthquake and
                                       environmental insurance, due regard being given to the height and type of
                                       buildings, their construction, location, use and occupancy.

                     B.       General Requirements. All insurance policies for the Required Insurance shall be
                              for a Lenn of not less than one (1) yeBr and obtained under valid and enforceable
                              policies (the "Policies" or in the singular, the "Policy"), and shall be issued by one
                              or more other domestic primary insurer(s) having a general policy rating of A or
                              better and a financial class ofX or better by A.M. Best Company, Inc. (or if a rating
                              of A.M. Best Company Inc. is no longer available, a similar rating from a similar
                              or successor service). All insurers providing Required Insurance shall be authorized

    .ING I 7\FSBCT\WC4R 11\h I 7093LnAgrv3.wpd
    March 30, 2017 ( l 2:45pm)                             11                                        l.OAN A1jRliEMENT




                                                 EXHIBIT NO. 2                                     EX. 2-011
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 28 of 178




                         and admitted to issue insurance in the state in which the Collateral Property is
                         located. Each Policy which is a liability policy shall name Lender as an additional
                         insured. Each Policy which is a prope1iy insurance policy shall name Lender as
                         insured under a standard i:nortgagee clause .(also refort'ed to as a 1'lender loss
                         payable" clause and a "closed claus~" or "standa!'d/union" clause). Each Policy
                         which is a property insurance policy shall also contain: (i) a standai·d
                         "non-contributory mortgagee" endorsement or Jts equivalent relating, in.teralia, to
                         recovery by Lender notwithstanding the negligent or willful acts or omission of
                         Borrower; (ii) to the extent available at commercially reasonable rates, a waiver of
                         subrogation endorsement as to Lender; and (iii) an endorsement providing for a
                         deductible per loss of an amount not more than that which is customarily
                         mainti1ined by prudent owners of similar properties in the general vicinity of the
                          Property, but in no event in excess of $25,000 except in the case of wlndstonn,
                          flood, or ea1ihquake, the deductible shall not be in excess of $25,000 without
                          Lender's prior approval. All Policies shall contain (i) a provision that such Policies
                          shall not be denied renewal, materially changed (other than to increase the coverage
                          provided), cancelled or terminated, nor shall they expire, without at least thirty (30)
                          days' prior written notice to Lender in each instance; and (ii) include effective
                          waiV(}I'S by the insurer of all claims for applicable premiums ("Insurance
                          Premiums") against any mortgagee, loss payees, additional insureds and named
                          insureds (other than B01Towcr). All Policies shall be endorsed to be primary, with
                          any applicable policies of Lender being excess, secondary and noncontributing. No
                           Policy shall contain any endorsement restricting, limiting or excluding coverage in
                          any manner without the prior written approval of Lender.

                  C.      Evidence of Insurance.

                          (1)     Insurance must be ~videnced by an ACORD TM Form 25 Certificate of
                                  Liability Insurance for each policy for liability coverages; and an ACORD
                                  TM Form 28 Evidence of Commercial Property Ins\.lrance (2003 edition) for
                                  each property policy (or ifrequired by Lender, an ACORD TM Form 27 to
                                  the extent the Collateral is residential property or personal property) for
                                  such applicable property policies (each a "Certificate of Inslu·ance");

                          (2)      Each Certificate of Insurance shall be delivered to Lender prior to
                                   commencing operations at the Property and at leasL 30 days prior to the
                                   expiration of current policies;

                          (3)      Each Certificate of Insurance shall must show the Lender as certificate
                                   holders (with Leuder1s mailing address), show Bomiwer as the 11 Named
                                   Insured", show the insurance companies producing each coverage and the
                                   policy n\.lmber and policy date of each coverage, name the proc\L1cer of the
                                   certificate (with col1'ect address and telephone number) and have the
                                   signature of the authorized representative of the producer, spcci fy the
                                   additional insured status (on a separate ACORD TM Fonn 45) and/or
                                   waivers of subrogation, state the amounts of all deductibles and sel f-i nsurcd
                                   retentions, show the primury status and aggregate limit per project where

    JNG17\FSBCT\WC481l\hI7093LnAgrv3.wpd
    Murch 30, 2017 (I 2:45pm)                           12                                         LOAN AGREEMENT




                                           EXHIBIT NO. 2                                          EX. 2-012
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 29 of 178




                                        required and be accompanied by copies of all required addttional insured
                                        endorsements; and

                               (4)      Tn addition to the Certificates of Insurance, Borrower shall provide to
                                        Lender the originals or true and correct copies of each of the Policies and
                                        all endorsements thereon comprising the Required Insurance. In the event
                                        of the ncquhiition of a. new Policy, a tem.porary insurance bi11de1· (evidenced
                                        by ACORD TM fom1 75) shall then be provided to Lender; the underlying
                                        actual Policy and all endorsements thereon or a true and correct copy
                                        thereof shall be delivered to Lender prior to the expiration of the applicable
                                        binder. Evidence of insurance with respect to all renewal and replacement
                                        Policies for Required Insurance shall be delivered to Lender not less than
                                        fifteen (15) days prior to the expiration date of any of the Policies which
                                        evidence shall bear nott1tions evidencing payment of Insllrancc
                                        Premiums. Originals or evidence of such replacement Policies shall be
                                        delivered to Lender promptly after Borrower's receipt thereof but ln '111Y
                                        case within thirty (30) days after the effective date thereof and not less than
                                        fifteen (15) days prior to the temtination of the then existing Policies
                                        previously delivered to Lender.

                      D.       Fonns

                               (1)       Ifthe forms ofPolicies, endorsements, certificates, or evidence of insurance
                                         required by this Agreement are superseded or discontinued, Lender will
                                         have the right to require otlrnr equivalent forms; and

                               (2)       Any policy or endorsement form other than a form specified in this
                                         Agreement must be approved in advance by Lender; and

                               (3)       If requested in writing by Lender, Borrower will provide to Lender a
                                         certified copy of any or all insurance policies or endorsements required by
                                         this Agreement.

                      E.       Force Placed ll1surance. Borrower's failure to obtain and maintain the required
                               insurance will constitute a material breach of, and default under, this Agreement.
                               If Borrower fails to remedy such breach within. two (2) days after notice from
                               Lender, Lender may, in addition to any other remedy available to Lender, at
                               Lender's option, purchase such insurance, at Borrov<.;er's expense. Borrower will
                               indemnify the Lender against any claims arising from BmTower's failure to purchase
                               and/or maintain the insurance coverages requil'ed by this Agreement.

                                Pursuant to Texas Finance Code Section 307.052, the Borrower or Grantor (as
                                applicable, the "Debtor") as owner of the Collateral is notified as follows:

                                (1)      DEBTOR IS. REQUIRED TO (I) KEEP THE COLLATERAL
                                         INSURED AGAINST DAMAGE IN THE AMOUNT THE LENDER
                                         SPECTFffiS; (ll) PURCHASE INSURANCE FROM AN INSURER

    JNO 17\FSBC"'1'\WC48 l 1\h I 7093LnAgrv3.wpd
    March 30, 2017 (12:45pm)                                 13                                          LOAN AOl\F.fiMllN'I




                                                   EXHIBIT NO. 2                                       EX. 2-013
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 30 of 178




                                          THAT lS AUTHOlUZED TO DO BUSINESS IN THTS STATE OR
                                          AN .ELlGlBLE SURPLUS LINES INSURER; AND (HI) NAME THE
                                          I ,END ER AS THE PERSON TO BE PAID UNDER THE POLICY IN
                                          THE EVENT OF A LOSS.

                                  (2)     THE DEBTOR MUST, DELIVER TO THE LKNTIER A COPY OF
                                          THE POLICY AND PROOF OF THE PAYMENT OF THE
                                          PREMIUMS.

                                  (3)     lF THE DEBTOR FAILS TO MlntT ANY REQUIREMENT LISTED
                                          IN SUBPARAGRAPH (1) OR (2) IMMEDIATELY ABOVE, THE
                                          LENDER MAY OBTAIN COLLATERAL PROTECTION
                                          INSURANCE ON BEHALF OF THE DEBTOR AT THE DEBTOR'S
                                          EXPENSE.

                      F.          Prohib ited Acts . Boti-ower shall comply with all insmance requirements and shall
                                  not bring or keep or permit to be brought or kept any article upon any of the Real
                                  Property or cause or pennit any condition to exist thereon which would be
                                  prohibited by an insurnnce requirement, or would invalidate the insurance coverage
                                  required hereunder to be maintained by Borrower on or with respect to any part of
                                  lhe Collateral Vroperty pursuant to this Agreement and shall not purchase any
                                  additional amounts of inst1rance that would cause Lender to become a co-insurer
                                  within the terms of the Policies.

                       G.         Proof of Loss . During an Event of Default, Borrower hereby authorizes and
                                  appoints Lendet' as attorney-in-fact for Borrower to make proof of loss, to adjust
                                  and compromise any claims under policies of property damage insurance, to appear
                                  in and prosecute any action arising from such property damage insurance policies,
                                  to collect and receive the proceeds of property damage insurance, and to deduct
                                  from such proceeds Lender's expenses incurred in the collection of such proceeds.
                                  This power of attorney is coupled with an interest and therefore is irrevocable.
                                  Nothing in this paragraph shall requit"e Lender to incur any expense or take any
                                  action.

                       H.         No Wai ver . The failure of Lender to demand fut! compliance by Borrower with
                                  respect to the minimum coverages and terms outlined herein will nol constitute a
                                  waiver by Lender with respect to Bonower's obligation to maintain such coverages.
                                  Borrower will purchase such additional insurance policies and/or endorsements or
                                  increase the policy limits of any policy set forth herein, if required by Lender.

                       I.          Indenrn ity and Waiver byBo n·ower. Borrower also agrees to indemnify, defend and
                                   save Lender harmlesi:; from any and cill claims, losses, costs, damages, liabilities,
                                   obligations and expenses, including, without limitation, reasonable attomeys 1 fees,
                                   incurred by Lender and waives as to the Lender, all claims and losses arising, or
                                   alleged to arise, from all of the following during Borrower's period of ownership
                                   of the Property:


    JNG I 7\FSBCT\WC48 l J\h l 7093LnAgrv3. wpcl
    March 30, 2017 ( 12:45p111)                                14                                        LOAN AGREEMENT




                                                   EXHIBIT NO. 2                                         EX. 2-014
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 31 of 178




                             (1)      the use, nonuse, possession, occupation,· condition, operation, design,
                                      construction, acquisition, repair, maintenance or management of the
                                      Property;

                             (2)      failure by Borrower to maintain, or cause to be maintained, the Required
                                      Insw-ance;

                             (3)      any violation of or failure by a Loan Party to comply with applicable law;

                             (4)      any breach of a Loan Party's applicable covenants, representations      Ol'
                                      warnmties under this Agreement or any other Loan Document; and

                             (5)      defending or protecting the Liens which secure or purport to secure all OI'
                                      any portion of the Indebtedness, whether existing u11der any Loan
                                      Document or otherwise or the priority thereof, or in enforcing the
                                      ob ligations of Borrower or any other Person under or pursuant to any Loan
                                      Document, or in the prosecution or defense of any action or proceeding
                                      concerning any matter growing out of or connected with the Collateral or
                                      any Loan Document.

                             THE INDEMNITIES AND WAfVERS OF BORROWER CONTAINED IN THIS
                             AGREEMENT,

                             (1) ·    ARE 1Nl)EPENDENT OF TIIE REQUIRED :INSURANCE,

                             (2)      WILL NOT BE LIMITED BY ANY ONE ACTION RULE UNUER
                                      WORKERS' COMPENSATION OR SIMILAR EMPLOYEE
                                      DENEFIT ACTS OR ANY PROIDBITION AGAINST THE RIGHT
                                      OF CONTRIBUTION FROM JOINT TORTFEASORS UNDER
                                      COMPARATTVF. NEGLIGENCE STATUTES,

                             (3)       WILL SURVIVE REPAYMENT OF THE LOAN OR FORECLOSURE
                                       OFTHECOLLATERALBYLENDEROREXECUTTONBYGRANTOR
                                       OF A DEED lN LIEU OF FORECLOSURE WITH RESPECT TO THE
                                       COLLATERAL, and

                              (4)     WlLLAPPLYEVENIFTHE LOSS IS CAUSED IN PARTBUTNOT
                                      IN WHOLE BY THE ORDINARY NEGLIGENCE OR STRICT
                                      LIABILITY O:F THE LENDER, BUT WILL NOT APPLY.TO THE
                                      EXTENT THE LOSS IS CAUSED BY THE GROSS NEGUGENCE
                                      OR WILLFUL MISCONDUCT OF THE LENDER.

                              All applicable law affecting the validity or enforceability of any indcnmity or
                              waiver contained in this Agreement is made a pa1t of such provision and will
                              operate to amend such indenu1ity or waiver to the minimum extent necessary to
                              bring the provision into conformity with applicable law and cause the provision, as
                              modified, to continue in full force and effect.

    JNG 17\FSRCT\WC48 I 1\hl 7093LnAgrv3.wpcl
    March 30, 2017 ( J2:45pm)                             15                                       LOAN AGRuEMENT




                                                EXHIBIT NO. 2                                    EX. 2-015
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 32 of 178




                    J.       Blanket Policies. Unless Lender requires Borrower to obtain a separate Policy or
                             Policies the insurance coverage required may be effected under a blanket Policy or
                             Poliuies covering the Real Property; provided that any such blanket Policy shall
                             specify, except in the case of commercial general liability insurance, the premises
                             address of each building, the portion of the total coverage of such Policy that is
                             al located to the Real Property, and shall in any case provide Lbe same protection as
                             would a separale policy in8uring only the Ren! Prnperty and otherwise comply with
                             Hll other respects with the reqLiirements of this Agreement.

                                     ARTICLE VII. EVENTS OF DEFAULT

            7.01     Events of Default. The occurrence or existence of any of the following conditions or events
                     shall, after applicable notice and failure to cure as provided for in Section 7.03, constitute
                     an 11 Event of Default" hereunder: (a) material breach of any representation or warranty
                     contained in this Agreement or any other Loan Document or material default i 11 the
                     observance or performance of any of the other conditions, covenants or agreements of any
                     Loan Party set forth in this Agreement or any other Loan Document; (b) any dcfaL1lt or
                     event of default, as the case may be, shall occur under any other Loan Document and shall
                     continue beyond the applicable gi'ace period, if any; (c) any change in the management or
                     control ofBolTower involving the replacement or removal ofNatin Paul, whether by reason
                     of incapacity, death, resignation, termination or otherwise which, in Lender's so le judgment,
                     could become a Material Adverse Effect; subject to Section 7.04 hereof; (d) any change in
                     the ownership of Borrower, whether by reason of incapacity, death, or otherwise which, in
                     Lendei"'s sole judgment, could become a Material Adverse Effect; subject to Section 7.04
                     hereof; provided however that from and after the date hereof a cumulative change of up lo
                      100% of the ownership interests in Borrnwer shall not be deemed an Event of Default, so
                      long as Lender is timely notified of the change in ownership of Borrower and Borrower is
                     owned at least 50% directly or indirectly by Natin Paul and is controlled directly or
                     indirectly by Natin Paul; and (e) if, during the loan application process, Borrower or any
                      persons or entities acting at the direction of Bonower or with Borrower's knowledge or
                      consent gave materially false, misleading, or inaccurate information or statements to Lender
                      (or failed to provide Lender with material information) in connection with the Indebtedness.

            7 .02    Interim Remedies After Default. Upon and after a Default by any Loan Party under any of
                     the Loan Documents, regardless of whether a Loan Party is entitled to notice and/or an
                     opportunity to cure a Default, whether said notice or right to ct1re is provided for under the
                     Loan Documents or provided by law, and regardless of whether said Default has matured
                     into an Event of Default, each Loan Party hereto agrees that whether or not a Loan Party is
                     given notice of the Default and whether or not, at the point in time of dctennination, the
                     right to cure period has lapsed, Lender shall have the following rights, all without any prior
                     notice to the applicable Loan Party:

                      A.       Lender shall not be obligated to further process any draw requests that have been
                               submitted, or to fund any remaining portion of any draw requests that have been
                               approved by Lender;



    JNO 17\FSBCT\WC41l I I\h 17093 LnAgrv3.wrcJ
    Murch 30, 2017 ( l :58p111)                            16                                        \.O/\N At1RliEMl:N'\'




                                                  EXHIBIT NO. 2                                     EX. 2-016
                    .   ~




20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 33 of 178




                            B.     Lender shall continue to have the rlght to post advances to Lhe Note for interest
                                   carry to the extent of any accrued and unpaid intemit on the Note but only to the
                                   ex.tent that interest carry is available under the Budget for the Loan;

                            C.      Lender shall have the right to post advances to Lhe Note for protective advances fm
                                    the benefit of Lender as otherwise provided for in the Loan Documents; and

                            D.      Lender shall have the right to seek any equitable remedies available under law to
                                    protect any of the collateral securing the Note.

             7.03           Notice of Default and Right to Cure. Any provision of this Loan Agreement or any of the
                            Loan Documents to the contrary notwithstanding, BotTower and Guarantors shall not be in
                            default under this Loan Agreement or the Loan Documents 1mless:

                            A.      in the case of a breach of a monetary <.:ovenant, Lender shall have given the
                                    applicable Loan Party written notice of such monetary breach setting forth the due
                                    date and the amount due on such date and Borrower shall not have cured the breach
                                    of the monetary covenant within ten (10) days after delivery of said notice; and

                            B.      in the case of a breach of a non-monetary covenant, Lender shall have given
                                    Borrower or other applicable Loan Pmty, written notice of such non-mo netary
                                    breach setting forth i11 reasonable detail the nature and extent of such failure and
                                    Borrower or other applicable Loan Party, shall not have cured the breach of the non-
                                    monetary covenant within thirty (30) dnys after delivery of said notice;

                            provided however, all notices required under this paragraph regarding breaches, a11d all
                            other noticespennitted in this Loan Agreement or in the other Loan Documents, shall be in
                            writing and shall be deemed to be delivered when delivered personally or when deposited
                            with the United States Postal Service, postage prepaid, by registered or certified mai I, retum
                            receipt requested, addressed to the Bonow er, the Guarantors, other applicable Loan Party
                            or the Lender, as the case may be, at the respective addresses given below or elsewhere in
                            the Loan Documents, or to such other changed address, the notice of which change is given
                            pursuant hereto or as otherwise provided elsewhere in the Loan Documents; and

                            provided further, however, that with respect to notices of monetary default, Borrower shall
                            only be entitled to receive and Lender shall only be required to give two (2) such notices in
                            any one twelve (12) month period from the date hereof and cumulative total of si.x (6) such
                            notices during the term hereof, such Lhat after the second notice in any twelve (12) month
                            period or after the sixth such notice during the tenn hereof, Borrower and any other
                            applicable Loan Party sha.ll no longer be entitled to any notice and right to cure for monetary
                            events of default.

              7.04          Death or l:ncai;111city ofa Guarantor. Any provision herein or in the Loan Documents to the
                            contrary notwithstanding, the Lender shall waive the deatJ1 or incapacity ofNatin Paul as
                            a default hereunder or under any of the Loan Documents executed in connection with the
                            Note including direct or indirect effects on the ownership, control or managemenl of the
                            Borrower, or the legal ability of Na tin Paul lo perform under his guaranty agreement as

    JNG I 7\FSBCT\WC48 l l\h I 7093LnAgrvJ.wµd
    Ma'i'cb 30, 2017 ( 12:45pm)                                  17                                         I .OAN AGREEMENT




                                                     EXHIBIT NO. 2                                         EX. 2-017
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 34 of 178




                     Guarantor so long as witbJ.n ninety (90) days from the date of death or adjudication of
                     incapacity, a replacement guarantor acceptable to Lender in Lender's sole discretion has
                     expressly assumed and ralified the deceased or incapacitated Guarantor's obligations under
                     the guanmty agreement in the form of a replacement guaranty or assumption of guaranty,
                     all in form and subject to such conditions as arn acceptable to Lender in its sole discretion.
                     References hei·ein to the incapacity of an individual Guarantor shall mean that a court of
                     competent jurisdiction has declared the i ndi victual as legally incompetent under applicable
                     state law. ·

            7.05      Remedies Upon Event of Default. Upon the occwTence and at any time during the existence
                      or continuance of any Event of Default, but without impairing or othet-wise limiting the
                      Lender's right to de1mmd payment of all or any portion of the Indebtedness which is payable
                      on demand, at Lender's option, Lender may give notice to Bol1'ower declaring all or uny
                      portion of the Indebtedness remaining unpaid and outstanding, whether under the notes
                      evidencing the Indebtedness or otherwise, to be due and payable in full without presentation,
                      demand, protest, notice of dishonor, notice of intent to accelerate, notice of acceleration or
                      other notice of any kind, all of which are bereby expressly waived, whereupon all such
                      Tndebtedness shall immediately become due and payable. Furthennore, upon the occu!1'ence
                      of a Default or Event of Default and at any time during the existence or continuance of any
                      Default or Event of Default, but without impairing or otherwise limiting lhe right of Lender,
                      if reserved w1der any Loan Document, to make or withhold financial acconm1odations at its
                      discretion, to the extent not yet disbursed, any commitment by Lender to make any further
                      loans or, if applicable, issue any further letters of credit shall automatically terminate. The
                      foregoing rights and remedies are in addition to any other rights, remedies and privileges
                      Lender may otherwise have or which may be available to it, whether under this Agreement, .
                      any other Loan Document, by law, or otherwise.

             7.06     Seto ff. Jn addition to any other rights or remedies of Lender under any Loan Document, by
                      law or otherwise, upon the occurrence and during the continuance or existence of any Event
                      of Default, Lender may, at any time and from time to time, without notice to Borrower (any
                      requirements for such notice being expreBsly waived by Borrower), sctoff and apply against
                      any or all of the Indebtedness (whether or not then due), in any manner and in any order of
                      preference which the Lender, in its sole discretion, chooses any or all deposits (general or
                      special, time or demand, provisional or final) al any time held by BotTower (whether owned
                      outright or held with a third pa1ty) and other indebtedness at any time owing by Lender to
                      or for the credit or for the accow1t of Borrower, and any propeny of Bonow er, from time
                       to time in possession or control of Lender, irrespective of whether or not Lender shall have
                      1mide any demand hereunder or for payment of the Indebtedness and although such
                      obligations may be contingent or unmatured, regard! ess of whether any Collateral then held
                       by Lender is adequate to cover the Indebtedness and regardless of whether the exercise of
                       such l'ighl of set-off results in loss of interest or other penalty under the terms of the
                       certificate of deposit or account agreement. The rights of Lender under this Section are in
                       addition to any other rights and remedieH (including, without limitation, other rights of
                       setoff) which Lender may otherwise have. Borrowe1· hereby grants Lender a Lien on and
                       security interest in all such deposits, indebtedness and othyrproperty as additional collateral
                       for the payment and performance of the Indebtedness.


    JNG I 7\FSACT\WC48 I l\h I 7093LnAgrv3.wpd
    Murch 30, 2017 (12 :45pin)                              18                                         LOAN AGREEMF.ITT




                                                 EXHIBIT NO. 2                                        EX. 2-018
           ..
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 35 of 178




           7 .07   Waiver of Defaults. No Default or Event of Default shall be waived by Lender except in
                   a written inst111ment specifying the scope and terms of such waiver and signed by an
                   authorized ot1ker of Lender, and such waiver and shall be effective only for the specific
                   time(s) and pmpose(s) given, No single or partic1l exercise of any right, power or privilege
                   herew1der, or any delay in the exercise thereof~ shall preclude other or further exercise of
                   Lender1s rights. No waiver of any Default or Event of Default shall extend to any other or
                   further Default or Event of Default. No fo1·bes1·ance on the part of Lender i11 enforcing any
                   of Lender's rights or remedies under any Loan Document shall constitute a waiver of any
                   of its rights or remedies. Borrower expressly agrees that this Section may not be waived or
                   modified by Lender by course of performance1 estoppel or otherwise.

           7.08     Receiver. Lender, in any action or suit to. foreclose upon any of the Collaterul, shall be
                    entitled, without notice or consent, and completely without regard to the adequacy of any
                    security for the Indebtedness, to the appointment of a receiver of the business and premises
                    in question, and of the rents and profits derived therefrom. This appointme.nt shall be in
                    addition to any other rights, relief or remedies afforded Lender. Such receiver, in addition
                    to any other rights to which the .receiver shall be entitled, shall be authorized to sell,
                    foreclose 01· complete foreclosure on Collateral for the benefit of Lender, pursuant to
                    provisions of applicable law.

            7.09                                                                          to
                    Applicati o11 of Proceeds of Collateral. Notwith8tanding anything the contrary set forth
                    in any Loan Document, after an Event of Default, the proceeds of any of the Collateral,
                    together with any offsets, voluntary payments, and any other sums received or collected in
                    respect of the Indebtedness, may be applied towards the Indebtedness in such order and
                    manner as determined by Lender in its sole and absolute discretion.

                                      ARTICLE VUT. MISCELLANEOUS

            8.01      otices. Any notice, certificate,"consen~, determination or other communicati011 required or
                    permitted to be given or made under this Agreement shall be in writing and shall be
                    effectively given and made if (i) delivered personally, (ii) sent by prepaid couder service or
                    mail, or (iii) sent prepaid by fax or other siinilar means of electronic communication, in each
                    case to the following respective addresses:

                    If to Borrower:            WC 48 l l SOUTH CONGRESS, LLC
                                               401 Congress Avenue, 33rd Floor
                                               {\ustin, Texas 78701
                    Phone:                     (512) 327-3300
                    Fax:                       (512) 322-9238
                    E-mail address:            Npaul@wccapita Igroup,com

                    With copy to:              WORLD CLASS CAPITAL GROUP, LLC
                                               765 Fifth Avenue, 16th Floor
                                               New York, New York 10153
                                               Attention: Samuel Mizrahi
                    Phone:                     (917) 702-3344
                    E-mail address:             snlizrahi@wccapitalgroup.com

    JNO J7\FSBCT\WC48 I l\hl 7093LnAgrv3.wpd
    March 30, 20 J7 ( l 2:45pm)                          19                                         LOAN AOltl!EMENT




                                               EXHIBIT NO. 2                                       EX. 2-019
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 36 of 178




                      If to Lender:                FIRST STATE BANK CENTRAL TEXAS
                                                   P. 0. Box 6136
                                                   Temple, Texas 76503-6136
                       Phone;                      (512) 231-8821
                       Fax:                        (512) 231-1625
                       Email address:              vivienen@fsbcentex.com

                       Any such communication so given or made shall be deerned to have been given or made and
                       to have been received on the day of delivery if delivered, or on the day of faxing or sending
                       by other means of recorded electrnnic communicalion, provided that such day in either event
                       is a regular Business Day and the communication is so delivered, faxed or sent prior to 4:30
                       p.m. (local recipient time) on.such day. Othe1·wise, such communication shall be deemed
                       to have been given and made and to have been received on the next following Business Day.
                       Any such communication sent by mail shall be deemed to have been given and made and
                       to have been received on the earlier of actual receipt or the fifth Business Day following the
                       mailing thereof; provided however that no such communication shall be mailed dllring any
                       actual or Bpprehended irregular disruption of postal services. Any such communication
                        given or made in any other manner shall be deemed to have been given or made and to have
                        been received only upon actual receipt in writing.

             8.02       ~Joverning Law. Each Loan Document shall be deemed to have been delivered in the State
                        of Texas, and shall be governed by and construed and enforced in accordance with the laws
                        of the State of Texas, and applicable federal law except to the extent that the Uniform
                        Commercial Code or other persona! property law or real property law of another jurisdiction
                        where Collateral is located is applicable, and except to the extent expressed to the contrary
                        in any Loan Doctunent.

              8.03      Costs and E1rnenscs. The Borrower agrees to pay Lender, on demand, all reasonable costs
                        and expenses in co1mcction with the preparation, execution, delivery and administration of
                        this Agreemen.l, the Note, the Loan Documents, and the ot1Kfr documents to be delivered
                        hereunder, including, without limitation, the reasonable foes and out-of-pocket expenses of
                        counsel for the Lender with respect thereto and with respect to advising the Lender as to ils
                        rights and responsibilities under this Agreement ancl/or under any of the other Lo1m
                        Documents. Borrower shall pay Lender, on demand, all costs and expenses, including,
                        without limitation, reasonable attorneys' fees and legal expenses, incurred by Lender in
                        perfecting, revising, protecting or enforcing any of its rights or remedies against any Loan.
                        Party or any Collateral, or otherwise incurred by Lender in connection with any Def£1ult or
                        Event of Default or the enforcement of the Loan Documents or the Indebtedness. Following
                        Lender's demand upon Borrower for the payment of any such costs and cxpenst;s, and until
                        the same are paid in full, the unpaid amount of such costs and expenses shall constitute
                         Indebtedness and shall bear interest at the highest default rate of interest provided in any
                        Loan Document.

              8 .04     Receipt of Payments by Lender. Any payment by Borrower of any of the Indebtedness made
                        by mail will be deemed tendered and received by Lender only upon actual receipt thereof
                        by Lender at the address designated for such payment, whether or not Lender has authorized
                        payment by mail or in any other mannt!r, and such payment shall not be deemed to have

    JNG t 7\rSBCT\WC48 I I \h 17093LnAgrv3. wpcl
    March 30, 20 I 7 ( l 2:45pm)                             20                                        l-0.~N   AOIU!EMENT




                                                   EXHIBIT NO. 2                                      EX. 2-020
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 37 of 178




                    been made in a timely maimer unless actually received by Lender on or before the date due
                    for such payment, time being of the essence. Borrower expressly assumes all risks of loss
                    or liability resulting from non-delivery or delay of delivery of any item ol' payment
                    transmitted by mail or in any other manner. Acceptance by Lender of any payment in an
                    amount less than the amount then due shall be deemed an acceptance on account only, and
                    any failure to pay the entire amount then due shall constilute and continue to be an Event
                    of Default. Borrower waives the right to direct the application of any and all payments
                    received by Lender hereunder at any time or times aft.er the occ.urrence and during the
                    continuance of any Default. Borrowet further agrees that after the occurrence and during
                     the continua11ce of any Default; Lender shall have the continuing cxclusi ve right to apply
                    and to reapply any and all payments t'eceived by Lender at any time or times, whether as
                    voluntary payments, proceeds from any Collateral, offsets, or otherwise, against the
                    Indebtedness in such order and in such manner as Lender may, in its sole discretion, deem
                    advisable, notwithstanding any entry by Lender upon any of its books and records.
                    Bonower hereby expressly agrees that, to the extent that Lender receives any payment or
                     benefit of or otherwise upon any of the Indebtedness, and such payment or benefit, or any
                    part thereof, is subsequently invalidated, declared to be fraudulent or preferential, set aside,
                     or required to be repaid to a trustee, receiver, or any other Person under any bankruptcy act,
                     state or fede1·al law, common law, equitable cause or otherwise, then to the extent of such
                     payment or benefit, the Indebtedness_, or part thereof, intended to be satisfied shall be
                     revived aud continued in [ull force and effect as if such payment or benefit had not been
                     made or received by Lender, and, further, any such repayment by Lender shall be added to
                     and be deemed to be additional Indebtedness.

            8.05    Successors and Assigns . This Agreement shall be binding upon and shall inure to the
                    benefit of Borrower and Lender and their respective lrnirs, administrators, executors,
                    successors and assigns. The foregoing shall not authorize any assignment or transfer by
                    Borrower, of any of its respective rights, duties or obligations hereunder, such asslgmnenls
                    or transfers being expressly prohibited. Lender, however, may freely assign, whether by
                    assignment, participation or otherwise, its rights and obligations hereu11der, and is hereby
                    authorized lo disclose to any such af!signee or participant (or proposed assignee or
                    participant) any f1nai1Cial or other information in its knowledge or possession regarding any
                    Loan Party or relating to the Indebtedness.

            8.06    Participation. Borrower tJXpressly recognizes and agrees that Lender may sell to other
                    lenders µarticipations in the loans incun·ed by Borrower pursuant hereto. As security for the
                    due payment and perfo1mance of all Indebtedness of Borrower to Lender under this
                    Agreement and/or any other of the Loan Documents, whether now existing or hereafter
                    arising, and to such lenders by reason of such paiticipations, Borrower hereby grants to
                    Lender and to such lenders a lien 011 and secu1·ity interest in (i) any and al I deposits or other
                    sums at any time credited by or due from Lender and such lenders or either or any of them,
                    to Bo1Tower, whether in regular or.special depository accounts or otherwise, (ii) any and all
                    money, securities and other properly ofBorrower, and the proceeds thereof now or herea~er
                    held or received by or in transit to Lender and such lehders or either or any of them, from
                    or for Borrower whether for safekeeping, custody, pJedge, transmission, collection or
                    otherwise. Any such deposit, sums, monies, secw·ities and other property may a.t any time
                    be set-off, appropriated and applied by the Lender and by such lenders, or either or any of

    JNG 17\FSBCT\WC48 l l\hl 7093LnAgrv3.wpd
    March 30, 2017 (J2:45pm)                              21                                          LOAN A(Jl\llEMENT




                                               EXHIBIT NO. 2                                         EX. 2-021
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 38 of 178




                        them, against any Indebtedness whether now existing or hereafter arising to Lender and to
                        such· lenders, or either or any of them, under this agreement or the Note or otherwise,
                        whether or not such Indebledness is then due or secured by any collateral or, if it is so
                        secured, whether or not such collateral held by Lender or such lendel's is considered to be
                        adequate.

             8.07       Sale of Loan. Lender may freely asHign,· whether by sale or t1:ansfer, ~ill or any portion of
                        its rights in and to all or any portion of the Indebtedness including the Note to any a third
                        party or any Loan Party, including, but not limited to, a sale, transfer or assignment to any
                        Guarantor, Grantor or other obliger on the fadebtedt1ess.

             8.08       Election of Remedies. Lender shall have all of the rights and remedies granted il1 the Loan
                        Documents and available at law or in equity and these same rights and remedies shall be
                        cumulative and may be pursued separately, successively, or concurrently against Borrower,
                        any Guarantor, Grantor, other Loan Party or any collateral property covered under the Loan
                        Documents, at the sole discretion of Lender.

              8.09       Jndulgence. No delay or failure of Lender in exercising any right, power or privilege
                         hereunder or under any of the Loan Documents shall affect such right, power or privllegc,
                         Any single or partial exercise thereof sh.all not preclude any further exercise tJ1ereof.

              8.10       Amendment and Waiver. No course of dealings by the Lender, its officers, employees,
                         consultants, or agents in the exercise of any right hereunder, under the Note, or under imy
                         other of the Loan Documents shall operate as a waiver thereof. No amendment or waiver qf
                         any provision of any Loan Document, nor consent to any departure by any Loan Party
                         tl1erefrom, shall in any event be effective unless the same shall be in writing and signed by
                         Lender, and lhen such waiver or consent shall be effective only in the specific instance(s)
                         and for the specific time(s) and purpose(s) for which given.

              8.11       Scverability. In case any one or more of the obligations of any Loan Party under any Loan
                         Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
                         and enforceability of the remaining obligations of such Loan Patiy shall not in any way be
                         affected or impaired thereby, and such ir1validity, illegally or unenforceability in one
                         jurisdiction shall not affect the validity, legality or enforceability of the obligations of such
                         Loan Party under any Loan Document in any other jurisdiction. Each term, covenant, and
                         condition of this Agreement and/or any of the other Loan Documents shall be valid and
                         enforceable to the fullest extent permitted by lClw.

               8, l 2     Reliance on and Survival of Various Provisions. All ten11S, covenants, agreements,
                          representations and warranties of any Loan Party made in any Loan Document, or in any
                          certificate, report, financial statement or other document furnished by or on behalf of any
                          Lo~n Party in connection with any Loan Document shall be deemed to have been relied
                          upon by Lender, notwithstanding any investigation heretofore or hereafter made by Lender
                          or on Lender's behalf. All representations and warranties of the Borrower herein or in the
                          other Loan Documents and all covenants and agreements herein and in the other Loan
                          Documents, shall survive until repayment in full of the Indebtedness .


    .!NG\ 7\FSBC'\'\WC4R 1 I \h I 709'.\L11Agrv'.I . wpd
    March 30, 20!7 (12:45pm)                                       22                                      LOAN AGREt::MENT




                                                           EXHIBIT NO. 2                                  EX. 2-022
                                                                         .   -   .                 .   .-
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 39 of 178




            8.13     Execution of Loa.11 Documents in Counte1:parts. Each original of the Loan Doeuments
                     executed in c01rnection with the Loan including tbe Note may be executed as counterpati
                     originals and may      contains multiple original signature pages and/or con-esponding
                     acknowledgments. Two or more counterparts of any paiticular Loan Document may be
                     executed and/or acknowledged and one or more of the multiple original signature pages
                     from one counterpart of that pa11icular Loan Document executed in connection with the
                     Loan may be replaced by one or more original signature pages frorn other counterpa1is
                     thereof, in order to produce fully executed counterparts, each of which shall be considered
                     as an original, and all of which shall constitute the same agreement or document.

            8.14     Docume11t Retention Policy . Each undersigned Loan Party understands and agrees that (i)
                     Lender's document retention policy may involve the imaging of executed Loan Documents
                     including the Note, as well as other miscellaneous documents, papers, reports and other
                     correspondence, and the destruction of the paper originals, and (ii) each w1dersigned Loan
                     Party waives any right that any Loan Party may have to claim that the imaged copies of the
                     Loan Documents (other than the Note) and other miscellaneous documents, papers Hnd other
                     correspondence related thereto are not originals.

            8.15     NOTICE UNDER SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE
                     CODE:

                     AN AGREEMENT FOR ALOAN IN WHICH THE AMOUNT INVOLVED lN THE
                     LOAN EXCEEDS $-50.000.00 IN VALUE IS OT ENFORCEABLE UNLESS Tllli
                     AGRE.IDMENTISIN WRITING      D SIGNEDBY1HEPARTYTO BE HOUND OR
                     DY THAT PARTY'S AUTHOlUZED REPRESE TATIVE.

                     T - E lUGHTS AND OBLIGATIONS OF THE PARTms TO AN AGREEMENT
                     SUBJECT TO S BSECTION ( l>) OF SECTION 26 .02 OF THE TEXAS BUSINESS
                     & COMMERCE CODE SHALL BE DETERl\H ED SOLJ~LY FROM THE
                     WlUTTEN LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS
                     BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE
                     LOAN DOCUMENTS.

                     TI:IE WlU'l'TEN LOAN DOCUME ITS REPRESENT THE FINAL AGREEMENT
                     JrIBTWEE THEPAR'fIE ' ANDMAYNOTBECONTR.ADLCTEDDYEVIDENCE
                     OF PRIOR. CONTEMPORANEOUS, ORStmSEOUE T ORAL AGREEMENTS OF
                     THE PARTIES.

                     TUEREARENOUNWRITTENORALAGREEMENTSBETWEENTTIEPARTIES .

             8.16    Captions. The captions, headings, and arrangements used in this agreement arc for
                     convenience only and do not in any manner affect, limit, amplify, or modify the terms and
                     provisions hereof.

             8.17    Form and Substance. All documents, certificates~ insurance policies, and other items
                     required to be executed and/or delivered to Lender, whether under Lhis Agreement or under
                     any of the other Loan Documents, shall be [n form m1d substance satisfactory to Lender .

    .ING I 7'FSBCT\WC4R 11\h I 7093LnAgrv3.wpd
    March 30, 2017 (12:45pm)                             23                                       LOAN 1\0REEM ENT




                                                 EXHIBIT NO. 2                                   EX. 2-023
                                      ..
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 40 of 178




           8.18      Borrower ln Control. In no evenl shall Lender's rights and interests under the Losn
                     Documeots be construed to give Lender the right to control, or be deemed to indicate that
                     Lender is in control of, the business, management or properties of Bo11'ower or the daily
                     management [·unctions and operating decisions to be made by Borrower.

            8.19     No Third Pmty Be11e6cinry. This Agreement is made for the sole protection and benefit of
                     Borrower and Lender and is not intended for the protection or benefit of any other Person,
                     and no other Person shall be deemed to have any privily of contract hereunder nor any i:igbt
                     of action of any kind hereon, or be entitled to rely hereon to any extent whatsoever.

            8.20     Number and Gender. Words of any gender used in th.is Agreement shall be held and
                     construed to include any other gender, and words in the singular number shall be held Lo
                     include the plural, and vice versa, unless the context requires otherwise. The duties,
                     covenants, obligations, and warranties of each party defined as Borrower under this
                     Agreement shall be joint and several obligations of each such Borrower.

            8.21     References. The words "herein," "hereof," "hereunder" and other words of similar impo1i
                     when used in this Agreement refer to this Agreement as a whole, and not to any particulflr
                     article, section or subsection.

            8.22      Ambigu ities. Borrower and Lender acknowledge that they were each represented by counsel
                      or had the opportunity to be represented by counsel and waived such right in connection
                      with this Agreement, that each of them and/or their respective counsel reviewed this
                      Agreement to their satisfaction, that any rule of const1uction to the effect that ambiguities
                      are to be resolved against the drafting party shall not be employed in the interpretstion of
                      this Agreement, and that the language i11 all parts of this Agreement shall in all cases be
                      constnted as a whole and in accordance with its fair meaning.

             8.23     Ex.hi.bits. The exhibits attached to this A!:,rreement are incorporated herein and shall be
                      considered a pmi of this Agreement for the purposes stated herein, except that in the event
                      of any conflict between any of the provisions of such exhibits and the provisions of this
                      Agreement, the provisions of this Agreement shall prevail; provided however, that any
                      attached metes and bounds description of the Land shall control over the sununary
                      description defining the Land herein.

             8.24     Time of the Essence. Time is of the essence with respect to the dates, terms and provisions
                      of this Agreement, and as to each and every other Loan Document executed in com1cction
                      herewith.

             8.25     Independent Party. It is mutually understood and agreed that Borrower is an independent
                      party in the performance of all activities, functions, duties and obligations pursuant to this
                      Agreement and the other Loan Documents, and that nothing contained in this Agreement or
                      in any of the other Loan Documents is intended or shall be construed in any manner or under
                      any circumstances ·whatsoever as creating or establishing the relationship of co-partners, a
                      partnership or joint venture, or joint ownership between Lender and Borrower, or wilh any
                      officers, employees, agents, brokers or contraclorn, for any purpose or in any manner

    JNGI 7\FSl:lC'J'\WC48 i l\h! 7093LnAgrv3.wpd
    March 30, 2017 (12:45pm)                               24                                        I.CAN AGIU:EMliNT




                                                   EXHIBIT NO. 2                                    EX. 2-024
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 41 of 178




                     whatsoever. Bonower hereby agrees not to represent to anyone that Bcmower is an agent
                     of Lender or has authority to act on behalfof Lender.

            8.26     Days an<l Deadlines. As used in this Agreement, "days" shall mean and refer to calendar
                     days. However, if-a deadline falls or notice is required on a Salurdsy, Sunday, ot· f.l legnl
                     banking holiday, then the deadline or notice shall be extended to the next calendar day
                     which is not a Salll!'day, Sundny, or n legal bEinkit1g holidi:ty. As t:l.'Hty be used itl. this
                     Agreement, the term "Business Days" means any day which is not a Saturday, Sunday, or
                     a legal banking holiday.

            8.27     GOVERNING LAW AND VE UE.                         THE LOAN DOCUMENTS SHALL BE
                     GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
                     STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED ST ATES OF
                     AMERICA. THE LOA.c"l\l DOCUMENTS ARE DEEMED EXECUTED IN AND ARE
                     PERFORMABLE BY EACH LOAN PARTY 1N BELL COUNTY, TEXAS. Any act.ion
                     or proceeding under or in connection with the Loan Documents against Bonower or any
                     other party ever liable for payment of any sums of money payable on the Loan Documents
                     may be brought in any state cou1i located in Bell County, Texas, or in the federal court in
                     Bell County, Texas. Borrower and each such other party hereby irrevocably: (i) submits
                     to the nonexclusive jurisdiction of such courts, and (ii) waives any objection it may now or
                     herealler have as to the venue of any such action or proceeding brought in such court or that
                     such court is an inconvenient forum.

    Executed in one more counterpart originals to be effective on the Effective Date defined on page 1 hereof.


                                                              WC 4811 SOUTH CONGRESS, LLC, a
                                                              Delaware limited liability company

                                                              By:        World Class Holdings IIJ, LLC, a
                                                                         Delaware limited liability company,
                                                                         Manager




                                                              Address:




                                                                By: _ ___.l~,.A;:!~;:i!~---..-----­
                                                                  Printed
                                                                  Title: ---,....,P.~J--'~-'+-'-:o:e.o..........,~.!.L-if-----
                                                                Address:                       Mopac Expressway,
                                                                                    Building One, Suite 1101
                                                                                    Austin, Texas 78731


    JNG 17\FS BCT\WC48 I l \h 17093 LnAgrvJ. wpd
    March 30, 2017 (12:45pm)                               25                                                  LOAN MJREElvl i'.NT




                                                   EXHIBIT NO. 2                                            EX. 2-025
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 42 of 178




       METES AND BOUNDS DESCRIPTION OF A SURVEY OF 14.993 ACRES OF LAND, A
       PORTION OF THE ISAAC Di=CKER LEAGUE SURVEY NO. 20, ABSTRACT NO. 8, IN THE
       CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF LAND BEING ALL OF
       THAT CALLED 4.32 ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE
       SURVEY NO. 20, AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM ABEL J. &
       MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - 111
       OF RECORD IN DOCUMENT NO. 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS
       COUNTY, TEXAS, AND BEING ALSO ALL OF THAT CALLED 5.6839 ACRE TRACT, A
       PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT
        1 AND DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SASHA THERIOT
       SANDERS, TEAL THERIOT SANDERS A~~D ZACHARY CURTIS SANDERS TO SANDERS
        CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT NO. 2010126125, OFFICIAL
        PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING ALSO ALL OF THAT CALLED
        2.62 ACRE TRACT, A PORTION OF THE S.A.ID ISAAC DECKER LEAGUE SURVEY NO. 20,
        DESIGNATED AS TRACT 2 AND DESCRIBED IN SAID SPECIAL WARRANTY DEED TO
        SANDERS CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT NO. 201012.5125,
        OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING ALSO ALL OF THAT
      · 2.32 ACRES OF LAND, A PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20,
        AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SUZANNE MARIE SANDERS
        AND HER HUSBAND CURTIS NOLEN SANDERS TO SANDERS FLP PROPERTIES - I, LLC
        OF RECORD IN DOCUMENT NO.- 2010125122, OFFICIAL PUBLIC RECORDS OF TRAVIS
        COUNTY, TEXAS, SAID 14.993 ACRES OF LAND, AS SURVEYED BY BOWMAN
        CONSULTING GROUP, LTD. AND SHOWN ON BOWMAN PLAN NO. 3562, BEING MORE
        PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

       BEGlNNING at a 5/8" iron rod found in the east right-of-way line of South Congress Avenue at \he
       most westerly northwest corner of the said Theriot FLP Properties - Ill, LLC 4.32 acre tract and at
       the southwest corner of that 0.780 of one acre tract, a portion of the said Isaac Decker League
       Survey No. 20, as described In a Cash Warranty Deed to MMGG Enterprises, L.P, In Document l~o.
       2004036130, Official Public Records of Travis County, Texas, said 5/8" Iron rod found being a
       common corner of the two parcels described In that Agreement of record In Document No.
       2005099083, Official Public Records of Travis County, Texas, said 5/8" Iron rod found being the
       POINT OF BEGINNING and mos I westerly northwest corner of the tract described herein, and from
       which 5/8" Iron rod found, a 1/2" Iron rod with plastic cap stamped 'ALL POINTS" found at the
       southwest corner of that 0.086 of one acre tract described In a Street Deed from MMGG
       Enterprises, LTD., to the City of Austin of records in Document No, 2006102391, Official Public
        Records of Travis County, Texas, bears
        N 63°59'01 "W a distance of 0.67 feet;

       THENCE S 61°50'30" E, with the most westerly north line of the said Theriot FLP Properties - Ill,
       LLC 4.32 acre tract and the south line of the said MMGG Enterprises, L.P. 0.780 of one acre tract,
       and being also the agreed line referenced In the said Agreement of record In Document No.
       2005099083 a distance of 239.20 feet to a 1/2" steel pin found at a reentrant corner of the said
       Theriot FLP Flroperties - Ill, LLC 4.32 acre tract and the south east comer of the sald MMGG
       Enterprises, L.P. 0.780 of one acre tract, and being also the corner referenced In said Agreement,
       for a reentrant corner of the tract described herein;


                                                    EXHISIT___ti_
                                                PAd~AGES


                                           EXHIBIT NO. 2                                        EX. 2-026
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 43 of 178




      THENCE N 23°58'30" E, with the most northerly west llne of the said Theriot FLP Properti'~s - Ill,
      LLC 4.32 acre tract and with the east line of the said MMGG Enterprises, L,P, 0.780 of one acre
      tract, and being also the line referenced In the said Agreement, at a distance of 4.94 passing a 1/2"
      steel pin found 0.17 feet east of line, said 112" steel pin fou nd being the southeast corner of that
      0.708 of one acre tract, a portion of the said Isaac Decker League Survey No. 20, as described in a
      Special Warranty Deed With Vendor's Lien to Area 51 Enterprises LLC In Document No.
      2015028497, Official Public Records of Travis County, Texas, In all 149.96 feet to a 1/2" steel pin
      found In the south line of that 4.056 aore tract, a portion of the said Isaac Decker League Survey
      No. 20, as described in a Special Warranty Deed to ID Bel Air Partners, LP of record In Document
      No. 2005017785, Official Public Records of Trevis County, Texas, and being the most northerly
      northwest co rner of the said Therlol FLP Properties - Ill, LLC 4.32 acre tract, and the northeast
      corner of the said MMGG Enterprises, L.P. 0.780 of one acre tract and the northeast corner of the
      said Area 51 Enterprises LLC 0.708 of·one acre tract, and being also the corner referenced In said
      Agreement, for the most northerly northwest corner of the tract described herein:

      THENCE S 63°24'52" E, with the most easterly north llne of the said Theriot FLP Properties - Ill,
      LLC 4.32 acre tract and the south line of the said ID Bel Air Partners, LP 4.056 acre tract, a
      distance of 383.05 feet to a 1/2" steel pin found In the west line of Lot 2A, Block V, A
      Resubdlvision of Lot 1.. Block V, Greenwood Hiiis, Section Five, of record in Plat Book 51, Page 20,
      Plat Records of Travis County, Texas, and being also the southeast corner of the said ID Bel Air
      Partners, LP 4.056 acre tract and the northeast corner of the said Theriot FLP Properties - Ill, LLC
      4.32 acre tract, for the northeast corner of the tract described herein;

       THENCE S 26"47'44" W, with the west line of said Lot 2A, Block V, A Resubdlvislon of Lot 1, Block
       V, Greenwood Hills, Section Five, and with the east line of the said Theriot FLP Properties - Ill,
       LLC 4·,32 acre tract, a distance of 58.95 feet to a 1/2" steel pin with plastic cap stamped "M&S
       1838" found at the southwest corner of said Lot 2A, Block V and the northwest corner of Lot 1A,
       Block V, of said Resubdivlslon of Lot 1, Block V, Greenwood Hills, Section Five, for an angle point
      ·in the east line of the tract described herein;

       THENCE S 26°41'23'' W, with the west line of said Lot 1A, Block V and the west line of Lot 4, Block
       V, Greenwood Hills, Section Five, of record in Plat Book 42, Page 10, Plat Records of Travis
       County, Texas, and being also with the west line of Llverpool Drive as shown on said map or plat of
       Greenwood Hills, Section Five and being also with the east line of the said Theriot FLP Properties -
       Ill, LLC 4.32 acre tract, a distance of 237.88 feet to a 1/2" steel pin found at the southeast corner of
       the said Theriot FLP Properties - Ill, LLC 4.32 acre tract and the northeast corner of the said
       Sanders Children Investments, LLC Tract 1 of 5.6839 acres of land, far an angle point In the east
       line of the tract described herein; ·

       THENCE S 26°31 '34" W, with the west line of Liverpool Drive and the west line of Lot 23, Block W,
       of said Greenwood Hills Section Five end being also with the east line of the said Sanders Children
       Investments, LLC Tract 1 of 5.6839 acres, a distance of 152.96 feet to a 5/B" steel pin found at the
       southwest corner of said Lot 23, Block W and the northwest corner of Lot 16, Block W, of said
       Greenwood Hiiis Section Five, for an angle point In the east line of the tract described herein;

        THENCE S 27°38'57" W, with the west line of said Lot 16, Block W, of said Greenwood Hills
        Section Five and being also with the east line of the said Sanders Children Investments, LLC Tract
        1 of 5.6839 acres, a distance of 40.0B feet lo a 1/2" steel pin found at the southwest corner of said
        Lot 16, Block Wand the northwest corner of Lot 15, Block W, of said Greenwood Hills Section Five,
       ·for an angle point In the east line of tl1e tract described herein;




                                             EXHIBIT NO. 2                                          EX. 2-027
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 44 of 178




     THENCE S 26°33'27" W, with the west line of said Lot 15, Block Wand the west line of Lots 14, 13,
     12, 11 and 10, Block W, of said Greenwood Hills Section Five and the east line of the said Sanders
     Children Investments, LLC Tract 1 of 5.6839 acres, a distance of 473 . 14 feet to a 1/2" steel pin with
     plastic cap stamped "M&S 1836" found In the west line of said Lot 10, Block W, Greenwood Hiiis
     Section Five at the southeast corner of the said Sanders Children Investments, LLC Tract 1 of
     5.6839 acres, for a southeast comer of the tract described herein;

     THENCE N 34°50'27' W, with the southwest or west line of the said Sanders Children Investments,
     LLC Tract 1 of 5.6839 acres, a distance of 11.89 feet to a 1/2" steel pin with plastic cap stamped .
     "M&S 1838" found ln the southwest or west line of the said Sanders Children Investments, LLC
      Tract 1 of 5.6839 acres and at the northeast corner of the said Sanders Children Investments, LLC
      Tract 2 of 2.62 acres, for a reentrant corner of the tract described herein;

      THENCE S 27°22'12" W, with the east line of the said Sanders Children Investments, LLC Tract 2
      of 2.62 acres, at a distance of 25.77 feet, more or less, passing the most easterly northwest corner
      of that 2.002 acre tract, a portion of the said Isaac Decker League Survey No. 20, as described In a
      Warranty Deed with Vendor's Lien of record In Document No. 2011133868, Official Public Records
      of Travis County, Texas, in all a distance of 261.28 feet to a 1/2" steel pin with plastic cap stamped
      "M&S 1838" found at the southeast corner of the said Sanders Children Investments, LLC Tract 2 of
      2.62 acres and a reentrant of the said Jim O'Brien 2.002 acre tract and the most southerly
      southeast corner of the tract described herein;

      THENCE N 60"09'26" W, with the most westerly north line of the said Jim O'Brien 2.002 acre tract
      and with the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, a
      distance of 199.03 feet to a 1/2" steel pin with plastic cap stamped "M&S 1838" found at an angle '
      point In the most westerly north llne of the said Jim O'Brien 2.002 acre tract and an angle point in
      the south line of the said Sanders Children Investments, LLC Traci 2 of 2.62 acres;

      THENCE N 67"47'26" W, with the most westerly south line of the said Jim O'Brien 2.002 acre tract
      and with the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, a
      distance of 58.62 feet \o a 1/2" steel pin with plastic cap stamped "M&S 1838" found in the east line
      of Wasson Road (old State Highway No. 29} at the most westerly northwest corner of the said Jim
      O'Brien 2.002 of one acre tract and the southwest corner of the said Sanders Children Investments,
      LLC Tract 2 of 2.62 acres, for the most southerly southwest corner of the tract described herein;

      THENCE with the east line of Wasson Road (old State Highway No. 29) and the west line of the
      said Sanders Children Investments, LLC Tract 2 of 2.62 acres and with the west line of the said
      Sanders FLP Properties - 1, LLC 2.32 acre tract, courses numbered 1 through 5 inclusive as
      follows:
           1. N 24°25'26" W, a distance of 42.22 feet to 3/4" Iron pipe found;
           2. N 14"47'26" W, a distance of 70.00 feet to a drill hole In top of a concrete curb found;
           3. N 19°56'26" W, at a distance of 154.55 feet passing the· northwest corner of the said
               Sanders Children Investments, LLC Tract 2 of 2.62 acres and the southwest corner of the
               said Sanders FLP Properties - 1, LLC 2.32 acre tract, In all a distance of 254.00 feet to a
               calculated point in a multi-trunk Pecan tree:
           4. N 07°57'26' W, a distance of 138.98 feet to a 1/2" steel pin with plastic cap stamped "M&S
               1838" found, and
           5. N 04°30'34" E, a distance of 36.10 feet to a 1/2" steel pin with plastic cap stamped "M&S
               1838" found at the Intersection of the east line of Wasson Road and the east line of
               Congress Avenue;




                                              EXHIBIT NO. 2                                          EX. 2-028
                                                                                                                .   ~




20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 45 of 178




                                                                                                   ..


        THENCE N 27°40'11" E, with the east right-of-way of South Congress Avenue and the west line of
        the said Sanders FLP Properties - 1, LLC 2.32 acre tract and the west line of the said Sanders
        Children Investments, LLC Tract 1 of 5.6639 acres, and being also With the west line of t11e said
        Theriot FLP Properties - Ill, LLC 4.32 acre tract, at a distance of 271.24 feet passing the northwest
        corner of the said Sanders FLP Properties - 1, LLC 2.32 acre tract and the southwest corner of the
        said Sanders Children Investments, LLC Tract 1 cf 5.6839 acres, and at a distance of 386.42 feet
        passing a northwest corner of the said Sanders Children Investments, LLC Tract 1 of 5.6839 acres 1
        and a sou thwest earner of the said Theriot FLP Properties - 111, LLC 4.32 acre tract, In all 668.83
        feet to the POINT OF BEGINNtNG of the tract described herein containing 14.993 acres of land,


         Bearing basis Is Grid North, NAO 83, Texas Coordinate System, Central Zone .

         Plan#: 3562




                                                  EXHIBITJj__
                                             PAGQ~AGES




                                          EXHIBIT NO. 2                                         EX. 2-029
                                        ..
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 46 of 178


ELECTRONICALLY RECORDED                                   2017052193
                                       TRV              31      PGS

                                     DEED 01.r TRUST, SEC1JR1TY AGREEMENT
                                               AND FINANCING ST1 TEMENT


               NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL
               PERSON, YOU MAY REMOVE OR STRlKE ANY OR ALL OF THE
               FOLLOWING INFORMATION FROM ANY INSTRUMENTTHATTRANSFERS
               AN INTEREST JN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN
               THE :PUBLIC RECORDS: YOUR SOCIAL SECURrfY NUMBER OR YOUR
               DRNER'S LICENSE NUMBER.
      THE STATE OF TEXAS                         §
                                                 §
      COUNTY OF TRAVIS                           §

         .       WC 4811 SOUTH CO GRESS, LLC (!tereln called "Gramor11 ) , fo r and in ootlsiclerntion of the illdebtedness
      hel'einflfter descdbed, hns gi:antod, bargained, b·ansferrecl, ~old and conveyed, and by these presents doe11 grru1t, bnrgaiil,
      tmnsfer, sell and convey, in trust, unto ri·. GERRY GA.l"d.BLE, TRUSTEE and unto Tn1stee1s successors ln tltill lrust
      and Trustee's Rnbstitutes £Utd assigns (herein called "Trustee"), forever, for the use 11nd be1 efit of the Beneficinry
      (hereafter dei'ined) all And singular the property hereinafter de11cribed situated In the County of TR A IS, State ofTexna,
      to-wit: (11)

               14.993 ACRES OF LAND1 MORE OR LESS, OUT OF TIIE ISAAC mCCKER LEAGUE
               SURVEY NO. 20, ABSTRAC'l'NO, 8,IN TRAVIS COUNTY, TEXAS,BEINGMORElrULLY
               DESCRIBED BY METES AND BOUNDS ON EXIDBlT "A" ATTACHED HERETO AND
               MADE A PART HEREOF FOR ALL PUR1>0SES, mnNG THE FOLLOWING FOUR
               TRACT'S:

               TRACT1:

               4.32 ACRES OF L AND, MORR OR LESS OUT OF THE ISAAC 'DECKER LEAGUE, IN
               TRAVIS COUNTY, TEXAS,BEINGTllESAMEPROPERTY CONVEYED IlY ABELJ, &
               MARY ANN THERIOT FAl"VIILY LIMffED PARTNERSHIP TO THERIOT FLP
               PROPERTIES - III, IN A DEED DATED MAY 6, 2010, lillCORDED IN DOCUMENT
               NUMBER 2010125121, OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY,
               TEXAS.

                TRACT2:

                5.6839 ACRES Olr LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE, IN
                TRAVIS COUNTY, TEXAS, BEINGTIIESAMJ:i:PROI'IW.TY ASTfu.\.CTONE CONV.li:Y.IW
                BY SASHA THERIOT SANDERS, TEAL THERIOT SANDERS AND ZACHARY CURTIS
                SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC, IN A DEED DAnm MA y G,
                2010, RECOlillED IN DOCUME T NUMBER 210125125, OF THE Oli'li'lClAL .PUBLIC
                Rl'tCOIIDS OF TRAVIS COUN'l"i, TEXAS.

                'l'RA.C'l' 3:

                2.620 ACRIDS Ol? LAND, MORE OR LESS, OUT OF TIIID ISAAC DECKER LEAGUE, IN
                TR.A 'IS COUNTY, TEXAS,llETNGTimSAMEPROPER'fY AS TRACT TWO CONVEYED
                BY SASHA TJU:lUO'l' SANDERS, TEAL l'l:IEIUOT SANDERS AND ZACHARY CURTIS
                SANDERS TO SANDERS CIULDREN INVESTMENTS, LLC, I A ))EID) DATED MAY 61
                2010, RECORDED IN DOC MENT UMBER 2010125125, OF THE OF111CTAJJ PUDLIC
                RECORDS OF TRAVIS COUNTY, TEXAS.


      JNCil 7\FSDCT\WC4811\j17093DTv3.wpd
      March 30, 2017 (2:43pm)                                        1                                                  ()gUI)   or TRUST



                                                     EXHIBIT NO. 3                                                 EX. 3-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 47 of 178




            TRACT 4;

             2.32 ACRES OF LAND, MORE OR LT~SS, OUT OF THE ISAAC DECKER LEAGUE, IN
             TRAVIS COUNTY, TEXAS, AND BEING TBJJ: SAME PROPERTY CONVEYED BY
             SUZANNE MAJUE SANDERS AND CURTIS NOLEN SANDERS TO SANDERS FtP
             PROPEll'rlES -I, LLC, IN A nmw DATED MAY 6, 2010, R11CORDED IN DOCUMENT
             NUMBER 2010125122, OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY,
             TEXAS. (all such l'eal p1'opel'ty in this subsectlo11 (a) hcl'ein sometimes callee! the 11 Laud");

   (b) all right~, titles, inlerestB, estates, reversions and remainders now owned or hel'eafter acquirod by Gran tor in and to
   the Land and in and ta all othel' pl'opel'tles covei·ed hereby aud all other lands now owned or hereafter acquired by
   Gran tor a.buLtlng, adj'acent or contiguous to the Land; (c) all buildings and other improvements now or hereafter situated
   on the Land-and in and to the properties covered hel'eby (herein sometimes called the "Improvement.~"); (d) all rights,
   titles and interests llOW owued 01' hereafter acquired by Granter in and to fill drainage em1emen.ts, ensements, l.ice11ses,
   parking rights, streets and rlghts·of-way ofe.verykind andn11ture adjoining, serving, belonging, appertaining or otherwise
   affording access, ingrees and or egress to 01· othel'wise benefitting the Land whethe1· now existing or hereaftel' arising and
   all public or priv~ite utillty cotmections thereto and all appurtenances, tenements, hereditamentA, franchises, servitudes,
   dghts, ways, privilege~ and presc!'iptions thereto; (e) all goods, equipment, fixtures, 1111111ufactured hoUHing, mobile
   homes, frnnishings, inventory, crops, othe1· form products, timber, shrubs, and any other vegetation, and a11y and all other
   personal property ofouy klnd or character defined in and sl1bject to the appllcable provisions of the Texas Business and
   Co111111e1·ce Code f!S now adopted and existing and ns it may hereafter be amended or suooeedCld (herein called the
    11
       Unifol'm Commercial Code") now owned· 01· hereafter acqufred by Gnmtor and now or hel'e<ifter affixed to, planted or
    grown on, located on or withu1, or severed from the Land or the Improvements, and any and !l11 personal property
   purchased with a portion of the proceeds of the Note (hereimifter defined), regardless of the location of such property,
    nnd all replacement~ thereof, substilutioris Uierefor, additions thereto, and proceeds and products thereof, including
    without limitE1tion, all rights, titles and interests of Gra11t01· now ow!led or hereflfter acquired in and to any of such
    personal pl'operty that may be subject to any title retention 01· security agreement superior in lien or seow·lty Interest to
     the lien or security interest of this Deed of Trust, Security Agreement and Financing Statement (he1·ei.J.1 called "Deed of
    Trnst"); (:f) nll rights and intereatH of Granto!' now owned 01' hereafter acquired in and to (i) all developmeul rights, rlghl8
     us declfmu1t, all rights to enforce easements, covenants and restrictions that benefit the Laud and or Improvements, and
     all contracts, subcontracts, building per.mils, and plans and speciticat.ions relating to the Improvements and all deposits,
     funds, accotmts, conLrnct rigbt~, instruments, dociunents, general intangibks (including but nol limited (:o, trademarks,
     trnde nnme.9 Emd symbols used in coru1eotio11 therewith), contl'acts for deed, 11otes or chattel paper arising from or by
     virtue of any Lrnnsactions relating to the La11d 01· the Improvements; (il) all water rights, all right, title and inte1·est of
     G1·anlor in and to any tind all wastewater c11p1-1City reservations of any ldnd or cbnrncter covering the Land or
     Impl'Ovements, lss\ied or ~;hich may be issued by tlll.y govonunental agencies having ji1risdictio11 thereof, and all other
     rights reh1tlng to sewage trentmont cE1pacity, water capaoiLy and utllities serving the Land 01· Im.provements, including
     easements, agreements, usage dghts and course of dealings concerning il'dgfltion, drainage line~, sheet.flow, surface
     dl'ainage, flood control, drainage facilities und detention ponds (said rights described in this subp111°agr!i.ph (il) being
     collectively sometimes crilled 11 Utilities Rights"), permits, licenses, franchises, certificates, and other rights and privileges
     obtflined in 001mectio11 with the Land 01· the Improvements; (iii) all proceeds and proceeds of proceeds arising from or
      by vil'L11e of the sole, lease 01· other dl~po8ition of any of the real or personnl Jli'opel'ty covered hereby; (!v) alt proceeds
      and pl'oceecls ofproceecls (including premium refunds) payable or to' be payable under enoh policy ofi.i1surnnce rein ling
      to the Land or \·he Improvements; rind (v) all pl'Occeds and pl'oceecls of proceeds arising from the taking ofall or any part
      of the Land or tlllY rights appurtenant thereto, including, but not limited to, change of grade of streets, curb c\its or other
      ri~hts of acceHH, for any public 01· qlrnsi-public use \mder any 111.w, or by right of eminent domnin, 01· by private or otlm
      purchnse in lieu thereof (all of the items described in (e) and (f), inchisive, being hereJn called the "Goods 1'); and (g)
       withot1t limiting the foregoing, any and i1ll rights, royalties, i·ents, revenues, profits, benefits, leases, stai.utory Ju11dlo1·d 1s
      Hens, seout'ity interests, contrnets, accountR, go11erE1l intangibles (including b11t 11ot limited to, trademE1rka, trade names
       nnd symb0ls used in connection therewith), money, i11strlm1ents, chattel paper, insumnce proceeds, document~,
       tenements, horoditame11ts and appurtenances now owned or herenHer acqi1il'ed by G1·anto1' and appertaining to, genernted
       from, arising out of or belonging to any of the foregoing (all of the foregoing ltems described in (g) being herein called
       the "Inl<1ngibles" mid all of the fo regoing itcims described in (n) through (g), inclirnive, being he1•e!11colled the" Mo1tgaged
       Properly"). All of tile Goods which com tili1te tangible personal property 8hall be deemed to be purl of frn d affixed to
       the Land for all puivoses to the maximum extent pel'mitted by law.

    JNGl 7\FSBCT\WC4811\i 17093DTv3.wpd
    March 30, 2017 (2:43pnt)                                            2                                                      omm OF Tll\JST

                                                         EXHIBIT NO. 3                                                        EX. 3-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 48 of 178




              TO HAVE AND TO HOLD the Mortgaged Pl'operty, unto· Trustee, and '£ruslee1i1 tmccessors In this tl'llSl, nud
     Trustee's assigns, forevei·, to secure the payment ofU1e Indebtedness (hereafter ctefined) and lo secure the performance
     of the covenonts 1 agreements, and obllgslions of Urn Granter hereln contained, and G!'antor does hereby bind Gran tor,
     and Grantor's respective heirs, personal representatives, successors ancl assigns, to we11·rnnt and fo1·ever defond the
     Mortgaged Property unto Trustee, and Tn1stee1s succe11scrs and assigns, forever, against the claim or claims ofall persons
     who111soever claiming or lo claim tile same, or any pal't thereof.

                                          ARTICLE I. INDEBTEDNESS SECURED

              1.01     This conveya11oe is made in trnst, however, to sectll'e and enforce U1e payment and performa11ce of all
                       of the following obligations (herein collectively called the "Indebteclness 11 ):

                       A         All sums due or to b0come due pur11u8ilt to that oue certain promissory note (herein cnUed
                                 the "Note"), of even date herewith, execule.d by WC 4811 SOUTH CONGRESS, LLC
                                 (sometimes also i·eferred to herein as the '1Bo1rnwer' 1) 1 payable to the order of FIRST
                                 ST ATE BANI{ CENTRAL TEXAS (said party 01· any subsequent ownel' or holder of t11e
                                 Note being herein called "Beneficlnry"), whose address ls as specified below, in 01e original
                                 pri11cipal ammmtofFOURMil.,LIO SEVEN HUNDRED fl'ORTY-FIVETHOUSAND
                                 AND 0 /100 DOLLARS ($4 1745,000 .00) bearing intel'est al the rnte therein stnted and
                                 finally maturi.11g April 9, 2022, the Note pro !ding that, if default occurs, the Ullpaid
                                 pl'incipal thereof and ell accrued tuipaid interest thereon may, a( Beuefi.ciHry's option, be
                                 declared due and payable prior to the stated mat1.1dty thereof nncl providing further for the
                                 payment of attorneys' fees and other expenses of oolleoeioo undel' certllin circumstru100R;

                        B.       All fttndH advanced by Beneficiary to or fo1• the benefit of Boti'ower aud/or Ornutor pursuant
                                 to the Loan Agreement ("Lonn Agreement") of even date herewith by nnd betweeJl Bol'rower
                                 and Beuefioiat-y; 11nd

                        C.       All funds advnnced by Beneficiery relating to costs or expenses thnt are drantoiJs oblig11tio11s
                                 hereunder and/or made to or for tbe benefit of Borrower 11ncl/or Gmntor put'Su!lntto nny other
                                 document secmhig or relatin.g to the Iudebted11ess or otherwise, nnd all other debts,
                                 obligations and liabilities of Granter n11d/ol' Borrnwer to Bene!icittry of whatever !dud or
                                 chru·ncter, whetl:ier now existing or hereafter Rr!sing, secured or unsecured, direct or indirect,
                                 fixed or contingent, primary 01· Reoondnry whether theu due, not due or pnsl due, imd whether
                                 joiut or several or both, inchiding, without lin1itation 1 all present and future debts, obligations
                                 and liabilities of Grnntor and/or Borl'ower (i) as pr!uoipal, surety, endorser, guarantor,
                                 accommodntion pf\rty or otlrnrw!se, (ii) arising by virtue of open nccouuts, ovexdraft,
                                 operation of 1nw or otherwise, (iii) ns 11 member of any pru'ttlership, joint venti.1re, compnuy,
                                 firm, trust or other associ.ution, or (Iv) payable to or iu favor of third pat'ties und herC:latler
                                 acquired by Beneficla1y with or without th~ knowledge, oonsent or lnsistenoe of Grautor
                                  ru1d/or Bol'!owcr. The payment of all such debts, obligations Ellld liabilitfos ofGrnntorand/or
                                 Borrower shall not terminate this Deed of'I'rnst unless the lien created he1·eby is relensod iu
                                  wl'iting by B eueficinry, it being con tempi ated tht1 t Gran tor and/or Bol'l'o w01· from time to time
                                  will become additionally indebted to Beneficiary, nil ofwh.icll indebtedne1:111 shnll be secured
                                  by this Deed of Trust uhtil the lien hereof is so released in w.litlng by Benet\cittry; nntl

                        D.        All renewals, reanangement8> modifications and extensions of any of the foregoing.

               1.02     The Indebtedness shnll be p11yable e.t tl1e addJ'ess specified ln the Note or at such other pince as
                        Beneficiary from lime to lime may hereafter designate io wrlt!ng; and, unless othe1wisc expressly
                        pt·ov!ded ln tbe instnunentll evidenolng the Indebtedness, nll portions of the Im! ebledLie.~s shall benr
                        Jnte1·est from the due date thereofm1til paid nt the same rnte per 11nnuin 11s provided iu tho Note for
                        interest acc1uillg on past due amounts; provided however, In 110 evem shall Benefioia1y compute the
                        interest in a mDLUle1· tll.at would oause Beneficiary to eootroor for, charge or receive imo1:e!lt thnl wou Id
                        exceed the I"l}ax.imum legnl contract rnte of interest that Beueftciary mny charge,

      JNGL ?\FSBC'J\WC48'1 l\Jl709JD'fv3.wpd
      l'y:(w·ch 30, 2017 (2:43pm)                                    3                                                     f)ll[;D   or1'ltU~T




                                                  EXHIBIT NO. 3                                                       EX. 3-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 49 of 178




          1.03   All payments received by Beneficiary, whether designated as payments of priucipnl or intc:irest, shall
                 be applied to the [)tfocipal or interest of tho Indebtedness or to expenses ru1d linbilities pt'ovided for
                 herein, or any combination of ihe foregoing, as directed by Beneficia1-y at Beneficiary's option,
                 exercised in its sole diacrntio11.

                                  ARTICLE IT. COVENANTS OF GRANTOR

          2,0)    In order to secure payment of the lndobtcdness, and performance of Gn1ntor~s obligations hereunder,
                  Grantor covenunts and agrees with Beneficiary mid with Trustee !18 follows:

                  A        Granter shall pay or cause there to be paid when dl1e all of the Indebtedness, logethet with
                           the interest at1d all otbor charges accruing thereon a11d theretmder in accordance with the
                           terms of the Note tmd ull other instruments evidencing, securing or otherwise relating to the
                           Indebtedne:ss.

                  B.       Grantor repreaentll and warrants that (1) Gran tor has good nnd Indefeasible titlo In foe simple
                           to t11e Mottgnged Property, (2) unless otherwise herein provided and in Beneficial'y's title
                           insurm1ce policy, the Mortgugod Property is free from restrictions, easements, outstfmding
                           min(jrnl 01· rnyalty lnterests, liens and security interests, (3) the Land hns legal and sufficient
                           access, for its intended use, to a public roadwuy,' either by direct access or by vfrtue of
                            Grantor's dghts in one or more oasements, which are part of the Mortgaged Property, und (4)
                            Granto!' has fil.11 right and authority to make this conveyance. Grtintor agrees to maiutal11 and
                            preserve Grantor's legal existence a11d all related rights, franohi8es and prlvlleges. IfGrat1to1·
                            is ru1 entity other than an individual, Grantor shall not nmend its Articles of Fonnntion or
                            other governing documents that govern the formation or operation of Granter 01· change its
                            name or identity without Beneficiary's prior written consent. For pm'j)oses hereof, Urn te1111
                            "Articles of Organiz.ation" shall include, as they exist on the date hereof, (a) Grantor's .
                            Artlcles of Formation or Al'ticles oflncorporntiou tmd By-Laws, if Granto1· is a corporation,
                            (b) Grnnt.or's Piutnership Agreement or Joint Vet1lure Agreement, if Grantor is a genernl
                            partnership or joint venture, (c.) Grantor's Limited Partnership Agreement Emel Certificate of
                            Limited Pa.rtnernhip or Certificate of Fonnation, if Grantor is a limited p1u·t1\ernhip or <1
                            registered limited liability partnership, (d) the Trust Agreeme11t creating Grantor, if Gra11to1·
                            is a trust 01· (e) Gra11to1,s Articles of Organization, Articles of Fomiatlon, Compimy
                             Agreement, Operathig Agreement and/or und Reguletlous, if G1'1111tor ls a limited liability
                             company.

                   C,       Granto!' shall promptly obtnh1, p!\y fo1· and deliver to Beneficiary illld maintain insurance
                            policies with proof of premiums paid for at least one year in advance providing extended
                          · oovernge for all Improvements and other property covered by this Deed of Trust 11gai11st
                            damage by fire, ligh111ing and such other risks ns Beneficiary shall reasonably require, all in
                            amO\ints reasonably required by Beneficiary, but i11 any event in El11 amount at least eqtial to
                            the Indebtedness, bul not exceeding 100% of foll replacement co~t ofoll Improven1cnt8 a11d
                            all 0U1er property covered by this Deed of Trnst, such insurance to be written on u
                            replacement cost form promulgated by U1e Tt:xns State Bon rd of Insiu·iinoe and with insure.rs
                            thut 11.ro authorized to do busilless in Texas or an eligibfe surplus lines insurer, but in any
                            event wlth companies uppl'Oved by Beneficiru'Y, with (1) loss m11de puyable to Beneficiary
                            put·sunnt to tho standal'd mortgagee clm1se promulgated by the Texn11 State Bo~rd of
                            Insm·ance, without contribution; nnd (2) pl'ovision that (n) each of said policies shall not be
                            terminated, reduced or limitod, regardless of any breach of the representE1tions and
                            a.grnements set forth therein, nnd (b) 110 such polioy ~hall be 01mceled, endorsed or ame11ded
                             to any extent unless the issuel' thereof shall have first give1i Beneficiary at least thirty (30)
                            duys' prior writ:Wn notice. If Grnntor fails lo furnish such · policies, Beneficiary, 11t
                            Beneficiary's option, may procure such insurance ut Grnntor's expense. Al! l'enewnl and
                            sl!bstitute policies of insurnnce shall be delivered Lo tbe office of Beneficiary, premiums paid

    JNG17\FSBC'I'\WC48l1\j17093DTv3 .wpci
    Ma!·ch JO, 2017 (2:43pm)                                  4                                                 DEEU Of 1'1\UST


                                                EXHIBIT NO. 3                                                   EX. 3-004
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 50 of 178




                                 for nt least one year, at least fifteen (l5) da¥s befol'e expfr11,tlot1 of the insurance protection
                                 to be replaced by 8Ltcl renew!ll or substituted policies. In case of loss to the Mortgnged
                                 Property, so loug as the atnonnt of the inaurance proceeds is less tlum $250,000.00 and
                                 Grantor is not then in defoult under the Loan Agl'ee1mmt, Beuefiolary shall allow Granlor 10
                                 use the proceedti fo1· the repalrofthe lmpl'Ovements or for the erection of new improvements
                                 111 tl1eir place, but Benefiofory shall not be obligated to see to the pl'oper applicntion of 1111y
                                  fltnO\IU(S so paid to Gnmtor. Except na provided for In the preceding sentence, in case ofloss
                                  to the Mortgaged Properly, Benefioiaiy, at Beneficia1y's oµtion, shall be e1ttitled to receive
                                  nlld retuln the proceeds of U1e iusurnt1ce poUcie~, 11pplying the snme toward payment of the
                                 !udebtedness in such maw1er asBeneficiarymny tj}oot, or nlBeneficlary's optiou,Beneficiary
                                  111ay pay the SRlue over wholly or in part to Gran tor for the repair of the Improvements or for
                                  the 01.00tion of new Jmprovements in lheir pince, or for any other purpose satist'aotory. to
                                 Beneficiary, but Beneficiary shall 11ot be obligated to see to the p1·oper application of any
                                  !llllOUnts so paid to Gmntor. If Beneficiary elects to allow suob poyiuc11til to Or8.lltor,
                                  dlsbi1rseinet1t shall be made on such terms and subject to such conditions ns Beneficiary may
                                  specify, and any !nsW'o.nc~ proceeds in excess of the Indebtedness shall be reflu1ded by
                                  Beneficiary to Orantor. Reganll.es of whether the i.usru·anoe proceeds payable to G1·m1tor are
                                  sufficle1tt to pay the full costs ofl'epai.r an.d cestoralion of Ute Mortgaged Property, Grnutor
                                  shall promptly coh1menoe and cal'J'y out the epnir, replace1uoJ1t, 1·estoration nud rebuilding
                                   of eny ttnd all of the fa11,rovemeuts damaged or destroyed so 11s to i·etum snmc, to the extent
                                   practicable, to tho srune fonn and condition as existed inunedinteiy prior to such dnmnge to
                                   or dt:atruotiou thereof: with such modifications or additions as rnny be required to com.ply
                                   with nppJicnble laws, ordi 11auces, rule.q Wld regulntfons ofnll governmental agencies hnving
                                  jurlsdietion tbeJeof. Granter sbnll not permit or CArl'Y on any nctivity within or relating to the
                                   Mortgaged Properly that is prnhibited by the ten11s of any insurm1ce policy covering nny p111'l
                                   of the Moi-tgnged Property or which permits cnncellntlon of ot iucrense in the premium
                                   p11yable for any insurance policy covedng any part of the Mortgaged Prope1·ly. 111 the event
                                   of a foreclosure oftliis Deed tifTrust, the purchaser of the Mortgaged l>ropel'ty shall succeed
                                   to alt the rights ofGr11nto1', Including any right to unenmed µn:miums, iu aud to all poUcies
                                   of insurance assigned and delivered to Benefieinry µ1irsuru\t to the pl'Ovi!lions 0f this
                                   l11sl!1ummt. Regardless of the types OJ' amountl! of insurunce requh'ed and approved by
                                   Be11eficiary, GJ'antor shaU assign and deliver to Benefici11ry all J>olicies of i11sluw1ce that
                                   lt1s1ue against <UlY loss or dnmage to the Mortgaged Prnperty, as collateral and further
                                   security for the pnymeM of Uie Indebtedness. Grm1lor also shall obtnin aud maintn.lu it\ force
                                   ond effect at Orantoi"s expense such liabl!Jty and other insurance policies nitd protection as
                                   Beuefic.i.ai·y from time to time rnny require, furLhcinnore, if a~y portion of the Mortgnged
                                   Pmpel'ly Is slh1nted Ln 11n at-ea, or Is subsequently designated In 111i area, 111\ving special flood
                                    hazards (nil defined In he flood Disaster Protection Act of 1973, ns amended from lime to
                                    time, 01· any aiml!ar legls1atioo); Grantor slinU provide flood insm·ance to Beneficiary in nn
                                    amoun equal to the replacewenl cost of the improvements or the maximum amount of floor!
                                   insmauce available, whichever is the lesser.                                   ·

                       D.         Ornntor 1;hull pay, prior to dell.nquenoy, all taxes, ns~esstnents, ground rents, maintenance
                                  charge:;, all other chargell and imposilious (herein called the "lm,posltiou!I") now or hereafter
                                  assessed, levied or othe1wlse chnrged ngaiust tho Mortgaged Property, or 11ny pnrt thereof,
                                  and shall prompUy ftu1ush proof, snlisfoctory In fonn and substunce to Benefici11ry, of such
                                  payment. Witlioul the prior Wl'itteu express consent of Beneficlnry, Gnmtor slu..tl not be
                                  permitted to allow a third party or a properly tax lemler to fu1nncl:l the puyment of ad vnlorem
                                  properly taxes lf 11.11y suoh related lien would reimlt in a lien thnt ls or is claimed lo be
                                  superior to this Deed of Trust. Gra.ntor shal l not defer the collection of or payme11t of laxes
                                  on U1e Mottg1.1ged Properly, ia the event deforral of such taxes is permitted under appllcnble
                                  !aw. In the event of the pnssage after date of this Deed of Trust of any law, ord 'nauce, or
                                  regu ntion, deducting from the Mortgaged Property for fue purposes of taxation any lie11
                                  thereon, or changing in WlY way the laws now in force for the tsxation of. ntortgflges, deeds
                                  of trnst, 01· indebteduess secut'cd fhel'ehy, or the mnnner of the operntlo11 of uny such tax.ea

      .TNG l 7\FSI3CT\WC48l1\i1 7093DTv.3. wpd
      March 30, 2017 (2:43iim)                                       5                                                    DEED OF 'rRUST




                                                   EXHIBIT NO. 3                                                      EX. 3-005
..
I

     20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 51 of 178




                             so us to affoct the Interest of Bel1efioiary, then and in such event, Grnntor shall bear and pay
                             the foll amOlll'll of such taxes, 1.lnloss the pnyment thereof by Granto!' would be tmlawfi.1l ol'
                             if the payment Lhereofw0l1ld constitute us1.1ry or render the Indebtedness wholly or parttaUy .
                             us1.1rious. If Grantor foils to pay any suob taxes and Rssessments, Beneficiary rnay pay the
                             same, together witl1 all costs and penalties thereon, at Grantor's expense; provided, however,
                             that if fot' any reason payment by Grantor or by Beneficiary of any such new or ndditio11al
                              taxes would be unlawful or if the payment thereof would constitute usury or render the
                             Indebtedness wholly or parl-ially usurious, Beueficiiuy, at Beneficiary's option, may declare
                              the unpaid Indebtedness with all accrued interest thereon to be immediately due and payable,
                              or Beneficiary, at Beneficiary' option, may p~.y the amount or portion of such taxes which
                              otherwise would render the Indebtedness unlawful 01· usurious, in which event Grnntor shall
                              co11oi.11·1·ently therewith pay the remainlng lawful and non-usmlous portion or balance of said
                               tuxes. Gran_tor represents and warrant~ that Grnntor hRs p~id all ad v11lore1tt property t11xes
                              ("Ad valorem Taxe8") that are assessed or assessable agE1inst all property that Orantor owns
                              or lrns an interest in which are taxable by the StHte of Texas 01· any taxing unit thereui1der
                              undm· tho Texas Tax Code, whether said prope1ty is real, personnl, mixed, tangible 01·
                               intangible (the "Taxable Assets"), 1·egardless ofwhethel' tl1e Taxable A.ssels.11re pledged 01·
                               assigned as collaternl to Bemeficia1y, Grnutor will pay all Ad vnlorem Taxes on the Taxable
                               Assets before they are past due, Upon demand by Beneficiary, Gra11tor shall provide to
                               Beneficiruy, on 01· before .1 anuary 31st in each yea!', writlon evidence in form and content
                               satisfaciory to Beneficiary of payment of all Ad valorem Tnxes (nnd any and all related
                                interest, penalties, comt costs, and fees imposed by the taxing imits) ag~\inst Grantor's
                               Taxable Assets and on acottrnte listing of all tax account numbers for E1ll applicable taxing
                                units which pertain to nny of the Taxable Assets, Grnntor repn:lsents ond wruTants to
                                Deneficiaty that all exemptions claimed by Gran tor against any of the Ad valorem Taxes are
                                valid exemptions under Texns law. Grn11to1· represents and warrants to Benefic[ary that
                                Grantor has properly m1d accurately rondered for taxut!on all Taxable Assets and has filed
                                all required re11clitio11 slalement:s and property reportB required by the Texas Tax Code.
                                 Grantor agrees tirnt Grantor's execution of this doctiment shall evidence Grantor's authority
                                 thnt any Slloh re11dition statements and/or propel'ty reports may be made availoble lo
                                 Beneficiary by any applicable appraisal district or taxing unit.            ·

                       E.     Gra1tto1· represents to Beneficimy that to Grantor's knowledge and bellef no eminent donrnin
                              prooeedi.ngs affecting the Mortgaged Property 01· any part thereof iu·e pending or tlu·eatened,
                              nor has Grantor nice1ved notice of any proposed condmnm1tion or other like proceedu1g
                              affecting tb.e Mortgaged Properly, and no part of the Mortgaged Property lrns been
                              trnnsferred in lieu of co11de11u1ation or ol11er like proceeding, and no Certificate of Ta Id ng for
                              u limit.ed or indefinite term has been issued with respect to the Mortgaged Prnperty, In the
                              event Grnntor acquires knowledge or notice that 1111y e11tity (public or private) having the
                              right of emine11t domain (herein called a "Condemning Authority") may or does intend Lo
                              acquire or has threatem~d to i11stitute or has instituted oondemna.tion proceedings to acquire
                              the Mortgaged Property, any p!lrt thereof or any interest therein, Grnntor shall promptly give
                              Beneficiary wrltte11 notice of full details witl1 regnrd thereto. Beneficiary sball be notified
                              of and have the right to pnrticipate in all negotiations with nny Condemning Authority and
                              Ornntor shall not grant to 11ny Condemning Authority i111y right, tlth; or interest in or to the
                              Mm·tgaged Property or any part thereof (in lieu of eminent domain or condemnnlion
                              proceedings or otherwise) without the prlor written consent ofBe11eficia1y to, and the j oinder
                               of Beneficiary with Granto1' in, any suoh grant, Grantor has tnmsferred and assigned, and
                               does hereby transfer and assign unto Beneficiary (i) the full amount of and right to receive
                               and be paid the full 11111ount of all considerntion l\nd, 01', damages for injury or damage to the
                               Mortgaged Property paid or to be paid by any Condemning Authority for a11d, or, by virtue
                               of the grnnt, in lieu of emit1e11t domain or condemnation proceeding, of any right, title or
                               interest In the Mortgaged Property, nnd (ii) all judgments, deorees and awards 01· payments
                               for the taking of and, 01·, for inj\iry or damage to the Mortgnged Property (iacluding bllt not
                               limited lo all awards and j\1dg111e11ts pursuant lo any oonc\emnation proceedings), including

         JNdl 7\PSBCT\WC4811\jl 7093DTv3.wpd
         March 30, 2017 (2:43p111)                               6                                                  DEED   or TRUST

                                                   EXHIBIT NO. 3                                                    EX. 3-006
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 52 of 178




                                interest thereon. Beneficin1y shall ap1ily nll Bmna 11ctunJ!y paid to and received by
                                Beneficiary pursul\ut to aoy such grant, judgment, decree or award first to relmbursement of
                                all costs and expenses (lncludiug but uot limited to altoi~1eys1 fee.s) incune<l by Bcmefiolury
                                in conntiction with auy such matters, and the ba1nnoe shall be applied to the Indebtedness in
                                such mntuter as 13eneficini'Y may elect, subjtict to the torms hereof. Beneficiary shall have
                                 tile rlght to participate iu any such condemnation proceedings and Beneficiary ls he1·eby
                                 autho1ized, ill the name of Granto1·, to direct the couduct of nny such proc~edin_gs,
                                 compromis~ and settle any such proceedings and, or, to execute nnd deliver valid
                                 satisfactions of, and to nppeal from, any awru:d, judgment or decree u1 at\y such
                                 condemnation proceeding. In case of coudemnatiou awards with respect tu the Mortgaged
                                 Property, se long as the runount of the co11demm1 ion awards ls less fhaii $250,000.00 and
                                 Gi'Ellltor ii> not tben 1n defaulhmdcr tbe Lonn Agreement, Beneficiary shall nllow Gnllllor to
                                 use the proceeds for the repair or the Itnprovemeuts or for the erection of new ilnprovemcn.ts
                                 in tllelr place, but Benefioinry shall not be obllgated to see to the proper npplicatlon of auy
                                 amo~1nta ao paid ro Grantor. Except os provided for in the preceding sentence, iii case of
                                 condemnatlou awards with l'e.!lpect to the Mortgaged Propei•ty, Beneficfol'y, at Bc11eilcinry's
                                 optlou, shall be entitled to rooeive and relain the oondemnatio11 uwar&, applying the same
                                 toward paymeu of the Indebtedness ill suoh manner as Beneficinry may elect, or at
                                 Beneficiary's option, Beneficlary may pay the same over wholly or in part to Grnuto,r for the
                                 repair ofthelmprovements or for the erection ofnew il 1provements i.n their place, or for nny
                                 other purpose satisfocto1')' to Beneficiary, b\1( Be11efieiary shall nol be obligated to see to the
                                 pl'oper E!_pplioation of any amounts soµaid to Grantor. lf Beneficiai')' otherwlse ele~s to allow
                                  a portion of the proceeds of any gl'l\p.t in lieu of tht'eateued oondmn11ati.011 or co11<lemnnt!on
                                  procoedlli.gs to be pain to Granter lo be used in 1·ebuild!ng, restoration or repuir of the
                                  Mortgaged Pi'cperty, then the dlsbW'sement of s 1ch proceeds shall be 011 such t~nns and
                                  subject to such ocmdltions RS Benefioi8l'Y may specify. In he event that as a l'esult of any
                                  grnnt in lieu of threatened condemnation or of any sucb judgment, decree or award and
                                  1v;>twithst1Ulding tlpplicittion by Beneficiary of the proceeds thereof in any maimer hereit1
                                  provided, Beneficiary nevertheless deter111ines thnt the pnyrnent of the Indebtedness or
                                  pet't'orl.nance of auy obligotiorui under hls Deed ofT.111'11t ls impaired, Benef.icilll'y, without
                                  dema11d, notice or presentment to Gra1tlor, may declnre ull of the Indebtedness Immediately
                                  due and payable.

                      F.         Grontor shall keep eve1y part oftbe Mortgnged Proper(y mointaine<l in l\L least its current
                                 condition aud presenting o first-class appe&·ance, muke promptly nJJ repairs, renewals and
                                 replacements necessnry to such end, prevent waste to a11y pn.rt of the Mortgaged Pniperty,
                                 and do promptly all else necessary to such end; 011d Orautor shall promptly d1acl\ru·ge all
                                 claims fot labor pel'formed and material fumi11hed therefor, o.nd shnll promplly discharge Ol'
                                 bond over a11y lien. of mechanics or materinlmt:n lherefor to altach to uuy part of the
                                 Mortgaged Property. Ornotor sh!\.11 guard every pru·t of Ule Mortgnged Property from
                                 removal, destmction and damage, anrl sh11ll not do or suffer to be do.ne any net whereby the
                                 value of auy part of tbe Mortgaged Property 1nny be lessened. No b11ildii\g, improvomeut or
                                 other property i1ow or herenfte covei'ed by the Heu or seow·ity interest of thi:> Deed of Trust
                                 sh~ be removed, demolislled or materially altered 01· enlarged, nor shall ntty new buildiug
                                 or other Improvements be cousLrUcted, without the prior writteu consent of Beneficiury.
                                 Or11nlor shall 11ot release, modify or allow to terllilirnte any easement that benefit~ the
                                 Mortgaged Property, and shall not initiale, join in, 01· consent to aoy cbcng0 ln nny private
                                 restrlct vo covenants, zonlng ordl.nauces or other public or private restrictions limiting <1r
                                 defining tile uses lhat may be made of the Mortgaged Property 01· nny part thereof without
                                 the prior ex.press written consent of Beneficiary which consent Rhall be 1uu·onsonably
                                 withheld, delayed or conditioned. Chanter l\t all times shall comply with nod perform all
                                 obligations a1\d innli1ta.in lhe Mortgnged Property In compliance with, and shall not cause or
                                 permil the Mortgaged Pl'Op~1·ty to be iu violation ofimy obllgnllon Imposed by any applicable
                                 envu·o1m1ontal, air qual!ty, water, zoning, plwuting, building, health, fire, trnffio, snfety,
                                 wetlnnds, eudimgered species, coastal nnd othe1· government11l or regulatory rt1les, laws,

      JNGl 7\FSBCT\ WCtf.S 11\jl7093DTv3. wpd
      March 30, 2017 (2:43µm)                                      7                                                    mmn OPTI<VST



                                                   EXHIBIT NO. 3                                                    EX. 3-007
                                    ..
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 53 of 178




                       statutes, regulntio11s1 ordinances and restrlctivecovenaats relating lo theMol'tgagedPl'operty
                       (collectively the "Applicable Govenm1ent11l Law 11 ) and the exfatenoe, use nnd operation
                       thereof. Grnntor represents aud warrants to Beneficiary thut the Mortgage<! Property does
                       curretiUy comply with and its inte11ded 11se· shnll comply fully with (and no uotices or
                       violation have becll 1·eceived in connection with) Applicable Govc11unenbtl Law with respect
                       (O the Mortgaged Properly. Granter represents and wo1Tnnts to Beilefi.oiru'Y that zonlng
                       npproval (if applicable) for the Property ls not <lependenl upon the ownership or use of itny
                       other prOJler ty or rights which are not included witlun the deOn.itlon of the Prnpe1ty and
                       covered by tllis Deed of Trust. 111 the event Grnnto1· dii;covers nuy pnwioualy unknown or
                       undisooven~d vlolatlcn of Applicable Goverrunental Law1 Grantor shn!J lmmedJntely 11otify
                       IleJle:fioinry in writing 1itld Grnntor she.U im.medlately tnke any such coneclive notion as mny
                        be uecessru:y to bring U1e j?remises iuto compliance with Applicable Governmental Law.
                       Bonofioia1'y and Be11eficinry's agents or representative shall hove access to the Mortgaged
                        I' roperly at all rea110011ble times upoo. reRsotrnble notice in order to lnR11ect snme and verify
                        Grantor's compliance with Grantor's duties and obligations under this document, Grant.or
                        ~hall not, witbout the prior written consent of Beneficifny, engage Jn or permit any mining
                        01· drilling activities on the Land.


                 G.     If, without the prio1· written consent ofB eneficiary, which consent may be given or withheld
                        by Beneficinry in the exercise of its sole and absolute cllscretlon, (o) nU or 011y part of the
                        Mortgnged Property, or w.1y interest therein, is sold, tran8ferred 01· oilierwlse conveyed, or
                        (b) any conti:uct or instrument tbr the sale, transfer oi· co11vey11hce of nil or any pmt of the
                        Mortguged Property, or cmy legal, equitable, beuefic inl or other Interest therein, is entered
                         into, or (c) [iutentiona.Uy deleted], or (d) any lien or encumbrnnce is hereafter created or
                        arises covel'ing all or l\lly part of the Mortgnged Property, or any i11terest therein (including
                         but not limited to n tax liet1 or transfer of a tnx lien as conlemplatccl by Texas Tnx Code
                         Chnpi.er 32, or as allowed to property tnx lenders under Texns Finance Code Chapter 351 ),
                         or all or any part of the Mortgnged Properly, or llllY il1terest tl1creu1, ls hereafter pledged 01·
                         encumbered in nny man,uor, 01· (e) any easem.eot, right-of-wQy ol' nny other right whatsoever
                         with respect to the Mortgagee\ Propcl'ty (exch1ding leasing activity occi1ning as a result of
                         tl1e exercise of solU1d business judgment of Granter and In n.ccorc\1111ce with local mnrket
                          lensing standards), is hereafter created or granted, or released, modified or allowed to
                          terminate, 01· (f) all or any portion of the Mo1·(:gi1ged Property, or any Jnterest therein, is
                          lensed or possession U1ereof is trn.nsforred, for anypi.1rpose, lnclucling, without limitation, one
                          or more oil, gas or other mineral leases, for n period longer than one (1) year (excluding
                          !easing activity occiu-rlng ·as n result of the exercise of sound business jmlgment of Grnntor
                          and in ncoordnnoe with local market leasing standards) (any oi' the nbove being heniinafter
                          onlled n 11Trnnsfer11 or oollectively "Transfers"), and im~spectlve of whether any such
                          Trunsfen1 are dorte directly or 1ndl.reolly, voluntarily or Jnvoluntarlly, by written lnstrume1)t
                          (whether or not filed for record), by operatio11 of lnw or otherwise, then Benefio!111y mny, nt
                          its option, declare all or any part or pal'ts of the Indebtedness immedialely due und payable,
                           nod Benetloiary shall be eutit1ed to exercise a11y aud nll rights and remedies µ1·ovlded \\nder
                           tb!s Deed of Trust and under nny other dooumet1t scouring payment of U)e Indebtedness or
                          executed in co1meclion Cberewith. Granter shalJ !nuuediately notify Beneficiary in writing
                           of nny Trn11sfer (herein oalled "Transfer Notice1') by certified mnil, postage prepaid 1 rerurn
                           receipt requested, addressed to Beneficiary at the address set.out herein (or to such otb11r
                           nddl'ess ns Beneficiary may bave de11lgnntecl by notice to Grnntor) 01· by 11ny other method of
                           notice in accordance with Article VIII ofthe Lonn Agre~ment. Tho comieut ofBenelicinry
                           to nny Trunsfor may be givollot withheld for miy renson in the exercise ofBeneficlary'~ sole
                           and nbsolute discretion, unless In co1uieotloa with the Transfer nil of the fadebtedness as
                           determined by Be11eficlmy sbnll be paid in full. Without limiting the foregoing or bci.ng
                           limited the1'eby, Beneficiary's consent (1) may be withheld evon though tl1e Transfer wlll not
                            (1) jeop11rdfze or Impair tl1e security for the Indebtedness or BeneficiHry's nbilily or right to
                            enfol'ce its liens and security interests against such security, or (Ji) inoreuse the risk.of defllult
                            in the pn)•ment ofiitdebtcc\ness heretJ.nder, or (iii) incronse In the Likelihood tl1atBeneficinry

    JNG\ 7\FSBCT\WC481I~I7093DTv3.wpd
    March 30, 2017 (2:43pm)                                  8                                                     ocmn or TRUST

                                              EXHIBIT NO. 3                                                        EX. 3-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 54 of 178




                           may hnve to reaoi•t to other oollnteral for the poyment of the Indebtedness, or (lv) l'elense 01·
                           dischnrge mly person or pnl'ty liable, directly or indirectly, for the payment of tlrn
                           Indebtedness, and (2) may be conditioned upon, any one 01· more of, (a) un increase in the
                           rate of Interest payable 011 Ille Indebtedness or nny p<J.rt thereof to a rate ncceµlable to
                           Benefici1;1ry or the reanangement or acceJe1·11tion of the payment oft11e fodebtedness or any
                           piut thereof, (b) the payment to Benefich\ry of 11 lr11nsfe1· foe, !n DJ) nmount determ.iited by
                           Beneficiary, and all costs and axpe11ses, including, without li.mitni.1011, altorneyii' fees,
                           irtcutred by Beneficiary in coJlllection with tho Trnnsfer or the givi11g ofits con:ie11t, (c) the
                           assl.lmption or guarnntee of the Indebtodness 01· n.ny part thereof, by any pnrty determined by
                           Beneficiary to be necessary or desirable, (d) tl1e payment of any part of: the Indebtedness
                           whether then otherwise due or 11ot and regardless of whether the payment source would be
                           from Granter, Borrower, Any oth6r person liable for tho h1debtedness or from any or nil
                            proceeds from the Mortgaged Property, (e) the pledge of o.ddltio11nl collaternl to secure the
                           pnymeul thereof, or (t) the amendmeni, modifi.oatlon, rearrauge1neut 0 1· other change in any
                            of terms and provisions of any document evidencing the Indebtedness, or nny part U1ereof,
                            01· ill ll:tly of the terms and provisions of any document seo\U'iug tho payllleut of the
                            Iudebtedness 01· any p11rl thereof. The optlou of Beneficiary may be exernilled at any time
                            after tho occu1·r.e11ce ofthil Trnnsfer and until one (1) yelll· after receipt by Beuefiolary of said
                            Transf-er Notice; and if no such Transfe1· Notice Is received by Beneficiary, !:hen there shaU
                            be no limitation on the period of time within which Beneficiary may exercise snid optlon.

                    H.     111 the event the ownership of the Mol'tgagecl Properly or any pa1't thereof becomes vested in
                           a person other tlrnu Grnntor, Beneficiary, flt Beneficinry'a op ti on, mt1y clettl with s11ch
                           successor or successors in interest with l'eference to thi~ Deed~ of Trnst, the Mo1·tgugcd
                           P1·ope!'ty RJ.lcl the Indebtedness in tho same 01anne1· and to U1e same extent ns with Grnntor,
                           withoul iu any way vitiating 01· discharging Grn,ntor's li11bility hereunder or upon tile
                           l.ndobtedness. No sale of the Mortgaged Property and no forbearance on the part of
                           Beneficiary, or extension of the time for the psyment of the lndt>btec\ness, ~hall operate to
                           release, discbm·gc, modify, change or affect, either in whole 01· in part, any liability of
                           Grantor or the liabillty of any guarantors or smetics of Grunter or of any other party liable
                           for payment of the I11debtedness.

                    I.     In the event auy part of the: Indebtedness is not secured by this De0r.I of Trust, all payments
                           hereafter hlnde by Gnmtor or nny other person shall be npplied first to the pa.rt of the
                           Inclebtedness not so secured imm such part ls pnid in foll . In tl1e event 1ll1y lien or security
                           interest secl1rillg part of U1e Indebtedness does not cover or apply to all of Ute Mo1'lgagcd
                           Propel'Ly, theu all payments paid heJ'eunder by Grautor or an.y other person shall be aµpUed
                           first to the pmt of suoh Indebtedness wl1icb is not sectlred by all of the Mortgaged Properly
                           and then to thHt pa.rt which is so secured by E1ll of the Mortgaged P!'operly.

                    J,      Gran.tor hereby llMOnditionnUy and presontly assigns to Beneficiary 1111 presently owb1g or
                            f\1ture re11t.s, royaltieu, lssuea, prnfits, revenue, {ucome and othe1· beneflts dedved or nrising
                            from (i) the Mortgaged Proµerly, or (li) the use or enjoyment of nuy portion ~hereof or
                            lutel'est !herelu, or (iil) a,ny lease or agreement pertalnlng thereto (r11J of which being
                            collecl'ivelyhereinnfte1·cnlled "Rents andProfit11"), such 11ssigruueut being upon lhe followi11g
                            terms: (11) until receipt from Beneficiary of uotlce of t·he occurrence of n DefmtH (11s defined
                            herein), ea.oh lessee.may pay Rents and Profits (Ureotly lo Grnntor, but nfter Defuult Grn11tor
                            coyenaut!J to hold a.U Ren~ nud Profits so p11id in trust for the use and benefit ofBenef:ic!nry;
                            (b) upo,tl receipt from Beuefic(nry of notice that o J)efoult exists, each lessee is horeby
                            allU1orlzed 11.nd du·eoted to pny directly to Beneficiary all Rents 1111d Profits tl1erenfler
                            E1corui:ug; and the receipt of Reuts and Profits by Beneficiary shall be a release of such
                            lessee1s obUgntlon to pay Rems nnd Prot'its to the extent of all nmouuts so µnicl; (o) Rents and
                            Profits so received by Beneficiary shaU be applled by Beueficiary first 10 the expenses, if
                            any, of collection aud tho11 in accordnuce with Section 1.03 of this Deed ot'Trust; (d) without
                            impairing its 1·ights hereunder, Be~1e6cimy mey, at It~ option, nL auy ilino ta1d from lime to

      JNG l 7\FSBCT\WC481l~17093DTv3. wpd
      March 30, 2017 (2:43pm)                                  9                                                    DllP.I) or-TRUST




                                             EXHIBIT NO. 3                                                     EX. 3-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 55 of 178




                                 time, release to Grautor 'Reuts and Profits so received by Beneficiru:y, or any part lhereof; (e)
                                 Benefictnry shnll 11ot be liable fo1· lts failure lo collect, or its faUme to exercise diligence in
                                 the collection of Rents and Prnfits, but slrnll be accountable only for Rents aud Profits that
                                 it slrnll actually receive; Etnt! (f) the assigrunent contcllned ln thlR Section 2.01 J. shall
                                 te1minate upon the releuse of this Deed of Trnst by BeneficiHry, but no lessee shall be
                                 required to take notice of termination until a copy of such release shall have been delivered
                                 to such lessee. As between Beneficia1y and Gi·ant.or, 11.nd nny person claimb..tg tlu·ough or
                                 \1ncler Grautor, other than any lessee who hns not received notice of Default pursuant to
                                 Section 2.01 J, (b), the 1LsBig11ment contained in this Section 2.01 J, is intended to be
                                 ltncondition.aJ and presetttly effective and the provisions of Sectious 2.01 J. (a) ttnc1 2.0 l J.
                                  (b) are intended solely for the be11efit of each lessee and sha11 never inure to the benefit of
                                  the Gn111tor 01· auy person claiming through or under Grontor, other than n lessee who has not
                                  received such 110tlce, lt shall never be necessary for Grnntor to lnstitute legaJ proceedings
                                  ofany kind whatsoever lo enforce the provisions of this Si:ction 2,0 l J, No reference in this
                                  2.01 J to leases or rents shall be deemed to allow any Tl'ausfer iu violntion of Section 2.01
                                  G of the Deed of Trust.

                     K.          In adcliUon to the foregoing, 011 flny suoh Defrl\.llt, Bene.ficiary shall nlso have the right, but
                                 no obligation (l) either directly or through an action for forcible entry and detainer or other
                                 legfll action, to take exclusive possession of the Mortgaged Propetty, remove all pet·sonA and
                                 property therefrom without being guilty of trespuss Ol' incurring any liability to Grantor or
                                  Grantor's tenants or assigns, (ii) rent the smne for tlie aocotmt of Gruntor, and employ such
                                  agents and nttomeys ns Beneficiary mny deem necessEtry with respect thereto, and (iil) tnlce
                                 po8s<.>.ssion of all books nttd rciool'da of Grnntor tlint relate to the Mortgaged Property or at1y
                                  part lhereof. ntrther, Oil anyaucb Default, Beneficiary shall hove the right, bnt no obligallon,
                                  to have a receiver appointed to take possession of the Mortguged Property and to collect tile
                                  Rents and Profits, Elll without any notice to Grantor aud without regard to the 8olvency or
                                  insolvency ol'Grantor or any other person liable for any part oftlie Indebtedness and withm1t
                                  a11y showing as to the inadequacy of the Mortgaged Pl'operty as securily. Beneficiary, or
                                  Beneflcia1y's agents or a judicially appointed receiver, shall not be required to enter upon,
                                   take con!rol of or nrnintain the Mort.gaged Property before or after giving notice of default
                                  to Grnnto1'. However, Beneficiary, or Beneficiary's age.nts or o.jL1dicially appointed receiver,
                                  may do so at ariy time when a default occurs. The rights provided for in this 8ectio112.0l.
                                   are cumulative ohll other rights ofBeneficlary, including those under Texas Property Code
                                   Chapter 64 and any separate Assignments of Rents, a11d no action of Beneficiary hereunder
                                   shall in any way inini.mizo, subordinnte or affect in any way the liens, security interests or .
                                   rights or remedies hereunder of Beneficiary 01· any rights of a ptU'chaser of the Mortgaged
                                   Property at a sale .hereunder. Beneficiary shall not be deemed ta be !I mortgagee in
                                   possession p1·ior to taldng posses~lon of U.\e Mortgaged l>roperty 81\d shall not be oblignted
                                   lo perform or di8oharge any obligatio11 ofGrallto1· under nuy loose or other agreement, appear
                                   in or defend any action or proceeding 1·eln1'ing to the smne or the Mortgnged Property, to tnlce
                                    uny action hereunder, or to expend any money, it1cur any expenses 01· perform 01· discharge
                                    nny obligation, duty or liabilityundel' auy lease or 0U1er l1gretJ1mmt, or assume any cibligRtion
                                    or reRponsibility for any security or otl1er deposit delivered to Grun tor by fl11Y lesse~ and not
                                    delivered to Be11eficiciry, 1101· shall Beneficiary be liable ln nny wny for any i11ju1y or damnge
                                    to a11y person 01· property sustflined by any persou, or other legnl entity in or ab01.1l the
                                    Morrgaged Property; and Grantor hereby agrees to indemnify Beneficiary ant! hold
                                    Beneficiary harmless against nnd from any and all liability, loss or damage whichBeneftcimy
                                    may or might incur unde1· any lease 01· other agreement 01· imder or by rnaso11 of this Deed of
                                    Trust at1d of and from any ru1d all claims ancl demands whatsoever which may be asserted
                                    agat11st Bemifidary by reason ofany alleged obligation or undertaking on its pt1rt to pel'form
                                    or dischni·ge any of the terms ofany lease or other agroement (exch.1ding Beneficiary's grnss
                                    negligence and willfi.ll misconduct); and should Beneficiary incur cmy Ruch liflbility, loss or
                                                                                                           of
                                    drunage under ~my lease or other ag1·eement or u11clel' or by reason this Deed of Tn1~t, or
                                    in defense against nny such claLms or demands, the amount thereof, including e.ll costs,

   JNG17\FSBCT\WC48l1~           l 7093DTv3.wpd
   ME11'c!1 30, 2017 (2:43ptn)                                      10                                                  Dnt1D Ol'TllUS'r


                                                        EXHIBIT NO. 3                                                    EX. 3-010
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 56 of 178




                                 expet\Ses o.nd reaaouable a.Homeys' fees, togetherwith intereHt thereonatthe mflXimum lnwfol
                                 rate of iuterest perJUitted by applloable luw, shnll be ::ieow·ed hereby, und Gl'a11tol' shall
                                 l'eimbmse Beneficinry therefor Immediately upon demruid.

                      L.         Oraotor will not, withot1t Beneficiary's consent, (i) execute nn assignment of any of its right,
                                 title or intertlst ltl ~1e Rents nnd Profits, or (li) unless required to do so by the terms of ~he
                                 Jen.sci, tcrrutuate oi· cousent lo the cancellation or sw·render of nny lense of the Morlgaged
                                 Prope1'ty or nny part thereof, 11ow or heronfter existing, (ill) modify ru1y lease of the
                                 Mortgaged Properly or ally patt thereof so os to reduoo the uoexpired term thereof, to
                                 decrease the a.mount ofreut payable thereunder, or rolen11e or discharge, iu whole 01· in pRl't,
                                 the less.ee or any ~ue.ranto1· of lessee's li.abi.lity under the lease from any obligation under tbe
                                 lease, or (l v) nccept prepnymeut of auy h1stallinents of rent to become due und.e1· a11y of such
                                 lease~ in excesi; of one montl1 1 except µrepayments in the 11nture of security fot the
                                 perfor1na11ce of the Jessee thereunder, or (v) in any other m.wU'ler Impair the value of lbe
                                 Mortgaged Pi·opel'ly or the securlly of lh.ls Deed ofT111st. Granter shall uot execute uny lease
                                 of a l or nny portion of he Mortgaged Properly excopl for lenses t.ho.t contemplate nctunl
                                 occt1pa11oy by the lessee therewtd~r, t:1nd will e.t au times promptly o.ud foltl1fully pe1fo11n, or
                                 cause to be pei'forroed , ea0h cove11aut coudition and agreement contained iu each lease of
                                  the Mortgaged Property now 01· bereaftet" existing, OJ. the pm"t of lessor tbereu11der to be k.ept
                                  and performed. Grnntor shall furnish Co Beneficiary, within ten (10) days after ii request by
                                 Beneficiury to do so, a written statement containing the llflmes of ull Jes!lees of the Mol'tgnged
                                 "Property1 the tenns of their 1'espeotive le~ses, the space occupied imd tl1c rentals payable
                                  then:u)lder, end such other inforn.1ation relative to such lessees nnd lenses as Beneflciary may
                                  request, together with copies of any and all written J5e.ses then existing wlticl1 nffool or
                                  pertain to the Mortgaged Property.

                      M.         To the extent hat any advance of funds by Beneficiary is used to pay any indebtedness
                                 secured by rul oulstondi.ug lien, security interest, chnrge or enclunbnmce agniusl tbe
                                 Mortgaged Property or any part thereof, sucl1 fuuds hnve been advanced by Bc11efic!11ry at
                                 Granto1•s requeRI, shllll constitute n pnrt of the .ludebtednoss, 11ud Beneficiary shull be
                                 subrognted to any and all iights, power, equities, liens and sectu"ity interest,q owued or granted
                                 to any owner or holder of such indebtedness, irrespective of whether suid security iitterest«,
                                 liens, oll11tges 01· encumbrances nre transferred to Benefioia~-y or al'e released of record.

                      N.          Gran!:ol' agrees that Gnmtor shall execute aud deliver such other and further documents mid
                                  do and perfo1111 such olhel' nots as may be reasonably necessary and prnper in Beneficiary's
                                  judgment to carry out the io.teutlol) of !he parties ns herein ex.pressed and to effect tho
                                  purposes ofthi11 Deed ofT1ust nud tl1e loan transaction referrnd to herein. Without limltatioll
                                  ofU1e foregoing, Grnntor ngiees to execute nod delive1· such doou111ents ns L1111y be necessary
                                  to cause the Ilene and security interests grnnteci hereby to cover and npply to any p1·operty
                                  placed ln, on 01· about tile Mortgaged Property i11 ndditiou to, oneplncement or subslilutlon
                                   for, ~my of the Mortgaged Property, nnd l"o execute and deliver sitch documents requested by
                                  Beneficiary as Beneficiary may deem necessary or de~irnble to transfer t.o Benefiolmy the
                                  Utilities Rights.

                       o.         In order to fi.u'ther secul'e U1e Jndebtedness, Grnntor Bhall pay to Ile11cfici111y, upon
                                  Bei1et1clnrys req 1esl, in addil:!.on to all amounts of pifacipal, Interest lll')d o1lter sums required
                                  to be paid by the teJ:lUS of I.he Note, this Deed of Trust or uny other instrnmeuts evidencing,
                                  securing or otherwise relati.t1g o the Indebledness, on the first clay of encl1 calendar inonth
                                  l.lereatlor until the lndebted11ess shall be paid ill full, a sum determined from time lo time by
                                  Beneficiary lo be eqnnl to 1/12th of (i) l\l l Imposttions, as herelu defined, and (ii) all
                                  premiums for insura11ce required to be maintained in force and effect by Granter pt1rsu1ml lo
                                   the foregoing t.erms hereof. Beneficiary shflll not be required to post 11.l)y bond for nny such
                                  amoLmt so deposited with it by Granter and shitll uot lwrequi.red to pay any interest or oll\cl'
                                  compensation for 01· on ttccount of any such s':1111s so deµosited with it. LJkewise, Benefiel P.ry

      JNG 17\FSBCT\ WC48 l l ~ 17093DTv3. wpd
      Mnl·oh 30, 2017 (2:43pm)                                      11                                                     DIH1n OP TllUS"I'




                                                   EXHIBIT NO. 3                                                      EX. 3-011
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 57 of 178




                              shall not be Hable for uny.failure to pny uny such taxes or other charges or premiums for
                              which deposit has been made with it pllrsuant to tbc for!;)goil1g provisions. Beneficiary muy
                              use and inve~t any such Slims so deposited with it without any cluty or obligation lo
                              compe118E1te Grnntor for the use thereof or for 1my profit or benefit therefrom realized by
                              Beneficiary. If the amount of the deposits pf.lid to Be11eficiary 01·e insufffoient to pay all of
                              the Itnposltlons a.ud insurance premiums as and when siune become due, Beneficiary may,
                              but sh!\ll hnve no obligatlo11 to 110tify Gr!luto1· of the amount of such deficiency a:ad, if so
                              notified, Grn11tor shall deposit the foll amount necessa1y to satisfy such deficiency with
                              Beneficiary within five (5) days after its receipt of such notice of deficiency. Any sale and
                              conveyance of the Mortgaged Property shall serve us ~ tTun~fer by Grantor to the grantee of
                               the Mortgaged PJ·opel'ty of all of its l'ights to any sums then held by Beneficiary pul'8L1ant to
                               the tem1s of this paragraph. Beneficial)' shall have the rlght, Elt its option and wilhout being
                               r(;)quired to do so, to advance Its own fonds for the purpose of paying any oftb.e Impositions
                               or insurunoe promilu11s, and any such amounts so paid shall bi::ar interest from the date
                               ~1dvanccd at the maxinm111 lmvfi.11 rate of it1terest permitted by applicable- law, now or
                               here~l±\er mentioned, l11ltil the full amount thereof shall be paid in foll and all such sums so
                               advanced shall constitute !\part of the fodebtedness and shall be secured by this Deed of
                               Ti·ust. Grantor hereby grnnts to Beneficiary a security interest ln and right of setoff ugaJnst
                               imy and all funds so held by Beneficiary in order to additionnlly secme the payment and
                               performance of the Inclebted1rnss and Grantor's obHervance of the covenant~ in this Deod of
                               Trust and auy 0U1er instruments seoul'ing the payment ofihe Indebt6clness or relating thereto,
                                nn<l Be11eficiary shall be eJltitled, at any time and withot1t notice, demand or presentment to
                                Grnntor, to set off all or any part of sL1oh funds in said !\Ccount against flliY sums then due and
                                pr.yable on the Indebtedness in such mam1er, order or priority, as detennined by Beneficlal'y.
                                In the event of a Defat11t resulting Jn foreclos11re, such conversion of such amounts so
                                deposited wllh Beneficiary to the exch1sive flnd "sole ownership of Beneficiary shall be
                                ~utomatic witl1out the necessity of any action on the part of the Beneficiary.


                   P.          Grantor shall keep proper books and records of accounts in. accol'<lunce wit11 generally
                               accepted accounting principles, 01· other comprehensJve basis of E1ccot111ti11g, applied 011 n
                               consistent basis, except us may be clisclos.ed i11 the footnotes to such fina11cial statement~.
                               Beneficimy shall have the right to examine the books of E1ccount of t11e Granter, to discuR~
                               the affairs, finances and accotmts of the Grantor and also U1e Mortgaged Property and
                               Grantor's operation thereof, and to be infol'med !ls to the same by Grnntol'1R officers or other
                               cfoly Ruthorized representatives, all at such times designated by Beneficiary. Gl'!mtor shall
                               farther fornish from time to time to Beneficiary, upon request, copies of balance sheets of
                               Grnntor, copies of statements of income and retained earnings of Grantor, and copies of
                               statements of changes in financial position of Granto1·, covedng such periods of time and
                               conlaini11g such reasonable detail as Beneficiary shall from time to time request, prepared
                                und\or certified by a person.or firm acceptable to Beneficitiry.

                    Q.          GJ'antor rept'ese11ts 1:111d ngrees thi1t if Grantor is nn individual, no part of the Mo1·tgaged
                                Property constitutes or shall co1tstiilite any part of Grnntor's business, residential, mban or
                                rural homestead.

                    R.          Granter, at  anytime and from time to time, shall fumish p1'0mptly upon request, a written
                                statement or ~iffidavit, in siich form as may be required by Beneficiary, stating the unpaid
                                balance of the Note and that there are no offsets or defonses against full payment oftl1e Nole
                                nnd perfonmmce of the terms hereof or of any doC\1ment securing payment of the Note or
                                executed in connection therewith, or if there me any such offsets 1111c1 defenses, specifying
                                them in reasonable detail.

                    S.          G1·a11tor slial.I comply with all laws, ordinances, rules and rngL1latio11s of all governmental or
                                qtrnsi-governmentlll agenoies relating to lhe Mortg1tgec1 Prnperty or any part the1•eofand slrnll
                                secLU'e and,111aii1tain in foll force and effect all contraots, franchises, pennil:a and licenses

    JNGl 7\FSBCT\WC481l~17093DTv3.wpd
    March 30, 2017 (2:43pm)                                       12                                                   OBED 01' '\'llUST



                                                     EXHIBIT NO. 3                                                      EX. 3-012
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 58 of 178




                           necessary 01· desirable for the oonstmotlou and/or the efficient operntion of the Improvements
                           attd/or bL1si11ess conducted on the Mol'tgaged Property.

                   T.      Grontor shDll re!mburse Beneficiary and Trnstee foi· all re!lso11able nttomeys' foes and other
                           reasonable out-of-pocket costs and expenses of nny kind which either of them may incur in
                           co!1lleetio11 witll any colleclloa, forecl oRlU'e or 1tny legal proceedings or mnttel'~ rein led lo the
                           Indebtedness inclLtding, but not limited to collection, judlciol or l\on-judiclE1! fo reclosure,
                           condemnation proceedings, probnte proceedings or b1mkrnptcy proceedings and rensonable
                           out-of-pock~t cost's incurred relating to appraisals, enviromuenl'nl report::1, inspection reports,
                           tllle searches, ad valorem property taxes and insurnnoe.

                   U.      Gmnwr sllall uot, withou the prior wrllten consent of Beneficiary, engage, in or penl\il any
                           person to conduct geologic and geophysical surveys, or investigate, ex1,lore, prospec~ drill,
                           mine for or produce, slore, treat or Lrausporl oll, gas and iill other minerals OI' engage iu
                           notlv!tles related tlterel'O on the Land.

                    V.     Oran tor hereby agrees thai Beocfi.ci11ry sball be entitled lo obtain at auy time, nnd from time
                           lo time, whe11 deemed npprnpriate by Boncfio.iary {but no more fl·equently than 111mually If
                           !here is no defnult), a current approlsal of the Mortgaged Pr·oporty from 11n apprnisex
                           acceptable to Beneficia1y. The appraisals shall be at the sole cost aud expense of Granier.

                    W.     The terms 11 1.lazardous waste", 11 ha.zru:dous substauce", "disposal'', "releuse", and "threatened
                           relt~a1;1e 11 1 as used Jn this Deed of Ttust, shall have the srune meao.ings e.s Sc:Jt forth in the
                           Comprebm1sive Environme11tal Response, Compensution, and Liability Act of 1980, as
                           a.f\lended, 42 U.S.C. Sectiou 9601, et seq. (11 CERCLA"J, tho Superfund Ameudments imd ,
                           Reauthodzation Act of 19&6, Pub. L. No. 99-499 ("SARA"), the HRznrdous Mnlerinls
                           Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation A.nd
                           Recovery Act, 49 U.S.C. Section 6901, et. seq., or other applicable state o.r Federal laws,
                           rules, or regulations adopted purs\laut to any of the foi·egoing. The terms 11 hazardous wasle"
                                                         1
                           and '' hazardous 1mb~tauce' shaU also include, without llmitation, petroleum 11nd pcitroleum
                           by-products or nilY fraction thereof end asbestos. Granter represent.s and warronts to
                           Beneficiary thnt: (a) dw'ing the period of Grantor's ownership of the Mortgaged Property,
                            lhere has been no use, generation, manufacture, storage, treatment, disposal, relense or
                            thrcatom:d release of any l1a7..ardans waste or substance by nny person 011 1 under, or about th~
                           Mortgaged Property; {b) Ocantor has no kuowledge of, or l'eoaon to beHeve that there has
                           been, except 11s previously disclosed to oucl Dcknowledged by Beneficiary in writing, (i) a1 y
                           use, go11e1t1tion, manufacture, storage, treatment, disposal, release-, or tlu·eatened relettstl of
                            any hazardous waste 01· substance by flny prior owners o.r occupants of the Mortgaged
                           Property or (ii) auy actual litigation or litigation threatened in writing or written claims of nny
                           kind by any person relating to such matlers; aud (c) except OS previously disclosed to nnd
                            aclrnowledged by Beneficiary ln writing, (i) neither Grauto1· u0r any teoaur, coulrnctor, agent
                            or othe1· authorized user of the Mortgnged Property shall use, genernte, manufacture, stoJ'e
                            treat, dispose of, or release auy hazardous waste or substllnoe on, under, O l' about the
                            Mortgaged Pl'Oµerly and (li) sho11ld any such m:tivity occur, it shall be 1.:onducted Jn
                            compliance with all applicable federn l, state, nnd local Jaws, regulations and ordinances,
                             Including without limilatloll. those laws, regl)lntions, and ordinances described above.
                            Oranloi· furthar represents and warrants to Beueflohuy Uint Grautor llns uo knowledge of or
                            renso11 to believe that there have been 01· currently nre IU\Y undergro110d storago tau.ks loonted
                            under the Mortgaged Property. Grauto1· autborizea Beneficiary and its agents to enter upon
                             the Mortgaged Property to make such inspeotions nna tests AS Beneficiary nny deem
                             appropriate, from time to time, lo detemi.lne compliimce, or tho 0011tlnued oompliauce of the
                            Mortgaged Property with this section of this Deed of Trust or to verify tb.e then current
                             e1wlro1u1\011te.l condition of tbe Mortgnged P1·ope1·1y. Any inspect1ous or tests mndc by
                             Beneficiary shall bo utOrantor's sole cost and expense aud shall bu for B~neficlru:y's pmposes
                             ouly aud shnll t10t be corn>trued to create 11 ny responsibJllty or liability OD the J>8l'l of

     JNG 17\PSBC'J\WC48i 1\JI7093DTv3. wpd
     M<il'ch 30, 2017 (2:43µ111)                               13                                                    onno OF TRUST




                                               EXHIBIT NO. 3                                                       EX. 3-013
.'                                                                     ..
     20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 59 of 178




                               Beneficiary to Granter or to any otlierpersou. The representn.tious and wn.rnmties contalnod
                               herein are basod on Grantor's due diligence in investignting tlie Mortgaged Property for
                               hazardoiis waste. Grnutor hereby (a) releases and waives nny future claims against
                               Beneficiary for i11denu1ity or contribution in the event Grnntor becomes liE\ble for cleanup or
                              ·other costs under nny such laws) and (b) ngl'ees to indemnify and hold hlil:mless Beneficiary
                               against a11y and all claims, losses, liabilities, damages, penalties, and expetrnes which
                               Beneficiary may directly or iL1directly sustain or suffer resulti11g from a bren.ch of this 8ection
                               of this Deed of Trust or as a consequence of any use, generation, manufacture, storago,
                               disposal, release or threatened release occurring prior to or during Grantor's ownership or
                               interest in the Mortgaged Property, whether or not the same was or Ah011ld have been know11
                               to Ore.11tor. The provision~ of this sectiou of this Deed of Trust, lnoludlng tlie obligation to
                               it1dem11lfy, shall survive the payme11t of the Indebtedness and !11.e sa.tisfactlon and release of
                               dui lien oft.his Deed of Tnrnt and she.11 not be nffocted by Beneficinry's aoqi.1isitio11 of a:ny
                               interest in the Mo1tgaged Property, whet.he!' by foreclosure or otherwise.

                      X.       Granto1· represents ·and wru·1·1111ts to Beneficiary that during Grantor's ow11ership of the
                               Mo:rtgaged Property neither Gnuttornor any otherpersonhlU! committed any act or omission,
                               or has consented to any act or omission, with respect to the Mortgaged Property, which
                               would affot'd the federal government 01· any state 01· local govermnent the right or remedy of
                               forfeiture of all or any part of the Mortgaged Property, any other collatera1 secming the Note
                               or the Indebtedness described herein, or any property (includi11g but not limited to money
                               piiid) delivered to Beneficiary or any other pmty ill performauoe of Onmto1Js obligntions
                               m·ising ln connection with the lnclebtedness, or uny interest in or inoomo, profits 01· proceeds
                               of any of the prope1·ty desc;ribecl in this sentence (the Mortgaged Property and such property,
                               lncome, profits or proceeds collectively iu this parngrnphjJeing refened to ilS the "Assets").
                               Granter a.gt'ees not to engage in any act or permit nuy act or omission to exist which would
                               affor~ the federal government or any state or local government the right or remedy of
                               forfeiture of nll or any part of the Assels. Withtmt limiting the generality of the preced.ing
                               seute11ce, the filing of ru1yclrnrges or the conu11enceme11t orthreDtened commencemenl of any ·
                                proceeding a~ainst Granto!' or a11y other person liable 011 the lndebtedness, or against any of
                                the Assets or anyone having an Interest in, or use or poBsession of !l!1y of the Assets, which
                               allows or could afford the federal govemment or miy state or locnl goverrunent tlrn right or
                                rnmedy to forfeit any of such Assets, shall cotllltitute, at Beneficinry'!! election, an event of
                                default under this Deed. ofTnist and all Indebtedness described hereln ru1d secured hereby.
                                Granter shall protect, indemnify and. hold hunnles!l Beneficiary, ita directors, officers,
                                employees, agents, attorneys, successors and assigns from and against any and all los~.
                                damage, cost, expense or liability (including !lttorneys fees and costs) directly or indit·ect\y
                                ndsing out of 01· attl'ib\ltable to any foilure of the rep1'esentations 01· breach of imy ugreement
                                set forth in this paragrnph.

               2.02   If, while this Deed of Trust ls in fol'oe, the title of Tn.istee to the Mortgaged Property, or any part
                      thereof, 01· Rily i11terest the1•eln, shall be endangered or shall be attacked directly or indil'ectly, Grnntor
                      hereby authol'izea Beneficia1y, at Granters cost and expense, to take Eill 11eoeRsa1·y and prnper steps
                      for the defense of said title) l.nchiding the employment of counsel, the prosecution or deferue of
                      litigation, and the compromise or dischnrge of any such claims mnde ttgaimit said title.

               2.03    All costs, expenses, Etncl attorneys' fees incurred by Granter, or by Benefici!11y on Grnntor1s behalf,
                       in perfotrning and complying with Grantor's covenants herein or whicL1 are the obligations of Gran tor
                       herein 6hall be bome solely by Gn1nto1·. Beneficiary shnll have the right, at itR optiou and without
                       being required to do ~o. to advance its own fonds for the pmpose of paying any of the GrantQr's
                       obligat!o11s or liabiliti(Js herein. All out-of-pocket costs, expenses and reasonable attorney's fees
                       incuned by Beneficiary relating to or otherwiRe in purammce of any covenant heroin conlained shall
                       be due and payable by Grantor to Beneficiary upon demand at the place where the Note is payable and
                       1111 of such sums llhall bear interest at the maximum lawful rate of interest pe1mitted by applicable law,
                       now or horettfter enacted, to be charged to and paid by Gran tor from and after the date ofBeneficiary's

         JNG17\PSBCT\WC481l\jl7093DTv3.wpd
         Mal'ch 30, 2017 (2:43pm)                                 14                                                   i)EJ!ll 01' TRUST


                                                     EXHIBIT NO. 3                                                     EX. 3-014
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 60 of 178




                    making such payment. The sum of eucb such payment shall b0 ndded to the Indebtedness 11nd
                    thereafter shnl1 form a part of the sm1e and shall be secured by tllis Deed of Trust. Beneficiary shall
                    be antomatlcnlly subrbgated to all the rlghts ofthepersou, corporation, 01· body politic receiving such
                    payJllent made by Beneficiary. Grantor does hereby nppoint Beneficiary as its 11genl and attomey-iu-
                    fact to do, make, procure, execute and deliver, in the ua1t10 ofand on behalf of Gran tor, wltbout uotice
                    to Ornutor, all acta, thiugs, moneys, assigrunents, affidavits, fiMnci11g stnteme11tB, inslrumeulq ond
                    assl1rances as Beneficiary, from time to time, 1nt1y deem p1•ope1· ~)r n!;)Cessru)' ln order to proteoL, nssme
                    or enforce its iut~rests as. oreoted by n.!ld provided undor this Deed of Trust or any other docnruent
                    evi.denclug, securing pnymenl or otherwise relaliilg lo tl1e I11debtedneas. The power of attorney herein
                    grru1ted to Bcnefl.clnry shall be deemed to be coupled with an :!nterest, shnlJ not !er1nlnate on disnbility
                    ofOrnnto!', and mny not be i·ovokecl or termiMted unti,1 the Indebtedness shall h!\ve beeu pnid ln full.

            2.04    Granter, 011 bohalf of Gra11tor a11d Gnintor's heirs, devisees, personal represontat!ves, successors or
                    assigns, hereby waives to tlie full extent permitted by law, nuy right to ntisert 11ny stntutc or rule of law
                    port.ainl.ng to the i;narshallng of assets, n sale In nver.se or<lel' of alienation, the exemption of
                    homestead, the adminMnition oftlBtates ofincompelenta 01· decede1its, or any otl1er matter whateve1',
                    lo defeat, red11ce or a.ffect the lieu, securiLy interest or other rights of Beneficiiu·y under the terms
                    hereof.

            2.05    In t11e evo11t that there be 11 trustee's sale hereunder, and, lf at the time of imch sale, Grnntor, or
                    Grnntor's heirs, pel'sonal rep!'esentatives, st1ccessors or assigns, ls or nre octtlpying l11t: Mortg11ged
                    Property BO so Id, enoh and nll shnll hmne<llateJy surl'ender 1md deliver possession of the Mortgaged
                    }Jrope1ty so sold to the purchaser Ill ilUch snle, and in the event of thelr fnilure to do so, they sbnll
                    the1·eupon become the. tenant of l:he ptirchaser al sucb snle, which tenancy shn.U be a tenancy at
                    sufferru1oe, termhmble at he will of such purchaser ns lnndloi·d, at a renta l per dny cieteruiined by such
                    puruhaser, such reut11l to be due and payable dn.ily to 11uo11 purchaser. Au nctlon of forcible entiy and
                    detainer 11.nd a11y 0U1er legal proceedings may be brought by any µurohaser if the tenant holds over
                    after a demand iu wrltiug for possession of any of the Mortg!lged Properly; ru1d 1h.is Deed ofTru~t and
                    the trustee's deed delivered nt such sale shall constitute the lease 1md Agreemem under whtch nny such
                    lemmt's possession arose.

             2.06   The covenants herein contu.lued shaU iJ1u1·e to the benefit cfBenetlciary and Trnstoo, their respective
                    heits, pel'sonal representatives, successors and 11ssigus, 11ud shell be binding upon the respective heirs,
                    personal representatives, successors and assigns of Granter 11.nd any other pmty uow or heren(ter liable
                    for pny.ment of the IndebLedness, but ~1otbing !n thi11 pal'!lgrP.pb sl1el! coustimte an autltorlzntion for
                    Gra11to1· to sell, transfer, lease o~ 1n any way dispose of the Mortgaged l'roperty or any µar t thereof if
                    otherwise prohibited by filly of lbc terms hereof.

             2.07    Pursmu1t t~· Tex.as Fiunnce Code§ 307.052, tb.\s Deed of Tl'Ust shall evidence notice by Beneficiary
                     to Gran!:or of and Granto1' s agree1ue11t to the .following: ·
                                                 1




                     A.        THE GRANTOR IS REQUIRED TO (J) KEEP THE COLLATERAL INSURED
                               AGAINST DAMAGE    TIIJil Al\10UNT THE BENEFICJARY SPF.CIFIES; (Ji)
                               PURCHASETIIE INSURANCE FR 1AN lNSURERTHATISAUTHOlUZEDTO
                               DO BUSlNESS IN STATE OF TEXAS OR AN ELIGlBLE SURPLUS LINES
                               INSURER; AND (iil) NAME nm BENEFICIARY AS THE PERSON TO DE PAID
                               UNDER THE POLICY IN THE EVENT OF A LOSS;

                     B.        THE GRANTOR MUST, IF REQUIRED BY THE BENEFICIARY, DELIVER TO
                               THE RENEFICIARY A COPY OF THE POLICY AND PROOF OF THE PAYMENT
                               OF nm PREMIUMS; AND,

                     C.        IF THE GRANTOR l?AILS TO MEET ANY REQUIREMENT LISTIW IN
                               PARAGRAPH (A) OR (B), THE BENEFICIARY MAY OBTAIN COLLATERAL


      JN017\FSBCT\WC48 1l\jl7093DTv3 .wpd
      March 30, 2017 (2 :43pm)                                   1.5                                                 DE Ell OF Tl\ UST




                                                EXHIBIT NO. 3                                                    EX. 3-015
                                                                                                                                   .-
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 61 of 178




                         PROTECTION INSURANCE ON BEHALF 011' THE GRANTOR AT THE
                         GRANTOR'S EXPENSK

                 D.      Nothing in thi8 notice shall imp<lit· or be deemed u waiver by Beneficiary of uny of
                         Benef:iclaL'y's rights undeL' Chapters 1 through 9 of the Texas Business and Conunerce Code,
                         or Beneficiary's other remedies, rights, or options availubk1 to Bene:fioillry under any law,
                         rule, regul~tion, ruling, court orde1· or agreement,

                 E.      Granto1· will be given written notice in accordance with applicable Texas l~w if the
                         Beneficiary places collateral protection insurnnce during the term of the Indebtedness on
                         Grantor's behalf and at Gl'antor's expense, Insurance placed by the Beneficiary may be
                         001\siderably more oostlytlrnu compat'able insurance Gra11to1· could obta1n for Grantor's own
                         account and may not satisfy any need Grantor muy hnve for property dru.mi.ge coverage or any
                         mandf.ltory liability i.nsurnnce niq\.Jirements impo8ed by applicable lEtw, Any amounts
                         disb\11·sed by the Beneficiary to place collateral protection insurance in oonuectiou with the
                         Indebtedness would become additionnl debt a11d will be secu!'ed by this Deed of Trl1st or
                         other seci1t·ity interest iustrwnent 8igned by Grantor seeming the Indebtedness, shall bear
                         interest at the t1pplicable note interestn1te of the Indebtedness from the date 0f'disburs<:i111ent
                         of any such amount8 until paid, and wJll be payEtble with such interest thereot1 upon notice
                         lo Gl'antor from Beneficiary reql1esting payment.

                                  ARTICLE III. DEFAULT AND REMICDIES

          3.01   The term "Default" or "Event of Default" as used in this Deed ofTrnst shall mean the occu!1'e110<1 of
                 one or more of the following:

                  A.      After applicE1ble notice and failure lo cure as provided for in the Loan Agreement, Granter
                          shall fail, refuse or neglect to promptly pay or cause there lo be paid all Indebtedness due and
                          p11yable tmder the Note, under this Deed of Tmst or unde1· any instrnment relating to or
                          securing the payment of the l.11debtedness or any pEJrt thereof, as the same shall become due
                          and payable;

                  B.      After appltcable notice and failwe to clU'e as provided for in the Lou11 Agreement, Gran tor
                          shall fo.il to keep and pet-form (or.shall foil to furnish t~vldence of the performance of) uny of
                          the covenants or agreements contained herein or in the Note 01· Jn any other document
                          evidencing, secul'ing payment of, or otherwise i·elatlng to, the Indebtedness (collectively the
                          "Loan DoctUnents") inc.luding but not limited to the Loan Agreement of even dal:e h~.rewith
                          by o.nd betwee11 Borrower and Benefioim·y;

                  C.      Grantor, or auy other person liable for the Indebtedness,        01·   any portion tl1e1·eof, files a
                          voluntary petltion in bankruptcy or fo1• corpornte reorganization, makes !ill ussigrnnent for the
                           benefit of any ot'editor, or is the subject of an Order of Relief entered in any battl(ruptcy,
                           itrnolvency, reorganization, rehabilitution or other such pl'Oceecllng;

                  D.       The Mortgaged P1·operly 01· any property own()d by a person now 01· herenfter liable for
                           payment of:' the Indebtedness, or any interest therein or portion thereof~ is placed under
                           r.:ontrol or in the custody of any court 01· receiver;

                  E.       [It1te11tio1rnlly deleted];

                  F.       Disaolution, termination, cessation of business, merger or similar event uffecting Gt·imLor or
                           any other party now 01· hereafter liable for payment of ~1e Indebtedness or any part thereof
                           or any muterial aclverne change in the buslness, operntions·or flnilnclal condition of Granter
                           or any other parly 11ow or hereafter liable for payment oflhe Indebtedness or any pm't thereof:


    JNG 17\FSBCT\WC4811\j17093DTv3. wpd
    Mal'ch '.10, 2017 (2:43pm)                              16                                                    DUllD OP TRUST


                                                EXHIBIT NO. 3                                                     EX. 3-016
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 62 of 178




                      G.         [Intenllomllly <leleltld];

                      H.         If, dill'ing the lom1 application process, Ornntor or llllY persons or entitles nc\ing al the
                                 direction of Granter or with Grn11to1's lmowledge or co11se11t gnve materially false,
                                 misleading, or innccurnte information or statements to Beneficiary (or failed to provide
                                 Beuofioinry witb material information) in com1ectio11 with the Indebtedness; or lfBeneflciory
                                 discove1•s that any statement, ret)J'ese!ltation, or wu1·1·onty iu the Note, this Doed ofTrulll or
                                 in ony ofl1er document or instrument dellvered to or relied upo1l by Beneficiary in connectiOrt
                                 with the Indebtedness is false, misleading or erroneous In O.ltY respect;

                      I.         Granter admits In writing Grru1tor's inability to pay its debts generally as   th~~y   become due;

                      J,         GranLor abandons any of the Mortgaged Property;

                      K.         If unyone (besides Beueficiary) applie$ for or cousents to the appointment of a oustodikltl,
                                 trustee, or liquidator of Granto1· (or Any of them) or of any g11111·anlor of or surety for the
                                 performance of fllly obligntlon hereunder OI of !111 or u substantial part of Grantor's nssets;

                      I..        Grauto1· institutes or voluntarily is or becomes a ·pnrty o MY jlldicial proceedings iulond.ed
                                 to effect a dischw:ge of the debts ofOnmto1· (or nny of them) 01· of any gunrnntor or surety,
                                 in whole or iu par or to ef(ect a postpouemeu of the maturity or the collection thereof or
                                 to effect a 1mspension of nny of the rights or powers of Beneficiary granted ill the Nole, lhis
                                 Deed ofTwst or iu llllY other document or instrument evidencing 01· securing pnyme11t of the
                                 Indebtedness;

                     · M.        An order, judgment or decree Rhall be entered by nt1y court of competent jurisdiction
                                 appointing a tl'ustee, custodian or liquidalor ofGrantor (or any of them) or of any guarantor
                                 or surety or of all or ru1y substantial part of the assets of Granlor (or uny of them) or any such
                                 guarantor or surety, or ifGrantor (or any of them) or imy gunraotor or surely shall fail lo pay
                                 any money judgme11t against it at least tell (10) days prior to the date on which the RSRels of
                                 Orrultor (ol' any of them) or auy gucb guarantor or surety may be sold 1:0 sntisfy such
                                 ju<lgme11t; or

                      N.         If Grautor (or any of !hem) or n11y such gu.n.rru1tor or surety shnll fnil to have discharged
                                 within a pel'iod of thirty (30) days !lftec the commencement thereof nrty attaolunelll,
                                 sequestration, or similar proceeding against 1my assetii of Granlor (or nny of tlmm) or oC any
                                 gual'antor or surety, or if any of the assets of Grautor (or auy of them) or of any such
                                 guarantor ot· surely are levied upon, sequestered, garnished, attached or otherwise seized by
                                 or thrnugh any similar process.

                       Upon the ooc1m·e11ce of ~u1y Event ofDefoi1l t, Beneficiary, at B eueficial'y's option, and without furU1er
                       aotice of intention to sooelernte. notice of ncceletation or uotice of any kind or nn~ure whatsoever,
                       dt.i11nud or presentment, all ofwhieh nre 11ereby expressly waived by G1·1111t.or and auy and Rll other
                       pe.rt!e~ liable wlth respect to the Indobtedness or any pni·t thereof, to the extent not prohibited by In w,
                       mny declo1'.e tbe ontl.re nnpi_tid Indebtedness (0U1er thau luterest thereU.t whiob hus not yet accl'ued)
                       lnunecllntely due and 1Jnynble, whereupon it shall be so due nnd payable, 1111d may exercise or invoke
                       oU rights nl\d remooies granted hereunder or Ju a11y other instrnment securing payment of or relating
                       to the fadebtedness and nll cigh1s and remedies avn.iluble Ai law or in equity.

              3.02     Ju addition, upott the occurte11oe of any Event ofDefa11lt 1.Beneficiary sha.11 hnve the option, without
                       declaring the e11tire Iudebtedness due, Lo proceed with foreclosure either through the courts or by
                       di.rooting Trustee to p1·oceed as if under a full foreclosul'e, conducting the sale as hereinafter provided.
                       Such sale may be made subject to the unmutul'ed portio1\ of the Note or other Indebte<lucss without.
                       rucy effect thereon, buL as to such lllllnal'Ured portion of the Notci or other Indebtedti.ess, this Deed of
                       Trnst shall remain in i'ull force and effect just as lhough no sale had been made under the provisions

      JNG171J.~SBCT\WC481l\il7093DTv3.wpd
      March JO, 2017 (2:43l)m)                                     17                                                    Dflt!DOFTRUST




                                                    EXHIBIT NO. 3                                                  EX. 3-017
•   r




        20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 63 of 178




                         of this paragraph, In ~lddition, several sales may be made hereunder without exbnusling the right of
                         ~ale for any unmatured portion of the Note or other Indeblec:lnes8, it b(:)ing the intention of the parties
                         hereto lo provide fo1· a foreclos\lre nnd sale of the ROClll'ity for any muLured portion of the Imlebte<lnes8
                         without exhuusting the power to foreclose flnd to sell the security for any other portion of the
                         Indebtedness whether malureci at the time or subsequently maturing.

                 3.03    Upon the occut'rence of auy Event of Default, Grau tor hereby El\lthorizea und empowera Ttustee, at any
                         time theretifter, at the request of Beneficiary (which req\.1est is hereby conch1sively presumed), to sell
                         to any third party, including Beneficiary, at public sale the Mortgaged Properly or uuy pm't tl1ereof,
                         01· a11y interest tlierei.11 1 to the highest bidder, fol' cnsh, at the area of the county courU10u~e in which
                         the L1111d (or auy part thereof lo be sold) is situated, as designated by the Conunlssioner's Court of Huoh
                         county as the arefl in wl1ich foreclosure sales are to tE1ke place, as evidenced by the designation of such
                         area recorded in lhe rnal property records of the county in wh ioh the Land (or f.lllY part thereof to be
                         sold) is situated, mid, if no m·ea is so designated, theu in the are~1 designated in the Notice ol' S11le AS
                         being the ll!'Cf\ for foreclos1ire stiles to take place, betweett the hours of 10:00 a.m. and 4:00 p.m. of
                          U1e first Tuesday of any month, after Trustee, C'l1' T1ustee's agent, has given notice of the time, ph\Ce
                          1md teml8 of said sale, and the property to be sold (such property in this Section 3.03 being cfllled tl1e
                          "Posted Mortgaged Prope1ty11 ) , by posting (or by having any person aoti1.1g fox Trustee po~t) for ati east
                          twenty-one (21) days preceding the date of the snle, wrltten notlce of the proposed sale at the
                          Courthouse dooi• of said county in which the Posted Mortgaged P1'0pe1ty is situated and as otherwise
                          requirnd by the applicable provisions of the Texas Property Code, as them Rl!lended, If the Posted
                          Mortgaged Property is in more than one cmmty, one such notice of si1le shall be posted at the
                          courthouse door of ea oh county in whloh pmt of the Posted Mo1·tgaged P1·operty ls situated and \he
                          Posted Mortgaged Property may be sold in nny one of such counties, and the notice so posted shall
                          designate in which county the Posted Mortgaged Property slu11l be sold. In addition to SLich posting
                          of notice, Trn8lee (or any person acting for Trustee), at least twenty-one (21) days preceding the date
                          of the sale, shall file a copy of such written notice ofUrnproposed sale in the office oftlie county clerk
                          of the counLy l11·wbich the sale is to be made, 1md if the Posted Mortgaged Property ls situated ln morn
                           than one county, a copy of such written notioe of sale shall be so filed in the office of the county clerk
                           ofeuch county in which any of the Posted Mortgaged Property is situated. In nddltio11 to sl\ch po~ting
                           and filing of notice, Beneficiary (or any person acting for Beneficiary), at loast twenty-one (21) days
                           pteced!ng the date of the sale, shall serve written notice of the proposed sale by certified mail on each
                           debto1· obligated to pay tbdndebteduess according to records ofBeneflciiu·y and as otbe1wise requiret.1
                           by the applicable provision of the Texas Property Code, ns then amended. Service of such notice shall
                           be completed upon deposit of the notice, enclosed in a postpnid wrapper, properly addressed to such
                           debtor at said debtor's 1r1ost reoont address as shown by the records of Beneficiary, in a post office or
                           official depository under the care and custody of the United States Posh!.l Service, The affidavit of any
                           perso11 huving knowledge of the fonts to the effect that such service was completed shall be prim a focie
                           evidence of the foct of service. Grnntor agrees that no notice of any sale othel' tl1un as set m1t i11 this
                            pnrngrnph need be given by Trustee, Beneficiary or any othe1· person. Grnntor designates a8 Grantor's
                            nddrnss for the purposes of such notice, the addresH set out below, and each other debtor, if any,
                            obligated to pay the InctebtednesR agrees thnt such address shall likewi~e constitute such other debtor's
                            address for si1ch notice~ unless a different address is designated by such other debtor; no clrnnge of
                            such addrc:ss or designation of a different address shall be binding 011Benoficiary until thirty (30) days
                            Rfter Boneficial"y lrns received t1otioe of such change sent to Beneficiary by certified mail postage
                            prepaid, return receipt requested, addressed to Beueflciai·y at the ad<ll'ess for Beneficiat·y set oul herein
                            (or to Slich other address as Beneficiury may have designtited by notice given as above prnvided to
                            Granto1· and such othe1· debtors). Any change of ncldres~ ofBe1rnficial'y 8hall be i:Jffective three (3)
                            busit1ess duys aftl:)t' writ.te11 notioe thereof addressed to Grnntor nnd senl by regular United Stales mail,
                            postage prepaid, has been deposited in the cal'e und i.:ustody of the Uuited Stutes PostAl Service.
                            Grnntor authorizes and em~owers Trustee to sell lhe Posted Mortguged Property, or nny part U1ereof
                            (whlch partial side shall be govemed.by Seotlon 3.07 hereof) or any interest therein, as an entirely or
                            in piu·cels, by one sale or by several sales held at one time or f\l cliffo1·ent times as the Trnstee shull
                            deem advisable at the time of sale, and to exeoute and deliver to tbe purchaser or pu!'chusers thereof
                            good and sufficient deed or deeds of conveym1ce U1ereof and bills of sale with covenants of generul

           JNG17\FSBCT\WC48l1~17093DTv:l, wpd
           Mmch 30, 2017 (2:43pm)                                     18                                                   DEIJD   or 'I'll UH

                                                          EXHIBIT NO. 3                                                     EX. 3-018
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 64 of 178




                     wnrrnnty bindh1g oa Granter an<l Grantol'18 beits, personal 1·epresentntives, successors 11ad nssigns.
                     Trustee making such sale sliaII receive the proceeds hereof and slrnll apply the same (or i fBeneficlury
                     Is the Sl\Ccessfut bidder, Beueficiai:y shall ellocnle its bid price) !IS follows: (i) to the paymenL nil    or
                     expenses of taking possesslo11 of, mnintaining, lensing, repah'iHg, equfpping, guarding, improving,
                     advertising, sell tug, und conveying Ute Mortgaged Properly or part thereof, and /or prnseculing or
                     otherwise collecting Reuts, proceeds, premiums, 01· 0U1er sums includfog reAsonable attorneys' fee~.
                     and a reaso1mble fee or cou1.1ulssion to Ttustee (whfoh Tiuslee1s fee shnll not ex.coed five percent (5%)
                     of tho sales proceeds thereof or sums so received); (ii) to theremail1der of the Indebtedness ns follows:
                     first, to nt\Y other expei1ses or Jiubilitiea of Grautor and/or Borrower comprising pal'l of the
                     Indebtedness, second, to the remaining nccnied bul unpaid lulen~st, third, to· the 111atul'ed porlio11 of
                     prlncipnl of the Iuclebtedness, and fot1rU\, to j'> repnymou of the 1.mmatt.1red portion, ifnny, ofp1foclpal
                     of the Iudebtedness applied to installments of principal in Inverse order of matw·i y; (Hi) the balance,
                     if any and to the extent applicable, remnming after the full aud flnp.l payment of the Indebtedness and
                     full perfonnnnce and discharge of the ohligntfons, lo the bold~!' or benefic(nry of auy infol'ior liens
                     covering the Mo1tgoged Property, if nny, in order of the priority of such inferior liens (Tn1stee und
                     Benefioiury ahnU 11ereby be entitled to rely exclu~ively upon n 001nmitment for UOe insmeuce lssued
                      to determine such µrlority); and (iv) the cash balance, if a1 y, to Grnntor and Gl'an101' s respective heirs,
                      personnJ representative8, successors or assigns. Payment of the purchase price to Trustee sl1111l 11etisfy
                      the obligation of the pu1'ChMer at such sfllci therefor, and such purchaser shall not be bomtd to look
                      after the application I.hereof, otwithstEU1ding tho foregoing, if a lY '!J(lt'SOn nr pBrty otl1e1' than the then
                      owners of the Mortgaged Prope1ty shall notify Beneficiary 01: Trustee of a cl a.in: to sni<l sums or any
                      pRrt thereof prior to dfaburseitlent thereof by Trustee, theu Trustee 01· BeneGcinry or both of U1em al
                      their 01)tion, may illterp lead all or o y part of sold funds Into a court of compet.ent jurisd lotion, and in
                      such event, Beneficiary aud Trustee each shall be enli. led to recover from such 1:1ums so depo~ite<l an
                      amount equal to the attorneys' fees 11nd other costs and expenses incu rred by them or either of them,
                      in couneclion w!U1 such proceeding, to the full extent permitted by nll nppl!cable lnws.

             3.04    Granter hereby ratifies and confirms any and all acts tho.t Trnstee shall do lawfully by virLue hereof,
                     Ornutor hereby agrees, on behnlf ofGl'autor and 01'1lnro1Js respective heirs, personal represe11lalives,
                     ~ucoessors and assigns, that the recitals oontnined in lllly deed or deedli or other insuument executed
                     i.J.1 due form by any Trustee, acting undel' !:he provisions of this lmitmmeut, ehRll be prhu11 focie
                     evidence of the facts recited and that it sball nol be necessary to pmve in any court, otherwise than
                     by such recitals, the existence of the focts essential to nuthorize the execution and delivery of such
                     deed or deeds or other Instrument and the passing of ti tle thel'oby, and all prerequisite~ and
                     req11il'eme11ts of aay sale or snles shall be conclusively presumed to bnve been performed, a11cl all
                     persons subseque1uly dealing with theMortg{!gedPropertypurportecl to be co11veyed by suou deed or
                      deeds or other inslrum.&1t, including without limitation, the purche.ser or pul'Chnscrs thereof, shall be
                      fully proteoted in relyi11g llpon the truthfulness ofsuoh recitnls. Trustee, acting in accordance wiU1 the
                      tenns hereof, shall no l be perso1rnlly lio.bfo for any notion taken purs1rn11t hel'eto.

             3 .05    l3enefloi1uy may bid, 1111d belt1g the highest bidder th<:mifor, become the purclrnser of any or all of the
                      Mortgaged Pcopel'L'Y at ally tn1stee's orfo1•eolosure sale hereunder and shall have the right to credit the
                      amount of the bid upon the unpi~id amount of the Indebtedness in llcu of cash pnyment.

             3.06     The puroba.ser t\l any trustee's or foreclosure sate he~eu11der m.ny disafiirm Rny ensomc:ml grl\llted, 01·
                      lease or other a.gt'ee1ne11t made in violotion of any provlslon of this Deed of T1ust, nnd may take
                      lmmedl11te possession of tl.l.e Mortgaged Property free from and notwlti1st011diug Urn terms of, such
                      grant of e!l$emel1l, lease or othe1· agreement.

             3.07     The sale or sales by lho Trustee cf less than the whole of the Mortgaged Property shRll not exlrnust the
                      power of sale herein granted, and the Trusl'ee is specitlcally empowered to mnke successive sale or
                      snles, under such power, of st1cb portion of or illte1·est in the Mortgaged Property and in such order
                      HS Tn111lee may determine until the whole of the Martgnged Property sho.11 be sold; end if the proceeds
                      of 11uoh sule or sa les of less tlulU the whole of 11uch Mortgaged Property sh nil be Iese tlH111 the aggregate
                      of the Indebtedness wd the ex penile ofexecuting this tnisL, thle Deed ofTrustshnll remllill in !\Ill force

      JNGl 7\FSBCT\WC4811\jl 7093DTv3.wpcl
      March 30, 2017 (2:43pm)                                      19                                                    UnllO   or "I'll UST


                                                  EXHIBIT NO. 3                                                      EX. 3-019
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 65 of 178




                   and effect as lo the unsold portion of the Mortgaged Prnpert:y just ns though no sale 01· ~ales hud been
                   made; provided. however, that Grantor shall never havs the right to require tlrnt the Mol'tga.ged
                   Property be sold, as an entit'ety or In parcels, but Beneficial'y shall have the right, as ti matter of
                   Betteficiary's 8ole discretion, to request 1he Trustee to sell the Mortgaged Properly as an entirety or
                   to sell any portion of 01· interest in the Mortgaged Property. In addition, if any sale hernunder is not
                   completed or is defective in the opinion ofBene±icial'y, such sale shall 110t exhaust the powe1· of snle
                   hereunder, and Bcneficfory shall hiwe the right to have a subsequent SEile or Hales to be made by lhe
                   T111stM.

         3.08      In the event Tnistee mails, files and/or posts the notices of foreclosut'e sale as required hern1mder,
                   Bencficia1-y may decide not to proceed with a foreclosure sale on ~l1e date set fortl1 i.n sL1oh notice, and
                   such decision shull it1 no tnniu1er provc11t Beneficiary from disocl:ing the Trustee to give notice of a
                   foreclosure sule, as provided herein, nt f\ny f11ture date, nor effect a waiver of any of Deneficiary's
                   rights and remedies he:·e'llndcr, Furtl1e1', in the event a foreclost1re sale ia commenced hereundBL' by
                   Trustee, Beneficitu')', l\t any time prior to the completion of S\.\ch s<ile, 11111y direct such Trustee to
                   abandon the sale and may thel'eaftel' institi.1te at1it for foreclosure of any of the lieus and security
                   interests created by this Deed ofTrnst, IfBeneficiary shall so elect to institute a imlt for collection of
                   the Indebtedness or any pm't thereof m1d for foreclosllre of the liens amt security interests evidenoed
                   hermby, itls agreed further thatBeneficiary, 1Lt any time before entry of finaljuc\gmen~ may cuuse such
                   suit to be dislllls8ed and thereafter direct and require that Tnrntee proceed to sell the Mortgaged
                   .Propel'ty, or any part the1·eof, in accordance with the terms hereof, including but not limited to, the
                    terms of Section 3 ,03 hereofund the terms of 1110 Unifo11n Commercial Code, as herein provided,

          3.09     Each 11nd nll of the rights, powers and rernedies hereunder are uumulative of and in addition to all
                   other rights, pow0rs and remedies herein contained or contai.ned in any other instrumeut or douument
                   evidencing, securing or otherwise relating to tbe Indebtedness or which Beneficiary may have under
                   all applicable laws. None of the tenns and provisions hereof ond no action or omissioti by or on behalf
                   of Beneficiary shall ever 111alce Beneficiary n trustee for, or otherwiBe create a trust, partnership or
                   other fiduciary relationship between, Beneficiary and Grantor,

          3, 10     Upon the oucum~nce of an Event of Default by Granto!' f\S set ot1l in Sectlon 3.01, Beneficiary may,
                    without limitation of any other rights or rem.edies of Beneficiary, exerci8e the rights and remedies set
                    forth Jn Section 2.01.J, hereof.

                            ARTICLE IV. SUBSTITUTE AND SUCCESSOR TRUSTEE

          4 .0 J    If 'l'rnstee slrnll die or become disqualified from acting it; the execi1tio11 of th.is trust, or shall foil or
                    refuse to execute the same when requested by Beneficiary so to do, or if, for nny reagon, Beneficiary
                    slrnll prefer to appoint a sub~titute trustee to act instead oftl1e het'ein maned Trustee, Beneficiary shall
                    have full power to appoint,. at n11y time and witho\.\l any formality other than by wl'itten instrument
                    executed by Be1ieficiary, one 01· more successor or altemate successor trnstees, euch of whom shall
                    st1cceed to all the estate, rights, powel's and duties of Tl'llstee named herein, a.11d no notice of Huch
                    appointment need be given to Granter or to any other person or filed for reoorcl ill a.ny public office.
                    Such appointment may be executed by Beneficiary or <UlY agent of Beneficiary und, ifl3eneficfory is
                    n coq,oration or othei· entity, such appointment shall be co11clu1:1ively presutned lo be executed with
                    nuthority and slll\ll be valid m1d sufficient without proof of any 11ctio11 by the board of directors 01· any
                    cxecu t!ve officer of the corporation or otherwise.

                                               A.RTICLE V. DEFEASANCE

           5.01     All of the covenants and agreements ofGrnntor hernin shall swvive the exeot1tion and delivery of this
                    docL1meut and Rhall cot1tint1e in force until an exprnss written release hereof is executed by
                    Beneficiary. Accordingly, if Grantor shall perform faithfully each and all of the covenants and
                    agl'eementA hel'ein contained a11d shall pay the Indebtedness ii1 full, (llld shnl1 satisfy all obligatio1rn
                    secul'ed he1:eby, then, and then only, this conveyance shall be released upon Grantor'H writte,n rnquest

    JNGl 7\FSBCT\WC481t\i17093DTv3,wpd
    M81'Ch 30, 2017 (2:43pm)                                    20                                                   081.ltl OP TltUST

                                                   EXHIBIT NO. 3                                                      EX. 3-020
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 66 of 178




                    and at Grauto1Js expense, by dooumeutntion i.u form !md sllbslance aatisfoctory to Beneficinry. No
                    release of th!s convey11nce 01·. the lien thel'eof shall be valid unless exeo\lled by Beneficiary,

                                      ARTICLE VI. SECURITY AGREEMENT

            6.01    To further secure the payment and pel'fotn1a11ce of the Indebtedness and Gnmto.r1s observance of the
                    covenants of this Deed ofT1119t and My othe1· itJstruments securing lbe puyment of the Indebtednci;s
                    or rel aling \hereto, Gtantor hereby grn11ts a secudty Interest to Bcneficlmy iu flUd lo all the Goods and
                    Jn tangibles, and the prnd\lcts and proceeds thereof (all of the Goods, and Intangibles, nncl the proceeds
                    1111d prndticls thereof being hel'ein called the "Colla1era1", provided, however, (a) the mention of
                    proceeds of Colla tern I herein shnll not be constrned as an auUiorizat.ion for the sale or suuendtlr by
                    Granter of the Collateral, and (b) the tem1 Collaternl na used ill tbis Article VI shall be Included in the
                    term "Mortgaged Property" when \1Sed in this Deed of Tnist). This document sh.a.LI co11stitute n
                    security agreement ns well as a mortgage and deed of tn1st. The following appllea with rei1pect to the
                    Col1ateral:

                    A.       In additio1t to and cumulative of any other remedies granted in this Deed of Trust to
                             Betteficiary, Benefioftiry, upon default hereunder, may proceed u11der Chapter 9 of tlle
                             Uniform Commercial Code as tQ all or uny pmt of the Collate1-al and shall hn.ve nnd may
                             exercise with respect to all or any pal't of the Collateral all of the rlghta, remedies nnd powers
                             of n secured pa!'ty under the U11lform Commercial Code, lucludiug, without limitntion, the
                             right and power to l'eposaess, retain ru.1d se.11, at public OJ' private snle m· soles, or otherwise
                             dh;pose of, lease or utilize the Collateral or a11y part thereof and dispose of the pl'oceeds nnd
                             products ht any manner authorized 01· pe1111itted under the npplicnble provisiom1 of the
                             Uniform Gonunercinl Code, and to apply the proceeds a11d products tbereoftownrd payment
                             of Beu.eflciruy1s attorneys' foe11 aud othet· exponses and oosl\11 of pursulug, senrching for,
                             receiving, taldng, keeping, storing, advertising, ancl selling the Collaternl thereby incurred
                             by Beneficiary, and toward payment of the hldebteduess In such order and 1na.11ner as
                             Beneficiruy may elect consistent with the provisions of the Uniform Commercial Code.
                             Nothlng ill. this Article VI shall be construed to impair 01· Iimlt any other right 01· power to
                              which Bene:ficlary may be eutitled at law or ~u equity.

                     B.       Among the dghts of Beneficiary upon default ao.d aooelerntlon of the 1ndebteduess pursuant
                              to the provisions hereof, and without limitatlou, Beneficinry shnll hove the right (buL 11ot the
                              obligation), without being deetlled guilty ofLrespuss uud without llnbillty for damages tbcreby
                              occasioned, aud to the extent Sl\Ch may now or hel'eafter l>e permitted under Texns luw (i) to
                              enter upon any premises where the Collateral may be situated a11d take possession of the
                              Collateral, or r~n<ler it unu~able, or dispmie of the Collateral on Ornntoes premises, and
                              Onmtor agrees not to resist or to inte1·fere, and (ii) to lake nny action deemed necGSsmy or
                              appropriate 01· desirable by Beneficiary at Ben0ficlary's option and ill Beneficiary's
                              discretion, to repair, refurbish or otherwise prepare the Collnteml for sale, lease or other us~
                              or disposition a!l herein authorized. Beneflcim1, nt Beneficiary's discretion, may require
                              Orantor to nssemble the Collnternl and make it available to Beneficiary at a place des[guntecl
                               by Beneflciru:y that is reasonably co11ve11ient lo both parlies.

                     C.       Beneficiary shall give Granto!' notice, by certified mail, postage prepaid, of the time mid
                              pince of any pub.lie sale ofony of the Collator1:1l or of the time after which nny private sale 01·
                              other iutended disposition tl1ereof is to bo made by sendil1g notice to Grantor at the nddre8s
                              o:f Gra.ntor as specified below at least ten (10) duys before the time of the snle or other
                              disposition, which provisions for uotice Granter and Beneficinry agree are reasotrnble and
                              shall folly sntisfy tmy requil'ement for giving of nny st1cll notice; notwitbstaucUl1g the
                              foregoing, Granto!' futther agrees thnt, upon the occwTence of en Event of Default,
                              Beneficia1y may sell or otherwise dispose of all or a.uy port of the Mol'tgagedPropet·ty which
                              i~ ::;ubject to the U11ifo1111 Commercial Code in the mmmer provided therein er ns provided
                              irt this Deed of Trust, or u11der both the Uniform Conunercinl Codo and this Deed of Trust,

      JNGl 7\FSBCT\WC48 l l\il 7093DTv3.wpd
      March 30, 2017 (2:43pm)                                  21                                                   Dlln11 OP TRUST




                                              EXHIBIT NO. 3                                                    EX. 3-021
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 67 of 178




                          as Beneficiilry may determine, and any and all proceeds received flt uny such s11le shall be
                          applied in the maimer set forth i11 Section 3 .03 hereof.

                  D.      To tl:ie ex.tent such now or herea~er may be pen11itted under Texas law, Beneficia1·y is
                          authorized to execute and/or file financing statements and continuation statements under the
                          Unifotm Commercial Code with l'espect to the Colla.tern! withoutjoincler of Gran tor i11 such
                          exec:utio11 or filing, Grantor shall execute and deliver to Beneficiary s\.ich financing
                          statemet1ts, conti1mation statements and othel' documents reliiting to tbe Collateral or any
                          portion thereoJ as Benaficl1:J1)' may reasonably request from time to thne to preserve und
                          maintain the perfection and control of lhe Collateral and the priority of the securi.ty interest
                          crcEttod by this Doi::d of Trust nnd shall pay to Benefioii1.1y on demand ~iny expenaes l\nc\
                          atto111eys 1 foes incurred by Beneficiary in oonneotion wit11 the preparation, execution, filing
                          and perfoc~ion and continuation of the liens and security interest of this Deed of Trnst and
                          ofanyfurnnclng statements, continuation statements, partial releases, term.!nntion statements
                          or other dom1ments ncccssaty at· desirable to contim1e or confirm Be11eficiary's security
                          interest, or any modification thereof, ru1d in co11nectlon with any Uniform Commerciul Code
                          searches performed by Beneficiary, This document or any reproduction of this document
                          may be filed by Bti11e:flcia1y and 8hall be sufficient us a financing statemeJJt, All or part of
                           the Collateral ls or is to become fixtures on the real estate con~tHuti11g a portion o:f the
                           Mortgaged Prnperty, but th.ls sttltement shilll not impair or limit the effectiveness of this
                           document as a security agreement or ftna11cing stutement for other p\1rposes, and, without
                           limitation of flllY other provision hereof, th.ls Deed ofTmst shall constitute nfix lure financing
                           statement and, as such, shall be filed for 1·ecord in the real estute records of each county in
                           whlch the Land, or filly part thereof, ls located. Orantor shall not change Grn.ntor's name,
                            identity, struclut'e or location without the prior express written consent of Beneficiary. The
                           name of the record ownet' of the Laud ls the party 01· parties defined heroin as Gra.ntor.

                  E.        Grantor represents that, except for the security interest grunted hereby in the Collateral,
                            Gralllor is the owner of the Collateral free of any ndverse claim, Recurity interest or
                            encumbrance, and Gran tor shall defend the Collateral agnlnst. all ofoims and demtmcls of any
                            person at any time claiming the same or any interest therein. Grantor hus not hemlofore
                            allowed or cai1sed there to be filed any fin11nciug statement and no finnnciug statement
                            allowed or authenticated by Gr1mt~r is 110w on file in any public office exc.epl those
                            statom011ts, true and oonect copies of which have been delivered to BlJneficlal'y, So long as
                            any amount remains unpaid on tl1e Indebtedness, Grnntor shall not allow and there sb~ll not
                            be filed in any public office any such financing statement or statements affecting the
                           ·Collateral other thim fillancing stutements in favor of Bene:ficiaiy heret1nder unless the
                            express pdor written conaent o.nd approval of the Beneficifl1y shull have first been obtaii1ed.

                   F.       The security interest granted hel'ein shall not be constrnecl or deemed to oonstilut:e
                            BeneficiAry or Trustee as a trustee or mortgagee in possession of the Mol't.g1iged Properly so
                            as to obligate Beneficiary or Trnstee to lease the Mortgaged Pt•opel'ty or attempt to do the
                            same, or take any action, incur nny expenses or perform or dischnrge any obligation, duty or
                            liability with respect to the Mortgaged Pl'operty or any purt thereof or otherwiRe.

                   G.       Cfrm1tor's addreas is us stated below and Beneficiary's nddt·ess is us stated below, Eithet' pnrty
                            may notify the other of a new address in the maimer specified in Section 3.03 above.

           6.02    Gnmtor doeH hereby further graut n11d 11ssig11 to Beneficiary a security interest in and right of setoff
                   against all deposits and other st1ms now or at any time hereufter credited by or duo from Beneflciu1y
                   to Grantor, ns socul'ity for tl1e payment and performance of the Inclebtec\ness and Grantor's obHel'Vance
                   of the covenants of this Deed of Tiust nnd any other instruments securing the paymettt of the
                   Indebtedness or relating thereto, In the event of any Default, Beneficiary, at its option, al any time
                   thcreafteJ' 1111d without notice 1 demand or presenbnent to Grnnlol', lllRY hold nll or any part ofouy such
                   deposits or otltel' sums lllltil the Indebtedness shall have been paid in foll, or may apply or Met off nll

    JNGl 7\FSBCT\WC481l\j17093DTv3,wpd
    M.rirch 30, 2017 (2:43pm)                                22                                                  DllllD OFTl\UST


                                                EXHIBIT NO. 3                                                    EX. 3-022
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 68 of 178




                    or nuy pru•t of such deposits or sums crec!H~d by or dtie from Beneficinry to or ago lust any sums Uten
                    due on the Indebted11ess 111 any ma1um and i11 such order of preference ut:i Ben~ncinry, in its sole
                    dtsoretion, shn 11 determine,

                                            ARTICLE \Ill. MISCELLANEOUS

            7.01    In 1l1e event Beneficiary shull elect to Invoke      nny of tl1e rights 01· reiuedie~ provjded for herein, but
                    shall tb.ereafter determine to withdJ'aW or discoulfoue sanie for any reason, Beneficiary shnll have the
                    u11qunlifled right to d.o so, whereupon all parties she.II lie auton1atically restored nm.I returried to their
                    respective poaitions regarding the Indebtedness and Lh.i.s Deed of Trust HS shall huve existed prio1· to
                    the lnvocat!.1011 of Beneficiary's J'lghts here1.111der and the l'ights, powers and remedies of Beneficinry
                    hereu11clor shall be tll1d remniu in fu i force 1U1d effect.

            7 .02   Any part of the Mortgaged Property, or nny inlel'est therein, may be l'eleaeed by Beneficiary without
                    o.ffootlng a .eneficiary's ltena, security interests and otherrights n~ainst the remainder of the Mortgirged
                    Property; provided howeve1', Urnt nothing in thls pEll'agraph ~hall oblignte Benefidnryto consider or
                    gi·n11t any partial releases oftbe Land or tbeMortgnged Propel'ty. The lieu, security lnlerestand other
                    l'lghts ho1•eby granted shall not affect or be affected by any other securi y taken or acquired by the
                    Ba11eflciary for the Indebtedness 01· nuy part thereof. The taking of 11ddit!o11nl sccllJUy, or the
                    modification, extensio11, re1HJWBl or increase of the fadebteduess Oi' 111ty port thereof, shall at no time
                    release 01· imp<1ir the liens, see,,-urity interests and the tights granted hereby, or 11ffoct Lho linllility of nny
                    endorser, &llOrautol', surety, Ol' nny other party Hable Oil the Illdebtedness, 01' improve the righl or
                    priority of any juuior lieu holder; and this Deed ofTnist, as well ns ru1y instrument given to -secure nny
                    modification, renewal, extension 01· incranae of the fodebtedness, or nny pRrt thereof, shall be nnd
                    remaln a first ond prio1· lien and secm·lty interest on all of the Mortgaged Property not expresaly
                    released, unless otherwise herein provided. AJJ.y such rolense, tbe tnklng of ndditional colluteral, or
                     the modificatio11, extension, renewal or increase of Lhe Indebtedno~li or any part t\lereof shall be 011 Rny
                    such tem1s as Granter, Borrower and Beneficiary mny agree to, and mny be eftected without notice
                     to or co1111ent of any endorne1', guarantor, Sl1rety, or nny other person now or hereRfter obligated for the
                     pnymenl of the whole or any part of the Indebtedness, or nny other third pn_1·1y, including imy pe1111itted
                     subo1·clioate lienholder (except for such nolloe nncVo~· consent that may be agreed to by Be11eficit1ry in
                     wdtjng). Ally other llenholder ofreoord whether now existing or hereafter nriHing is hereby given
                     notice that all such rlghta of Gra11tor, Borrower and/or Be11eficinry to modify, extend, renew or
                      h1crnn~e the lodebtedness secm·ed hereby sball .not be deemed to prejudice 11uy 0U1er existing or fotme
                     1ieuholde1·1 and any other liens on U1e Mortgaged Property ere an.d shnlJ be subject to this l!mit11Llou,
                     At BeMficinry's request, Borrower and/or Grnntor shnll provide to Bcineficinry a modificnlion
                     endorsement from n title company acceptable to Benef!cinry covedug tbe modification, extension or
                     1'Cll6Wal Of the Indebtedness, and ht COSe Of a(1y iUCl'ense, 0 JleW lo11n policy {SAUed by Utitle 111Slll'lll\Ce
                      underwriter acceptable to Benefioiiu·y; all at Borrower's sole cost and expense.

            7 .03    The invalidity, or lmenforceabiHty in particular clrcumstauces, of any provision of th.is Deecl of Trust
                     shall not extend beyond s~1ch provision or such cu·cumstn11ees and no other provision of thfa Deed of
                     Trust shall be affected thereby. It is the intentio11 of the putties hereto to comply with the 11ppllcnble
                     usrny laws, now 01· hereafter enacted (herefo called "Applfoable Usmy Laws"); eoool'diugly,
                     notwltltstfl.nding any provisions to the 0011trnry In the Note, in nny doo\lme11I evidencing or securing
                     the Indebtedness, in this Deed ofTn1st or ht ony document securing payment of the I11debted11ess or
                     otherwise relating thel'eto, il1110 event sh~1ll the Note or such doomnents l'Cquire the payment 0r permit
                     tlto collection of i11tereet h1 excess of the maximum amount penuilted by suehApplicable Usury Lnws.
                     If any au.ch excess of interest is con1tf\Oted fo1', charged 01· received, \lnder the Note or any document
                     evidencing the I11debted11ess, under this Deed of Trust or uncler the terms of auy of the other
                     docun1e11ta securi.11g payment of the Indebtedness or othe1wise relating thereto, 0r In the event tho
                     111n_turity of any of the Iitd0bted11ess is ncoele1·11ted io whole or In part, or hi the evcul thf\l all or ptnt
                     of the pdnclp11l or interest of the Indebtedness shnll be prep11id, so thnt under any or such
                     cimumstances, the amount of it1terest conu·ucted for, charged or received, undel' the Note or any
                     document evidencing tl1e Indebtedne.~s. under ·thfa Deed of Trl1st or under !ll\Y docun.1ent securlng

      JNG.l 7\FSBCT\WC4B1I~l7093DTv3.wpd
      March 30, 2017 (2 :43pm)                                    23                                                      01.mo ormuST


                                                 EXHIBIT NO. 3                                                        EX. 3-023
                                                                                                                              .-
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 69 of 178




                  payment of the rndebtedness or otherwise reluting thereto, on the nmmmt of principal actually
                  outstcmdlng from time to lime under the Note and other document evideucu1g or seeming the
                  Indebtedness, sh11.ll exceed the 11111x.imum amounl of interest permitted by the Applicable Usury Law8,
                  then in any such event (a) the provisions oft.his poragrnph slrnll govern 1:1nd control, (b) neither Grautor
                  nor any other person or e11lity now or hereafter liable for the payment of the Note or ru1y document
                  evidencing the Indebtedness shall be obligated to pay the amount of such interest to 1he exlent thnt it
                  is In excess of the maxilllum amount of interest permitted by the Applicable Usmy Laws, (c) any such
                  excess that may have been collected shall be either applied as a credit against tho then unpnid principal
                  amount hereof or refunded to Gran tor, at the Beneficiary's option, and (d) the effective rate of interest
                  shall be erntomatically reduced to the maximum lawful contract rnte allowed under the Applicable
                  Ust\l'y Lnws, Without llmitiition of the foregoing, all calculations of the 1·a.te of interest co11trncted for,
                   charged or received under the Note, or any dom1me11t evidencing the Indebtedness, under this Deed
                   ofTr1Jst or imder such other documents that are made for the purpose of determining whether such rnte
                   exceed8 the maximllm lawful contrnct rate, shall be made, to the extent permitted by the App Ile.able
                   Usury Laws, by umortizing, pron1tl11,g, allocating and. spm1di.ug in equal parts d1.1r!ng he µcriod of the
                   full slulod term of the loans evidenced by the Note 01'.the documents evidencing the Indebtedness, all
                   li1terest al any time contracted fot·, charged or received from Grnntor or otherwise by Benef.icifiry in
                   connection with such loans.

          7 ,04   Beneficiary nrny accept any payment tendered by Granter aftel' the due date of such puyment 01· after
                  acceleratfon of muturity of the Indebtedness and 11111y apply the amne to the principal, interest thereon
                  or attomeys' fees a.11d expenses of collection, or any combination thereof, as determiired by
                  Beneficiary, whethe!' such payment was designated as a payment ofp!'incipul, interest or otl1erwise;
                  m1y such acceptance of a late paym011t shall not constitute n wttiver of the rights of Benefic!ary
                  thereafter to accelerate the maturity of the lndtibtedness because of such default and foreclose the liens
                  securing the payment thenlof or, if Lhe mat\U~ty of the Indebtedness has theretofore been accelerated,
                  such acceptance of late payment shall 110t constitute u reinstatement of the Indebti:idness 01· otherwise
                  affect the rights of Beneficiary to proceed with foreclosure of the liens seeming thi:i payment thereof.
                  rt is expressly agrned that (a) 110 waiver of ElllY default on the part of Granter or breach of any of the
                  provisiot1s of this Deed of Trust shall be considered u waivo1· of any other or subseqLLenl defoult or
                  breach, and no delay or omission in exercising or enforcing the tights and powern herein granted shall
                  be constmed as a waiver of such rights and powers, and likewise no exercise or enforcement of any
                  rights or powers herelmder shall be held to exhaust such fights and powers, and every such right a11d
                  power may be exercised from time to time; (b) any fnillU'e by BencficitU'Y to insist upon the strict
                  perfonnance by Grnntor of any of the term~ and provisions hereof shall not be deemed to be a walve1·
                   of any of the tet'ltts und provisions hereof, and Beneficiary, notwithstanding any ~uch failure, shall
                   have the right thereafter to ilisist i.1po11 the strict performance by G1'antor of any and all of the terms
                   and provisions of th.is Deed ofTmst; (c) neitl1er Grunter nor any endorser, guarantor, Sl\l'(;)ly, nor any
                   other person now or hereRfter obligt1ted for the payme11t of the whole or any part of the Indebtedness
                   shall be reliewd of such obligation by reason of the failure of Beneficim·y or Trustee to comply·wilb
                   iu1y request of Gru11t01'i or of any other perso11 so obligated, to take actio11 to foreclose this Deed of
                   Trust or otherwise e11.fo1·ce any of the provisions of this Dcod of Trnst or of any obligations seemed
                   by this Deed of Trust, or by reason of the release, regardless of conRldemtion, of the whole or any part
                   of the security held fq1· the fodebtedness, 01' by reason of the s1.1bordination in whole or in pa.rt by
                   Beneficiary of the lien, secul'ity interest or other rights evidenced hereby, or by reason of any
                   agreement 01· stipulntion with !ill)' subsequent owner or owners of the Mortgaged Property renewing
                   or extending the time of payment or modifying the te1111s of the Indebtedness 01· this Deed of Tnrnt
                   without first having obtained the consent of Granter or Huch other person, und in the latter event, .
                   Gnmtor and rill such other persons shnll co11tim1e liable to m11ke s1.1ch payments 11ccordin:g to the teJ'lnS
                   of any Sl1ch t1gremnent ofrenewal, extension or modification unless expressly rele11sed !Ind discharged
                    in writlug by Beneficiary; (d) regardless ofconsidi:in1tion, and without the neoessity for any notice to
                    01· consent by the holder of any subordinate lien or security interest on t11e Mortgaged Prope1ty,
                    Beueficiary may release the obligation ofnnyone at any time liable for nny of the Indebtedness or any
                    ptll'l of tl1e security held for the Indebtedness and may renew or extend the time of payment or
                    otherwise modify the teims of the doc1.Lu1euts evidencing or sec\.\ring the Indebtedness or this Deed of

    JNGl 7\FSBCT\WC4811\i l 7093DTv3.wpd
    Ma1·ch 30, Wl 7 (2:43pm)                                    24                                                   OllUD 01' Tll\JST



                                                   EXHIBIT NO. 3                                                      EX. 3-024
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 70 of 178




                     Tn1st without impairing or nffectiug the lieu or security interest of this Deed ofTtusl or the priority
                     of such lien or security Interest over nny subordhu1te lien 01' secnrily interest; (e) the bolder of any
                     subordinate lien or seuu!'ity interest shall hnve no right to tertninate nny lenses nffec-.tiug the Mortgaged
                     Properly whether or not sucll !ease be subordfm1te to this Deed ofTmst; nnd (f) Benefi.cinry may resort
                     fot· tho pnym.cut of the Indebtedness to auy security therefor held by Beneficiary iu suuh order and
                     manner ns Be11eficia1y mny elecL

            7.05     The temts and provisions oftl'lls Deed ofTrnatshall be governed by and construed in accordn11ce with
                     the laws of the State ofTexaa.

            7.06     Time is of the essence in the performm10e of this Deed of Trnst.

            7.07     Wherever used iu this document, unless the context clearly indicates 11 c011l:rnry intent or unless
                     ctherwi8l:l specifically provided herein, d1e wo1·ds 11 Deed of Trust" shn11 mean this Daed of Tn.1st,
                     Seeurlty Agreement and Fiuancing Statement and any modificatlont1, 1·e11ewals or supplements hereto,
                     the word 11 Gnmtor 11 , sball mefl.ll Orantor, Grantor's hei.rs, personfll representnlives, successors und
                     ossigns 1 nnd/or a11y subsequent owuer 01· OW1.1e1·s of the Mortgaged Proper y, or nny pa.l't thereof or any
                     int~rcst therein, tl1e word "Beneficiary" shall meon Beneficiary a.ud/or any subsequent transferee,
                     nssignee, owner 01· hold.er of the Note or any interest therein at the time lu qu~tion, the word "Note"
                     shall menu U1e Note seoured by th.ls Deed nf Trust and nny l'ellewals, extensions and rearrang"ments
                     thereof, the word "pe1·so11 11 shall mean a.n individunl, corporatiou, trust, pertaership, joim venture or
                     uuiuco_rporated association, ond the pronouns of any gender sltall i.J,1clude the other genders, and either
                      the slugultU' or p.lul'al shnU include the 01.he1·. Ill the event tbaL U1e person who is the maker of the Note
                     (herein called 11 Borrnwer' 1) is not tl1e same person as the Granto!', all tenn8 and provisions of this Deect
                     of Trust shall apply to and be binding on the Borrower, as well ns the Grnntor notwithstanding any
                     te1m 01· pl'oviaion contained he1'ei11 to the 0011t1·ary.

            7.08     Thill Deed ofTrnst, con.qtinnes the entlre'Undergtnuding and agreement of the parties as to the mntlers
                     set forth 111 this Deed of'Trns~ No alteration of or amendment to this Deed of Trust shall be effoctive
                     oil a gl'antor he!'eunder unless.glven ln writing and signed by s~id party or parties sought to be clrnrged
                     or bound by tho alleration or amendment.

             7.09    Beueficie.1·y may freely asaign, whether by sale or tl'!lusfer, nil or any portion ofits Heu rights hereunder
                     io and to all or any p0rtio11 of the Iuc1ebted11ees secured her<:lby to any purchaser of the Nole or of any
                     pol'tiort 01· p!11'ticipatlon in the Note, includii1g, but not limited to, a snl1::, transfer or assignment to any
                     guArantor or other obligor of the Indebtedness.

             7 .10    Notwithsta11dil1g a11ythlng to the oont.raty contained in thii; Deed of'I'rusc, if any person executing this
                      Deed of Trust Js n 11 0011sumer11 as defined in Regulation AA of the Bonrd of Governors of the Federal
                      Reserve System, 12 C.F.R. Part 227, or theFede!'al Trade Co111missio11 CreditPrnctices Act, 16 C.F.R.
                      l)att 444, as appllcable, no llen or security i11terC8t c1·eated or evidenced by l:h!s Deed of Trnst shall
                      extend to or cover a nonpossessory lien or security interest in "household goods", otl1er tlrnn a
                      pmchase money lien 01· security interest, iJ.1 accordance with such regulatiol1S r.s appliouble.

             7,11     This Deed of Trust is executed and delivered by Oranlo1· !Ul secul'ity for, Emd in u<ldition to the
                      Ve\1dor's Liens re8erved and retained !n respective Deeds from THERIOT FLP PROPERTIES - m,
                      LLC, SANDERS CHILD RENS INVESTMENTS, LLC and SANDERS FLP PROPERTIES· l, LLC,
                      dated of even dute hel'ewith, conveying the above d~cribed _pr0perty unct premises to Grimtor herein.
                      The above described Note was given in payment of nil or a portion of the purclmse price for said
                      property and premises and the Vendol''s Liens retnined in said Deeds huve been assigned to the
                      Beneficiary is hereby recognized as valid and subsisting to tbis Deed ofT1·ust. Each Vendor's Lien
                      shall be a valid Lien in f.avor of Beneficiary £\lld be enforceable by judicial foreclosure suit which may
                      be filed at Beneficiary's option, al any lime until fot1r (4) years from tho !~test i·ecorded maturity date
                      of this Deed uf Trust as same shall appear of record from ti.1110 to time. Tills Deed of Trust shnll uot


      JN G17\FSBCT\WC4811\jl7093DTv3. wpd
      March 30, 2017 (2:43pm)                                     25                                                     PllEP Oft TRUST




                                                EXHIBIT NO. 3                                                       EX. 3-025
                                                                                                                      .-
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 71 of 178




                 impair or affect the rights of the Vendo1· or Vendor's supel'ior t.itle, which lien has been assigned to
                 [31:)neficiary, but the deed of trust lien hereby created shall bC;1 cumulfltive of und in addition thereto.

                                          WAIVER OF CERTAIN LAWS

         7."12   ADDITIONAL COVENANTS . In addition to the covenimts and agreeme1'ts made                      u1 this Deed of
                 Trust, Grant.or further covenants and agrees with Beneflc.iary ns follows:

                 A.       111 tlte event an interest in any of the Mortgaged Property is foreclosed upon purnuant to a
                          jt1diciC1l 01· no11-judicial foreclosurn sale, Gnmtor agrees as follows. Notwithstanding the
                           provi~ions of Sections 51.003, 51,004, and 51.005 of the Texas Property Code (as the snme
                           may be amended from time to time), and to the extent permitted by luw, G1·a1ltor agrees that
                           Beneficiary shall be entitled to seek a deficiency judgment from Bo1Tower, Orantor and any
                           other party obligated on the Note equal to the dlfference between the amow1t owing on the
                           Note and the nmount fo1· which the Mortgaged Property wus sold pmammt lo jt1dicial 01· non-
                           judici~I foreclosure sale. Grantol' expressly recognizes that this Section constitutes n waiver
                           of the above-cited provisions of the Texas Property Code which would otlierwlse permit
                           Borrower, Grnntor and other peraons Rgninst whom recove1y of deficiencies is sought or any
                           guarantor independently (even absent the initiation of deficiency proceedings ago.inst them)
                           to present competent evidence of the foil' market value of the Mortgaged Property a8 of tho
                           date of the foreclosure sale and offaC;Jt against any deficiency the amount by which the
                           foreclosure sale price is cletennined to be less than suoh fair markflt value. Grunt.or further
                            recognizes a11d ag1·ees that this waiver creates au i11·ebuttable presumption that the fol'eclos\ll'e
                            sale pl'ice is equal to the fair market value of the Mortgnged Pl'Operty for purposes of
                            calculating deficiencies owed by Borrower, Gran tor, any gua1·antor, und others A.gainsl whom
                            recovery of a deficiency is sought.

                  B.       Alten1atively, in the event. the waiver provided for in Subsection (a) above ls cletel'mined by
                           a court of competentjmisdiction to be unenforceable, the following shull be the basis for the
                           finder of fact's determination of the fair market vulue of the Mort.gaged Property as of the
                           date of the foreolosme sale i11 proceedings govemed by Sections 51.003, 51.004 aJtd 51,005
                           of the Texas Property Code (as amended from time to time): (i) the Mortgaged Property shall
                           be valued in an 11 a8 ls" condition as of the date of the foreclosu1'e sale, witho\1t any
                           assumption or expectation thut Lhe Mortgaged Property wll1 be repull'ecl or imprnved in any
                           manner before n 1·esale of the Mortgaged Prnpel'ty after forecloame; (ii) the valuation shall
                           be bnsed upon u11 f\Ssu111ptlo11 that the forecloslll'e purchaser desil'es a l'esale of the Mortgaged
                           Properly for cash promptly (but 110 later than twelve ( 12) mouths) followi11g lbe foreclosure
                            sale; (iii) all reasonable closing costs customarily borne by the sellt:Jr in commeroiul retll
                            estate transactions should be deducted from the gross fair mnrket value of U1e Mortgaged
                           Property, including, without Umitation, broket·age co1111nissions, title insnrnnce,.n smvey of
                            the Mortgaged Prnperty, tax prorations, attorneys' fees, nud marketing costs; (iv) the gross
                            foir market value of tl1e Mortguged Property shall be further discounted. to Recount for any
                            estimated holding costs associated with maintnining the Mortgaged Property pending sale,
                            including, withollt: limilntion, ti tilities expenses, Mo1'tgaged Property mmrngement fees, taxes
                            und nssessments (to the extent not accou11ted fo1· in (iii) above), nnd othcl' maintenance,
                            operational and owner8hip expenses; and (v) any expert opinion testimo11y given or
                            considered in connection with a determination of the fair market vt1llle of the Mortgaged
                            Properly must be given by pe1·so118 havlt1g at least le11 (10) year~ experience [Lt appraising
                            Mortguged Property similal' to the Morlgflged Prnperty !lnd who have conducted and
                            prepared a complete written appraisal oft.ho Mortgugocl Property taldng into considerution
                             tho factor set forth above,




    JNG17\PSBCT\WC4811\jl7093DTv3.wpd
    Mal'ch 30, 2017 (2:43prn)                                 26                                                    DlmDor'l'llUST

                                                 EXHIBIT NO. 3                                                      EX. 3-026
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 72 of 178




              EXECUTED on or before the date(s) acknowledged below, to bo effective March             ~L 2017.
                                                                      WC 4811 SOUTH CONGRESS, LLC, a Delaware·
                                                                      limited linbility company

                                                                      By:      World Clo.ss Holdings lII, LLC, a Dclawnrn
                                                                               limite ·                    '




     Address ofGRANTOR:                         40 l Congress Ave1me, 33rd Floor
                                                Austin,Texas78701

     Address of TRUSTEE:                        P. 0, Box 6136
                                                Temple, Texas 76503-6136

     Address of BENEFICIARY:                    P, 0, Box 6136
                                                Temple, Texas 76503-6136

     TH~ STATE OF -=t4-~. . )."'-'0.,...S~----
                            ..                 §
     COUNTY OF           -rro.;il ~                          §

               This iosLnunetH WIUl 11olmowleclged before me on the 11__ dny of M(){(LJ h      , 20 J.J__, by Nati.it P1mJ,
     Pres.Jdenl of World Class Holcl!ugs ill, LLC, a Delaware limited linbllity company, on behnlf of sold limited liability
     oompnny, In its caµncily as Mlluage1· of WC 4811 SOUTH CONGRESS, LLC, a Delaware limited lial>illly compnny,
     011 bel1alf tif ~nid limited l!nbility oonipany.


            ,,,,,~~~t1,,    LAURA BYRD
           lt"X~(~ Notary Public, State of Texas                      Notary Public in and for
           ?,~.. ~.!I~ Comm. Expires 10·03·2020                       Tile State of-1.J~Q'i.AJ{.O...,,.,S"-----------
            'l;,,~,'fl!;{~i·   . Notary ID   130846648
                                                                      My conm1issiou expires:.~l0-i/~3,...,,f-/Y]c-"-6_ _ _ _ __


       AFrER RECORDING RETURN TO:                                     PREPARED BY:
       Lonn Services
       FIRST STATE BANK CENTl~ TEXAS                                 . OPPER&GAMBRELL, P.L,L.C.
       P, 0, Box 6136                                                  8582 Katy Freeway, Suite 200
       Tt1ruple, Tcms 76503-6136                                       HouHton, Texlls 77024




      JNO.l 7\FSBCT\WC481!\i170930Tv3.wpd
      March 30, 2017 (2:43pm)                                       27                                                DEED   or TIWS'I'


                                                         EXHIBIT NO. 3                                            EX. 3-027
                                                                                              . . ...
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 73 of 178




      METES AND BOUNDS DESCRIPTION OF A SURVEY OF' 14.993 ACRES OF LANDI A
      PORTION OF THE ISMC DECKER LEAGUE SURVEY NO. 20, ABSTRACT . NO. 8, IN THE
      CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, SAID 14.893 ACRES OF LAND BEING ALL OF
      THAT CALLED 4.32 ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE
      SURVEY NO. 20, AS DESCRIBED IN THAT SPEC IAL WARRANTY DEED FROM ABEL J, &
      MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - Ill
      OF RECORD IN DOCUMENT NO, 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS
       COUNTY, TEXAS, AND BEING ALSO ALL OF THAT CALLED 6.6839 ACR~ TRACT, A
       PORTION OF THE SAii;:> ISMC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT
       1 AND DESCRIBED IN THAT SPECIAL WARMNTY DEED FROM SASHA THERIOT
       SANDERS, TEAL THERIOT SANDERS AND ZACHARY CURTIS SANDERS TO SANDERS
       CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT l~O. 2010125125 , OFFIC lAL
      "PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS 1 AND BEING ALSO ALL OF THAT CALLED
       2.62 ACRE TRACT, A PORTION OF THE SAID ISMC DECKER LEAGUE SURVEY NO, 20,
       DESIGNATED AS TRACT 2 AND DESCRIBED IN SAID SPECIAL WARRANTY DEED TO
       SANDERS CHILDREN ll~VESTMENTS, LLC OF RECORD IN DOCUMENT NO . 20'10125126,
       OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING ALSO ALL OF THAT
       2.32 ACRES OF LAND A PORTION OF THE SAID ISMC DECKER LEAGUE SURVEY NO. 20,
                              1

       AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SUZANNE MARIE SANDERS
       AND HER HUSBAND CURTIS NOLE!~ SANDERS TO SANDERS FLP PROPERTIES - I, LLC
       OF RECORt> IN DOCUMENT N0.- '2010125122,... 0FFICIAL PUBLIC ' RECORDS OF' TRAVIS
       COUNTY, TEXAS, SAID 14,993 ACRES OF LAND, AS SURVEYED BY BOWMAN
        CONSULTING GROUP, LTD1 AND SHOWN ON BOWMAN PLAN NO. 3562, BEING MORE
        PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

       BEGINNING at a 5/8" Iran rod found In the east right-of-way line of South Congress Avenue at the
       most westerly northwest corner of the seld Theriot FLP Properties - 1111 LLC 4.32 acre tract and at
       the southwest corner of that 0.780 of one acre tract, a portion of the said lsaao Decker League
       sur/ey No. 20, as described In a Cash Warranty Deed to MM GG Enterprises, L.P. In Document t~o.
       2004036130, Officlal PUbllc Record s of Travis County, Texas, said 5/8" Iron rod found being a
       commo n corner of the two parcels described tn that Agreement of record In Document No.
       2005099083, Official Public Records of Travis County, Tex as, said 6/8" Iron rod found being the
        POll'1T OF BEGINNING and most westerly northwest comer of the tract described herein, and from
       which 5/8" Iron rod found, a 1/2" Iron rod with plastic cap stamped "ALL POINTS" found at the
        southwest corner of that 0,068 of one acre tract described In a Street Deed from MMGG
        Enterprlses.1 LTD., to the City of Austin of records In D.ocument No. 2005102391 I Official Publlc
        Records of Travis County, Texas, bears
        N 63°59'01 "W a distance of 0.87_feet;

        THENCE S 61'50'30" E, with the mast westerly north line of the said Theriot FLP Properties - Ill,
        LLC 4.32 acre tract and the south line of the said Mtv1GG Enterprises, L,P. 0.780 of one acre tract,
        and being also the agreed line referenced In the said Agreement of reoard In Document No.
        2005099083 a distance of 239.20 feet to a 1/211 steel pin found at a reentrant corner of lhe said
        Theriot FLP Properties - Ill, LLG 4.32 acre tract and the south east corner of the said MMGG
        Enterprises, L.P. 0.780 of one acre tract, and beilng also the corner referenced 111 said Agreement,
        for a reentrant corner of \11e tract described herein;


                                                     EXHl8IT_ti_
                                                 PAGE]_~()ES



                                             EXHIBIT NO. 3                                              EX. 3-028
                                                                                              .   ..   .....   -   .
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 74 of 178




        TKENCE N 23°58'30" E, with the most northerly wesl llne of the said Theriot FLP Properties - Ill,
        LLC 4.32 acre tract and with the east line of the said MMGG Enterprises, L.P. 0.780 of one acre
        tract, and being also the line referenced In the said Agreement, at a d\stenca of 4.94 passing a 112"
        steel pin found 0.17 feet east of llne, said 112" steel pin found b.elng the southeast comer of thal
        0.708 of one acre tract, a portion of the said Isaac Decker League Survey No. 20, as described In a
        Special Warranty Deed With Vendor's Lien to Area 61 Enterprises LLO In Document No.
        2015028497, Offlolal Public Records of Travis County, Texas, .In all 149.96 feet to a 1/2" steel pin
        found In the south line of that 4.056 acre tract, a portion or the said Isaac Decker League Survey
        No. 20 1 es described In a Speo!al Warranty Deed lo ID Bel Air Partners, LP of record In Document
        No. 2005017785, Official Publ!o Records of Travis County, Texas, and being Iha most northerly
        northwest corner of the said Theriot FLP Properties - Ill, LLC 4.32 acre tract, and the northeast
        corner of the said MMQG Enterprises, L.P. 0.780 of one acre tract and the ortheast comer of the
        said Area 51 Enterprises LLC O.708 of one aore traot, and being also the corner referenced In said
        Agreement, for the most northerly northwest corner of the tract desc lbed herein:

        THENCE S 63°24'62" E, wltll the most easterly north line of the said Theriot FLP Properties - Ill,
        LLC 4.32 acre tract and Iha south line of the said ID Bel Air Pa tners, LP 4.056 acre tract. a
        distance of 383.05 feel to a 1/2 11 steel pin found In the west line of Lot 2A, Block v, A
        Resubdlvlslon of Loi 1, Block V, Greenwood Hiiis, Section Five, of record In Plat Book 51 , Page 40,
        Plat Records of T avls County, Texas, and being also the southeast corner of the said ID Bel Air
        Partners, LP 4.056 acre tract am;l the northeast corner of the said Theriot FLP Properties - Ill, LLC
        4,32 acre trcict, for lhe northeast corner of the tract described herein;

         THENCE S 26°47'44~ W, with the west line of said Lot 2A, Block V, A Re subdlvlslon of Lot 1, Block
         V, Greenwood Hiiis, Section Five, and with the east l!ne of the said Theriot FLP Properties - Ill,
         LLC 4.32 acre tract, a distance of 58.95 feet to e 1/211 steel pin with plastic cap stamped "M&S
         1838" fourid al the southwest oomer of said lot 2A, Block V and the northwest corner of Loi 1A,
        ·Block V, of said Rasubdlvlslon of Lot 1, Block V, Greenwood Hiiis, Section Five, for an angle point
         Jn the east line of the traot described herein;

          THENCE S 26"41 '23" W, with the west llne of said Lot 1A, Block V and Iha west llne of Lot 4, Block
          V, Greenwood Hiiis, Section Five, of record In Pia! Book 42, Page 10, Plat Records of Trevis
          County, Texas, and being also with the west line of Liverpool Drive as shown on sald map or plat of
          Greenwood Hiiis, Section Five and being also with Iha east l\ne of the said Theriot FLP Properties -
        · 111, LLC 4.32. acre tract, a distance of 237.88 feel to a 1/2' steel pin found et the southeast corner of
          the said Theriot FLP Properties - Ill, LLC 4.32 acre t(aol and the northeast corner of the said
          Sanders Children Investments, LLC Tract 1 of 5,6839 acres o· \and , for an angle polnl ln the ·east
          line of the tract described herein;

         THENCE S 26"31'34" W, with the west llne of Llverpool Drive and U'e west !Ina of Lot 23, Block W,
         of said Greenwood Hiiis Section Five and being also with the east l!ne of the said Sande s Chlldren
         Investments., LLC Tract 1 of 6,6839 acres, a drstance of 152.90 feet to a 5/8'" steel pin found al the
         southwest corner of said Lot 23, Block W and the northwest corner of Lal 18, Blook W, of said
         Greenwood Hiiis Section Five, for an angle point In the east line of the lrac described herein ;

          THENCE S 27'38'57" W, with the west line of said L0t 161 Block W, of said Greenwood HUis
          Section Five and being also with the east llne of the said Sanders .Children Investments, LLC Traci
          1 of 5,6839 acres, a distance of 40.08 feet to a 1/2" steel pin found at the southwest corner of said
        · Lot 18, Block Wand the northwest corner of Lot 15, Block W, oi said Greenwood Hiiis Section Five,
          for an angle point In the east llne of the tract descr!bed herein;       ·




                                                 \




                                              EXHIBIT NO. 3                                                        EX. 3-029
                                                             ..
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 75 of 178




     THENCE S 26°33'27" W, with the west line of said Lot 15, Block Wand the west line of Lots 14, 13,
     12, 11 and 10 1 Blocl< W, of said Greenwood Hllls Section Five and the east line of the said Sanders
     Children Investments, LLC Tract 1 of 5.6839 acres, a distance of 473. 14 feet to a 1/2" steel pin with
     plastic cap stamped "M&S 1838" found In (he west line of said Lo\ 10, Block W, Greenwood Hills
     Section Five at the southeast corner of lhe said Sanders Children Investments, LLC Tract 1 of
     5.6B39 seres, for a southeast comer of the tract described herein;

     THENCE N 34°50 '27" W, with the southwest or west line of the said Senders Children Investments,
     LLC Tract 1 of 5.6839 acres, a distance of 11.89 feet to a 1/211 steel pin with plastic cap stamped
     "M&S 1838" found In the southwest or west line of the said Sanders Children Investments, LLC
      Tract 1 of 5.6839 acres and at the northeast com13r of the said Sanders Children Investments, LLC
      Treot 2 of 2.62 acres, for a reentrant corner of the tract described he~e \ 11;

      THENCE: S 27°22'12" W, with the east line of the said Sanders Children Investments, LLC Tract 2
      of 2.62 acres, at a distance of 25.77 feet, more or less, passing the most easterly northwest corner
      of that 2.002 acre tract, a portion of the said Isaac Decker League Survey No, 20 1 as described In a
      Warranty Deed with Vendor's Lien of record In Document No, 201 1133868, Official Public Records
      of Travis County, Texas, In all a distance of 261.28 feet to a 1/2" steel pin with plas tlo ca p stamped
      "M&S 1838" found al lhe·southeast comer of the said Sanders Children Investments, LLC Tract 2 of
      2.62 acrss and a reentrant of \he said J\rn O'Brien 2.002 acre tract and the most southerly
      southeast comer of \he tract described herein:

      THENCE N 50°09'26" W, with the most westerly north line of the said Jim O'Brien 2.002 aore tract
      and with the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, a
      distance of 199.03 feet lo a 1/2 11 steel pin wlt\1 plastic cap stamped "M~S 1838" found at an angle '
      point In the most westerly north line of the said Jim O'Brien 2.002 acre tract and an angle point In
      the south line of the said Sanders Children Investments, LLC Tract 2 of 2.82 acres;

      THeNce N 67°47'26" W1 with the rnost westerly south line of the said Jim O'B1·\en 2.002 acre tract
      and with the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres , a
      distance of 58.62 feet to a 1/2" steel pin with plastic cap stamped "M&S 1838" found In the east line
      of Wasson Road (old State Highway No. 29) at the most westerly northwest corner of the said ,Jim
      O'Brien 2.002 of one acre tract and the southwest corner of the said Senders Children Investments,
      LLC Tract 2 of 2.62 acres, for the most southerly southwest corner of the tract dGscr\bed herein;

       THENCE with the east line of Wasson Road (old State Highway No. 29) and the west line of the
      ·said Sanders Children Investments, LLC Tract 2 of 2.62 acres and with the west line of the said
       Sanders FLP Propertl13s - 1, LLC 2.32 acre tract, courses numbered 1 through 5 Inclusive as
       follows: .
            1. N 24°2.6 ':26" W, a distance of 42.22 feet to 3/4 11 Iron pipe found;
            2. N 14°47'26" W, a distance of 70,00 feet to a drill hole In top of e concrete curb fo:und;
            3: N 19°66 126" W, at a distance of 154 .65 feet passing the northwest corner of the said
               Sanders Children Investments, LLC Traci 2 of 2.62 acres and the southwest corner of the
               said Sanders FLP Properties - 1, LLC 2.32 aore tract, In all a distance of 264.00 feet to a
               calculated point In a multi-trunk Pecan tree;
            4, N 07"57'28" W, a distance of 138,96 feet to a 1/2 11 steel pin with plastic cap stamped "M&S
               1838" found, end
            5. N 04°30'34" E, a distance of 36.10 feet to a 1/2" steel pin with plastic cap stamped 11 M&S
               1838" fourid at the intersection of the east line of Wasson Road and the east line of
               Congress Avenue;




                                               EXHIBIT NO. 3                                             EX. 3-030
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 76 of 178




         THEN Ce I~ 27"40'11" E, with the east right-of-way of South Congress Avenue and the wesl llne of
         the said Sanders FLP PropertlE19 • 1, LLC 2.32 acre tract and the west llne of the said Sanders
         Children Investments, LLO Tract 1 of 6.6839 acres, end being also with the west llne of the said
         Theriot FLP Properties - Ill, LLC 4.32 acre tract, al a distance of 271.24 feet passing the northwest
         corner of the said Sanders FLP Properties • 1, LLC 2.32 acre tract and the southwest corner of the
         said Sanders Children Investments, LLC Tract ·t of 5.6839 acres, and at a distance of 386.42 feet
         passing a northwest corner of tile said Sanders Children Investments, LLC Traci 1 of 5.6839 acres,
         and a southwest corner of the said Theriot FLP Pro1>ertles - Ill, LLC 4.32 acre tract, In all 666 .83
         feel to the PO.INT OF BEGINNING of lhe tract described herein containing 14.993 acres of land.


          Searlrrg basis Is Grid North, NAD B3, Telees Coordinate System, Cantrel ·zone.

          Plan#; 3662




                                                                                             FILED AND RECORDED
                                                                                           OFFICIAL PUBLIC RECORDS
                                                                                                /Cv«. ~...u-"'"""""'{ ·
                                                                                     DANA DEBEAUVOIR, COUNTY CLERK
                                                                                         TRAVIS COUNTY, TEXAS
                                                                                             April 03 2017 10:14 AM
                                                                                                         1A.i:; nn
                                           EXHIBIT NO. 3                                           EX. 3-031
                                                                                                   i::i::i:: · <i:    ?n17n~?10-.
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 77 of 178




                                             GUARANTY AGREEMENT



          THIS GUARANTY (the ''Guaranty") ls dated effective March                -2LL.
                                                                   2017 and is executed by
     NATIN PAUL nnd WORLD CLASS CAPITAL GROUP, LLC (hereinafter collectively referred to as
     "Guarantor"), for value received, and to induce FIRST STATE BANK CENTRAL TEXAS, having an
     address at P. 0. Box 6136, Temple, TexC1s 76503-6136 ("Lender") , to lend to WC 4811 SOUTH
     CONGRESS, LLC, having an address at 401 Congress Avenue, 33rd Floor, Austin, Texas 78701
     ("Borrower"), the principal sum of FOUR MILLION SEVEN HUNDRED FORTY-FIVE THOUSAND
     AND N0/100 DOLLARS ($4,745,000.00) (the "Loan"), evidenced by a certain promissory note (the note
     together with all extensions, renewals, modifications, substitutions, replacements, restatements and
     amendments thereof shall collectively be referred to as the "Note") dated of even date herewith, executed
     pursuant to tile terms of that certain Loan Agreement dated of even dale herewith by and between Lender and
     Borrower (the "Loan Agreemeut '') and secured by among other things, that certain Deed of Trust, Security
     Agreement an d Financing Statement (to gether with any and all extensions, renewals, substitutions,
     replacements, amendments, modificalions and/or restatements thereof, the "Security Instrument")" as
     described in Exhibit'' A" attached hereto and made a part bercof for all purposes . Other than the Note, all of
     the documents and the Security Instrument now or hereafter executed by Borrower and/or othe1·s and by or
     in favor of Lender, which wholly or partially secure or guarantee payment of the Note or are otherwise
     executed and/or delivered in connection with the Loan including the Loan Agreement, together with any and
     all extensions, renewals, substitutions, replacements, amendments, modifications and/or restatements thereof,
     are referred to as the "Other Loan Documents".

              (1)       Each undersigned Guarantor, jointly and severally (if more than one) hereby absolutely and
                        w1conditionally guarantees to Lender the prompt and unconditional payment and
                        performance of the following (the "Guaranteed Obligations"):

                        (a)      The entire Debt (as defined herein);

                        (b)      The payment and performance of all of Borrow.er's monetary and non-m onetary
                                 obligations to Lender under the Security Instrument and Other Loan Documents;
                                 and

                        (c)      All costs and expenses, including reasonable fees and out of pocket expenses of
                                 attorneys and expert witnesses, incurred by Lender in enforcing its rights under this
                                 Guaranty.

              (2)       If any of the Guaranteed Obligations shall become dLte and remain unpaid in wl10le or in
                        part, each undersigned Guarantor will on demand (and without further notice of dishonor,
                        and without any notice having been given to the Guarantor previous to such demand of the
                        acceptance by the Lender of this Guaranty) pay to the Lender, its successors or assigns, at
                        Lender's office in Temple, Bell County, Texas, the full amount due and owing on the
                        Guaranteed Obligations Ell1d it shall not be necessary for the Lender, in order to enforce such
                        payment by the Guarantor, to first Institute suit, or exhaust its remedies against the Borrower,
                        or others liable on the Guaranteed Obligations, or to enforce its rights or remedies against
                        any security which shall have been given the Lender to secure any of the Guaranteed
                        Obligations.



     JNG l 7\FSBCT\WC481l \pl7093Gtyv2.wpd
     M<irch 30, 2017 (I :33pm)                                                                       O\J /\Jl,\ NTY AO R.Et:MENT



                                               EXHIBIT NO. 4                                          EX. 4-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 78 of 178




           (3)      f1 is expressly understood and agreed that this is a continuing guaranty and that tb.e
                    obligations of Guarantor hereunder are and shall be absolute under any and all
                    circumstances, without regard to the validity, regularity or enforceability of the Note, the
                    Security Instrument, or the Other Loan Documents, a true copy of each of said documents
                    Guarantor hereby acknowledges having received and reviewed.

           (4)      'J11e term "Debt" as used in this Ouaranty shall mean the principal sum evidenced by the
                    Note and secured by the Security Instrument, or so much thereof as may be outstanding from
                    time to time, together with interest thereon at the rate of interest specified in the Note and
                    all other sums other than principal or interest which may or shall become due and payable
                    pursuant to the provisions of the Note, the Securi._ty Instrument or the Other Loan
                     Documents.
                                                                                                                          '
           (5)      Any ii1debtedness of Borrower to Guarantor now or hereafter existing (including, but not
                    limited to, any rights Lo subrogation Guarantor may have as a result of any payment by
                    Guarantor under this Guaranty), together with any interest thereon, shall be, and SLLch
                    indebtedness is, hereby deferred, postponed and subordinated to the prior payment in full of
                    the Guaranteed Obligations. Until payment in full of the Guai·anteed Obligations (and
                    including interest accruing on the Note after the commencement of a proceeding by or
                    against Borrower under the Bankruptcy Refonn Act of 1978, as amended, 11 U.S.C.
                    Sections 101 ~ ~., and the regulations adopted and promulgated pursuant tl1ereto
                    (collectively, the "Bankruptcy Code") which interest the parties agree shall remain a claim
                     that is prior and superior to any claim of Guarantor notwithstanding any contrary practice,
                    custom or ruling in cases under the Bankruptcy Code generally), Guarantor agrees not to
                     accept any payment or satisfaction of any kind ofindebtedness of Borrower to Guarantor and
                     hereby assigns such indebtedness to I..ender, including the right to file proof of claim and to
                     vote lhcreon in connection with any such proceeding under the Bankruptcy Code, including
                     the right to vote on any plan of reorganization. Further, if Guarantor shall comprise more
                     than one person, fmn or corporation, Guarantor agrees that until such payment in full of the
                     Guaranteed Obligations, (a) no one of them shall accept payment from the others by way of
                     contribution on account of any payrr1cnt made hereunder by such party to Lender, (b) no one
                      of them will take any action to exercise or enforce any rights to such contribution, and (c)
                      if any of Guarantor should receive any payment, satisfaction or security for any indebtedness
                      of Borrower Lo any of Guarantor or for any contribution by the others of Guarantor for
                      payment made hereunder by the recipient to Lender, the same shall be delivered Lo Lender
                      in the form received, endorsed ot· assigned as may be appropriate for application on account
                      of, or as security for, the Guaranteed Obligations and until so delivered, shall be held in trust
                      for Lender as security for the Guaranteed Obligations.

            (6)      Guarantor agrees that, with or without notice or demand, Guarantor will reimbmse Lender,
                      to the extent that such reimbursement is not made by Bonower, for all reasonable out"of-
                      pocket expenses (inC!uding reasonable counsel fees) incurred by Lender in connection with
                      the collection of the Guaranteed Obligations or any portion thereof or with the enforcement
                      of this Guaranty.

             (7)      All moneys available to Lender for application in payment or reduction of the Guaranteed
                      Obligations may be applied by Lender in such manner and in such amounts and at such time
                      or times and in such order and priority as Lender may see fit to the payment or reduction of
                      such portion of the Guaranteed Obligations as Lender may elect.


    JNG 17\FSBCT\WC48 I l\pl 7093Gtyv2.wpd
    March 30, 2017 (l:3Jpm)                                  2
                                               EXHIBIT NO. 4                                           EX. 4-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 79 of 178




              (8)       Guarantor hereby waives notice of the acceptance hereof, presentment, protest, notice of
                        protest, or any and all notice of lntention to accelerate, non-payment, non-performance or
                        non-observance, or other proof, or notice or demand, whereby to charge Guarantor therefor.
                        Guarantor shall receive the same notice and opportunity to cure given Borrower Lmd.er the
                        Loan Agreelnent, Note or Security Instrument, if any. At any time or from time t.o time and
                        any number of times, without notice to or consent of Gml1'a11to1· a.nd without affecting the
                        liability of Guarantor, (a) the ti.me for payment of the principal of or interest on the Debt may
                        be ex.tended or the Debt may be renewed in whole or in part; (b) the time for Borrower's
                        performance of or compliance with any covenant or agreement contained in tJ1e Note, the
                        Security Instrument or any of the Other Loan Documents, whether presently existing or
                        hereinafter entered into, may be ex.tended or such performance or compliance may be
                        waived; (c) the maturity of the Debt may be accelerated as provided in tl1e Note, the Security
                        Instrument, or any of the Other Loan Documents; (d) the Note, the Security Instnunent, or
                        any of the Other Loan Documents may be modified or amended by Lender and Borrower in
                        any respect, including any increase in the principal amount of the Debt; and (e) any security
                        for the Guaranteed Obligations may be modified, exchanged, sunendered or otherwise dealt
                        with or additional security may be pledged or mortgaged for the Debt.

              (9)       Guarantor fu1thcr agrees that the validity of this Guaranty and the obligations of Gua.rnntor
                        hereunder shall in no way be termi.nated, affected or impaired (a) by reason of the assertion
                        by Lender of any rights or remedies wl1ich .it may have under or with respect to either the
                        Note, the Security Instniment, or the Otber Loan Documents, against any person obligated
                        tl1ereunder or against any owner of all or any portion of the M01tgaged Property (as cleth1ecl
                        in the Security Instrument), or (b) by reason of any failure to file or record any of such
                        instruments or to take or perfect any security intended to be provided thereby, or (c) by
                        reason of the release or ex.change of any property covered by the Security Instmment or
                        other coUateral for the Loan, or (d) by reason of Lender's failure to exercise, or delay in
                        exerci.sing, any such right or remedy or any right or remedy Lender may have hereunder or
                        in respect to this Guaranty, or (e) by reason of the commencement of a case under the
                        Bankrnptcy Code by or against any person obligated under the Note, the Security Instrument
                        or the Other Loan Documents, or the death of any Guarantor, or (f) by reason of any
                        payment made on the Debt or any other indebtedness arising under the Note, the Security
                        Instrument or the Other Loan Documents, whether made by Borrower or Guarantor or any
                        other person, which is required to be refonded pursuant to any bankruptcy or insolvency law;
                        it being understood that no payment so refunded shall be considered as a payment of any
                        po1tion of the Guaranteed Obligations, nor shall it have the effect of reducing the liability
                         of Guarantor herew1der. Tt is further understood, that ifBmTower shall have taken advantage
                         of, or be subject to the protection of, any provision in the Bankrnptcy Code, the effect of
                         which is to prevent or delay Lender from taking any remedial action against Borrower,
                         including the exercise of any option Lender has to declare the Debt or any of the other
                         Guaranteed Obligations due and payable on the happening 'of any default or event by which
                         under the terms of the Nole, the Secmity Instrument or the Other Loan Documents, the Debt
                         or any of the other Guaranteed Obligations shall become due and payable, Lender may, as
                         against Guarantor, nevertheless, declare the Debt or any of tl1e other Guaranteed Obligations
                         due and payable and enforce any or all of its rights and remedies against Guarantor provided
                        for herein.




     JNG .l 7\l'' SBC'l\WC481l \pI7093Gtyv2.wpd
     March 30, 2017 (1:33p111)                                 3                                       OUAllANTY AGREE'MEl':T



                                                  EXHIBIT NO. 4                                         EX. 4-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 80 of 178




          (10)      Guarantor further covenants that this Guaranty shall remain and continue in full force and
                    effect as to any modification, extension or renewal of the Note, the Security Instrument, or
                    any of the Other Loan Documents, that Lender shall not be under a duty to protect, secure
                    or insure any security or lien provided by the Security Instrument or other such co11aternl,
                    and tJrnt other indulgences or forbearance may be granted under any or all of such
                    documents, allot' which may be made, done or suffered wiU10ut notice to, or further consent
                    of, Guarantor.

          (11)      As a further inducement to Lender to make the Loan and in consideration thereof, Guarantor
                    further covenants and agrees (a) Guarantor will maintain a domicile, place of business or an
                    agent for service of process in the state in which the .Mortgaged Prope1ty is located (tbe
                    '"Property Jurisdiction") and give prompt notice to Lender of. the address of any such
                    domicile, place of business and of the name and address bf any new agent appointed by it,
                    as appropriate, (b) the failure of Guarantor 1s agent for service of process to give it notice of
                    any service of p1'ocess will not impair 01· affect the validity of such service or of any
                    judgment based thereon, (c) if, despite the foregoing, there is for any reason no agent for
                     service of process of Guarantor available to be served, and if Guarantor at that time has no
                     place of business in the Property .Jurisdiction then Guarantor irrevocably consents to service
                     of process by registered or certified mall, postage prepaid, to it at its address given in or
                     pursuant to the first paragraph hereof, Guarantor hereby waiving personal service thereof,
                     (d) that within thirty days after such mailing, Guarantor so served shall appear or answer to
                     any summons and complaint or other process and should Guarantor so served fail to appear
                     or answer within said thirty-day period, said Guarantor shall be deemed in default and
                     judgment may be entered by Lender against the said pa1ty for the amount as demanded in
                     any summons and complaint or other process so served, (e) with respect lo any claim or
                     action arising herew1der, Guarantor (i) irrevocably submits lo the nonexclusive jurisdiction
                     of the courts of Bell County in the St:-ite of Texas and tlie United States District Court located
                      in Temple, Texas, and appellate comts from any thereof, (ii) irrevocably waives any
                      objection which it may have at any time to the laying on venue of any suit, action or
                      proceeding arising out of or relating to this Guaranty brought in any such court, and (iii)
                      irrevocably waives any cl:-iim that any such suit, action or proceeding brought in any such
                      court has been brought in an inconvenient forum, and (f) nothing in this Guaranty will be
                      deemed to preclude Lender fron1 bringing an action or proceeding with respect hereto in any
                      other jurisdiction.

           ( 12)     This is a guaranty of payment and not of collection and upon any occurrence of an event of
                     default under the Note, tbe Security Instrnment or the Other Security Documents, ailer
                     applicable notice and failure to cure as provided for in the Loan Agreement, Lender may, at
                     its option, proceed directly and at once, without further notice, against Guarantor to collecl'
                     and recover the · f1.il I amount of the liability hereunder or any portion thereof, without
                     proceeding against Bonower or ~ny other person, or foreclosing upon, selling, or otherwise
                     disposing of or collecting or applying against any of the mortgaged property or other
                     collateral for the Loan. Guarantor hereby waives the pleading of any statute of limitations
                     as a defense to the obligation hereunder.

            ( 13)    Guarnntor hereby represents, warrants and certifies to Lender the following:




   .ING I 7\PSBCT\WC48 I I \pl 7093Gtyv2.wpd
   March 30, 2017 (\ :3Jpm)                                  4                                      OUARANTY AGIWHMENT

                                                 EXHIBIT NO. 4                                           EX. 4-004
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 81 of 178




                      (a)       Neither the Guarantor nor any general partner or controlling stockholder or
                                managing member of the Guarantor, as applicable, is cunently a debtor in any
                                bankruptcy, reorganization, insolvency or similar proceeding;

                       (b)      No material adverse change in the financial condition of the Guarantor or any
                                gen<:.1·al partner or controlling shareholder or managing member of the Guarantor,
                                as applicable, has occurred since the respective dates of the mMt recet:i-t fim1.nl'.it1l
                                statements submitted to Lender;

                       (c)      The Guarantor is not present ly insolvent, and entering into and performing its
                                obligations under this Guaran ty wilt not render the Guarantoi· insolvent. As used
                                herein, the tenn "insolvent" means that the snm total of a·11 ol' an entity's liabilities
                                (whether secured or unsecured, contingent or fixed, or liquidated or unliquidated)
                                is in excess of the value of all of such entity's non-exempt assets, i.e., all of the
                                assets of the entity that are avai1able to satisfy claims of credit.ors; and

                       (d)      After the Loan is made and this Guaranty executed and delivered, the Guarantor will
                                have sufficient working capital to pay all of the Guarantor's outstanding debts as
                                they come due.

             ( 14)     As security for the payment of the Guaranteed Obligations, each Guarantor hereby grants to
                       Lender a security interest in and a contractual pledge and assignment of, and a right to setoff
                       and apply against this Guaranty or the Guaranteed Obligations or both, at any time and from
                       time to time, to the fullest extent permitted by applicable la>v, (without demand upon or
                       notice to Guarantor with respect Lo the right of setoff, any such demand or notice being
                       hereby expressly waived by Guarantor to the fullest extent permitted by applicable law), any
                       and all money, property, accounts, securities, documents, chattel paper, claims, demands,
                       instruments, items or deposits of Guarantor, and each of the1n, or to which any of them is a
                       party now, held or hereafter coming within Lender's custody or control, including, but not
                       limited to certificates of deposit and other dc;posit~)ry accounts, whether same shall have
                       matured or the exercise of Lender's rights result in lciss of interest or other peualty on any
                       such deposit. Without prior notice to or demand upon any Guarantor, Lender may exercise
                       any rights granted herein, as well as other rights and/or remedies at law or in equity, all of
                       whi~h !:Ire cumulative, at any time when a default has occurred in any of the Guaranteed
                       Obligations and is continuing. If any notice is reqtiired by law, Guarantor hereby agrees that
                       ten (10) days notice shall be deemed reasonable.

              ( 15)     Each reference herein to Lender shall be deemed to include its successors and assigns, to
                        whose fovor the provisions of this Guaranty shall also inure. Each reference herein to
                        Guarantor shall be deemed to include the heirs, executors, aclminislrntors, legal
                        representatives, successors and assigns of Guarantor, all of whom shall be bound by the
                        provisions of this Guaranty.

              (16)      If any party hereto shall be a partnership, the agreements and obligations on the part of
                        Guarantor herein contained shall remain in force and application notwithstanding any
                        changes in the individuals composing the partnership and the term "Guarantor" shall include
                        any altered or successive partnerships but the predecessor partnerships and their partners
                        shall not thereby be released from any obligations or liability hereunder.



     JNG I 7\FSBCT\WC4R 11 \p I 7093Gtyv2.wpd
     March 30, 2017 (\ :33pm)                                  5                                       GUARANTY AOKEEMHNT



                                                EXHIBIT NO. 4                                           EX. 4-005
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 82 of 178




           ( 17)     Guarantor (and its representative, executing below, if any) has full power, author[ty ano legal
                     right to execute this Guaranty and to perform all ils obligations under this Guaranty.

           (18)      All understandings, representations and agreements heretofore had with respect to th is
                     Guaranty are merged into this Guaranty which alone fully and completely expresses the
                     agreement of Guarantor and Lender.

           ( l 9)    This Guaranty may be executed in one or more counterparts by some or all of the parties
                     hereto, each of which counterparts shall be an original and all of which together. shall
                     constitute a single agreement of Guaranty. The failure of any party hereto to execute this
                     Guaranty, or any counlerpart hereof, shall not relieve the other signatories from their
                     obligalions hereunder. The liability of the Guarantors hereunder shall be joint and several
                     with the liability of any other guarantors under separate !:,'Uaranties.

            (20)     GOVERNING LAW AND VENUE. THIS GUARANTY SHALL BB GOVERNED BY
                     AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
                     AND THE APPLICABLE LAWS OF THE UNITED ST ATES OF AMERICA. THIS
                     GUARANTY IS DEEMED EXECUTED IN AND IS PERFORMABLE IN BELL
                     COUNTY, TEXAS. Any action or proceeding under or in connection with this Guaranty
                     against Guarantors or any other party ever liable for payment of any sums of money payable
                     on this Guaranty may be brought in any stale court located in Bell County, Texas, or in the
                     federn.l court ln Bell County, Texas. Each of the Guarantors and each such other party
                     hereby liTevDcably: (i) submits to the nonexclusive jurisdiction of such courts, and (ii)
                     waives any objection it may now or hereafter have as to the venue of any such action or
                     proceeding brought in such court or that such cou1i is an inconvenient forum.

                                            WATVER OF CERTAIN LAWS

            (21)      Additional Coyenants. In addition to the covenants and agreements made in this GuManty,
                      each Guarantor further covenants and agrees with Lender as follows:

            (22)      In the event an interest in any of the Collateral Properly is foreclosed upon pursuant to a
                      judicial or non-judicial foreclosure sale, eacl1 Guarantor agrees as follows . Notwithstanding
                      the prnvisions of Sections 5 J .003, 51 .004, and 51 .005 of the Texas Property Code (as the
                      same may be amended from ·time to time), and to the extent permitted by law, each
                      Guarantor agrees that Lender shall be entitled to seek a deficiency judgment from Borrower,
                      Guarantors and any other Loan Party obligated on the Note equal to the difference between
                       the amount owing on the Note and the amount for which the Collateral Property was sold
                      pursuant to judicial or non-judicial foreclosure sale. Each Guarantor expressly recognizes
                       that this Section constitutes a waiver of tbe above-cited provisions of the Texas Property
                       Code which would otherwise permit Borrower, Guarantors and other persons against whom
                       recovery of defidencies is sought or any guarantor independently (even absent the initiation
                       of deficiency proceedings against them) to present competent evidence of the fair market
                       value of the Collateral Property as of the date of the foreclosure sale and offset against any
                       deficiency the amount by which the foreclosure sale price is determined to be less than such
                       fair market value. Each Guarantor further recognizes <1nd agrees that illis waiver cre!ltes an
                       irrebLittable presumption that the foreclosure sale price is equal to the fair market value of
                       the Collateral Property for pw·poses of calculating deficiencies owed by Borrower,
                       Guarantors, any other guarantor, and others against whom recovery of a deficiency is sought.


   .ING I 7\FSBCT\WC4R l I \p I 7093Gtyv2.wpd
    March 30, 2017 ( 1:3Jpm)                                 6                                      GUARANTY AGltP.EMENT

                                                EXHIBIT NO. 4                                          EX. 4-006
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 83 of 178




             (23)       Alternatively, in the event the waiver provided for in Subsection (a) above is determined by
                        a court of competent jurisdiction to be unenforceable, the following shall be the basis for the
                        fi11der of fact's determination of the fair mmket value of the Collateral Property as of the date
                        of the foreclosure sale in proceedings governed by Sections 51.003, 51.004 and 51.005 of
                        the Texas Property Code (as amended from time to time): (i) the Collateral Property shnll
                        be valued in an "as is" condition as of the date of tl1e foreclosure sale, without any
                        assumption or expectation that the Collateral Property wiU be repaired or improved in any
                        manner before a resale of the Collateral Property after foreclosure; (ii) the valuation shall be
                        based upon an assumption that the foreclosure purchaser desires a resale of the Collateral
                        Prope1ty for cash promptly (but no later than twelve (12) months) following the foreclosure
                        sale; (iii) all reasonable closing costs customarily borne by the seller in commercial real
                         estate transactions should be deducted from the gross fair market value of the Collateral
                        Property, including, without limitation, brokerage co1runissions, title insurance, a survey of
                         the Collateral Property, tax prorations, attorneys' fees, and marketing costs; (iv) the gross fair
                         market value of the Collateral Properly shall be further discounted to account for any
                         estimated holding costs associated with maintaining the Collateral Property pending sale,
                         including, without limitation, utilities expenses, Collateral Property management fees, taxes
                         and assessments (to the extent not accounted for in (iii) above), and othe_r maintenance,
                         operational and ownership expenses; and (v) any expert opinlon testimony given or
                         conside!'ed in connection with a detel'mination of Lbe fair market value of the Collatel'al
                         Property must be given by persons having at least ten (10) years experience in appraising
                         Collateral Property similar to the Collateral Property and who have conducted and prepared
                         a complete written appraisal of the Collateral Property taking into consideration the factor
                         set forth above.

              lN WJTNESS WHEREOF, each Guarantor has dnly executed this Guaranty on or before the
    rcsp~ctive date(s) acknowledged below, to be effective for all purposes as of the date ftrst written above.


                                                                    N~R
                                                                    Address:        7800 Cava Place
                                                                                    Austin, Texas 78735




                                                                    Address:        401 Congress A venue, 33rd Floor
                                                                                    Austin, Texas 78701

                         NOTICE UNDER SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE
                         CODE

                         A LOAN AGREEMENT IN WHICH THE AMOUNT INVOL YEP lN THE LOAN
                         AGREEMENTEXCEICDS$50,000 .00INVALUEI NOTENFORCEABLEONLESS


     JNO I 7\FSBCT\WC48 l l \p I 7093Gtyv2.wpd
     Murch 30, 20 I 7 (I :33pm)                                 7                                        OlJARAN'l'Y AOIO;EMl'.N'\'



                                                 EXHIBIT NO. 4                                            EX. 4-007
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 84 of 178




                    THE AGREEMENT lS IN WIUTING AND SIGNED BY '!HE PARTY TO BE
                    BOUND OR BY THAT PARTY'S A UTH OIUZ~~D REPRESENTATIVE.

                    THE RIGHTS AND OBLIGATIONS OF THE l>AJlTillS TO AN AGREEMENT
                    SUBJECT TO SUBSECTION (b) OF SECTION 26.02 OF THE TEXAS BUSINESS
                    & COMMERCE CODE SHALL BE DETERMINED OLELY FROM THE
                    WlUTTEN LOAN AGREEMENT. AND ANY PRJOR ORAL AGREEMENTS
                    BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE
                    LOAN AGREEM:ENT.

                    THE WRITTEN LOAN AGRE EMF.NT REPRESENTS THE rINAL AGREEMENT
                    RETWEEN THE PAR 'lES AND MAY NOT BE CONTRADICTED BY EVIDENCE
                    OF PR10R. CONTEMPORANEOUS, ORSUilSEQUENT ORAL AGREEMENTS OF
                    THE PARTIES.

                                                                                              1ENTHEPARTIBS.




                                                                                                       P, LLC




                                                                                      CENTRAL TEXAS




   THE STATE OF TEXAS                             §

   COUNTYOF _J~r-~_V_l_
                      ~~~~~-§

            This instrument was subscribed and acknowledged before me on the $.J_ day               or MM Ch
   201-.:J_, byNATIN PAUL.                                                                                          '

                                                           ~
                                                         Notary Public in and for
                                                         The Stflte of TEXAS

                                                         My commission expires:__._l-=-0-1--/":J=-./._1.-:::;.._Ci_ _ __




   .ING 17\~'SBCT\WC48 I l \p I 7093Glyv2.wpd
   March 30, 2017 ( I :33pm)                            8                                             GUARANrY AORP.EMl!NT

                                                EXHIBIT NO. 4                                             EX. 4-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 85 of 178




    THE STATE OF TEXAS                                                §

    COUNTY OF _1f..:.._..;()J{;....._..J,.
                                    . \ )..:-.-- - - §


         This instrument was subscribed and acknowledged before ll1e on the~ day of Manh.     '
    201j__, byNatin Paul, Manager of WORLD CLASS CAPITAL GROUP, LLC, a Texas limited linbility
    company, on behalf of said limlted liability company.


                                                                          Notary Public in and for
               ,111111,,,          LAURA BYRD                             The State of T E X A S
            ,,, ._P..1 ''fJ,/'"                    ,              I
           ~.S.*  ·"" .,rA Notury Public. State ot rex~s
          ::-l't           '·"' ":
          ~~\                  ..:Jig comm. Expires 10-03-207.0
                                                                          My commission expires:--4-'\0.,_,_/';~J_.1di'"""-----
           ~,~~-.,.·~.~"
               ' 1111 i. \ ~
                                      Nowv 10 130846548           l
          L...- - • i '




     JNO 17\FSBCT\WC481 l\pl7093Gtyv2.wpd
     Murch 30, 2017 (1 :33pm)                                             9                                    GUARANTY AOREEIVll\l•ff



                                                             EXHIBIT NO. 4                                      EX. 4-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 86 of 178




                                              EXHIBIT A


                        (DESCRJPTION OF NOTE AND SECURITY fNSTRUMENT)

          (1)      Promissory Note dated March-22.l, 2017, in the amount of $4,745,000.00, executed by
                   WC 4811 SOUTH CONGRESS, LLC, payabJe to the order of FJRST STATE BANK
                   CENTRAL TEXAS; and

          (2)      Deed of Trust, Security Agreement and Financing Statement dated March--1.i_,
                                                                                           2017
                   executed by WC 4811 SOUTH CONGRESS, LLC, for the benefit of FIRST STATEBANK
                   CENTRAL TEXAS.




   JNOl 7\FSBCT\WC481 l\pl7093Gtyv2.wpd
   March 30, 2017 (l:33pm)                                                             GUARAN1'V AOllL1BMRNT
                                          EXHIBIT NO. 4                                   EX. 4-010
                                                            FILED
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21  TAB AND   RECORDED
                                                                   8 Pg 87 of 178
                                                                                    OFFICIAL PUBLIC RECORDS
                                                                        :::\.   -.
                                                                                "
                                                                                        ~~
                                                                        ,:..Dana OeBeauvoir, County Clerk
                                                                                 Travis County, Texas
                                             MORTGAGE ASSIGNMENT       Aug 24, 2020 02:36 PM Fee: $34.00
                                                 ($4,745,000.00)                           2020151972
                                                                                       *Electronically Recorded*
               ASSIGNMENT OF NOTE AND SECURITY INSTRUMENTS

THE STATE OF TEXAS                             §
                                               §            KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TRAVIS                               §

        BANCORPSOUTH BANK, a Mississippi banking corporation (the successor by merger
to First State Bank, Central Texas, a Texas state banking association) (the "Assignor") for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration to
Assignor in hand paid by 4811 SoCo, L.P., a Delaware limited partnership (the "Assignee"), the
receipt and sufficiency of which are hereby acknowledged, has GRANTED, TRANSFERRED and
ASSIGNED WITHOUT RECOURSE, and does hereby GRANT, TRANSFER and ASSIGN
WITHOUT RECOURSE, unto the Assignee, the following:

               (a)      Promissory Note executed by WC 4811 South Congress, LLC, a Delaware
       limited liability company (the "Borrower"), and payable to the order of First State Bank,
       Central Texas, a Texas banking association, dated March 31, 2017, in the original principal
       amount of FOUR MILLION SEVEN HUNDRED FORTY-FIVE THOUSAND AND
       00/100 DOLLARS ($4,745,000.00), bearing loan number 11364000, and as such note may
       have been thereafter modified, amended, restated, or extended (collectively, the "Note")
       held by Assignor as successor to First State Bank, Central Texas, a Texas banking
       association;

               (b)    All rights, titles, interests, liens, security interests, pledges, privileges,
       claims, demands and equities existing and to exist in connection with, pertaining to,
       governing, guaranteeing, renewing, extending, modifying, or as security for the payment
       of the Note including, without limitation, the following:

                     (i)     Deed of Trust, Security Agreement and Financing Statement dated
               March 31, 2017, executed by Borrower for the benefit of Assignor, and recorded in
               the Official Public Records of Travis County, Texas under Document No.
               2017052193, as such deed of trust may have been thereafter further modified,
               amended, restated or extended

                      (ii)   Collateral Assignment of Leases and Rents dated March 31, 2017,
               executed by Borrower for the benefit of Assignor, and recorded in the Official
               Public Records of Travis County, Texas under Document No. 2017052194, as it
               may have been thereafter further modified, amended, restated or extended;

                      (iii)   Loan Agreement dated March 31, 201 7, by and between the
               Assignor, the Borrower, the Guarantors;


                                                        1
               20170804-20190907/3795651.1



                                                   EXHIBIT NO. 5                                EX. 5-001
                         2020151972 Page 2 of 3
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 88 of 178




                      (iv)  UCC Financing Statement recorded on April 11, 2018 under File
               No. 18-0013093318 with the Texas Secretary of State;

                       (v)     Guaranty Agreements dated March 31, 2017 executed by Natin Paul
               and World Class Capital Group, LLC (collectively, the "Guarantors") for the
               benefit of the Seller

       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THAT LOAN SALE
AGREEMENT DATED AUGUST 21, 2020 (THE "Loan Sale Agreement") EXECUTED BY
THE ASSIGNOR, AS SELLER, AND ASSIGNEE, AS PURCHASER, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR HAS NOT MADE AND HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
REGARDING ANY ASPECT OF THE ASSETS OR THE UNDERLYING REALTY,
PERSONALTY OR INTANGIBLE PROPERTY SECURING THE NOTE (THE "Mortgaged
Premises"), INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO
ENFORCEABILITY OR TERMS OF THE ASSETS, THE NATURE AND CONDITION OF
THE ASSETS AND THE MORTGAGED PREMISES (INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY ELECT TO
CONDUCT THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS
OR CONDITIONS OF THE COLLATERAL), THE COMPLIANCE OF THE ASSETS OR
MORTGAGED PREMISES WITH ALL APPLICABLE LAWS, ORDINANCES, RULES OR
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS); (B)
THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE AFFECTING
THE MORTGAGED PREMISES; AND (C) THE COMPLIANCE OF THE ASSETS OR THE
MORTGAGED PREMISES, OR ITS OPERATION, WITH ANY APPLICABLE LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY.

      ASSIGNEE, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
ACCEPTS THE ASSIGNMENT OF THE ASSETS SUBJECT TO ALL OF THE TERMS,
CONDITIONS, AGREEMENTS, DISCLAIMERS AND REPRESENTATIONS CONTAINED
IN THE LOAN SALE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTIONS 9 AND 11 THEREOF.

        TO HAVE AND TO HOLD the Assets, together and along with all rights, titles, interests,
privileges, claims, demands and equities under the foregoing instruments now or hereafter owned
by Assignor, Assignor's successors or assigns, in connection therewith or as security therefor unto
Assignee, its successors or assigns forever.

    This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.



                                                      2
               20170804 .20190907 /3 795651 .1



                                                 EXHIBIT NO. 5                         EX. 5-002
                         2020151972 Page 3 of 3
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 89 of 178




                                  ~
 EXECUTED effective on this the ~/ day of August, 2020.


                                                    BANCORPSOUTH BANK




 STATE OF       1fl1f1~,,~             §
~--1e,'J..              I'             §
 c-emrrv OF       LBn..,e ff-c         §

        On      tfvtv'i/"l I            , 2020 before me,              ~e-'"t l(',,Jvl~ve.-- , a
notary public, personally appeared                  11.k::i\"'t""'Y Jr. , who proved to me on the
basis of satisfactory evidence to be the per n whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person or the entity upon behalf of which the person acted,
executed the instrument.

WITNESS my hand and official seal.

             Signature_ _    1<____,____w.tt_'_~-~-'tj=+t-f------­
             (Seal)

                                                       RENEE RODRIGUE
                                                            Notary Public
                                                         ID Number 150401 .
                                                      My Commission is For Life
After Recording, Return to:


4811 SoCo, L.P.
2726 Bissonnet St., #240-244
Houston, Texas 77005-1352




                                                      3
                  20170804.20190907/3795651 I



                                                EXHIBIT NO. 5                       EX. 5-003
             20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 90 of 178



       tr            HIRSCH &WESTHEIMER
                                                         At tcr   n   eys è nd Cou nselors
                                                                                                                                     T. 713.220.9165
                                                                                                                                     F.713.223.9319
                                                                                                                                     mdurrschmidt@hirschwest.com



                                                                                      August 21,2O2O


                                                                                               Via CMRRR: 9414 7266 9904 2167 5085 92
                                                                                                                and First Class U.S. Mail
             WC          48'11          South Congress, LLC
             c/o World Class
             814 Lavaca St.
             Austin, Texas 787C^1
             Attn: Natin Paul

             Re                Promissory Note (the "Note") dated March 31, 2C^17 in the original
                               principal sum of $4,745,OOO executed by WC 4811 South Congress, LLC
                               ("Maker" or "Borrower") and payable to BancorpSouth Bank, as
                               successor by merger to First State Bank Central Texas, secured by a Deed
                               of Trust, Security Agreement and Financing Statement dated March 31,
                               2017 (the "Deed of Trust") on 14.993 acres of land, more or less, out of
                               the lsaac Decker League Survey No. 20, Abstract No. B, in Travis County,
                               Texas (the "collateral" or the "Property") and guaranteed by Natin paul
                               and World Class Capital Group, LLC (collectively the "Guarantors").
             Dear Sir or Madam:

                    On August 21, 2O2O, BancorpSouth Bank, successor by merger to First
            State Bank Central Texas (the "Bank") sold to 4811 SoCo, L.P. (the "Purchaser")
            all of the Bank's ownership, right, title and interest in the Note, Deed of Trust,
            Guaranty and related documents and instruments (collectively the "Loan").
                  Any and all future payments on                                                          the Note and all communications
            regarding the Loan should be made to:
                                           4811 SoCo, L.P.
                                           5OO West 2nd Street, #19OO
                                           Austin, Texas                   787C^1




                                         'i4]5   Louisiana 36th Floor Houston,               Texas   77OO2 f .7ß   223   üg   hirschwest.com




2017 0804.20190907 t37   9'1   0t 2.1

                                                                                        EXHIBIT NO. 6                                              EX. 6-001
 20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 91 of 178
 WC 4811 South Congress, LLC
 August 21,2O2O
 Page 2


      Should you have any further questions, please direct your inquiries to the
 Purchaser.

                                                 Sincerely,

                                                 HrnscH &   WrsrHrtvrR, P.C


                                                 By :/s/ Michael J.
                                                     Michael J. Durrschmidt


 cc            Natin Paul
               c/o World Class
               814 Lavaca St.
               Austin, Texas 787C^1
               Attn: Natin Paul
               Via CMRRR' 9414 7266 9904 2167 5OB5 47

                World Class Capital Group, LLC
                c/o World Class
               814 Lavaca St,
               Austin, Texas 787C-1
               Attn: Natin Paul
               Via CMRRR' 9414 7266 9904 2167 5085 6l

                Linda Thong
               World Class
               244 Fifth Avenue, Suite 22OO
               New York, New York ]OOO1
               Via CMRRR: 9414 7266 9904 2167 5086       OB

               Maryann Norwood
               World Class
               Bl4 Lavaca St.
               Austin, Texas 787C^1
               Via email: mnorwood@world-class.com

               Brian Elliott
               World Class Global Business Services
               814 Lavaca St.
               Austin, f x 78701
               Via email: belliott@world-class.com




2017 080 4.20 I 90907 /37 9't 0 I 2.1

                                         EXHIBIT NO. 6                        EX. 6-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 92 of 178




August 25, 2020


BY E‐MAIL AND CMRRR

Maryann Norwood
WC 4811 South Congress, LLC
814 Lavaca Street
Austin, Texas 78701
mnorwood@world‐class.com

Re:       September 1, 2020 foreclosure sale for that certain property secured by the Promissory Note (the
          “Note”) dated March 31, 2017 in the original principal sum of $4,745,000 executed by WC 4811
          South Congress, LLC (“Maker” or “Borrower”) and payable to 4811 SoCo, LP, a Delaware limited
          partnership (“Lender”), successor by assignment to BancorpSouth Bank, as successor by merger
          to First State Bank Central Texas (the “Loan”), secured by a Deed of Trust, Security Agreement
          and Financing Statement dated March 31, 2017 (the “Deed of Trust”) on 14.993 acres of land,
          more or less, out of the Isaac Decker League Survey No. 20, Abstract No. 8, in Travis County, Texas
          (the “Collateral” or the “Property”) and guaranteed by Natin Paul and World Class Capital Group,
          LLC (collectively the “Guarantors”)
Dear Ms. Norwood:
I write in response to your August 21, 2020 correspondence to Mr. Durrschmidt, counsel to BancorpSouth
Bank (“Original Lender”). I am counsel to 4811 SoCo, LP, which on August 21, 2020 acquired from Original
Lender all of Original Lender’s rights, title, and interest in and to the Loan and the Loan Documents1 under
that certain Assignment of Note and Security Instruments, which was duly recorded on August 24, 2020
in the Office of the County Clerk of Travis County, Texas in Instrument No. 2020151972 and is attached
hereto as Exhibit 1. Original Lender sent you notice of such assignment on August 21, 2020, a copy of
which is attached as Exhibit 2.
Lender is aware of the Attorney General’s “Informal Guidance” but disagrees with Borrower’s
characterization of same in your letter. Therefore, Lender does not agree to withdraw the Notice of
Trustee’s Sale of the Property schedule for September 1.
The Informal Guidance regarding foreclosure sales in Texas changes nothing in connection with the
September 1 non‐judicial foreclosure sale on the Property at issue. Contrary to your characterization, the

1
 The Note, the Deed of Trust, the Collateral Assignment of Leases and Rents dated March 31, 2017, the Loan
Agreement dated March 31, 2017, the UCC Financing Statement recorded on April 11, 2018, and the Guaranty
Agreements dated March 31, 2017 executed by Guarantors are collectively referred to herein as the “Loan
Documents.”




Christopher L. Dodson     T: +1.713.221.1373         F: +1.800.404.3970
Partner                   711 Louisiana Street, Suite 2300, Houston, Texas 77002‐2770
                          chris.dodson@bracewell.com           bracewell.com



                                                  EXHIBIT NO. 7                                 EX. 7-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 93 of 178


Maryann Norwood
August 25, 2020
Page 2



AG’s “Informal Guidance” does not “confirm[] that foreclosure sales that have not been specifically
approved by the Mayor of the city in which they will take place cannot satisfy the public sale requirement
under Texas Property Code Chapter 51.” Ltr. at 1. Rather, it states that a foreclosure sale may not
proceed if more than 10 “willing bidders” are in attendance unless approved by the mayor. Exhibit 3.
While Borrower contends that the “proposed foreclosure sale will not satisfy the public sale requirement
in the Texas Property Code,” at this time, there is no evidence or suggestion that the September 1
foreclosure sale for this Property will be attended by more than 10 willing bidders, so it would be
inappropriate to preemptively cancel the foreclosure sale on this basis. Ltr. at 3. Lender is aware of the
relevant gathering restrictions, other state and local health and safety guidelines, and the AG’s Informal
Guidance, and Lender will fully comply therewith in conducting the foreclosure sale.
Moreover, the Informal Guidance states “this letter is not a formal Attorney General opinion under section
402.042 of the Texas Government Code; rather, it is intended only to convey informal legal guidance.” Ex.
3 at 4. The Informal Guidance, therefore, does not deserve the weight Borrower recommends. Attorney
general opinions, especially informal ones, are “not controlling on the courts.” See Comm’rs Ct. of Titus
Cty. v. Agan, 940 S.W.2d 77, 82 (Tex. 1997) (disagreeing with Attorney General’s opinion).
Finally, as I am sure you are aware, your colleague, Brian Elliott, unsuccessfully made this same argument
related to the August foreclosure sale in Colorado Third Street, LLC v. WC 4th and Colorado, LP, Cause No.
D‐1‐GN‐20‐002781. In spite of this argument, a Travis County district court denied Mr. Elliott’s request to
enjoin a foreclosure sale in August. And after the issuance of this Informal Guidance, other foreclosure
sales occurred in Travis County in August, without express Mayoral approval.

For all of these reasons, Lender intends to proceed with the posted foreclosure sale on September 1. If
Borrower intends to seek legal action in connection with the Loan, we request that you provide us with
notice as required by the Texas Rules and Travis County Local Rules.

Very truly yours,



Christopher L. Dodson

cc:     Mr. Brian Elliott
        814 Lavaca Street
        Austin, Texas 78701
        By Email: belliott@world‐class.com


CLD
Enclosure




#6223889

                                             EXHIBIT NO. 7                                    EX. 7-002
                                                                      FILED AND RECORDED
EXHIBIT 1 20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 94 of 178
                                                                                             OFFICIAL PUBLIC RECORDS
                                                                                 :::\.   -.
                                                                                         "
                                                                                                 ~~
                                                                                 ,:..Dana OeBeauvoir, County Clerk
                                                                                          Travis County, Texas
                                                      MORTGAGE ASSIGNMENT       Aug 24, 2020 02:36 PM Fee: $34.00
                                                          ($4,745,000.00)                           2020151972
                                                                                                *Electronically Recorded*
                        ASSIGNMENT OF NOTE AND SECURITY INSTRUMENTS

         THE STATE OF TEXAS                             §
                                                        §            KNOW ALL MEN BY THESE PRESENTS:
         COUNTY OF TRAVIS                               §

                 BANCORPSOUTH BANK, a Mississippi banking corporation (the successor by merger
         to First State Bank, Central Texas, a Texas state banking association) (the "Assignor") for and in
         consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration to
         Assignor in hand paid by 4811 SoCo, L.P., a Delaware limited partnership (the "Assignee"), the
         receipt and sufficiency of which are hereby acknowledged, has GRANTED, TRANSFERRED and
         ASSIGNED WITHOUT RECOURSE, and does hereby GRANT, TRANSFER and ASSIGN
         WITHOUT RECOURSE, unto the Assignee, the following:

                        (a)      Promissory Note executed by WC 4811 South Congress, LLC, a Delaware
                limited liability company (the "Borrower"), and payable to the order of First State Bank,
                Central Texas, a Texas banking association, dated March 31, 2017, in the original principal
                amount of FOUR MILLION SEVEN HUNDRED FORTY-FIVE THOUSAND AND
                00/100 DOLLARS ($4,745,000.00), bearing loan number 11364000, and as such note may
                have been thereafter modified, amended, restated, or extended (collectively, the "Note")
                held by Assignor as successor to First State Bank, Central Texas, a Texas banking
                association;

                        (b)    All rights, titles, interests, liens, security interests, pledges, privileges,
                claims, demands and equities existing and to exist in connection with, pertaining to,
                governing, guaranteeing, renewing, extending, modifying, or as security for the payment
                of the Note including, without limitation, the following:

                              (i)     Deed of Trust, Security Agreement and Financing Statement dated
                        March 31, 2017, executed by Borrower for the benefit of Assignor, and recorded in
                        the Official Public Records of Travis County, Texas under Document No.
                        2017052193, as such deed of trust may have been thereafter further modified,
                        amended, restated or extended

                               (ii)   Collateral Assignment of Leases and Rents dated March 31, 2017,
                        executed by Borrower for the benefit of Assignor, and recorded in the Official
                        Public Records of Travis County, Texas under Document No. 2017052194, as it
                        may have been thereafter further modified, amended, restated or extended;

                               (iii)   Loan Agreement dated March 31, 201 7, by and between the
                        Assignor, the Borrower, the Guarantors;


                                                                 1
                        20170804-20190907/3795651.1



                                                            EXHIBIT NO. 7                                EX. 7-003
                         2020151972 Page 2 of 3
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 95 of 178




                      (iv)  UCC Financing Statement recorded on April 11, 2018 under File
               No. 18-0013093318 with the Texas Secretary of State;

                       (v)     Guaranty Agreements dated March 31, 2017 executed by Natin Paul
               and World Class Capital Group, LLC (collectively, the "Guarantors") for the
               benefit of the Seller

       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THAT LOAN SALE
AGREEMENT DATED AUGUST 21, 2020 (THE "Loan Sale Agreement") EXECUTED BY
THE ASSIGNOR, AS SELLER, AND ASSIGNEE, AS PURCHASER, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR HAS NOT MADE AND HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
REGARDING ANY ASPECT OF THE ASSETS OR THE UNDERLYING REALTY,
PERSONALTY OR INTANGIBLE PROPERTY SECURING THE NOTE (THE "Mortgaged
Premises"), INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO
ENFORCEABILITY OR TERMS OF THE ASSETS, THE NATURE AND CONDITION OF
THE ASSETS AND THE MORTGAGED PREMISES (INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY ELECT TO
CONDUCT THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS
OR CONDITIONS OF THE COLLATERAL), THE COMPLIANCE OF THE ASSETS OR
MORTGAGED PREMISES WITH ALL APPLICABLE LAWS, ORDINANCES, RULES OR
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS); (B)
THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE AFFECTING
THE MORTGAGED PREMISES; AND (C) THE COMPLIANCE OF THE ASSETS OR THE
MORTGAGED PREMISES, OR ITS OPERATION, WITH ANY APPLICABLE LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY.

      ASSIGNEE, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
ACCEPTS THE ASSIGNMENT OF THE ASSETS SUBJECT TO ALL OF THE TERMS,
CONDITIONS, AGREEMENTS, DISCLAIMERS AND REPRESENTATIONS CONTAINED
IN THE LOAN SALE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTIONS 9 AND 11 THEREOF.

        TO HAVE AND TO HOLD the Assets, together and along with all rights, titles, interests,
privileges, claims, demands and equities under the foregoing instruments now or hereafter owned
by Assignor, Assignor's successors or assigns, in connection therewith or as security therefor unto
Assignee, its successors or assigns forever.

    This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.



                                                      2
               20170804 .20190907 /3 795651 .1



                                                 EXHIBIT NO. 7                         EX. 7-004
                         2020151972 Page 3 of 3
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 96 of 178




                                  ~
 EXECUTED effective on this the ~/ day of August, 2020.


                                                    BANCORPSOUTH BANK




 STATE OF       1fl1f1~,,~             §
~--1e,'J..              I'             §
 c-emrrv OF       LBn..,e ff-c         §

        On      tfvtv'i/"l I            , 2020 before me,              ~e-'"t l(',,Jvl~ve.-- , a
notary public, personally appeared                  11.k::i\"'t""'Y Jr. , who proved to me on the
basis of satisfactory evidence to be the per n whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person or the entity upon behalf of which the person acted,
executed the instrument.

WITNESS my hand and official seal.

             Signature_ _    1<____,____w.tt_'_~-~-'tj=+t-f------­
             (Seal)

                                                       RENEE RODRIGUE
                                                            Notary Public
                                                         ID Number 150401 .
                                                      My Commission is For Life
After Recording, Return to:


4811 SoCo, L.P.
2726 Bissonnet St., #240-244
Houston, Texas 77005-1352




                                                      3
                  20170804.20190907/3795651 I



                                                EXHIBIT NO. 7                       EX. 7-005
EXHIBIT 2 20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 97 of 178



          tr            HIRSCH &WESTHEIMER
                                                            At tcr   n   eys è nd Cou nselors
                                                                                                                                        T. 713.220.9165
                                                                                                                                        F.713.223.9319
                                                                                                                                        mdurrschmidt@hirschwest.com



                                                                                         August 21,2O2O


                                                                                                  Via CMRRR: 9414 7266 9904 2167 5085 92
                                                                                                                   and First Class U.S. Mail
                WC          48'11          South Congress, LLC
                c/o World Class
                814 Lavaca St.
                Austin, Texas 787C^1
                Attn: Natin Paul

                Re                Promissory Note (the "Note") dated March 31, 2C^17 in the original
                                  principal sum of $4,745,OOO executed by WC 4811 South Congress, LLC
                                  ("Maker" or "Borrower") and payable to BancorpSouth Bank, as
                                  successor by merger to First State Bank Central Texas, secured by a Deed
                                  of Trust, Security Agreement and Financing Statement dated March 31,
                                  2017 (the "Deed of Trust") on 14.993 acres of land, more or less, out of
                                  the lsaac Decker League Survey No. 20, Abstract No. B, in Travis County,
                                  Texas (the "collateral" or the "Property") and guaranteed by Natin paul
                                  and World Class Capital Group, LLC (collectively the "Guarantors").
                Dear Sir or Madam:

                       On August 21, 2O2O, BancorpSouth Bank, successor by merger to First
               State Bank Central Texas (the "Bank") sold to 4811 SoCo, L.P. (the "Purchaser")
               all of the Bank's ownership, right, title and interest in the Note, Deed of Trust,
               Guaranty and related documents and instruments (collectively the "Loan").
                     Any and all future payments on                                                          the Note and all communications
               regarding the Loan should be made to:
                                              4811 SoCo, L.P.
                                              5OO West 2nd Street, #19OO
                                              Austin, Texas                   787C^1




                                            'i4]5   Louisiana 36th Floor Houston,               Texas   77OO2 f .7ß   223   üg   hirschwest.com




   2017 0804.20190907 t37   9'1   0t 2.1

                                                                                           EXHIBIT NO. 7                                              EX. 7-006
 20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 98 of 178
 WC 4811 South Congress, LLC
 August 21,2O2O
 Page 2


      Should you have any further questions, please direct your inquiries to the
 Purchaser.

                                                 Sincerely,

                                                 HrnscH &   WrsrHrtvrR, P.C


                                                 By :/s/ Michael J.
                                                     Michael J. Durrschmidt


 cc            Natin Paul
               c/o World Class
               814 Lavaca St.
               Austin, Texas 787C^1
               Attn: Natin Paul
               Via CMRRR' 9414 7266 9904 2167 5OB5 47

                World Class Capital Group, LLC
                c/o World Class
               814 Lavaca St,
               Austin, Texas 787C-1
               Attn: Natin Paul
               Via CMRRR' 9414 7266 9904 2167 5085 6l

                Linda Thong
               World Class
               244 Fifth Avenue, Suite 22OO
               New York, New York ]OOO1
               Via CMRRR: 9414 7266 9904 2167 5086       OB

               Maryann Norwood
               World Class
               Bl4 Lavaca St.
               Austin, Texas 787C^1
               Via email: mnorwood@world-class.com

               Brian Elliott
               World Class Global Business Services
               814 Lavaca St.
               Austin, f x 78701
               Via email: belliott@world-class.com




2017 080 4.20 I 90907 /37 9't 0 I 2.1

                                         EXHIBIT NO. 7                        EX. 7-007
EXHIBIT 3 20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 99 of 178




                                                    August 1, 2020

          Honorable Bryan Hughes
          Texas Senate
          P.O. Box 12068
          Capitol Station
          Austin, TX 78711

          Dear Senator Hughes,

          You ask whether local governmental bodies have authority to limit in-person
          attendance at a judicial or non-judicial foreclosure sale to 10 persons or fewer. Your
          question concerns local emergency orders restricting or delaying such sales during
          the current COVID-19 pandemic. We conclude that a foreclosure sale of residential
          or commercial real property that is conducted outdoors is subject to the limitation on
          outdoor gatherings in excess of 10 persons imposed by Executive Order GA-28.
          Accordingly, an outdoor foreclosure sale may not proceed with more than 10 persons
          in attendance unless approved by the mayor in whose jurisdiction the sale occurs, or
          if in an unincorporated area, the county judge. However, to the extent a sale is so
          limited, and willing bidders who wish to attend are not allowed to do so as a result,
          the sale should not proceed as it may not constitute a “public sale” as required by the
          Texas Property Code.

          When a mortgage loan is in default, a mortgagee may elect to institute either a
          judicial foreclosure or, when permitted by the deed of trust, a non-judicial
          foreclosure.1 A judicial foreclosure begins with a lawsuit to establish the debt and fix
          the lien.2 The judgment in a foreclosure lawsuit generally provides that an order of
          sale issue to any sheriff or constable directing them to seize the property and sell it
          under execution in satisfaction of the judgment.3 After the sale is completed, the
          sheriff or other officer must provide to the new buyer possession of the property
          within 30 days.4


          1 Bonilla v. Roberson, 918 S.W.2d 17, 21 (Tex. App.—Corpus Christi 1996, no writ).
          2 Id. at 21.
          3 TEX. R. CIV. P. 309; but see id. (excepting judgments against executors, administrators, and guardians

          from orders of sale). The procedures for the sale under judicial foreclosure generally follow the same
          procedures as sales under non-judicial foreclosures. Compare id. 646a–648 with TEX. PROP. CODE §
          51.002.
          4 TEX. R. CIV. P. 310.




                                                    EXHIBIT NO. 7                                     EX. 7-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 100 of 178




A non-judicial foreclosure, in turn, must be expressly authorized in a deed of trust.5
The Property Code prescribes the minimum requirements for a non-judicial sale of
real property under a power of sale conferred by a deed of trust or other contract lien.6
The Code requires that a sale under a non-judicial foreclosure be “a public sale at
auction held between 10 a.m. and 4 p.m. of the first Tuesday of a month,” unless that
day is January 1 or July 4, in which cases the sale must be held on the first
Wednesday of the month.7 The deed of trust or other loan document can establish
additional requirements, and if such requirements are established, those
requirements must likewise be satisfied in order for there to be a valid foreclosure
sale.8

We understand that many foreclosure sales in Texas, both judicial and non-judicial,
are held outdoors. Frequently, such sales occur on the steps of a courthouse.

With this background in mind, we address your question concerning attendance
limitations. Governor Abbott ordered in Executive Order GA-28 that “every business
in Texas shall operate at no more than 50 percent of the total listed occupancy of the
establishment.”9 This general limitation, however, is subject to several exceptions.
One such exception is found in paragraph five of the order, which limits outdoor
gatherings to 10 persons or fewer without approval by the mayor or, in the case of
unincorporated territory, the county judge in whose jurisdiction the gathering
occurs.10 Accordingly, to the extent a foreclosure sale occurs outdoors, attendance at
the sale is limited to 10 persons or fewer unless greater attendance is approved by
the relevant mayor or county judge.

While certain services are exempt from the outdoor gathering limitation in Executive
Order GA-28, we do not conclude that foreclosure sales are included within them.
Executive Order GA-28 exempts from its limitations on outdoor gatherings services
described in paragraphs 1, 2, and 4 of the order. Relevant here, paragraph 1 exempts
from capacity limitations, inter alia, “any services listed by the U.S. Department of
Homeland Security’s Cybersecurity and Infrastructure Workforce, Version 3.1 or any
subsequent version.”11 (CISA Guidance). Among the services listed in version 3.1 of




5 See TEX. PROP. CODE § 51.002.
6 See id. § 51.002.
7 Id. §§ 51.002(a), (a-1); see also id. § 51.002(h) (requiring a sale to be held on or after the 90th day

after the date the commissioners court records a designation of a sale at an area other than an area at
the county courthouse).
8 See Bonilla, 918 S.W.2d at 21.
9 Gov. Greg Abbott Exec. Order GA-28.
10 Id. at 3 (as amended by Gov. Greg Abbott Proc. of July 2, 2020).
11 Id. at 2.


                                                   2

                                           EXHIBIT NO. 7                                     EX. 7-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 101 of 178




the CISA Guidance are “[r]esidential and commercial real estate services, including
settlement services.”12

A court’s main objective in construing the law is to give effect to the intent of its
provisions.13 And there is no better indication of that intent than the words that are
chosen.14 One dictionary defines a “service” as “[w]ork that is done for others as an
occupation or business.”15 A periodic foreclosure auction conducted at a courthouse—
whether by an officer of the court, an attorney, an auction professional, or another
person serving as trustee16—does not constitute the type of dedicated real estate
service work contemplated by the CISA Guidance. Accordingly, we conclude that
outdoor foreclosure sales are not exempted from the 10-person attendance limitation
imposed by paragraph 5 of Executive Order GA-28.

If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
limit imposed in Executive Order GA-28, it should not proceed if one or more willing
bidders are unable to participate because of the attendance limit. “[A] sale of real
property under a power of sale conferred by a deed of trust or other contract lien must
be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of a
month.”17 The purpose of the public sale requirement is to “secure the attendance of
purchasers and obtain a fair price for the property.”18 Strict compliance with the
Property Code is required for a trustee to properly make a foreclosure sale.19 If an
attendance limit precludes the conduct of a public sale for the purpose of securing
sufficient bidders to obtain a fair price, the propriety of a foreclosure auction may be
called into question. Accordingly, to the extent attendance at a foreclosure sale is
limited to ten or fewer persons, and that limit precludes the attendance of one or more
willing bidders who otherwise would have appeared in person, the sale should not go
forward as it likely would not comport with the Property Code requirement that the
sale be a “public sale.”




12 See Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and
National Resilience in COVID-19 Response, at 16, available at https://www.cisa.gov/sites/default/files/
publications/Version_3.1_CISA_Guidance_on_Essential_Critical_Infrastructure_Workers.pdf.
13 See Summers, 282 S.W.3d at 437.
14 See id. (“Where text is clear, text is determinative of that intent.”).

15 Am. Heritage Dictionary (5th ed. 2020), available at https://www.ahdictionary.com/word/
search.html?q=service; see also Greater Houston P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015)
(applying an undefined term’s ordinary meaning, unless the context of the law in which the term
appears suggests a different or more precise definition).
16 The Texas Property Code does not set forth specific professional requirements for a foreclosure

trustee, providing only that “[o]ne or more persons may be authorized to exercise the power of sale
under a security instrument.” TEX. PROP. CODE § 51.007(a).
17 TEX. PROP. CODE § 51.002(a) (emphasis added).
18 Reisenberg v. Hankins, 258 S.W. 904, 910 (Tex. Civ. App.–Amarillo 1924, writ dismissed w.o.j.).
19 Myrad Props. v. LaSalle Bank Nat’l Assoc., 252 S.W.3d 605, 615 (Tex. App.–Austin 2008), rev’d on

other grounds, 300 S.W.3d 746 (Tex. 2009).

                                                  3

                                          EXHIBIT NO. 7                                    EX. 7-010
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 102 of 178




We trust this letter provides you with the advice you were seeking. Please note this
letter is not a formal Attorney General opinion under section 402.042 of the Texas
Government Code; rather, it is intended only to convey informal legal guidance.

                                         Sincerely,

                                         Ryan Bangert
                                         Deputy First Assistant Attorney General




                                         4

                                  EXHIBIT NO. 7                           EX. 7-011
         20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 103 of 178


                                                                           T. 713.220.9165
                                                                           F. 713.223.9319
                                                                           mdurrschmidt@hirschwest.com




                                                 July 2, 2020


                                                   Via CMRRR: 9414 7266 9904 2167 5063 76
                                                   and First Class U.S. Mail
          WC 4811 South Congress, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          Re:        Promissory Note (the “Note”) dated March 31, 2017 in the original
                     principal sum of $4,745,000 executed by WC 4811 South Congress, LLC
                     (“Maker” or “Borrower”) and payable to BancorpSouth Bank, as
                     successor by merger to First State Bank Central Texas, secured by a Deed
                     of Trust, Security Agreement and Financing Statement dated March 31,
                     2017 on 14.993 acres of land, more or less, out of the Isaac Decker League
                     Survey No. 20, Abstract No. 8, in Travis County, Texas (the “Collateral” or
                     the “Property”) and guaranteed by Natin Paul and World Class Capital
                     Group, LLC (collectively the “Guarantors”).

          Dear Sir or Madam:

                This law firm represents BancorpSouth Bank, successor by merger to
          First State Bank Central Texas (the “Bank”) in connection with the above-
          referenced Note. As you know, the Note is delinquent.

                Pursuant to the Collateral Assignment of Leases and Rents dated March
          31, 2017, executed by the Borrower for the benefit of the Bank, please provide
          us with the names, addresses, the current lease for each tenant occupying a
          rental space on the Property, and the current rent roll for the Property.

                Demand is hereby made for the immediate payment of the delinquent
          payments. The Note is currently past due in the amount of Ninety-Six Thousand
          Thirty-Six and 45/100 Dollars ($96,036.45). In the event the Bank has not
          received $96,036.45 by 4:30 p.m. C.S.T. on July 12, 2020, then the Bank will
          accelerate the Note and has instructed us thereafter to take legal action against
          the Maker and Guarantor and pursue the Bank’s remedies as to the Collateral.




20170804.20190907/3724782.1
                                                EXHIBIT NO. 8                          EX. 8-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 104 of 178

WC 4811 South Congress, LLC
July 2, 2020
Page 2


       If any payment by check is returned due to insufficient funds or for any
other reason, “good funds” will not have been received. No extension of time
will be granted due to the return of payment. The Bank reserves the right to
accept or reject a partial payment of the total due without waiving any of its
rights herein or otherwise.

       The Bank reserves all of its rights, remedies, and recourses against the
Maker and Guarantors under the Note and Guaranty Agreements. This demand
for payment is being made pursuant to section 38.001 of the Texas Civil
Practice and Remedies Code and, as such, the Maker and Guarantors may be
liable, in accordance with the terms of the Note and Guaranty Agreements, not
only for the outstanding principal balance due and owing together with interest
as it accrues at the pre- and post-maturity rate, but also for collection costs,
including attorney fees.

        By transmitting this demand to you, nothing is intended to suggest that
all of the Bank’s rights and remedies have been set forth. Nothing contained in
this letter is a waiver of the Bank’s rights or remedies, under the Note or any of
the other loan documents, at law or in equity. Specifically, but not by way of
limitation, the Maker and Guarantors continue to waive all notices consistent
with the loan documents.

      The Maker and Guarantors are not entitled to rely upon any oral
statements made or purported to be made by or on behalf of the Bank in
connection with any alleged agreement by the Bank to refrain from exercising
any of its rights in connection with the indebtedness. Acceptance by the Bank,
or any other parties, on behalf of the Bank, of any debt service payment does
not, and will not, constitute a waiver of any of the rights, remedies or recourses
available under the loan documents, at law, or in equity. Application of such
payments should in no way be construed as a modification, rearrangement, or
extension of the existing loan documents.

      This is an attempt to collect a debt and any information will be used for
that purpose.


                                         Sincerely,

                                         HIRSCH & WESTHEIMER, P.C.



                                         By:/s/ Michael J. Durrschmidt
                                            Michael J. Durrschmidt




20170804.20190907/3724782.1
                                 EXHIBIT NO. 8                           EX. 8-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 105 of 178

WC 4811 South Congress, LLC
July 2, 2020
Page 3


cc:       Natin Paul
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul
         Via CMRRR: 9414 7266 9904 2167 5063 45

          World Class Capital Group, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul
         Via CMRRR: 9414 7266 9904 2167 5063 52

          Linda Thong
          World Class
          244 Fifth Avenue, Suite 2200
          New York, New York 10001
          Via CMRRR: 9414 7266 9904 2167 5063 69

          Maryann Norwood
          World Class
          814 Lavaca St.
          Austin, Texas 78701
          Via email: mnorwood@world-class.com




20170804.20190907/3724782.1
                                   EXHIBIT NO. 8                       EX. 8-003
USPS.com® - USPS Tracking® Results                                         Page 1 of 3
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 106 of 178




  USPS Tracking                                                                     FAQs
                                     ®                                                     




                                    Track Another Package    +




                                                                                  Remove   
  Tracking Number: 9414726699042167506376

  Your item has been delivered to an agent for final delivery in AUSTIN, TX 78701 on July 6,
  2020 at 12:41 pm.




                                                                                           Feedback
   Delivered to Agent
  July 6, 2020 at 12:41 pm
  Delivered to Agent for Final Delivery
  AUSTIN, TX 78701

  Get Updates     




                                                                                       
     Text & Email Updates


                                                                                       
     Tracking History


                                                                                       
     Product Information



                                           See Less   




                                          EXHIBIT NO. 8                          EX. 8-004
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                         Page 2 of 3
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 107 of 178




                                                                                  Remove   
  Tracking Number: 9414726699042167506345

  Your item was delivered to an individual at the address at 1:28 pm on July 8, 2020 in
  AUSTIN, TX 78701.




   Delivered
  July 8, 2020 at 1:28 pm
  Delivered, Left with Individual
  AUSTIN, TX 78701

  Get Updates      


                                        See More    




                                                                                           Feedback
                                                                                  Remove   
  Tracking Number: 9414726699042167506352

  Your item was delivered to an individual at the address at 1:28 pm on July 8, 2020 in
  AUSTIN, TX 78701.




   Delivered
  July 8, 2020 at 1:28 pm
  Delivered, Left with Individual
  AUSTIN, TX 78701

  Get Updates      


                                        See More    




                                       EXHIBIT NO. 8                             EX. 8-005
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                         Page 3 of 3
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 108 of 178




                                                                                    Remove   
  Tracking Number: 9414726699042167506369

  Your item has been delivered to the original sender at 2:28 pm on July 16, 2020 in
  HOUSTON, TX 77002.




   Delivered
  July 16, 2020 at 2:28 pm
  Delivered, To Original Sender
  HOUSTON, TX 77002

  Get Updates     


                                         See More   




                                                                                             Feedback
                      Can’t find what you’re looking for?
               Go to our FAQs section to find answers to your tracking questions.


                                             FAQs




                                        EXHIBIT NO. 8                               EX. 8-006
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
         20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 109 of 178



                                                                              T. 713.220.9165
                                                                              F. 713.223.9319
                                                                              mdurrschmidt@hirschwest.com



                                                 July 23, 2020
                                          NOTICE OF ACCELERATION


                                                        Via CMRRR: 9414 7266 9904 2167 5069 94
                                                                         and U.S. First Class Mail
          WC 4811 South Congress, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          RE:        Promissory Note (the “Note”) dated March 31, 2017 in the original principal sum
                     of $4,745,000 executed by WC 4811 South Congress, LLC (“Maker” or
                     “Borrower”) and payable to BancorpSouth Bank, as successor by merger to
                     First State Bank Central Texas, secured by a Deed of Trust, Security Agreement
                     and Financing Statement dated March 31, 2017 (the “Deed of Trust”) on 14.993
                     acres of land, more or less, out of the Isaac Decker League Survey No. 20,
                     Abstract No. 8, in Travis County, Texas (the “Collateral”) and guaranteed by
                     Natin Paul and World Class Capital Group, LLC (collectively the “Guarantors”),
                     the Collateral Assignment of Leases and Rents dated March 31, 2017 (the
                     “Assignment of Rents”), the Loan Agreement dated March 31, 2017 (the “Loan
                     Agreement”), and any other documents executed by Borrower, or any other
                     party in connection with the loan (together with the Note, Deed of Trust,
                     Assignment of Rents, and Loan Agreement collectively referred to hereinafter
                     as the “Loan Documents”).


          Dear Sir/Madam:

                 As you know, this law firm represents BancorpSouth Bank, successor by merger
          to First State Bank Central Texas (the “Bank”) in connection with the above-referenced
          Note, Guaranties, and Loan Documents.

                  By letter dated and sent to you on July 2, 2020, this firm, on behalf of the
          Lender, notified you that the Note was in default for delinquent payment and that the
          Lender may accelerate the entire outstanding balance of the Note and foreclose the
          collateral securing the Note under the Deed of Trust if the default was not cured by
          July 12, 2020. The Lender has informed our firm that the default was not cured on or
          before July 12, 2020 or within the additional time that has elapsed to the date of this
          letter. Therefore, the entire indebtedness owing on the Note, and all interest accrued
          but unpaid thereon, is hereby ACCELERATED and due and payable in full.




20170804.20190907/3763578.1
                                                 EXHIBIT NO. 10                          EX. 10-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 110 of 178

WC 4811 South Congress, LLC
July 23, 2020
Page 2



       Pursuant to the terms of the Note and the other Loan Documents, the Lender
hereby accordingly requires immediate payment of the entire unpaid balance due
under the Note and all interest accrued but unpaid thereon, and all costs and fees in
enforcing the Lender’s rights under the Note and the Loan Documents. If you intend
to pay the indebtedness in full, you may contact Bill Babineaux of BancorpSouth Bank
at 315 Settlers Trace Blvd., Lafayette, LA 70508, phone no. (337) 354-8902 to obtain
the outstanding balance of the amounts due and owing under the Note and the Loan
Documents. Payment in full will not be considered made unless the Lender receives
“good funds” in the form of cash, a cashier’s check or money order in the full amount
due and owing at the time. If any such cashier’s check or money order is returned to
us for insufficient funds or for any other reason, “good funds” will not have been
received.

      The Lender may seek to foreclose its Collateral unless payment of the full
indebtedness is made in good funds as described above and delivered to Bill
Babineaux at the address set forth above.

     THIS OFFICE IS ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

      ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED
FORCES OF THE UNITED STATES. IF YOU OR YOUR SPOUSE IS SERVING ON ACTIVE
MILITARY DUTY, INCLUDING ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS
NATIONAL GUARD OR THE NATIONAL GUARD OF ANOTHER STATE OR AS A
MEMBER OF A RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED
STATES, PLEASE SEND WRITTEN NOTICE OF THE ACTIVE MILITARY SERVICE TO
THE SENDER OF THIS NOTICE IMMEDIATELY.

     IF YOU WERE A SERVICE MEMBER IN MILITARY SERVICE AT ANYTIME
WITHIN THE LAST NINE (9) MONTHS, PLEASE CONTACT THE SENDER OF THIS
NOTICE IMMEDIATELY UPON RECEIPT OF THIS LETTER. YOU MAY BE ENTITLED TO
CERTAIN PROTECTIONS AFFORDED UNDER THE SERVICE MEMBERS CIVIL RELIEF
ACT.

       Nothing contained in this letter is a waiver of the Lender’s rights or remedies
under the Note, Deed of Trust, Guaranties, or any of the other Loan Documents, at law
or in equity. Accordingly, but not by way of limitation, you continue to waive all
demands and notices in connection with the Note, including presentment, demand,
and notice of dishonor, consistent with the terms of the Note.

       Should this law firm file a lawsuit on behalf of the Lender, then the Lender will
also seek recovery of its legal fees and expenses incurred in the prosecution of its
rights under the Loan Documents, as well as all past due interest and costs.

      Neither you nor any other party shall be entitled to rely upon any oral
statements made or purported to be made by or on behalf of the Lender in connection
with any alleged agreement by the Lender to refrain from exercising any of its rights
in connection with the indebtedness. Acceptance by the Lender, or any other parties
on behalf of the Lender, of any payment does not and will not constitute a waiver of
any of the rights, remedies or recourses available under the Loan Documents, at law,



20170804.20190907/3763578.1
                                   EXHIBIT NO. 10                           EX. 10-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 111 of 178

WC 4811 South Congress, LLC
July 23, 2020
Page 3



or in equity. Application of such payments should in no way be construed as a
modification, rearrangement, or extension of the existing Loan Documents.

                                           Sincerely,

                                           HIRSCH & WESTHEIMER, P.C.



                                           By:/s/ Michael J. Durrschmidt
                                              Michael J. Durrschmidt


cc:       Natin Paul
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul
         Via CMRRR: 9414 7266 9904 2167 5070 07

          World Class Capital Group, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul
         Via CMRRR: 9414 7266 9904 2167 5070 69

          Linda Thong
          World Class
          244 Fifth Avenue, Suite 2200
          New York, New York 10001
          Via CMRRR: 9414 7266 9904 2167 5071 20

          Maryann Norwood
          World Class
          814 Lavaca St.
          Austin, Texas 78701
          Via email: mnorwood@world-class.com




20170804.20190907/3763578.1
                                  EXHIBIT NO. 10                       EX. 10-003
USPS.com® - USPS Tracking® Results                                         Page 1 of 3
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 112 of 178




  USPS Tracking                                                                     FAQs
                                  ®                                                        




                                Track Another Package        +




                                                                                  Remove   
  Tracking Number: 9414726699042167506994

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




                                                                                           Feedback
   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    




                                                                                       
    Text & Email Updates


                                                                                       
    Tracking History


                                                                                       
    Product Information



                                              See Less   




                                         EXHIBIT NO. 10                         EX. 10-004
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                         Page 2 of 3
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 113 of 178




                                                                                  Remove   
  Tracking Number: 9414726699042167507007

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    


                                          See More   




                                                                                           Feedback
                                                                                  Remove   
  Tracking Number: 9414726699042167507069

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    


                                          See More   




                                         EXHIBIT NO. 10                         EX. 10-005
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                         Page 3 of 3
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 114 of 178




                                                                                    Remove   
  Tracking Number: 9414726699042167507120

  Your item was delivered to an individual at the address at 10:07 am on July 27, 2020 in
  NEW YORK, NY 10001.




   Delivered
  July 27, 2020 at 10:07 am
  Delivered, Left with Individual
  NEW YORK, NY 10001

  Get Updates      


                                         See More   




                                                                                             Feedback
                       Can’t find what you’re looking for?
               Go to our FAQs section to find answers to your tracking questions.


                                             FAQs




                                       EXHIBIT NO. 10                           EX. 10-006
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 115 of 178



                              l llllllllll lll lllllllllll   g pgs
                                                                     202040409

                                              NQTICE OF TRUSTEE'S SAµ

  STA TE OF TEXAS                                   §
                                                    §                 KNOW ALL MEN BY TifESE PRESENTS:
  COUNTY OF TRAVIS                                  §

             WHEREAS, WC 481 I SOUTH CONGRESS, LLC, a Delaware limited liability company (the

  "Grantor"), executed a Deed of Trust, Security Agreement and Financing Statement dated March 31 , 2017,

  and recorded April 3, 2017 in the Official Public Records of Travis County, TelW (the ..Records") under

  Document No. 2017052 193 (together with all extensions, modification, and renewals, if any, collectively

  referred to hereinafter as the "Deed of Trusf');

             WHEREAS, the Grantor, pursuant to the Deed of Trust, conveyed to T. Gerry Gamble (the

  ''Original Trustee") for the benefit of First State Bank Central Texas, its successors and assigns

  ("/JeneflcJary"), all of the personal property, real property and premises described and referred to in the

  Deed of Trust (the "Mortgafed Property"), including the following described property located in Travis

  County, Texas:

             14.993 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE
             SURVEY NO. 20, ABSTRACT NO. 8, IN TRAVIS COUNTY, TEXAS, BEJNG MORE
             FULLY DESCRIBED BY METES AND .BOUNDS ON EXHIBIT "A" ATTACHED
             HERETO AND MADE A PART HEREOF FOR ALL PURPOSES, BEJNG TifE
             FOLLOWING FOUR TRACTS:

             TRACT I :
             4.32 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUEi
             IN TRAVIS COUNTY, TEXAS, BEJNG THE SAME PROPERTY CONVEYED BY
             ABELJ.&MARYANNTHERlOT FAMILYLlMITBDPARTNERSHJP TO THERIOT
             FLP PROPERTIES - Ill, fN A DEED DATED MAY 6, 2010, RECORDED IN
             DOCUMENT NUMBER 2010125121, OF THE OFFICIAL PUBLIC RECORDS Of
             TRAVIS COUNTY, TEXAS.

             TRACT2:
             5.6839 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
             IN TRAVIS COUNTY, TEXAS, BEfNG TI:IE SAME PROPERTY AS TRACT ONE
             CONVEYED BY SASHA mERJOT SANDERS, TEAL THERIOT SANDERS, AND
             ZACHARY CURTIS SANDERS TO SANDERS CH1LDREN fNVESTMENTS, LLC, IN
             A DEED DATED MAY 6, 20 IO, RECORDED IN DOCUMENT NUMBER 2010125125,
             OF TIIE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS.

             IBACT3:
             2.629 ACRES OF LAND, MORE OR LESS, OUT Of lHE ISAAC DECKER LEAGUE,
             IN TRAVIS COUNTY, TEXAS, BEIGN THE SAME PROEPRTY AS TRACT TWO


  2017080' 20ll>0907/J718:166.I


                                                        EXHIBIT NO. 11                          EX. 11-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 116 of 178




            CONVEYED BY SASHA THERJOT SANDERS, TEAL THERIOT SANDERS, AND
            ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC, CN
            A DEED DATED MAY 6, 2010, RECORDED IN DOCUMENT NUMBER 20 l 0125125,
            OF THE OFFICIAL PUBLJC RECORDS OF TRAVIS COUNTY, TEXAS.

            TRACT4:
            2.32 ACRES OF LAND. MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
            TN TRAVIS COUNTY, TEXAS, BEIGN THE SAME PROEPRTY AS TRACT TWO
            CONVEYED BY SUZANNE MARIE SANDERS AND CURTIS NOLEN SANDERS
            TO SANDERS FLP PROPERTIES - I, LLC, IN A DEED DATED MAY 6, 2010,
            RECORDED IN DOCUMENT NUMBER 2010125122, OF nrn OFFICIAL PUBLIC
            RECORDS OF TRAVIS COUNTY, TEXAS.

             WHEREAS, the Deed of Trust secures payment of that certain Promissory Note dated March 31,

  2017, executed by Grantor, as Maker, and payable to the order ofBenefic.iary, in the original stated amount

  of FOUR MILLION SEVEN HUNDRED FOFTY-FIVE THOUSAND AND 00/100 DOLLARS

  ($4, 745,000.00) (together with all extensions, modification, and renewals, if any, collectively referred to

  hereinafter as the "Note");

             WHEREAS, BancorpSouth Bank, a Mississippi banking corporation (the "Holder), is the

  successor by merger to Beneficiary;

             WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

  Deed of Trust (the "lntkhUdness.,) and, if, for any reason, Holder prefers to appoint a substitute trustee to

  act instead of the trustee named in the Deed of Trust, Holder has the full power to appoint, at any time and

  without any fonnality other than by written instrument, one or more successor or alternate successor

  trustees, each of whom shall succeed to all the estate, rights. powers and duties conferred upon the Original

  Trustee in the Deed of Trust and by applicable law;

             WHEREAS, Holder has named, constituted and appointed in writing BRADLEY E. RAUCH, a

  resident of Harris County, Texas, ZACHARY SCHNEIDER. a resident of Harris County, Texas, ANGELA

  ZAVALA, a resident of Travis County, Texas, and also MICHELLE JONES, a resident of Travis County,

  Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

  others) under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

  and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;


                                                         2
  201 70804.2019090713773366.l


                                              EXHIBIT NO. 11                                        EX. 11-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 117 of 178




            WHEREAS, Grantor has defaulted in the perfonnance of its obligations under the Note and the

  Deed of Trust, and notice of such defaults have been waived, and/or have occurred, and Grantor has failed

  to cure such default(s);

            WHEREAS, acceleration of maturity and demand have been made upon Grantor for payment of

  the Indebtedness, and/or have been waived, and/or have occurred;

            WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

  Property was not to be used by the debtor for residential purposes;

            WHEREAS, the Holder has caHed upon and requested either or any of Bradley E. Rauch, Zachary

  Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

  tenns of the Deed of Trust, as Substitute Trustees, to perfonn the Trustee's duties under the Deed of Trust

  and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

  without prejudice and without creating an election not to proceed against any other collateral securing the

  obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

  against the Grantor or any other parties obligated for payment of the Jndebtedness;

            NOW, THEREFORE, the undersigned Substitute Trustee, at the request ofthe Holder, hereby gives

  notice that after due posting of this Notice as required by the Deed of Trust and law, a Substitute Trustee

  will sell on September 1, 2020 (that being the first Tuesday of said month, as provided for in Texas

  Property Code Sec. 51.002) at public auction to the highest bidder fur cash, at THE REAR "SALLYPORT"

  OF THE TRAVIS COUNTY COURTHOUSE, 1000 GUADALUPE STREET, AUSTIN, TEXAS 78701,

  said location having been designated by the County Commissioners' Court of Travis County, Texas (or such

  other location as may be designated by said County Commissioners' Court), the sale to begin no earlier than

  I :00 o'clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

  without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor's

  heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

  or not herein specifically described.



                                                       3
  20170804.2019090713778366.1


                                             EXHIBIT NO. 11                                     EX. 11-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 118 of 178




             THE SALE OF THE PROPERTY IS "AS IS" AND "WHERE IS" AND WITHOUT

  REPRESENTATION OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

  HOLDERS OF SAID INDEBTEDNESS, EXPRESS, IMPLIED, STATUTORY, QUASI-

  STATUTORY OR OTHERWISE, ANY WARRANT OR MERCHANTIBILITY OR FITNESS FOR

  A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER THE HOLDER

  NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

  WARRANTIES WITH RESPECT TO THE COMPLIANCE WITH LAWS, RULES,

  AGREEMENTS, OR SPECIFICATIONS, NOR WITH RESPECT TO CONDITION, QUALITY,

  CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

  WARRANTY OR REPRESENTATION WHATSOEVER WITH RESPECT TO THE PROPERTY,

  ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                   THE NEXT PAGE IS THE SIGNATURE PAGE




                                                    4
  2017011!M.21>190907/37111366.J


                                             EXHIBIT NO. 11              EX. 11-004
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 119 of 178




  WITNESS BY HAND this 7th day of Au1ust, 2020.




 COUNTY OF HARRIS                  §
                                   §
  STATE OF TEXAS                   §

         This document was acknowledged before me on this, the 7th day of August, 202 , by Zachary
  Schneider, Trustee.


                                                  NO ARY PUBLIC IN AND FOR
                                                  THE STATE OF TEXAS

  Name and Address of Substitute Trustees:
  Mr. Bradley E. Rauch
  Hirsch & Westheimer, P.C.
  141 S Louisiana, 36m Floor
  Houston, Texas 77002

  Mr. Zachary Schneider
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 36th Floor
  Houston, Texas 77002

  Angela Zavala
  Foreclosure Network of Texas
  10406 Rockley Road
  Houston, TX 77099

  Michelle Jones
  Foreclosure Network of Texas
  10406 Rockley Road
  Houston, TX 77099

  AFTER RECORPING, PLEASE RETURN TO:
  Mr. Zachary Schneider
  Hirsch & Westheimer, P.C.
  J415 Louisiana, 3fil" Floor
  Houston, Texas 77002




                                                 5
  2011oao..2019090113n8J66.1


                                        EXHIBIT NO. 11                                 EX. 11-005
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 120 of 178




                                                EXHffiIT "A"

                                               Legal Description

 METES AND BOUNDS DESCRIPTION OF A SURVEY OF 14.993 ACRES OF LAND, A PORTION
 OF THE ISAAC DECKER LEAGUE SURVEY NO. 20, ABSTRACT NO. 8, IN THE CITY OF AUSTIN,
 TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF LAND BEING ALL OF THAT CALLED 4.32
 ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20, AS
 DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM ABEL J. & MARY ANN THERIOT
 FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - III OF RECORD JN
 DOCUMENT NUMBER 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS,
 AND BEING ALSO ALL OF THAT CALLED 5.6839 ACRE TRACT, A PORTION OF THE SAID
 ISAAC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT 1 AND DESCRIBED JN
 THAT SPECIAL WARRANTY DEED FROM SASHA THERIOT SANDERS, TEAL THERIOT
 SANDERS, AND ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC,
 OF RECORD lN DOCUMENT NUMBER 2010125125, OFFICIAL PUBLIC RECORDS OF TRAVIS
 COUNlY, TEXAS, AND BEING ALSO ALL OF THAT CALLED 2.629 ACRE TRACT, A PORTION
 OF THE SAID JSAAC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT 2 IN SAID
 SPECIAL WARRANTY DEED TO SANDERS CHILDREN INVESTMENTS, LLC OF RECORD IN
 DOCUMENT NUMBER 2010 l 25125, OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEX.AS,
 AND BEING ALSO ALL OF THAT 2.32 ACRES OF LAND, A PORTION OF THE SAID ISAAC
 DECKER LEAGUE SURVEY NO. 20, AS DESCRIBED TN THAT SPECIAL WARRANTY DEED
 FROM SUZANNE MARIE SANDERS AND HER HUSBAND CURTIS NOLEN SANDERS TO
 SANDERS FLP PROPERTIES- I. LLC OF RECORD IN DOCUMENT NUMBER 2010125122, OF THE
 OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, SATO 14.993 ACRES OF LAND, AS
 SURVEYED BY BOWMAN CONSULTING GROUP, LTD. AND SHOWN ON BOWMAN PLAN NO.
 3562, BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

  BEGINNING at a 5/8" iron rod found I the east right-of-way line of South Congress Avenue at the most
  westerly northwest corner of the said Theriot FLP Properties- Ill, LLC 4.32 acre tract and at the southwest
  corner of that 0. 780 of one acre tract, a portion of the said Isaac Decker League Survey No. 20, as described
  in a Cash Warranty Deed to MMGG Enterprises, L.P. in Document No. 2004036130, Official Public
  Records of Travis County, Texas, said 5/8'' iron rod found being a common comer of the two parcels
  describe din that Agreement of record in Document No. 2005099083, Official Public Records of Travis
  County, Texas, said 5/8" iron rod found being the POINT OF BEGINNING and most westerly northwest
  comer of the tract described herein, and from which 5/8" iron rod found, a 1/2" iron rod with plastic cap
  stamped"ALL POINTS" found at the southwest comer of that 0.066 of one acre tract described in a Street
  Deed fonn MMGG Enterprises, LTD., to the City of Austin of records in Document No. 2005102391,
  Official Public Records of Travis County, Texas bears N 63° 59' 01" W a distance of0.67 feet;

  THENCE S 61° SO' 30" E, with the most westerly north line of the said Theriot FLP Properties -HI, LLC
  4.32 acre tract and the south line of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
  also the agreed line referenced in the said Agreement of record in Document No. 2005099083 a distance of
  239.20 feet to a Yi'' steel pin found at a reentrant corner of the said Theriot FLP Properties - III, LLC 4.32
  acre tract and the south east comer of the said MMGG Enterprises, L.P. 0. 780 of one acre tract, and being
  also the comer referenced in said Agreement for a reentrant comer of the tract described herein;

  THENCE N 23° 58' 30" E, with the most northerly west line of the said Theriot FLP Properties- Ill, LLC
  4.32 acre tract and with the east line of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
  also the agreed line referenced in the said Agreement, at a distance of 4.94 passing a W' steel pin found
  0.17 feet east of line, said W' steel pin found being the southeast comer of that 0.708 of one acre tract, a

                                                        6
  20170804 .20190907/J 778366. 1


                                              EXHIBIT NO. 11                                       EX. 11-006
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 121 of 178




  portion of the said Isaac Decker League Survey No. 20, as described in a Special Warranty Deed With
  Vendor's Lien to Area 51 Enterprises LLC in Document No. 2015028497, Official Public Records ofTravis
  County, Texas, in a11 149.96 feet to a W' steel pin found in the south line of that 4.056 acre tract. a portion
  of the said Isaac Decker League Survey No. 20, as described in a Special Warranty Deed to ID Bel Air
  Partners, LP or record in Document No. 2005017785, Official Public Records of Travis County, Texas, and
  being the most northerly northwest comer of the said Theriot FLP Properties - lU, LLC 4.32 acre tract, and
  the northeast comer of the said MMGG Enterprises, L.P. 0.780 of one acre tract and the northeast comer
  of the said Area 5 I Enterprises LLC 0.708 of one acre tract, and being also the corner referenced in said
  Agreement for the most northerly northwest corner of the tract described herein;

  THENCE S 63° 24' 52" E, with the most easterly north line of the said Theriot FLP Properties - m, LLC
  4.32 are tract and the south line of the said ID Bel Air Partners, LP 4.056 acre tract, a distance of 383.05
  feet to a W' steel pin found in the west line of Lot 2A, Block V, a Resubdivision of Lot 1, Block V,
  Greenwood Hills, Section Five, of record in Plat Book St, Page 20. Plat Records of Travis County, Texas,
  and being also the southeast comer of the said ID Bel Air Partners, LP 4.056 acre tract and the northeast
  comer of the said Theriot FLP Properties - Ill, LLC 4.32 acre tract, for the northeast corner of the tract
  described herein;

  THENCE S 26° 47' 44" W, with the west line of said Lot 2A, Block V, a Resubdivision of Lot 1, Block
  V, Greenwood Hills, Section Five, and with the east line of the said Theriot FLP Properties- Ill, LLC 4.32
  acre tract, a distance of 58.95 feet o a Yi" steel pin with plastic cap stamped "M&S 1838" found at the
  southwest comer of said Lot 2A, Block V and the northwest comer of Lot lA, Block V, of said
  Resubdivision of Lot I, Block V, Greenwood Hills, Section Five, for an angle point in the east line of the
  tract described herein;

  mENCE S 26° 41' 23" W, with the west line of said Lot l A, Block V and the west line of Lot 4, Block
  V, Greenwood Hills, Section Five, of record in Plat Book 42, Page l 0, Plat Records of Travis County,
  Texas, and being also with the west line of Liverpool Drive as shown on said map or plat of Greenwood
  Hills, Section Five and being also with the east line of the said Theriot FLP Properties Jll, LLC 4.32 acre
  tract, a distance of 237.88 feet to a W' steel pin found at the southeast comer of the said Theriot FLP
  Properties - Ill, LLC 4.32 acre tract and the northeast comer of the said Sanders Children Investments,
  LLC Tract 1of5.6839 acres of land, for an angle point in the cast line of the tract described herein;

  THENCE S 26° 31' 34" W, with the west line of Liverpool Drive and the west line of Lot 23, Block W,
  of said Greenwood Hills Section Five and being also with the east line of the said Sanders Children
  Investments, LLC Tract I of5.6839 acres, a distance of 152.96 feet to a 5/8" steel pin found at the southwest
  comer of said Lot 23, Block W and the Norwest comer of Lot 16, Block W, of said Greenwood Hills
  Section Five, for an angle point in the east line of the tract described herein;

  THENCE S 27° 38' 57" W, with the west line of said Lot 16, Block W, of said Greenwood Hills Section
  Five and being also with the east line of the said Sanders Children Investments, LLC Tract I of 5.6839
  acres; a distance of 40.08 feet to a W' steel pin found at the southwest comer of said Lot 16. Block W and
  the northwest comer of Lot 15, Block W, of said Greenwood Hills Section Five, for an angle point in the
  east line of the tract described herein;

  THENCE S 26° 33' 27" W, with the west line of said Lot 15, Block Wand the west line of Lots 14, 13,
  12, 11 and l 0, Block W, of said Greenwood Hills Section Five and the east line of the said Sanders Children
  Investments, LLC Tract I of 5.6839 acres, a distance of 473.14 feet to a Yi" steel pin with plastic cap
  stamped "M&S l 838" found in the west line of said Lot 10, Block W, Greenwood Hills Section Five at the
  southeast comer of the said Sanders Children Investments, LLC Tract 1 of 5.6839 acres, for a southeast
  comer of the tract described herein;

                                                         7
  20170804.2019090713778366. l


                                              EXHIBIT NO. 11                                        EX. 11-007
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 122 of 178




 THENCE N 34° 50' 27" W, with the southwest or west line of the said Sanders Children investments, LLC
 Tract 1of5.6839 acres, a distance of J 1.89 feet to a 1h" steel pin with plastic cap stamped "M&S 1838"
 found in the southwest or west line of the said Sanders Children Investments, LLC Tract 1of5.6839 acres
 and al the northeast comer of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, for a
 reentrant comer of the tract described herein;

 mENCE S 27° 22' 12" W, with the east line of the said Sanders Children Investments, LLC Tract 2 of
 2.62 acres, at a distance of25. 77 feet, more or less, passing the most easterly northwest comer of that 2.002
 acre tract, a portion ofthe said Isaac Decker League Survey No. 20. as described in a Warranty Deed with
 Vendor's Lien of record in Document No. 2011133868, Official Public Records of Travis County, Texas,
 in all a distance of 261.28 feet to a W' steel pin with plastic cap stamped "M&S 1838" found at the southeast
 comer of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres and a reentrant of the said Jim
 O'Brien 2.002 acre tract and the moth southerly southeast comer of the tract described herein;

 mENCE N 60° 09' 26" W, with the most westerly north line of the said Jim O'Brien 2.002 acre tract and
 with the south Jine ofthe said Sanders ChiJdren Investments, LLC Tract 2 of2.62 acres, a distance of 199.03
 feet to a W' steel pin with plastic cap stamped "M&S 1838" found at an angle point in the most westerly
 north line of the said Jim O'Brien 2.002 acre tract and an angle point the south line of the sand Sanders
 Children Investments, LLC Tract 2 of2.62 acres;

 THENCE N 67° 47' 26" W, with the most westerly south line of the said Jim O'Brien 2.002 acre tract and
 with the south line of the said Sanders Children Investments, LLC Tract 2 of2.62 acres, a distance of58.62
 feet to a W' steel pin with plastic cap stamped "M&S 1838" found in the east line of Wasson Road (old
 State Highway No. 29) at the most westerly northwest corner of the said Jim O'Brien 2.002 of one acre
 tract and the southwest comer of the said Sanders Children Investments, LLC Tract 2 of2.62 acres, for the
 most southerly southwest comer of the tract described herein;

  THENCE with the east line of Wasson Road (old State Highway No. 29) and the west line of the said
  Sanders Children Investments, LLC Tract 2 of 2.62 acres and with the west line of the said Sanders FLP
  Properties - I, LLC 2.32 acre tract, courses numbered l through 5 inclusive as follows:
      I. N 24° 25' 26" W, a distance of 42.22 feet to 314" iron pipe found;
     2. N 14° 47' 26'' W, a distance of 70.00 feet to a drill hole in top of a concrete curb found;
     3. N 19° 56' 26" W, at a distance of 154.55 feet passing the northwest corner of the said Sanders
          Children Investments. LLC Tract 2 of2.62 acres and the southwest corner of the said Sanders FLP
          Properties - I, LLC 2.32 acre tract, in all a distance of 254.00 feet to a calculated point in a multi-
          trunk Pecan tree;
     4. N 07° 57' 26" W, a distance of 138.98 feet to a W' steel pin with plastic cap stamped ..M&S 1838"
          found; and
      5. N 04° 30' 34" E, a distance of36.10 feet to a~" steel pi.n with plastic cap stamped ••M&S 1838"
          found at the intersection of the east line of Wasson Road and the east line of Congress Avenue;

  THENCE N 27° 40' 11" E, with the east right-of-way of South Congress Avenue and the west line of the
  said Sanders FLP Properties - 1, LLC 2.32 acre tract and the west line of the said Sanders Children
  Investments, LLC Tract 1 of 5.6839 acres, and being also with the west line of the said Theriot FLP
  Properties - Ill, LLC 4.32 acre tract, at a distance of 271 .24 feet passing the northwest corner of the said
  Sanders FLP Properties - 1, LLC 232 are tract and the southwest comer of the said Sanders Children
  Investments, LLC Tract J of 5.6839 acres, at a distance of 386.42 feet passing a northwest corner of the
  said Sanders Children Investments, LLC Tract l of 5.6839 acres, and a southwest comer of the said Theriot
  FLP Properties - III, LLC 4.32 tract, in all 666.83 feet to the POINT OF BEGINNING of the tract
  described htm!in containing 14.993 acres of land.

                                                         8
  20170804.2019090713778366. l


                                              EXHIBIT NO. 11                                        EX. 11-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 123 of 178




                               FILED AND RECORDED
                                OFFICIAL PUBLIC RECORDS


                               Dana DeBeauvolr1 County Clerk
                                   Travis County, Texas

                  202040409        Aug 10, 2020 11 :12 AM
                                 Fee: $3.00        MACEDOS




                                 EXHIBIT NO. 11                      EX. 11-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 124 of 178



                                              AFFIDAVIT OF FILING AND POSTING
                                                we   4811 SOUTH CONGRESS, LLC


  ST A TE OF TEXAS                                       §
                                                         §
  COUNTY OF TRAVIS                                       §

             BEFORE ME, the undersigned aut



  sworn, upon his oath deposes and says as follows:

             That on the                     ~     day of August, 2020, Affiant, for and on behalf of

  BancorpSouth Bank, a Mississippi banking corporation, filed the Notice of Substitute

  Trustee's Sale (the "Notice" ) attached hereto in the office of the County Clerk of

  Travis County and caused to be posted (which posting was confirmed by the

  undersigned), a copy of the Notice in the place where such notices are commonly

  posted by the public as designated by the County Commissioners of Travis County,

  at the Travis County Courthouse, Austin, Tx, Travis County, Texas.




        SIGNED AND SWORr,f ro BEFORE ME by                               ~I.A 'ZA.VMA     on the   jQ_11-4
  day of August, 2020.




                             ''"'''
                        ~'t~.Y,.~ti,11":..   RICHARD ZAVALA, JR .
                       ifl~~E Notary Public, State of Texas
                       -~~;,:.,
                           \Jiii(.:-•=           .
                                •••~~ Comm. Expires 08-03-2024
                         '"'". OF~~,~
                          '''""''''\    Notary ID 129076603




  20 170804.20 190459/3778993.1


                                                             EXHIBIT NO. 12                 EX. 12-001
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 125 of 178



                                                                                                        T. 713.220.9173
                  HIRSCH & WESTHEIMER                                                                   F. 713.223.9319
                                        Attorneys and Counselors                                        zschneider@hirschwest.com



                                                              August 11, 2020


           Via CMRRR #9414 7266 9904 2167 5077 24
           and First Class US. Mall
           WC 4811 South Congress, LLC
           c/o World Class
           814 Lavaca St.
           Aust in, Texas 78701
           Attn: Natin Paul

           RE:        Promissory Note (the "Note') dated March 31, 2017 in the original principal sum
                      of $4,745,000 executed by WC 4811 South Congress, LLC ("Maker' or
                      "Borrower') and payable to BancorpSouth Bank, as successor by merger to
                      First State Bank Central Texas, secured by a Deed of Trust, Security Agreement
                      and Financing Statement dated March 31, 2017 (the "Deed of Trust') on 14.993
                      acres of land, more or less, out of the Isaac Decker League Survey No. 20,
                      Abstract No. 8, in Travis County, Texas (the "Collateral') and guaranteed by
                      Natin Paul and World Class Capital Group, LLC (collectively the "Guarantors'),
                      t he Collateral Assignment of Leases and Rents dated March 31, 2017 (the
                      "Assignment of Rents'), the Loan Agreement dated March 31, 2017 (the "Loan
                      Agreement'), and any other documents executed by Borrower, or any other
                      party in connection with the loan (together with the Note, Deed of Trust,
                      Assignment of Rents, and Loan Agreement collectively referred to hereinafter
                      as the " Loan Documents').

           Dear Sir/Madam:

                   As you know, this law firm represents BancorpSouth Bank, successor by merger
           t o First State Bank Central Texas (the" Bank') in connection with the above-referenced
           Note, Guaranties, and Loan Documents.

                   As you are also aware, the Maker has defaulted under the terms of the Note and
           the Deed of Trust due to, among other things, the fa ilure of the Maker to make t he
           required monthly payments under the Note. This firm, on behalf of the Lender, sent
           you written notice on July 2, 2020 of such defaults and provided you an opportunity
           to cu re such defaults, which were not time ly cured and rema in uncured as of the date
           of this letter. Th is firm also sent you written notice on July 23, 2020 that the Note had
           been accelerated and was immediately due and payable in full. You may contact the
           undersigned to verify the amount of indebtedness due and owing under the Note,
           Deed of Trust, and all related loan documents.

                  Please find enclosed a Notice of Trustee's Sale which was posted August 10,
           2020, at t he County Courthouse of Travis County, Texas (at the p lace regularly used
           by the public for posting of such notices) and is being filed in the Office of the County
           Clerk of Travis County, Texas.



                               1415 Louisiana   36th Floor   Houston. Texas 77002   T. 713 223 5181   hirschwest.com


20170804.20190907/3778977. I
                                                              EXHIBIT NO. 13                                           EX. 13-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 126 of 178
WC 4811 South Congress, LLC
August 11, 2020
Page 2



      The foreclosure sale shall take place as provided in t he Notice of Trustee's Sale
on September 1, 2020. The foreclosure sale w ill be conducted pursuant to the
enclosed Notice of T rustee's Sale, Section 51.002 of the Texas Property Code, and
other applicable law.

      This is an attempt to collect a debt and any information will be used for that
purpose.

                                                      Very truly yours,


                                                      ::77lTH[1.C
                                                          Zac~~-Sctt~n-e-id_e_r---~~~~~~

cc:        Natin Paul
           c/o World Class
           814 Lavaca St.
           A ustin, Texas 78701
          Via CMRRR# 9474 7266 9904 2767 5077 37

            World Class Capital Group, LLC
            c/ o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR# 9474 7266 9904 2767 5077 48

            Linda Thong
            World Class
            244 Fifth Avenue, Suite 2200
            New York, New York 10001
            Via CMRRR# 9414 7266 9904 2767 5077 55

            Maryann Norwood
            World Class
            814 Lavaca St.
            Austin, Texas 78701
            Via email: mnorwood@world-class.com

            Brian Elliott
            Wor ld Class Global Business Services
            814 Lavaca St.
            Austin, Tx 78701
            Via CMRRR# 9414 7266 9904 2167 5077 62,
            First Class Mail and Email: belliott@world -class.com




20 I70804.20 I 9090713778977.1
                                        EXHIBIT NO. 13                      EX. 13-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 127 of 178


                                ,,- - - -
                                                                          202040409
                                   111111\lll!ll\llllllllll ll\19 pgs
                                                  N01'1CE OF TRUSTEE'S S6LE

     STATE OF TEXAS                                     §
                                                        §                  KNOW ALL MBN BY THESE PRESENTS:
     COUNTY OF TRAVIS                                   §

                 WHEREAS, WC 481 l SOUTH CONGRESS. I.LC, a Delaware limited liability company (the-

     ''Grontor''), executed n Deed of Trust. Security Agrc.ement and Financing Statement dated March 3 l , 2017.

     and recorded April 3, 2017 in the Official Public            R~rds   of Travis County. Texas (the "Record~") under

     Document No. 2017052 193 (together wilh all extensions, modification. and renewals, if any, C-Ollectively

     referred to her~mafter as the " Deed of Trusf');

                 WHEREAS, the Grantor, pursuant to the Deed of Tn1st, conveyed to T, Gerry Gamble (the

     "Original Trustee") for the benefit of first State Bank Central Texas, its successors and assigns

     ("Beneficiary"), all oft.he personal property, real property and premises described and rderred to in the

     Deed of Trust (the "Mortgaged Property"), including the following described propeny located in Travis

     County, Texas:

                 14.993 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE
                 SURVEY NO. 20, ABSTRACT NO. 8, fN TRr\ VIS COUNTY, TEXAS, BEING MORE
                 FULLY DESCRJBED BY METES AND BOUNDS ON EXHIA!T "A" AITACHED
                 HERETO AND MADE A PART HEREOP FOR ALL PURPOSES, BEING THE
                 FOLLOWING FOUR TRACTS:

                 TRACT J:
                 4.32 ACRES OF LAND. MORE OR LCSS, OUT OF TifE ISAAC DECKER LEAGUE,
                 fN TRAVIS COUNTY, TEXAS, BEING THE SAME PROPERTY CONVEYED BY
                 ABELJ. & MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT
                 fLP PROPERTIES - tll, rN A DEED DATED MAY 6, 2010, RECORDED rN
                 DOCUMENT NUMBER 2010125121, OF THE OFFICIAL PUBLIC RECORDS OF
                 TRAVIS COUNTY. TEXAS .

                 TRACT2:
                 5.6839 ACRES OF LANO, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
                 IN TRAVIS COUNTY, TEXAS, BErNG THE SAME PROPERTY AS TRACT ONE
                 CONVEYED BY SASHA THERIOT SANDERS, TEAL THERIOT SANDERS, AND
                 ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC, IN
                 A DEED DATED MAY 6, 2010, RECORDED TN DOCUMENT NUMBER 2010125125,
                 OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS.

                 IBt\CT 3:
                 2.629 ACRES OF LAND, MORE OR LESS. OUT OF THE ISAAC DECKER LEAGUE,
                 fN TRAVIS COUNTY, TEXAS, BEIGN THE SAME PROEPRTY AS TRACT TWO


     J OJ70!04 20190'l07/.l7ll!J06 I




                                                        EXHIBIT NO. 13                                      EX. 13-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 128 of 178




              CONVEYED BY SASHA THERIOT SANDERS, TEAL THERJOT SANDERS, AND
              ZACHARY CURTIS SANDERS TO SANDERS CHJ LOREN INVESTMENTS, LLC, lN
              A DEED DATED MAY 6, 2010, RECORDED CNDOCUMENTNUMBER2010125125,
              OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS.

              TRACT4:
              2.32 ACRES OF LAND. MORE OR LESS, our OF THE ISAAC DECKER LEAGUE,
              IN TRAVIS COUNTY, TEXAS, BEIGN THE SAME PROEPRTY AS TRACT TWO
              CONVEYED BY SUZANNE MARIE SANDERS AND CURTIS NOLEN SANDERS
              TO SANDERS FLP PROPERTIES - I, LLC, IN A DEED DATED MAY 6, 2010,
              RECORDED IN DOCUMENT NUMBER 2010125122, OF THE OFFICIAL PUBLIC
              RECORDS OF TRAVIS COUNTY, TEXAS.

               WHEREAS, the Deed of Trust socures payment of 1hat certain Promissory Note dated March 31,

     2017, executed by Grantor, as Maker, and payable to the order of Beneficiary, in the original stated amount

     of FOUR MILLION SEVEN HUNDRED fOFTY-FJVE THOUSAND AND 00/100 DOLLARS

     ($4,745,000.00) (together with all extensions, modification, and renewals, if any, collectively referred to

     hereinafter as the "Nolt");

               WHEREAS, BancorpSouth Bank, a Mississippi banking corporation (the "Holder''), is the

     succei>Sor by merger to Beneficiary;

               WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

     Deed of Trust (the "Indebtedness") and, if, for any reason, Holder prefers to appoint a substitute trustee to

     act instead of the trustee named in the Deed of Trust, Holder has tJ1e full power to appoint, at any time and

     without any fonnality other than by written instrument, one or more successor or alternate successor

     trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

     Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Holder has named, constituted and appointed in writing BRADLEY E. RAUCH, a

     resident ofHarris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Texas, ANGELA

     ZAVALA, a resident of Travis County, Texas, and also MICHELLE JONES, a resident of Travis County,

     Texas, as Substitute Trustees, each with the power to act independently (and witho·ut the joinder of the

     others} under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

     and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;


                                                            2
     20170804.20190907/37'83M.l




                                               EXHIBIT NO. 13                                           EX. 13-004
     20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 129 of 178




                    WHEREAS, Grantor has defaulted in the perfonnance of its obligations under the Note and the

          Deed of Trust, and notice of such defaults have been waived, and/or have occurred, and Orantor has failed

          to cure such default(s);

                    WHEREAS, acceleration of maturit)I and demand have been made upon Grantor for payment of

          the Indebtedness, and/or have been waived, and/or have occurred;

                    WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

          Property was not to be used by the debtor for residential purposes;

                     WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

          Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

          terms of the Deed of Trust, as Substitute Trustees, to perfonn the Trustee's duties under the Deed of Trust

          and to post. mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

          without prejudice and without creating an election not to proceed against any other collateral securing the

          obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

          against the Grantor or any other parties obligated for payment of the Indebtedness;

                    NOW, THEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

          notice that after due posting of this Notice as required by the Deed of Trust and law, a Substitute Trustee

          will sell on September J, 2020 (that being the first Tuesday of said month, as provided for in TeKas

          Property Code Sec. S1.002} at public auction to the highest bidder for cash, at THE REAR "SALLYPORT"

          OF THE TRAVIS COUNTY COURTHOUSE, 1000 GUADALUPE STREET, AUSTIN, TEXAS 78701,

          said location having been designated by the County Commissioners' Court of Travis County, Texas (or such

          other location as may be designated by said County Commissioners' Court), the sale to begin no earlier than

          1:00 o'clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

          without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor'9

          heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

          or not herein specifically described .


..
                                                               3
          201708000190901/'377836'>. I




                                                   EXHIBIT NO. 13                                        EX. 13-005
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 130 of 178




               THE SALE OF TIIE PROPERTY IS "AS IS" AND "WHERE IS" AND WITHOUT

     REPRESENTATION OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

     HOLDERS OF SAID INDEBTEDNESS, EXPRESS, lMPLlED, STATUTORY, QUASJ-

     STATUTORY OR OTHERWISE, ANY WARRANT OR MERCHANTIBILITY OR FITNESS FOR

     A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER mE HOLDER

     NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

     WARRANTIES WITH               RESPECT TO THE COMPLIANCE         WITH LAWS, RULES,

     AGREEMENTS, OR SPECIFICATIONS, NOR WITH RESPECT TO CONDITION, QUALlTY,

     CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

     WARRANTY OR REPRESENTATION WHATSOEVER WITH RESPECT TO THE PROPERTY,

     ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                   THE NEXT PAGE JS THE SJGNATURE PAGE




                                                    4
     10170•04.20190907/3711366.1




                                           EXHIBIT NO. 13                      EX. 13-006
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 131 of 178




     WITNESS BY HAND this 7th day of Aueust, l020.




     COUNTY OF HARRIS                 §
                                      §
     STATE OF TEXAS                   §

            This document was acknowledged before me on this, the 7th day of August, 202 , by Zachary
     Schneider, Trustee.


                                                     NO. ARY PUBLIC IN AND FOR
                                                     THE STATE OF TEXAS

     Name and Address of Substitute Trustees:
     Mr. Bradley E. Rauch
     Hirsch & Westheimer, P.C.
     14 l 5 Louisiana, 36mFloor
     Houston, Texas 77002

     Mr. Zachary Schneider
     Hirsch & Westheimet, P.C.
     141 5 Louisiana, 361k Floor
     Houston, Texas 77002

     Angela Zavala
     Foreclosure Network of Texas
     10406 Rackley Road
     Houston, TX 77099

     Michelle Jones
     Foreclosure Network of Texas
     I0406 Rackley Road
     Houston, TX 77099

     AFTER RECO@(NG, PLEASE RETURN TO:
     Mr. Zachary Schneider
     Hirsch & Westheimer. P.C.
     1415 Louisiana, 3(jlh Floor
     Houston, Tex.as 77002




                                                     5
     2011oao•.2019090113nu66.1




                                          EXHIBIT NO. 13                                  EX. 13-007
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 132 of 178




                                                    EXHIBIT"A"'

                                                  Legal Description

    METES AND BOUNDS DESCRIPTION OF A SURVEY OF 14.993 ACRES OF LAND, A PORTION
    OF THE ISAAC DECKER LEAGUE SURVEY NO. 20, ABSTRACT NO. 8, IN THE CITY OF AlJSTIN,
    TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF LAND BEING ALL OF THAT CALLED 4.32
    ACRE TRACT, A PORTION OF THE SAID ISAAC DEC.KER LEAGUE SURVEY NO. 20, AS
    DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM ABEL J. & MARY ANN THERIOT
    FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - Ill OF RECORD JN
    DOCUMENT NUMBER 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS,
    AND BEING ALSO ALL OF THAT CALLED S.6839 ACRE TRACT, A PORTION OF THE SAID
    ISAAC DECKER LEAGUE SURVEY NO. 20. DESIGNATED AS TRACT 1 AND DESCRIBED IN
    THAT SPECIAL WARRANTY DEED FROM SASHA THERJOT SANDERS, TEAL THERJOT
    SANDERS, AND ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC,
    OF RECORD IN DOCUMENT NUMBER 2010125125, OFFICIAL PUBLIC RECORDS OF TRAVIS
    COUNTY, TEXAS, AND BEING ALSO ALL OF THAT CALLED 2.629 ACRE TRACT, A PORTION
    OF THE SAID ISAAC DECK.ER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT 2 TN SAID
    SPECIAL WARRANTY DEED TO SANDERS CHILDREN INVESTMENTS, LLC OF RECORD IN
    DOCUMENT NUMBER 2010125125, OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS,
    AND BEING ALSO ALL OF THAT 2.32 ACRES OF LAND, A PORTION OF nm SAID ISAAC
    DECKER LEAGUE SURVEY NO. 20. AS DESCRIBED IN THAT SPECIAL WARRANTY DEED
    FROM SUZANNE MARJE SANDERS AND HER HUSBAND CURTIS NOLEN SANDERS TO
    SANDERS FLP PROPERTIES- l, LLCOFRECORD IN DOCUMENTNUMB'ER2010125122, OF THE
    OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF LAND, AS
    SURVEYED BY BOWMAN CONSULTING GROUP, LTD. AND SHOWN ON BOWMAN PLAN NO.
    3562, BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

     BEGINNING at a 5/8" iron rod found I the east right-of~way line of South Congress Avenue at the most
     westerly northwest comer of the said Theriot FLP Properties- IJI, LLC 4.32 acre tract and at the southwest
     corner of that 0.780 of one acre tract, a portion of the said Isaac Decker League Survey No. 20, as described
     in a Cash Warranty Deed to MMGG Enterprises, L.P. in Document No. 2004036130, Official Public
     Records of Travis County, Texas, said 518" iron rod found being a common comer of the two parcels
     describe din that Agreement of record in Document No. 2005099083, Official Public Records of Travis
     County, Tex.as, said 5/8" iron rod found being the POINT OF BEGINNING and most westerly northwest
     comer of the tract described herein, and from which 5/8" iron rod found, a 112" iron rod with plastic cap
     stamped "ALL POINTS" found at the southwest comer of that 0.066 of one acre tract described in a Street
     Deed form MMOG Enterprises, LTD., to the City of Austin of records in Document No. 2005102391,
     Official Public Records of Travis County, Texas bears N 63° 59' 01" W n distance of 0.67 feet;

     THENCE S 61° 50' '30" E, with the most westerly north line of the said Theriot FLP Properties -HI, LLC
     4.32 acre tract and the south line of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
     also the agreed line referenced in the said Agreement of record in Document No. 2005099083 a distance of
     239.20 feet to a 1/;" steel pin found at a reentrant comer of the said Theriot FLP Properties - UI, LLC 4.32
     acre tract and the south east comer of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
     also the comer referenced in said Agreement fore re.entrant comer of the tract described herein;

     THENCE N 23° 58' 30" E, with the most northerly west line of the said Theriot FLP Properties - IU, LLC
     4.32 acre tract and with the east line of the said MMGG Enterprises, LP. 0.780 of one acre tract, and being
     also the agreed line referenced in the said Agreement, at a distance of 4.94 passing a W' steel pin found
     0.17 feet east of line, said Yl'' steel pin found being the southeast comer of that 0. 708 of one acre tract, a

                                                            6
     20 110&04 20190')()7/Jn&366.I




                                               EXHIBIT NO. 13                                           EX. 13-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 133 of 178




     portion of the said Isaac Decker League Survey No. 20, as described in a Special Warranty Deed With
     Vendor's Lien to Area 51 Entc.rprises LLC in Document No. 2015028497, Official Public Records of Travis
     County, Texas, in a11 149.96 feet to a W' steel pin found in the south line of that 4.056 acre tract, a portion
     of the said Isaac Decker League Survey No. 20, as described in a Special Warranty Deed to ID Bel Air
     Partners, LP or record in Document No. 2005017785, Official Public Records of Travis County, Texas, and
     being the most northerly northwest comer of the said Theriot FLP Properties - Ill, LLC 4.32 acre tract, and
     the northeast comer of the said MMGG Enterprises, L.P. 0.780 of one acre tract and the northeast comer
     of the said Area 51 Enterprises LLC 0. 708 of one acre tract, and being also the comer referenced in said
     Agreement for the most northerly northwest corner of the tract described herein;

     THENCE S 63° 24' 52" E, with the most easterly north line of the said Theriot FLP Properties - m, LLC
     4.32 are tract and the south line of the said fD Bel Air Partners, LP 4.056 acre tract, a distance of 383.05
     feet to a W' steel pfo found in the west line of Lot 2A, Block V, a Resubdivision of Lot I, Block V,
     Greenwood HiJls, Section Five, of record in Plat Book S 1, Page 20, Plat Records of Travis County, Texas,
     and being also the southeast comer of the said lD Bel Air Partners, LP 4.056 acre tract and the northeast
     comer of the said Theriot FLP Properties - Hl, LLC 4.32 acre Lrdct, for the northeast comer of th.e tract
     described herein;

     THENCE S 26° 47' 44" W, with the west line of said Lot 2A, Block V, a Resubdivision of Lot I, Block
     V, Greenwood Hills, Section Five, and with the east line of the said Theriot FLP Properties- lll, LLC 4.32
     acre tract, a distance of 58.95 feet 9 a W' steel pin with plastic cap stamped "M&S I 838" found at the
     southwest comer of said Lot 2A, Block V and the northwest comer of Lot lA, Block V, of said
     Rcsubdivision of Lot l, Block V, Greenwood Hills. Section Five, for an angle point in the east line of the
     tract described herein;

     THENCE S 26° 41' 23" W, with the west line of said Lot IA, Block Vand the west line of Lot 4, Block
     V, Greenwood Hills. Section Five, of record in Plat Book 42, Page I0, Plat Records of Travis County,
     Texas, and being also with the west line of Liverpool Drive as shown on said map or plat of Greenwood
     Hills, Section Five and being also with the east line of the said Theriot FLP Properties Ill, LLC 4.32 acre
     tract, a distance of 237.88 feet to a W' steel pin found at the southeast comer of the said Theriot FLP
     Properties - m, LLC 4.32 acre tract and the northeast comer of the said Sanders Children Jnvcstments,
     LLC Tract l of 5.6839 acres of land, for an angle point in the east line of the tract described herein;

     THENCE S i6° 31' 34" W, with the west line of Liverpool Drive and the west line of Lot 23, Block W,
     of said Greenwood Hills Section Five and being also with tbe east line of the said Sanders Children
     fnvesnnents, LLC Tract 1 of 5.6839 acres, a distance of l 52.96 feet to a 518" steel pio found at the southwest
     corner of said Lot 23, Block W and the Norwest comer of Lot 16, Block W, of said Greenwood Hills
     Section Five, for an angle point in the east line of the tract described herein;

     THENCE S 27° 38' 57'' W, with the west line of said Lot 16, Block W, of said Greenwood Hills Section
     Five and being also with the east line of the said Sanders Children Investments, LLC Tract I of 5.6839
     acres, a distance of 40.08 feet to a '.12" steel pin found at the southwest comer of said Lot 16, Block Wand
     the northwest corner of Lot l S, Block W, of said Greenwood Hills Section Five, for an angle point in the
     east line of the tract described herein;

     THENCE S 26° 33' 27" W, with the west line of said Lot 15, Block Wand the west line of Lots 14, 13,
     12, 11 and 10, Block W, of said Greenwood Hills Section Five and the east line of the said Sanders Children
     Investments, LLC Tract I of S.6839 acres, a distance of 473.14 feet to a !11" steel pin with plastic cap
     stamped "M&S 1838" found in the west line of said Lot l 0, Block W, Greenwood Hills Section Five at the
     southeast comer of the said Sanders Children Investments, LLC Tract 1 of 5.6839 acres, for a southeast
     corner of the tract described herein;

                                                            7
     20170804.2019-090713 778)66.1




                                               EXHIBIT NO. 13                                           EX. 13-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 134 of 178




    THENCE N 34° 50' 27" W, with the southwest or west line of the said Sanders Children Jn vestments, LLC
    Tract I of 5.6839 acres, a distance of 11.89 feet to a 'h" steel pin with plastic cap stamped "M&S 1838"
    found in the southwest or west line of the said Sanders Children Investments, LLC Tract I of 5.6839 acres
    and a.t the northeast comer of the said Sanders Children lnvesunents, LLC Tract 2 of 2.62 acres, for a
    reentrant comer of the tra""t described herein;

    THENCE S 27° 22' 12" W, with the east line of the said Sanders Children Investments, LLC Tract 2 of
    2.62 acres, at a distance of2S.77 feet, more or less, passing the most easterly northwe:n comer of that 2.002
    acre tract, a portion of the said Isaac Decker League Survey No. 20, as described in a Wan-anty Deed with
    Vendor's Lien of record in Document No. 201l133868, Official Public Records of Travis County, Texas,
    in all a di stance of261 .28 feet ton Vi'' steel pin with plastic cap stamped "M&S J838'' found at the southeast
    comer of the said Sanders Children lnvestments, LLC Tract 2of2.62 acres and a reentrant of the said Jim
    O'Brien 2.002 acre tract and the moth southerly southeast comer of the tract described herein;

    THENCE N 60° 09' 26" W, with the most westerly north line of the said Jim O' Brien 2.002 acre tract and
    with lhe south line of the said Sanders Children Investments, LLC Tract 2 of2.62 acres, a distance of I 99.03
    feet to a W' steel pin witJ1 plastic cap stamped "M&S 1838" found at an angle point in the most westerly
    north line of the said Jim O'Brien 2.002 acre tract and an angle point the south line of the sand Sanders
    Children Investments, LLC Tract 2 of2 .62 acres;

     THENCE N 67° 47' 26" W, with the most westerly south line of the said Jim O'Brien 2.002 acre tract and
     with the south line of the said Sanders Children Investments, LLC Tract 2 of2.62 acres, a distance of 58.62
     feet to a W' steel pin with plastic cap stamped "M&S 1838" found in the east line of Wasson Road (old
     State Highway No. 29) at the most westerly northwest comer of the slrid Jim O'Brien 2.002 of one acre
     tract and the southwest comer of the said Sanders Children Investments, LLC Tract 2 of2.62 acres, for the
     most southerly so.uthwcst comer of the tract described herein;

     THENCE with the east line of Wasson Road {old State Highway No. 29) and the west line of the said
     Sanders Children Jnvestments, LLC Tract 2 of 2.62 acres and with the west line of the said Sanders FLP
     Properties - l. LLC 2.32 acre tract, courses numbered l through 5 inclusive as follows:
         I. N 24° 25' 26" W, a distance of 42.22 feet to¥.'' iron pipe found;
        2. N 14° 47' 26" W, a distance of 70.00 feet to a drill hole in top of a concrete curb found;
        3. N 19° 56' 26" W, at a distance of 154.55 feet passing the northwest comer of the said Sanders
             Children Investments, LLC Tract 2of2.62 acres and the southwest comer of the said Sanders FLP
             Properties - 1, LLC 2.32 acre tract, in all a distance of 254.00 feet to a calculated point in a multi-
             trunk Pecan tree;
         4. N 07° 57' 26" W, a distance of 138.98 feet to a 'h" steel pin with plastic cap stamped ''M&S 1838"
               found; and
          S. N 04° 30' 34" E, a distance of 36.10 feet to a W ' steel pin with plastic cap stamped "M&S 1838"
               found at the intersection of the east line of Wasson Road and the east line of Congress Avenue;

     THENCE N 27° 40' 11" E, with the east right-of-way of South Congress Avenue and the west line oflhe
     said Sanders FLP Properties - 1, LLC 2.32 acre tract and the west line of the said Sanders Children
     Investments, LLC Tract J of 5.6839 acres, and being also with the west line of the said Theriot FLP
     Properties - Ill, LLC 4.32 acre tract, at a distance of 271 .24 feet passing the northwest comer of the said
     Sanders FLP Properties - 1, LtC 2.32 are tract and the southwest comer of the said Sanders Children
     Investments, LLC Tract l of 5.6839 acres, at a distance of 386.42 feet passing a northwest corner of the
     said Sanders Children lnvestments, LLC Tract I of 5.6839 acres. and a southwest comer of the said Theriot
     FLP Properties - III, LLC 4;32 tract, in all 666.83 feet to the POINT OF BEGINNING of the tract
     described herein containing 14.993 acres of land.

                                                            8
     10110804.2019090713718)66.I




                                               EXHIBIT NO. 13                                           EX. 13-010
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 135 of 178




                                FlLED AND RECORDED
                                  OFFICIAL PUBLIC RECORDS

                                    ~~
                                 Dana DeBeauvotr, County Clerk
                                     Travis county, Texas

                    202040409        Aug 10, 202011 :12 AM
                                   Fee: $a.oo       MACECOS




                                 EXHIBIT NO. 13                       EX. 13-011
        20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 136 of 178

                                      AFFIDAVIT OF MAILING
                                    (WC 4811 South Congress, LLC)

ST A TE OF TEXAS                §
                                §
COUNTY OF HARRIS                §

           BEFORE ME, the undersigned authority, a notary public in and for the State of Texas, on

this day personally appeared Enrique DelaMora, who being duly sworn, upon his oath deposes

and says as follows:

           That on the 11th day of August, 2020, Affiant, for and on behalf of BancorpSouth Bank, a

Mississippi banking corporation, deposited a copy of the Notice of Substitute Trustee's Sale

attached hereto in a post office or officia l depository under the care and custody of the United

States Postal Service, enclosed in a post-paid wrapper marked "certified mail" and/or enclosed in

a first class mail postage-paid wrapper, properly addressed to each of the following parties at the

respective addresses indicated below, each address being the most recent address of the

respective party as shown by the records of the Holder:

Via CMRRR #9474 7266 9904 2767 5077 24
and First Class U.S. Mail
WC 4811 South Congress, LLC
c/o World Class
814 Lavaca St.
Austin, Texas 78701
Attn : Natin Pau l

C 001es T o:
Natin Pau l                                          World Class Capital Group, LLC
c/o World Class                                      c/o World Class
814 Lavaca St.                                       814 Lavaca St.
Austin, Texas 78701                                  Austin, Texas 78701
Via CMRRR# 9474 7266 9904 2767 5077 37               Attn: Natin Paul
                                                     Via CMRRR# 9474 7266 9904 2767 5077 48
Linda Thong                                          Brian Elliott
World Class                                          World Class Global Business Services
244 Fifth Avenue, Suite 2200                         814 Lavaca St.
New York, New York 10001                             Austin, Tx 78701
Via CMRRR# 9474 7266 9904 2767 5077 55               Via CMRRR# 9414 7266 9904 2167 5077 62,
                                                     And First Class Mail




           SIGNED AND SWORN TO BEFORE ME by Enrique DeLaMora, this 11th day of August, 2020.




                                                                                      MELISSAD. ECKART
                                                                                     My Notary lO # 11130019
                                                                                     Expires Febnlal'Y 20, 2022
20170804.20 t 90907/3786479.1

                                           EXHIBIT NO. 14                        EX. 14-001
        . .-
 20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 137 of 178


ELECTRONICALLY RECORDED                                  2017052194
                     TRV                                19     PGS

                               COLLATERAL ASSIGNMENT OF LEASES AND RENTS


         THE STATE OF TEXAS                                    §
                                                               §
         COUNTY OF TRAVIS                                      §


                  THIS COLLATERAL ASSIGNMENT OF LEASES AND RENTS ("Assignmel1t") made as of
         March jj_, 2017, by WC 4811 SOUfH CONGRESS, LLC, haviug a11 address at 401 Conr,rress Avenue,
         33L·d Floor, Austin, Texas 78701, as assignor ("Assignor") to FIRST STATE BANK CENTRAL TEXAS,
         having an address at P. 0. Box 6136, Temple, Texas 76503-6136, us assig11ee ("Lender").

                                                              RECITALS:

                 WC 4811 SOUTH CONG.RESS, LLC by virtt1e of that oerlain Promissory Note of even date
         herewith is indebted to Lender in the principal si1m of $4 1745,000.00 in lawful money of the United States
         of Am~rica (together with all extensiollB, renewals, modifications, substitutions and amendments thereof,
         the "Note'), with interest from the date thereof at the rates set forth in the Note, and principal ~nd interest
         being pay<1ble in accordance with the terms and conditions provided in the Note.

                    Assignor is the owner of or ill acqui.ri.ng the following described real property (the 11Real Property 11 ),
         (wliich toge her with the buildings, structurea, fixtures, ndditio11s, enla gements, extensions, modifications,
         i·epait's, replacements and improvements now or bereafte1' located thereon collectively, the 11 Prope1ty 11 ) and
         which Real Properly is described as follows:

                  14.993ACRESOFLAND,MOREORLESS,OUTOFTHB1SAACDECKERLEAGUESURVEY
                  NO. 20, ABSTRACT NO. 8, JN TRAVIS COUNTY, TEXAS, DEINO MORE Ft.n.LY
                  DESCRIBED BY METES AND BOUNDS ON EXHIBIT 11 A11 ATTACHEDHERID'O AND MADE
                  A J> ART HEREOF FOR ALL PURPOSES, BEThlG TIIB FOLLOWlNO FOUR TRACTS:

                  TRACT 1:

                  4.3Z ACRES OF LAND, MORE OR LESS, OUT OP THE ISAAC DECKER LEAGUE, IN
                  TRAVIS COUNTY, TEXAS, BEING THE SAME 'PROPERTY CONVEYED BY ABEL J, &
                  MARY ANN THERIOT FAMILY LIMITED PARTNER~IUP TO THERIOT FLP PROl)ERTIES -
                  III,1NADEEDDATEDMAY6,2010,RECORDEDINDOCUMENTNUMBER2010125121,0F
                  THE OFFICIAL PUBLIC RECORDS OF TR.A VIS COUNTY, TEXAS .

                  TRACT2l

                  5.6839 ACRES OF LAND, MORE OR LESS, OUT OF Tl-IE ISAAC DECKER LEAGUE, IN
                  TR.A VIS COUNTY, TEXAS., BEING THE SAME PROPERTY AS TRACT ONE CONVEYED
                  BY SASHA THEIUOT SANDERS, TEAL THERIOT SANDERS AND ZACHARY CURTIS
                  SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC, IN A DEED DATED MAY 6,
                  2010, RBCO.RDBD IN DOCUMENT NUMBER 210125125, OF THE OFFICIAL PUBLIC
                  RECORDS OF TRAvrs COlJNTY, TEXAS.




          JN017\FSDCT\WC48 1 l\kt'709:\AsnLoev3,wpd
          March 30, 2017 (2:0Spm)                                        1                        ASS!ONMilNT or LEASES /\ND RUNTS


     '
                                                   EXHIBIT NO. 16                                              EX. 15-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 138 of 178




            TRACT3:

            2.620 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE, IN
            TRAVIS COUNTY, TEXAS, BEING THE SAlvIB PROPERTY AS TRACT TWO CONVEYED
            BY SASHA THERlOT SANDERS, TEAL THElUOT SANDERS AND ZACHARY CURTIS
            SANDERS JO SANDERS CHILDREN INVESTMENTS, LLC, TN A DEED DATED MAY 6,
            2010, RECORDED IN DOCUMENT NUMBER 2010125125, OP THE OFFICIAL PUBLIC
            RECORDS OF TRAVIS COUNTY, TEXAS.                           .

            TRACT4:

             2.32 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE, IN
             TRAVIS COUNTY, TEXAS, AND BEING THE SAME PROPERTY CONVEYED BY SUZANNE
             MAR!.ESANDERS AND CVRTIS NOLEN SANDERS TO SANDERS FLP PROPERTIES -I, LLC,
             JN A nmm DATED MAY 6, 2010, RECORDED IN DOCUMENT NUMBER 2010125122, OF
             THE OF'fIClAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS ..

             The Note is sec\1red by that certain Deed of Trust, Sect1rity Agreement a11d Fi1iru1cir1g State111enl
     given by Assignor for the benefit of Lender, of even dnte herewith, covering the Property (Clefined below)
     and intended to be duly recorded (the "Security Instrmnent") and ce1tai11 other documents (other than this
     Assig11ment) now or hereafter executed by Assignor and/or others jn favor of Lender whicu by their terms
     wholly or pmtially secure or guarantee the payments under the Note (the "Other Security Docmuents").

              Assignor desires to secure the payment of the principal sum, interest and all other sums due and
     payable under the Note, the Securily Instrnment, this Assig1U11ent and the Other Security Documents
     (collectively, the "Debt") and tho performance of all of its obligi:1tions under the Note and those other
     obligations described in Section 1.01 of the Security Instrnment ("Other Obligatio11s 11 ),

                                             ARTICLE I. ASSIGNMENT

              1.01    'PROPERTY AssroNED. Assigno!' hereby irrevocably and unconditionally assigns and grants
                       to Le11.del' the right, tille and interest of Assignor in ancl to alJ of the following properly,
                      rlghts, interests and estates, whether now ·owned, or hereafter acquired (the "Assigned
                      Property''):

                      A.       Leases and Oth{lr Agreements. All existing and future .leases and all other
                               agreements, whether or not in writing, affectli1g the use, enjoyment or occupancy
                               ofnll or nny part ofthc'Propertyi now or hereafkr made, whether before or afterthe
                               filing by or against Assignor of any petition for reliefuJ1der 11 U.S.C. § 101 et seq.,
                               as the same may be amended from time to tii.11~ (the "Bankruptcy Code"), together
                               with any extension, l'enewal or replacement of the same (collectively the "Letises").

                      B.       Rents. All rents, additional rents, revenues, income, issues and profits (including,
                               witho\.lt lim.il<1lion, fixed rent, minimum rent nnd percentage rent, if any, and all oU
                               and gas or other mineral royalties a.ud bonuses), deposits, accouuts and other
                               bene6ls arising frnm the Leases or otherwise from the use, enjoyment and
                               occupancy of the Property and any cash 01· security deposited iu connection
                               therewith, i'llld all othet' monetary am.oi.iuts of every type (including, without
                               lim.itcition, damages for breach) whlch are from time to time prtynble by tenants (at
                               the Property) to Assignor (as lan.tllord) under the Leases or which are otherwise

      JNGt 7\ESDCTIWC4R11\k1709~AsnLscv3.wpd
      Mnt·ch 30, 2017 (2;0Sp111)                             2                            MiSlONMJINT 0£1   LEASK~   AND l\llNTS


                                              EXHIBIT NO. 16                                                EX. 15-002
                                 ..
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 139 of 178




                               receivHble by Assignor with respect to the Lenses or Property including rights an<l
                               pl'oceeds of any rental intenuption insurance, claims arising out of a default ln the
                               payment to be made to possess or occupy the Property, any Lease termination fees,
                               reimbw·sernents for tenant finish, ns well as all items considered ''Renls'1 under
                               applicable Texas statt\te, including Texas Property Code Chapter 64 as snme may
                               be amended from time to time (11 Chaptor 6411 ) tuid nll of such previously mentiotted
                               iiums which aro from time to time payable by gt1ru;a 11tors (of the obligations of
                                Lenants) lo Assignor (ns landlord) under the Leases aud all amou11ts payab le by
                                tenants (and gunn1ntors .for tenants) to Assignor (as landlord) uncler Lhe provisions
                                of Che Bankrnptcy Code as m11e11ded from time to time, aud u.U proceeds of Rents
                                including identifiable proceeds and identifiable cash proceeds whether paid or
                                accruing befo1·e or after the fillli.g by or Rgainst Assignor of any petition for relief
                                under the B11nkrnptcy Code (collectively, the "Rents").

                       C.       Banlo.'Uptcv Claims. All claims and rights to the payment of ctamages and other
                                clalms adsing from any rejection by a lessee of Any Lease tinder the Bankruptcy
                                Code (the "Bm1kruptcy Claims").

                       D.       Lease Gmu·Anties. All claims and rights under any and all lease g;uarantieii, letters
                                of credit and Any ot11er credit support (indlvidually, a "Lease Guanmly", and
                                collectively, the "Lease Guaranties") given to Assignor by auy guarantor in
                                connection with any of the Leases (indlvidunlly, a "Lease Guara~1tor", nnd
                                collectively, the "Lease Guat'antors").

                       E.       Proceeds. All prncecds from any sale or other disposition of the Leases, the Rents,
                                the Lease Guaranties and the Bankruptcy C1aims.

                       F.       Other Rights of Lessor. All rights, powers, privileges, options and otl1er benefits
                                of Assignor as lessor under the Leases and beneficiary under the Lease Guarnnlles,
                                including without limitation the immediate and continuing right to make claim for,
                                receive, collect and apply all Rents payable or receivable m'l.der the Leases and all
                                sums payable under the Lease Guamnties or pu!'sururt thereto (and to apply thesrune
                                to the payment of the Debt or the Other Obligati.ons), and to do all other things
                                which Assignor or any lesso1· is or may become entitled to clo L11lder Uie Leases or
                                the Lease Guaranties.

                       G.       Ent.rv and Possessio11. The right, at Le11der 1s option, to enter upon the Property in
                                person, by agent or by court-appointed receiver, to collect the Rents and enforce the
                                 Leases.

                       H.        Powe1' of Attorney. Assignor1s irrevocable power of attorney, coupled with an
                                 interest, to take any and all of the actions set forth in Section 5.0 1 of this
                                 Assignment and any or all other aclions des1gnnted by Lender for the proper
                                 management and preservation of the Property.

                        I.       Other Rights and Agreemeuts. Any and all other rights of As~1gnor in find ·to the
                                 items set forth i11 subsections (a) tlu·ougll (h) above, and all amendments,
                                 utoditicntlqns, repfooetnents, renewals, ex.tensions, supplelnenl:s, restatements and
                                 substitutions thereof.


      JNG 17\FSBCT\WC'AS I 1\kl7093AsnLsev'.\, wpd
      M~l'ch 30, 2017 (2:05pm)                                 3                           ASSIGNMENT 01' U!.ASES AND R1'NTS




                                                 EXHIBIT NO. 16                                          EX. 15-003
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 140 of 178




                                       ARTICLE II. CONSIDERATION

         2.01       CoNSIDP.RA110N. This Assigrnm:nt is mad Ii! in co11siderntion of that certain loan made by
                    Lender to Assignor evidenced by the Note auc1 sec.w-etl by the Security lnslrnmcnt and the
                    Other Security Documents.

                                  ARTICLE III. TERMS OF ASSIGNM.ENT

          3.01      PRESENT ASSIGNMENT. It is intended by Assignor that this Assignment constitutes a
                    present, irrevocable aud collateral assignment of the Assigt1ed Property which immediately
                    vests into Lender£\ perfected security interest in the Assigned Property. This Assignment
                    effects a transfer of tbe Rents to Lender and grants Lender a first priority lien on the Rents,
                    and is intended to and creates in Lender nll the rights of an assignee ofRt'luts as established
                    under Chcipter 64 aucl constitutes Lender as t11e assignee of the Rents in accordance with the
                    terms and provisions ofthls Assigm11ent. It shall never be necessary for Lender to i11stitute
                     legal proceedings of any kind to enforce the provisions ofthis Assigmnent. Thi.s Assignment
                     of all such present and future Leases and present ai1d fulure agreements comprising the
                     Assigned Property is effective without f-urther or SUJ)p!emental assignment.

          3.02      NOTICE TO LESSEES. Assignor hereby agrees to authorize and dlrect the lessees named in
                     the Leases or any other or futrn·e lessees or occupants of the Prnperty and all Lease
                     Guarantors to pay over to Lender or to such other party as Lender directs all Rents and all
                     sums d~ie under any Lease Guaranties upon receipt from Lender of writte.n notice to the
                     effect that Lender is then the holder of the Security Jnstrumerit and that an Event of Default
                     (defined herein) exists, and to continue so to do until otherwise notified by' Lender. Lender
                     also has the right to give written enforcement notice ("Enforcement Notice") to Assignor
                     and/or to each tenant under Chapter 64. Upon the occurrence of any such Event of Default
                     and the resulting automatic termination of such Right to Collect (fls defined herein), unless
                     Lender gives Assignor notice to the contrnry (a matter within lhe sole discretlon of Lender),
                      or upon Assignor's receipt of the Enforcement Nolfoe, all Rents thereafter received by
                      Assignor shalli i11 their entirety, be promptly (and in no event beyouc1 five (5) calendar days)
                      paid over by Assignor to Lender and Lender may exercise ~my and till legal and eqliitablc
                      remedies incliiding, without limitation the remedies provided fo1· tmder this Assigmnent
                      and/or Chapter 64 .

           3.03      No PRO TANTO PAYMENT.          Assignor aclcnowle.dges and agrees that the exe.cution and
                     deliver of this Assignment does not constitute any i1ature of pro tanto payment of the Debt
                     to Lender. lJ1 the case of Rents which may hereafter be paid to Assignor, such Rents will
                     not constitute payment to Lender (and hence will not be credited on the DtJbt) llnless and
                     until such Rents are actually paid by Assignor to Lender and applied by Lender in such
                     manner. In the case of ReJJts paid. to Lender by the tenants, stich Rents will be pro ta11to
                     credited 011 the Debt only to the extent, if any, that such Rents paid to Lender are neither
                     disbtu·sed by Le11der to Assignot nor paid dfrectly by Lender for utilities, maintornmce,
                     repHirs, taxes, assessments, ins1.1ra11ce or other eKpenses relating to the Property.

            3, 04     NO COMMINGLING OP RENTS. The Rents (and interest, if any) shall not be co.u1111ingled with
                      any other funds of Asslgnor and Assignor shall not deposit any ot11er funds in the accounts
                      containing the Rents other than tho Rents.



    JNOI 7\FSBCT\WC481J\k l7093AsnLsev3, wpd
    Moreb 30, 2017 (2:0Sp111)                                4                           ASSIGNMENT 01' L[lASBS AND l\IJNTS



                                                EXHIBIT NO. 16                                             EX. 15-004
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 141 of 178




            3.05     NON·PAYMENT OF RENTS.       In the eveul any lessee receiving any such written notice from
                     Lender as described in Section 3.02 hereof, or withholding of such Rellts by !iuch lessee or
                     such lessee's paying Rents into the:: registry of the court in connection with ru1 interpJeader
                     oi: other action, or any other non-payment of such Rents to lender by any lessee, sucl1 lessee
                     will be liable to Lender for theR011ts 110t so paid to Lender phis costs of court plus 1.ttlorney's
                     fees of Lender.                                                             .

             3.06    TERMrNAl' ON OP ASSIGNMENT.         Upon payment Lu full of the Debt and U1e delivery and
                     recording of a satisfaction or discharge of Security Inst 'llmout d\1.ly executed by Lender, this
                     A.<Jsigl'unent shall become 11ull and void and shall be of no ful'Lher force and effect.

             3 .07   lNCORPORATJON BY RErERENCE. All rept·esentations, W!:lrranties, covenantR, conditions and
                     agreements contained in the Security lnstnuneut e.s same l1'.lay be modified, renewed,
                     E:ubstituted or ex.tended are hereby made a part of Lb.is Assigmnent to the same extent mid
                     with the same force as if fully set forth herein.

                                      ARTICLE IV. RIGHT OF ASSIGNOR
                                           TO COLLECT RENTS

             4.01    R IGHTS OP COLLBCTIO         BX AssrONOR. So long as there exists no Event of DefouJt,
                     Assignor shall have tile right to receiye ai.1d collect the Rents (the "Right to Collect"). It is
                     the intent of Assig11or and Lender that Lender shall have a perfectecj security lnterest in the
                     Rents and identifiable proceeds and ide11tifinbie cnsh proceeds. kl such, Assignor
                     specifically agrees to the lel'ms of this Article. The Rents so received and collected by
                     Assignor shall be deposited by Assignor in 011e or more accounts contnining only the Rents
                     so deposited in such accoimts (each and collectively a "Rental Deposit Account") pins any
                     lllterest paid by the depository 011 the ru11ou11t from time to time in such accounts. Rents
                     (and interest, if any) shall not be commingled with any othe1· f1mds of Asslguor and Assignor
                     shall not de)osit any other f1111ds in such accounts other than the Rents. Assignor shall,
                     witbil1 seven (7) days followt11g notice from Lender to Assignor, 11dvise Lender in writing
                     of the nnm.es and locations of each Rental Deposit Account as well !\S the account number
                     of each such account, Alisignor shnH advise Lender of the.halo.nee In c1.1ch Rental Deposit
                     Accotmt lo the extent that st1ch information may be requested by Lender. Assignor
                      ncknowleciges ai1d agrees that Assignor's RJght Lo Collect the Rents does not negate or
                      otherwise affect the status of Lltls Ass.igrum~nt ns being n vaHd secttrity interest <U).d lien in
                      favor of Lender as to _the Rents.

             4.02     USEOFRENTSBY AssroNOR.           Al\ of the Rents so received or collected by Assig:norpl1rsuant
                      to the Right to Collect hereby granted pursuant to Section 4.01 heteof shall be utilized by
                      Assignor for payment of the Note, for timely payment of taxes and assessments on the
                      Property before the accrual of any penalty or interest with respect thereto, for payment of
                      premiums on insurance requlred u 1der the Security Document1:1, for payment of the costs of
                      maintemmce and repairs which are the obligatiot1 of Assignm unde1· the Le11ses with l'espect
                      to the Property, for fulfillment of Assig1101Js othel' obligations under the Sect\rity
                      Documents, ail of such previously stated obi igations of Assignor to be f11lfi lied by Assignor
                      prio.r to Assig1101Js utilization of the Rents for <illy other purpose whatiioever.

              4.03    AUTOMATTC TERMINATION OE ASSJONOR'S RIGHT TO COLLECT.                       U1,on and dut'itlg tbe
                      occurl'e11ce of any Event of Default, upon Lender's sendi.i"l.g n written Enforcement Notice
                      (an "Ent'orcem.e11t Notice") to. Assignor, the Assignor's Right to Collect under Section 4.01

      JNG17\PSBCT\WC481l\k17093As11Lsev3. wpd
      Moroh 30, 2017 (2:0Spm)                                 5                            /\SSIGNM ENT 01' L!!ASBS /\ND RJiN1'S




                                              EXHIBIT NO. 16                                              EX. 15-005
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 142 of 178




                       of this Agreement shllU, automatically tenuinate without the necessity tluit Lender give
                       Assignor auy fnrther notice or institute against Assignor !'lily nal-ure oflegal proceedings or
                       t1-1ke any other acti011, and Le11der also htJs the right to give a written Enforcement Notice to
                       each tenant under Chapter 64. Upon the occurrence of any such Event of Default and the
                        sencli11g the Enforcement Notice terminating the Right to Collect, upon Assignor's receipt
                        of the Enforcement Notice, all Rents then held or thereafter received by Assignor shall, in
                        their entirety, be promptly (and in no event beyond five (5) calendar days) paid over by
                        Assignor to Lender and Lender may exercise a11y and all legal and equitable remedies
                        including, without limitation the remedies provided for under Article 6 of this Assignment
                        and/or Chapter 64.

             4.04       lMPACTONTENANTS OPTERMlNATfON OF ASSJGNOR'SRJOHTTO COLLECT. Notwithstanding
                        any ofthe other terms or provisio11s of this Assignm.ent, until receipt from Lencler of notice
                        of the occurrence of any Eve11l of Default, or an Enforcement Notice, each tenant may pay
                        nmtals dit·ectly to Assignor. Upon receipt by any tenant under the Leases, however, of
                        notice from Lendet· that an Event of Defoult has occul'l'ed, or an Enforcement Notice,
                        irrespective of whether Assignor contests the occurrence or existence of such Event of
                        Default or contests Lender's entitlement to receive the Rents, each such tenant under the
                        Leases is hereby authorized and directed and required to pay directly to Lender all Rents
                        accruing after the date of the Event of Default notice or the date of the Enforcement Notic.e
                        from Lender (irrespective of any contrary !Jl'Ovision of the lee.so to such tenant or a11y other
                         circw11Sta11ces whatsoever); and the receipt by Lender of Rents shall constit~ute a rele<1se of
                         each leunnt pn.ying such Rents to the extent of the amounts so i)aid to Lender by such tenant.
                         The receipt by a tenant of any such notice from Lender constitutes full authorization and
                         mandate for such tenant to make all future payment of Rents directly to Lender and each
                         tenant paying such futllrt: Rents to Lender i1ft:er such notice from Lender shall be permitted
                         to rely on such notice and shall hnve Ito liability to Assignor after sucb notice for any Re11ts
                         so µai d to Lender by such tenimt. In the event Urnt nny tennnt receiving any such notice from
                         Lender does not timely pay such fl.1 tui:e Rents to Lender, whether on nccounl of continued
                         payment of such Rents by such teuailt to Assignor or \Vithhoiding of such Rents by such
                         tenant or such tenuut1.s paying such Rents into the registry of the court in connection with
                          aa interplcacler or other action or any other nou-payment of such Rents to Lender by nny
                         tenant, such tem111t will be liable to Lender for tht: Rents not so po.id to Lender plus costs of
                          court plus attorneys' fees of Lender. Lender may also conh\ct each Tenmlt before an Event
                          or Default anc\ shall cause each tenant to agree in writing to the terms and provisions of this
                          Section 4.04. Whenever requested by Lender, Assignor shall promptly obtain from en~h
                        · tenant and deliver to Le11de1: an agreement executed. by such tenant which provides U1at
                          tenant hus ugrced to the tetms m1d provisf.ons bereinabovc set forth in this Section 4.04,

                                ARTICLE V. COVENANTS, REPRESENTATIONS AND
                                                   WARRANTIES OF ASSIGNOR

               5.01       COVENANTS OF ASSIGNOR. Assignor hereby unconditionally covenants and agrees witi1
                          Le11cler as follows:

                          A.        to observe, perfom\ and discharg0, diligently and punctually, all the obligations
                                    imposed upon ll1e landlord under the Le11i:es aud not to do or permit to be done
                                    anything to impair the Leases 01· the Rents obligaticms or any of the olher
                                    obligations of the tenants under the Leases; m1d Assignor shall give prompL noL~ce
                                    to L~nder of any faih.m: on the part of the Assignor lo observe, perform and

     J NO l 7\FS BCl'\WC4 !! I I\kl 7093 AsnLs(:)v3. wpd
     M111·ch 30, 2017 (2:051,111)                                  6                        ASSJGNMEN'I' OF WASES AND T\l:!N'l'S


                                                           EXHIBIT NO. 16                                     EX. 15-006
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 143 of 178




                                 discharge any of Assignor1s obligations under this pm·agraph or llncler any other
                                 p01tion of this Assig11ment;

                      B.         not to receive and accept or collect any of the Rents arising or accrntng under any
                                 of the Leases 01· from the Property morn than one (l) caleudar month in advance,
                                 unless Assignor notifies Lelldel' in advance of such prc-paymenl.

                       C.        except as required by prudent business judgement exercised by Assignor in good
                                 faith, not to grant <my period of free rental or abated rental i.mcler 1.111y of the Lenses;

                       D.        not to execute any further assig11m.ent of the rights or interests of Assignor (as
                                 landlord) in the Leases witliout Lender's prior written conseut E111d 110t to execute
                                 any othe1· assignment or transfer of Rents arisir1g or accrning from tbe Leases or
                                 from the Property;

                       B.        not to subordinate a.ny of the Leases to any of the Secur.ity Documents or any other
                                 mortgage or other encumbrance, or permit, consent or agree to such subordination
                                 w~tb.out Lender's prior express written consent;

                       F.        except as requi.red by pmdent business judgement exercised by Assignor in good
                                 faith, not to alter, modify or cba11ge the terms of any of U1e Leases (or the terms of
                                 auy guaranty of any of the Leases) or give any consent or exercise any optio~l
                                 requfred or permitted by such terms without the prior writ.ten consent of Lender
                                 which consent shall not be unreasonably withheld or deltiycd, or cancel or terminate
                                 any of the Leases (or any guaranty of any of the Leases) or accept a sunendcr of
                                 any of the Leases or take or permit any action the effect of which is to result l.n a
                                 surrender of any Lease by operation of law;

                       Q,        not to consent to any assignment of or subletting under nny of the Leases, except as
                                 required in accordance with theirterius, without the µdor written consent ofLender;
                                 and not to grant any renewal or exteusion option Lmder any of the Leases or agree
                                 to the enlargement or diminution in size or relocation of the leased premises under
                                 any Lease without the prior wl'itten approval of Lender whlch consent shal1 not be
                                 unreasonably withheld or delayed;

                        I-I.      to execute and deliver to Lender, at the request of Lender all siich further assurances
                                  Emd written instruments and take all sucb other action with respect to the Property
                                  and/or the Leol:les as Lender shaU from time to time request in writing 1n order to
                                  carry 011t the purpose and intent of tbis Assigmnent;

                        I.        to enfotce, in the name of Assignor (as landlord), and at the cost, expense at1d risk
                                  of Assignor, the performance of each a.11d every obligation, term, covenant,
                                  condition and agreement in the Leases to be pel'formed by any ten.ant; nnd Assignor
                                  (as landlord) shall appear h1 and defend any action 01· proceccling arising 1.lllder,
                                  occunfog out of 01· in any manner connected with \J1e Leases or the obligations,
                                  duties or liabilities of Assignor (as landlord) ru1a any te11a11t there~mder, and, upon
                                  request by Lender, Assignor will do so h1 the 1'<\me a11d on behnlf of Lenaer, but at.
                                  the expense of the Assignor, and Assignor shall pay all costs aod expeuse of
                                  Le11dei·1 inch1ding attorneys' fees and disbursemeuts, in any action or proceedlng in
                                  which Lender 111'1Y appear;

     JNOl7\FSBCT\WC481l\lcl7093A~nLsev3,wpd
     Mimih 30, 20 l 7 (2:05pm)                                   7                             ASSIONM!l.NT 01' LP.ASl?S AND RUNTS




                                                   EXHIBIT NO. 16                                              EX. 15-007
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 144 of 178




                     J.         not to waive, exctise, discount, set-off, compromise or in any mmmer relcnse or
                                discharge ~my tenant under any Lease (or any guarantor for imy such tenant) of and
                                from any monetary or other obligations, covenants, conditions nnd agreemeuts to
                                be kept, observed and performed by such tenant (or guarantor for such tenant),
                                including, without limitation, the obligation to pay Rents thereunder, in the mmmer
                                and at the time <tnd pla.ce specified therein;

                     K.         not to incur any indebtedness to any tenant (or guarnntor for any tenant) ur1der any
                                of the Lenses un.less each such te.nant (or guarantor) conLemporaoeously expressly
                                waives in wdt111g any right to offset against (or recoup) any portion of such
                                iudeb tcdness from Rents;

                      L.        not to grant any Lease such that the effective lease rate over the term of the Lease
                                is substantially below the market rate for similar leases for similar terms in the
                                oom1ty where the Property is located without the Lender1s priol' written consent;

                      M.        to deliver to Len9er, at U1e request of Lender from thne to time, executed copies of
                                all or a pottion of the Leases upou all or any part of the Property;

                      N.         that any non-compliance by Assignor shall after applicE1-ble notice and foihwe to
                                 cure as provided for in the Loan Agreement constitute an Event of Default; and

                      0.         that 110 option to plll·chase the Property or right of first refusal in connection wilh
                                 o.ny t1·ansfer of the Property will be granted by Assignor under any of the Leases.

             5.02     REPl.lESBNTATIONS AND WARMNTlES OF ASSIGNOR. Assignor tmconditfonally represents
                      and warrants to Lender now and continuing throughout the term of this Asslg11ment as
                      follows:

                          A.     Assignor ls the sole owner of the Property, and the landlorc1 1s intel'~.sts in the Leases;

                          B.     Assignor has all of the requisite right, power and authority to assign the Rents to
                                 Lender, anc1 no other person, firm, corporation or entity bas any right, title or
                                 interest in the Rents;
                                                          .                                .
                          C,     to the best knowledge of Assigiior, the Leases are valid and enforceable, in full
                                 force and effect and have 11ot been altered, modified or amtinded in Bny nrnnner
                                 whatsoever;

                          D.     to the best knowledge of Assignor, the tenants named in the Leases are not in
                                 default under any of the tenns, covena11ts or 0011clitions of lbe leases and Assignor
                                 has duly and puDclually performed and shall at l:l11 times hereafter duly and
                                 punctually porform all nndsl11gu!E1r, the terms, covenants, conditions and warranties
                                 ofthe leases on the Assignor 1s part to be kept, observed find performed;

                          E.      uo Re1its provided for under any of the Leases have been previously sold, assigned,
                                  trnnsferrecl, mortgaged or pledged by Assignor, and no Rents for any period
                                  subsequeut to the date of this Assigiunent have been collected by Assignor or shflll
                                  be collected by Assignor earlier than the calendar month next preceding the

      JNm 7\PSBC1\WC48 l l\kl 7093AsnLsev3.wpd
      March 30, 2017 (2:05pm)                                    8                             ASSIGNMllNT Of l.EA81'.~ AND lll',NTS



                                                 EXHIBIT NO. 16                                                 EX. 15-008
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 145 of 178




                                calendar t11.onth with respect to which such Rents are due and payable under the
                                terms of any of the Leases;

                       F.       lo the best knowledge of Assignor, no period of free or abated rental has been
                                granted to any tenant undel' any of the Leases except as is disclosed 011 the most
                                t'ecent rent roll provided by Assignor to Lender; and

                       G.       Except as has been subordinated to .the liens in fovor of Lender, no option to
                                purchase or right of £.rst rnfosal in favor of a tenant in co1mectlou with any tnmsfer
                                of the Propei'ty exists in any of the Leases.

                                                ARTICLE VI. REMEDIES

              6. 0l    l~BMEPIES OF LEN.DER.         Assignor hel'eby w1co11ditionally covenants and agt·ees with Lender
                       as follows:

                       A ·      Upon or at any time after the occurrence o·f an Event of Default, without waiving
                                such Eveut of Default, to the extent permitted by law, withoiit. notice and withou
                                regard to the adequacy of the security for the Debt, with or without bringing any
                                action 01· proceeding, either in person or by agenl, nominee, attorney, oJ a receiver
                                nppointed by a coui-t, in addition to Leudei:'s rights under Seetioo 4.03 hereof,
                                Lender, at its optic , may dispossess Ass-ignor and Its agents aud servtmts from the
                                Property, and exclude Assignor aud ils agents or servonts wholly therefrom and take
                                possession of the P ·operty and all books, records and accounts relating (hereto
                                without liability for trespass, damages or otherwise. TheteErfter, Lender may have,
                                hold, manage, lease and operate the Property on such tenns and for such period of
                                time as Le1.1clennay deem proper aud either witll or withe it taking-possession of the
                                Property ill ils own name, demand, sue for or otherwise collect and receive nll Rents
                                and other sums payable purs\.rnnt to a11y of the Assigned Property, including lhose
                                past due and tmpaid, with full power to make from time to ti.me nLJ alteralio11s,
                                i·enovations, repairs or replacements thereto or thereof as may seem proper to
                                Lender. St.ibject to the requirements of Chapter 64 of the Texas Property Code
                                Lender may apply the Re11ts m1d sums received pursuant to any of the Assigried
                                Property to the payment of the following in such order and proportiol1 os Lend.er in
                                its sole discretion may determine: (i) all expenses of munAglng and securing the
                                Ptoperty, including, without limitation, ili.e salad es, foes and wages ofn 1nnnaglug
                                 agent and such other employees or agents as Lender may deem necessary or
                                desirable; (ii) all expenses of operating ruid maintaining the Property, i11cluding,
                                 without limitation, all utility charges, Ta.x.es, and Othel' Charges (as such terms are
                                 deffoed ·u the Security fostrument) and <iuy other liens, charges aud expenses wbicb
                                 Leider may deem necessary or desirable; (iii) the cost of all alterations,
                                 renovutions, repairs or replacemeutS; (iv) all expenses incident to taking and
                                 retaining possession of the Property; and (v) the Debt, together with all costs and
                                 1•eas0Mble attomeys 1 fees. .

                        B.       In addition, upon the occurrence of an Event of Default, Lender, at its option, may
                                 (i) exercise such other rights and remedies as Le11der shall have under applicable
                                 J11w, r11clucling Chapter 64; (ii) exercise all rights and powers of Aas.ig11or, inoludh1g,
                                 without Jii.nitatio·11, the dght to cntel' into, negotiate, execute, cancel, enforce or
                                 111odi.fy Leases, obtail.1 aud C(Vi<..'t tenants, and demand, S\10 for, collect and receive

      JNGl 7\PSBCT\WC48 l l\ld 7093Aal\Ll:lev3.wpd
      Mat'ch 30, 2017 (2: OS pin)                                 9                          i\.SSIONM flN'I' O\l l.EASBS AND llliNTS




                                                 EXHIBIT NO. 16                                                EX. 15-009
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 146 of 178




                               all Rents from the Propel'ty and all sums payable uuder the Assigned Properly; (iii)
                               either require Assignor to 1rny monthly in advance to Lender, or to any receiver
                               appointed to collect q1e Rents 1 the foir !Ind reasonable rental value for the use and
                               occupancy of such part of the Property as may be in possession of Assignor, or
                               requit'e Asflig11or to vncHte El.1ld surrender possession.of tl1e Pl'operly to Lender or to
                               such receiver and, in default the1·eof, Assignor 1m1y be evicted by summary
                               proceedings or otherwise.

            6 .02    OTH!'i:R REMEDIES , Nothing contained in this Assignment and no act done or omitted by
                     Lendcl' pw-suant to the power nnd rights gr"11ted to Lender hercuader shall be deemed to be
                     a wai vcr by Lender of its rights nnd reme9ies under the Note, the Secmity Instlument, or the
                     Other Security Documents and this Assigmnent is 11wde and nccepted without prejudice to
                     any of the 1·ights and remedies possessed by Lendo!' under the terms thereof. The right of
                     Lender to collect the Debt and to enforce m1y 0U1er sectu'ity therefor held by i1 iuay be
                     exercised by Lende1· either prior to, simultaneously with, or subsequeutto any action t1.1ke11
                     by it hereunder, Assignor hereby absolutely, unconditionally an.cl irrevocably waives a11y
                     nnd all rights to assert any setoff, counterclaim or crossclaim of emy 11ature whatsoever wllh
                     respect to the obligations of Assignor 1Uldex this Assigiunent, the Note, the Secul'ity
                     h1strument, the Other Secur.ity Documents or otherwise with respect to the loan secured
                     hereby in any action or proceeding brought by Lender to colleet same, or any pol'lion
                     thereof, or to enforce and realize upon the lieu and secu1;ty interest created by Lb.is
                     Assignrnent, the Note, the Security Instrument, or an.y of the Other Secmrlty Documents
                     (provided, however, tlrnt the foregoiug shall not be deemed El waiver of Assignor's right Lo
                     ussert any compulsory counterclaim if such counterclaim. Is compeUed under Local law or
                     rule of procedure, nor shall the foregoing be deeme<.1 a waiver of Assignor's right to assert
                     any claim which woL1ld constitute a defense, setoff, counterclalm or crossclaim ofany nalure
                      whatsoever·against Lender in any separate action or proceeding).

             6,03     OTHE,R SECUR.lTY.    Lender may take or release other security for the payment of the Debt,
                      may releuse any party primarily or secondarily Hable therefor and may apply any olher
                      securlty held by it to the reduotiou or satisfaction of the Debt without prejudice to any of Lts
                      rights under this Assignment.

             6.04     NaN-WAIVER, The exercise by Lender of the option granted it in Section S.01 of this
                      Assig11ment and the collection of the Rents and other stum payable pursuant to the Assigned
                      Property and tbe appli~atiou thereof as hereh\ providi::d shall not be collsiderecl fl waiver of
                      any default by Assignor under the Note, the Security Instrument, the Leases, this
                      Assignment or the Other Seci.1rity Documents. The failure of Lender to illSist upon sh:ict
                      performance of any term hereof shall not be deemed to be n waiver of riny term of Utis
                                                                                                                               I
                      Assignment. Assignor shall not be relieved of Assignor's obligations hereunder by renson
                      of (a) the failure of Lender to comply with any request of Assignor or any other party to take
                      any action to enforce any of the provisions hereof or of the Sccurit)' lnstiument1 the Note
                      or the Other Security Documents, (b) U1e release regardless of co11sideration, of the whole
                      or any part of the Property, 01· ( c) m1y agreement or stipulatio11 by Lender extending the time
                                                                                                                               I
                      of payment or otherwise modifying or supplemo11ti11g the terms of this Assign.m.ent, the
                      Note, the Security Instrnment or t11e Other Security Documents. Lender may resort for the
                                                                                                                               I
                      payment of the Debt lo any other security held by Lender in such order and maimer as                     I
                      Lender, in its discretion, may elect. Lender may take any t1ction to recover the Debt, or any
                      podion'thereof, or to enforce ai1ycovena11thereofwithout prejudice to the right ofLe11d er
                                                                                                                               I
                      thereafter to enforce its rights under this Assignment. The rights of Lender under this

     JNG I 7\FSBCT\WC48 l l\k17093AsnLsov3.wpd
                                                                                                                               I
     March 30, 2017 (2:05pm)                                   10                            ASSIGNMENT Or U!ASES AND RJWJ'S


                                                  EXHIBIT NO. 16                                             EX. 15-010
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 147 of 178




                      Assigm11ent shall be sr;ipal'Ette, distinct and cumulative and none shall be given effect to the
                      exclusion of the others. No a.ct ofLender shall be construed as an el ectio1J to proceed under
                      any one provision herein to the exclusion of any other provision.

             6.05     BANKRUPTCY. Assignor hereby unconditionally covenants and agrees with Lender <is
                      follows:

                      A.          Upon 01· at any time aft el' the occuneuce of ru1 Event of Default, Lender shall have
                                 the right to proceed in its own nmne or in the name of Assignor in respect of any
                                 claim, suit, action or proceeding !'elating to t.he rej ectio11 of any Lease, inohtding,
                                 without lim:ltation, the right to file a_nd prosec\lte, to the exclusion. of Assignor, any
                                 prnofs ofclaim, complaints, motions, applications, notices and 0Ll1er documents, in
                                 any case i11 respecl of the lessee LJnder such Lease under the Banlmiptcy Code.

                      B.         If there sball be fi ed by or agaLnst Assiguor a petition uuder the Bankruptcy Code,
                                 and Assig_nor, as lessor w1der auy Lease, shall determine to reject such Lease
                                 pursuant to Section 365(a) oftheBanlcruptey Code, tbe11Assignor shall give Lender
                                 not less thau. •e.u (10) days1 prior l'lotice of the dai~ on which Assignor shaU apply
                                 to the banla"Uptcy court for autbor'ty to reject llie Lense. Lender shall h~ve the
                                 right, but not the obligatlon, t.o seJ've upon Assignor within such ten-day period a
                                 notice stating that (I) Lender demands thai Assignor assume and assign the Lease
                                 to Lender pursuant to Section 365 of the Bankruptcy Cocle and (ii) Lender
                                 co venants to cw·e or provide ndequate assurance of future performano.e under the
                                 Lease. If Lender se1·ves upon Assignor the nolice described in the preceding
                                 sentence, Assignor shall not seek to reject the Lease and shall co1nply with the
                                 demru1d provided fo1· in clause (i) of the preceding sentence within thirty (30) days
                                 after the notice shall have been given, stibject Lo the performai.1ce by Le1\cler of the
                                  coveuant provided fol' in clause (ii) of thtl precedb1g sentence.

                           ARTICLE VII. FURTHER ASSURANCES/NO LIABILITY

             7.01      fURTJ,iER ASSURANCES.        Assignor will, at the co8t. of Assignor, <ind without expense to
                       Lender, do, execute, aclmowledge and deliver all and every such futihet acts, conveyances,
                       assignments, notices of assig11111ents, ti·ans:fers and assurances as Lender shall, from time to
                       thue, reqtiire for the better asstu'ingj conveying, assigning, transferring and confirn1ing unto
                       Lender the.prope1ty and rights hereby assigned or intended now or hereafter so to be, or
                       which Assignor may be or may hereafter become bound to convey or assign to Lender, or
                       for ctirrying out the intention or facilitating the performance of the terms of this Assignment
                       or for filing, registe1fog or recording this Assignment and, on clemoncl, will execute <Lnd
                       deliver at1d hereby authorizes Lender to execute in the name of Assigno1· Lo the extent
                       Lender may lawfully do so, one or more financing statements, chattel mortgages 01·
                       comparable securi.ty inst1'Ume11ts, to evidence more effectively the lien and security interest
                       hereof i.11 and upon the Leases .

              7 .02    No LIABILITY Ofi LENDER. THIS ASSIGNMENT SHALL NOT BE CONSTRUED TO
                       BIND LENDER TO THE P.ERFORMANCE OF ANY OF THE COVENANTS,
                       CONDITIONS OR PROVISIONS CONTAINED IN ANY LEASE OR LEASE
                       GUARANTY OR OTHER\VISE IMPOSE ANY OBLIGATION UPON LENDER.
                       LENDER SHALL NOT BE LIADLE l<'OR ANY LOSS SUSTAINED BY GRANTOR
                       RESULTING li'J10M LENDER'S FAILURE TO LET THE PROPERTY AFTER AN

      JNG I 7\FSBCT\WC481l\kl7093A~nLsev3, wpd
      March 30, 2017 (2:0Spm)                                   11                           ASSlGNMliNT OP l.EASES AND IlllNTS




                                                 EXHIBIT NO. 16                                             EX. 15-011
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 148 of 178




                    EVENTOFDEIPAULTORFROMANYOTHERACTOROMISSIONOFLENDER
                    IN MANAGING THE PROPERTY AFTER AN EVENT 01r DEJ?AULT UNLESS
                    SUCllLOSS IS CAUSED BY THE WILLFUI,JVUSCONDUCT OR BAD FAITH OF
                    LENDER.      LENDER SHALL NOT BE OBLIGATED TO PERFORM OR
                    DISCHARGE ANY OBLiGATTON, DUTY OR LIABILITY UN.DER THE LEASES
                    OR ANY LEASE GUARANTillS OR UNDER OR BY REASON OF THI.S
                    ASSIGNl\l'IENT AND GRANTOR SHALL, AND HE REBY AGREES, T O
                    INDEMNIFY LEN DER FOR, AND TO HOLD LENDERIIARMLESS FROM, ANY
                     A.ND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT DE
                    INCURRED UNDER THE ASSIGNED PROI'ERTY OR UNDER OR BY REASON
                     OF THIS ASSIGNMENT AND FROM ANY AND ALL CLAIM:S AND DEMANDS
                     WHATSOEVER, INCLUDING THE DEFENSE OF ANY SUCH CLAIMS OR
                     DEMANDS WHICH MAY BE ASSERTED AGAINST LENDER DY REASON OF
                     ANY ALLEGED OBLIGATIONS A.l~D UNDERTAICTNGS ON ITS PART TO
                     PERFORM OR DISCHARGE A.J.~Y OF THE TERMS, COVENANTS OR
                     AGREEMENTS CONTAINED IN TIIE LEASES OR ANY LEASE GUARANTIBS,
                     EVEN W SUCH LOSS IS THE RESULT OF OR CAUSED BY THE NEGLIGENT
                     ACTS OR OMISSIONS OF LENDER (WHETHER SOLE OR CONCtnUlENT).
                     SHOULD L ENDER INCUR ANY SUCII LIABUiITY, T.HE AMOUNT TlillREOir,
                     INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS' F EES,
                     SHAI,L BE SECURED IlY THIS ASSIGN1\1ENT AND BY TEE SECURITY
                     INSTRU1'1ENT AND THE OTHER SECURITY DOCUMENTS AND GRANTOR
                     SHALL REIMDURSE LENDER THEREFOR IMMEDIATELY UPON DEM.AND
                     AND UPON THE FAILURE OF GRANTOR SO TO DO LENDER MAY, AT ITS
                     OPTION, DEC.L ARE ALL SUMS SECURED BY THIS ASSIGNMENT AND BY
                     THE SECURITY INSTRUMENT AND THE OTHER SECURITY DOCU1"1.ENTS
                     IlVIMEDIATELY DUE AND PAYABLE. THIS ASSIGNMENT SHALL NOT
                      Ol1 ERATE TO PLACE A~Y OBLIGATION OR LIABILITY FOR Tlffi CONTROL,
                      CARE,MANAGEMENTORREPAIROFTlillPROPERTYUPONLENDER,NOR
                     I?OR Tlill CAim.YING OUT OF ANY OF THE TERMS AND CONDITIONS OF
                      THE LEASES OR ANY LEASE GUARANTIES; NOR SHALL IT OPERATE TO
                      MAKE LENDER RESPONSIBLE OR LIAllLE FOR ANY WASTE COMMITTED
                      ON THE !lllOPER'I'Y BY THE TENANTS OR ANY OTHER PARTIES, OR FOR
                      ANY DANGEROUS OR DEl?ECTIVE CONDITION Oli' THE PIW:PERTY,
                      INCLUDING WITHOUT LIMITATION THE PRESENCE OF ANY HAZARDOUS
                      SUilSTANCES (AS DEFINED IN Tlill SECUIU:TY INSTRUMENT), 01uroR. ANY
                      NEGLIGENCE IN Tl:IE JVIANAGEMENT, UPKEEP, iIBPAIR OR CONTROL OF
                      THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH TO ANY
                      TENANT, LICENSEI~, EMPLOYEE OR STRANGER.

             7.03    No M.OR1'GAGBE lN POSSESSION. Nothing herein contained shflll be constrned as
                     constituting Lender a "mortgagee Jn possession" in the absence of the taking of actual
                     possession of the Property by Lender. In the exercise of the powers herein granted Lender,
                     uo liability shall be asserted Ol' enforced against Lender, all such lfob-J.lity being expressly
                     wa1ved and released by Assignor.




     JNCil 7\PSBCT\WC4811\k17093AsnLaev3.wpcl
     Mnl'ch 30, 2017 (2:05pm)                              12                          ASSION MEl~T   01' L8ASES AND llENTS


                                                EXHIBIT NO. 16                                            EX. 15-012
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 149 of 178




                                              ARTICLE Vlll. DEFINITIONS

              8,01        CERTAIN DEPrNITfONS. Unless the context cleurly indicates a contrary intent or unless
                          otheL"Wlse specifically provided herein, t11e phrases "attorneys' fees" and "counsel foes" shaU
                          include any and a.\! attorneys'. paralegal and law clerk fees aucl disbursements, indudjng, but
                          not limited Lo, foes and disbui'sements at the pre"trial 1 tritil tmd appellate levels incurred or
                          paid by Lender in protecting its interest in the Property, the Lenses and the Reuls and
                          enforcing its tights hereunder, the word "Assignor" shall mean eacli Assignor alld any
                          subsequent owner or owners of the Property or auy parl thereof or interest therein, the word
                          "Lender" shall mean Lender end any subsequent hold.er of the Note, the word "Note" shall
                          mean the Note and any other evidence of indebtedness sec\U·ed by the Security Instrument,
                          the word "person', shall ir1clude an individual, corporation, pmtnershiµ, limited llability
                          compnny, trust, unincorporated association, government, governmental authority, nud any
                          other entity, and the word "Property» shall include any portion of the Property and any
                          j11terest therein.

               8.02       NUMQERANP GEND .. R. Whenever the context may require, any pronouns used herein shall
                          include the corresponding masculine, feminine or neuter forms, and the singular form of
                          nouns and p1·011o'Uns shal:l lnclude the plural and vice versa.

               8.03       EVENT OP DEFAULT. "Event of Default" shall mean any event of default <is set forth in the
                            Note orin any of the Other Security Documents, or under the terms of any other insl:1ument
                            given as collateral to Lender as security for the payment of the Note after applicable notice
                            and failure to cure as provided for in the Loan Agreement of even date by and between
                          · AssigL1or aud Lender.

                                             ARTICLE IX. APPLICABLE LAW

               9.01        CHOICE OF LAW, Thi.s Assigiunent shall be governed, construed, applied and enforced in
                           accordance with lhe laws of the Sttlte of Texas. Venue shall lie in Bell Cotmty, Texas.

               9.02        PROV[SJONSSUBIECTTOAPPLICABLBLAW. Al1 rights, p·owers andretnedies prnvicledinthis
                           Assigwnout inay be exercised only to the extent that the exercise thereof does not violate
                           any npplicable provisfo11s of law and are intended to be limited to the extent necessary so
                           that they will not render this Assignment invalid, @enforceable or not entitled to be
                           recorded, registered or filed tmder the provisions of any applicable laws.

                                     ARTICLE X. MISCELLANEOUS PROVISIONS

                l O.O l    CONPLICT OF TERMS. In case of any con'flict between the terms of this Assigmnenl and the
                           terms of the SecU1'ity Instrument, the terms of the Security Instrument shall prevail.

                10.02      No OnN.. CHANGE. This Assignment attd nny provisions hereof may not be modified,
                           amended, waive<l, extended, changed, discharged. or terminated orally, or by any act OJ'
                           faUure to act on the part of Assignor or Lender, but only by an agreement in writing signed
                           by the party against whom lhe enforcement of any moclification, amendment, waiver,
                           exte.t1sio1t, chru1ge, discharge or temtination is sought.

                I0.03      AUTHORITY. Assi gnol' repl'esents and warrants that it hi1s full power and authority to
                           execute and delive1· this Assigl.lll1enl and the exect1tion and delivery of this Assignment has

       JN017\FSBCT\WC4811\lcl7093AsnLsev3.wpc1
       March 30, 2017 (2:05pm)                                    13                           ASSIONMmlT OF Lr.ASl'.S AND RUNTS




                                                  EXHIBIT NO. 16                                            EX. 15-013
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 150 of 178




                       been duly authorized and does not conflict with or constitute E1 defnult under any lH w,
                       judicial order or other agreement affecting Assignor or the Property.

            10.04 DUPLICATE O!UGINALS: COUNTBR.PAKfS, This Assigmnent may be executed in eny number
                  of duplicate originals and each such duplicate original shall be deemed to be an original.
                  This Assigmnent maybe executed in several counterparts, each of which counterparts shall
                  be deemed ru1 original instrument and all of which together shall constitute a single
                  Assigm11e11t. The foilurc of any party hereto lo execute th:is Assigiunent, or any counterpmt
                  hereof, shall not relieve the other signatories from their obligations heretmdet.

            10.05      NOTICES.    All notices required or permitted hereunder shall be given as provided in the
                       SecL1rity l11Strument.

            10.06 LIAl3TLfTY. If Assignor consists of more than one person, the obligations and liabilities of
                  each such person hereunder shall be joint and several. This Assignment shall be binding
                  upon and imu·e to the benefit of Assignor and Lender and their respective successors and
                  assigns forever.

               10,07   HEAD!NOS,  bjTC. The headings and captions of various paragrnphs of this Assignment me
                       for convenience of reference only and are not to be constnted as definh1g or limiting, in any
                       way, the scope or intent of the pl'ovisions hereof.

               10.08    SOLE D ISCRETION OF LENDER. Wherever pursuant to this Assigm11ent (a) Lender exercises
                        any right given to it to approve or disapprove, (b) any arnmgement or term is to be
                        satisfactory to Lender, or (c) any other decision or determination is to be 111ado by Lender,
                        the decision of Lender to approve or disapprove, all decisions that arrangements or terms
                        are satlsfactory or not satisfactory and all other decisions and determinations made by
                        Lender, shall be in the sole discretion of Lender, except as may be otherwise cxp1·essly and
                        specifically provided herein.

               10.09    COSTS AND EXP.ENSES Of AssraNOR. Wherever       pursuant to this Assignment it is provided
                        that Assignor pay any costs and expenses, such costs and expenses shall include, but not be
                        limi.Led to, legal fees,

               IN WITKESS \¥.HEREOF, Assignot' has executed this instrument as of the day cind year first above
     wdtten.

                                                                Assignor:
                                                                WC 4811 SOUTH CONGRESS, LLC, ci
                                                                Delaware limited liability company

                                                                l3y:    World Class Holdings III, LLC, a
                                                                        Delaware 1intlted liability company,
                                                                        Manage·




     JNG 17\FSBC1WlC48 l l\kl 709'.lAsnLsev3. wpd
     Mnrch 30, 2017 (2:05pm)                                  14                         ASSIONMP..N"r 01' LEASES ANO JUlNTS


                                                    EXHIBIT NO. 16                                        EX. 15-014
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 151 of 178




                                   ......S.___ _ _ §
      THE STATE OF ~J11-"e,.....,_~~

      COUNTY OF _J.. . :.r. . .:.Ov.. ;__Y_\..:....
                                             ) _ _ __ §

           . This instl'ument was acknowledged before me on the .21_ dny of M OJ {,h              , 201..1__, by
      Natin Paul, President of World Class Holdings III, LLC. a Delaware limited liability com.pany 1 cm behalf of
      said limited liability company, in its capacity as M fll ager of WC 48 11 SOU11-I CONGRESS, LLC, a
      Delaware limited liability company, on behalf of said limited liability company,

                 ,,\l~ ~'''1       LAURA. BYRD
                                                                   ~
                      .
              '''°"'"''~ 1 .IJ~ 1,                                Nota1y Public in and for
             §R.·:Ji:.:·~i'~Nctary Public, State cf Te>1es
             %\.~)~!Comm.           Expires 10·03-2020                         .....:e. . 1""'o;~s
                                                                  The State of_T          . - - - - - -- --
              -:.,:,z,··or~~,,~   Notary 10 , 30846548
                    OHh'           ·
                                                                  My commission expires: \0   J'a/"1CJ
       AFTER RECORDING RE11JRN 'l'O;                              PREPARED BY:
       Loan Services
       Fill..ST STATE BANK CENTRAL TEXAS                          OPPER & GAMBRELL, P.L.L.C.
       P. 0. Box 6136                                             8582 Katy Freeway, Suite 200
       Temple, Tex.as 76503-6136                                  Houston, Texas 77024




      JNGJ 7\FSBCT\WC481J\kl7093AsnLsev3.wpd
      March 30, 2017 (2:05;im)                               15                         /\SSIONMl!NT or LE.ASuS AND rrnNTS




                                                    EXHIBIT NO. 16                                     EX. 15-015
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 152 of 178




       METES AND BOUNDS DESCRlPTIOt~ OF A SURVEY OF 14.993 ACRES OF LAND, A
       PORTION o:: THE \SAAC DECl<ER LEAGUE SURVEY NO. 20, ABSTRACT NO. B, IN THE
       CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF 1..Al~D BEING ALL OF
       THAT CALLED 4.32 ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE
       SURVEY NO. 20, AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM ABEL J, &
       MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - Ill
       OF RECORD IN DOCUMENT NO. 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS
       COUNTY, TEXAS, Al-.lD BEll"G ALSO ALL .OF THAT CALLED 5.6839 ACRE TRACT, A
       PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT
       1 AND DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SASHA THERIOT
       SANDERS, TEAL THERIOT SANDERS AND ZACHARY CURTIS SANDERS TO SANDERS
       CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT NO. 2010125126, OFFICIAL
       PUBLIC RECORDS OF TRAVIS COUl'1TY, TEXAS, AND BEING ALSO ALL OF THAT CAL.LED
       2.62 ACl"E TRACT, A PORTIOt" OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20,
       DESIGNATED AS TRACT 2 AND DESCRIBED IN SAID SPECIAL WARRANTY DEED TO
       SANDERS CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT NO, 201012.5125,
        OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING ALSO ALL OF THAT
        2.32 ACRES OF LAND, A PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO, 20,
        AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SUZANNE MAR.IE SANDERS
        AND HER HUSBAND CURTIS NOLEN SANDERS TO SANDERS FLP PROPERTIES - I, LLC
        OF RECORD IN. DOCUMEt\JT" NO,' 2010'125122, OFFICIAL. PUBLIC RECORDS OF TRAVIS .
        COUNTY, TEXAS, SAID 14.993 ACRES OF LAND, AS SURVEYED BY BOWMAN
        CONSULTING GROUP, LTD. AND SHOWN ON BOWMAN PLAN NO. 3562, BEING MORE
        PARTICULARLY DESCRIBED _BY METES AND BOUNDS AS FOLLOWS:

         BEGINNING at a 5/8" Iron rod found In the east right-of-way line of South Congress Avenue at the
         most westerly northwest corner· of the said Theriot FLP Prnperties - Ill, LLC 4.32 acre tract and at
         the southwest corner of that 0.780 of one acre tract, a portion of the said Isaac Decker League
         Survey No. 20, as described ins Cash Warranty Deed to MMGG Enterprises, L.P. In Document No.
         2004036130, Ofnc\al Public Records of Travis County, Texas, said 5/8" Iron rod found bGlng a
         oomrnon corner of the tvJo parcels deeorlbed In that Agre_ement of record In Document No.
         2005099083, Official Public Records of Travis County, Texas, said 5/8" Iron rod found being the
         POINT OP BEGINNING and most westerly northwest comer of the tract described herein, ancl from
       · which 5/8" Iron rod found, a 1/2" Iron rod with plastic cap stamped "ALL POINTS" found at the
          southwest corner of that 0.066 of one sore tract described In a Street Deed from MMGG
          Enterprises, LTD., to the City of A~stln of records In Document No. 2005102391, Official Public
          Records of Travis County, Texas, bears                              ·
          N 63°59'01 "W a distance of 0.67 ieet;

         THENCE S 61°50'30" E, with the most westerly north line of the said The riot FLP Properties - Ill ,
         LLC 4,32 acre tract and the south llne of lhe said MMG G Enterprl~es, L.P. 0,780 of one acre tract,
         and being atso the agreed line referenced In the said Agreement of record In Document No .
         2005099083 a distance of 239.20 feet to a 1/2" steel pin found at a reentrant corner of the said
         Theriot FLP Properties - Ill, LLC 4.32 acre tract and \he south east corner of the said MMGG
         Enlerprlees, LP. 0.780 of one acre tract, and being also the corner referenced In said Agreement,
         for a reentrant corner of lhe tract described herein;



                                                      EXHISrr_B_
                                                  PAtiOF_t\:JAGES




                                            EXHIBIT NO. 16                                         EX. 15-016
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 153 of 178




        .THENCE N 23°68'30" E, with the most northerly west llne of the said Theriot FLP Properties - 111,
         LLC 4.32 ac1·s tract and with the east line of the said MMGG Enterprises, L.P. 0.780 of one· acre
         tract, and being also the llne referenced In the said Agreeme nt, at a distance of 4,94 passing a 1/2"
         sleel pin found O. 17 feet east of line, said 1/2" steel pin found being the southeasl corner of that
         0.708 of one acre tract, a portion of the said Isaac Decker League Survey No. 20, as described In a
         Special Warranty Deed With Vendor's Lien to Area 51 Enterprises LLC In Document Mo.
        2015028487. Official Publlc Rt:icords of Travis County, Tel<a~ . .In all 14Q.QS feet to a 112• sleel pin
        found In the south line of that 4,056 acre lraot, a portion of the said Isaac Decker League Survey
        No. 20, as described In a Special Warranty Deed to ID Bel Air Partners , LP of record In Document
        No. 2005017785, Official Public Records of Travis County, Texas, and being lhe most northerly
        northwest corner of \h.e said Theriot FLP Properties - Ill, LLC 4.32 acre tract, end the northeast
         corner of the said MMGG Enterprises, L.P. 0.780 of one acre traol and the northeast corner of the
         said Area 61 Enterprises LLC 0.70B of one acre tract, a.nd being also the corner referenced In said
        Agreement, for the most northerly northwest corner of the tract described herein;

         THENCE S 83°24'52" E, with the most easterly north line of the said Theriot FLP Properties - Ill,
         LLC 4.32 eore tract and the south line of the said ID Bel Air Par ners, LP 4.058 acre tract, a
         distarioe of 383.05 fest to a 1/2" sleel pin found In the wast line of Lot 2A, Block V, A
         Resubdlvlslon of Lot 1, Bloc\< V, Greenwood Hills, Section Five, of record In Plat Book 51 , Page 20,
         Plat Records of Travis County, Texas, and being also the soulheasl corner of the said JD Bel Air
         Partners, LP 4.05G acre traol and the northeast corner of the said Theriot FLP Properties - Ill, LLC
         4.32 acre lract, for the northeast comer of the trElct described herein;

          THENCE S 26"47'44" W, with the west line of said Lot 2A, Block V, A Resubdlvlslori of Lot 1, Block
          V, Greenwood Hllls, Section Five, and with the east llne of the said Theriot FLP Properties - Ill,
          LLC 4.32 acre tract, a distance of 58,95 feet to a 1/2" steel pl with plastic cap stamped "M&S
          1838" found at the south.west corner of said Lot 2A , Block V and the nor hwest oorner of Lot 1A,
          Block V, of said Resubdlvlslon of Lot 1, Block V, Greenwood Hiils, Section Five, for an angle point
       - ·In the east line of the tract described herein;

         THENCE S 20"41 '23' W, with the west line of said Lot 1A, Block V and the west llne of Lot 4, Block
         V, Greenwood Hiiis. Section Five, of record In Plat Book 42, Page 10, Plat Records of Trevis
         County, Texas, and being also with the west line of Liverpool Drive as shown on said map or plat of
         Greenwood Hiiis, Section Five and being also with the easl line of tl1e said Theriot FLP Properties --
         Ill, LLC 4.32 acre tract, a distance of 237.88 feet to a 1/2J1 steel pin found at the southeast corner of
         the seld Theriot FLP Properties - Ill, LLC 4.32 acre tract and the northeast comer of the said
         Sanders Children Investments, LLC Tract 1 of 5.6839 acres of land, for an angle point In the 'east
         line of the tract described herein;

         THENCE s 26°31'34N W, with the west line of Liverpool Drive and the west line of Lot 23, Block W,
         of said Greenwood Hills Section Five and being also with the east line of the said Sanders Children
         Investments, LLC Tract 1 of 6.6839 sores', a distance of 152.96 feet to a 5/8" steel pin found at the
         southwest comer of said Lot 23, Block W and the northwest corner of Lot 16, Block W, of said
         Greenwood Hiiis Sootl(:)n Five, for an angle point In the east line of the tract described herein;

          THENCE S 27'38'57" W, with the west line of said Lot 16, Block W, of said Greenwood Hiiis
          Section Five and being also with the east line of tile said Sanders Children lnves1ments, LLC Tract
          1 of 5.6839 acrGS, a distance of 40 .0B fee\ lo a 1/2" steel pin found at the southwest corner of said
          Lol 16, Blook Wand the northwest corner of Lot 15, Bloc\<. W, of said Greenwood Hiiis Section Five,
         .for an angle point In the east llne of the tract described herein;




                                             EXHIBIT NO. 16                                           EX. 15-017
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 154 of 178




      THENCE S 26°33'27" W, with the west !lne of said Lot 15, Block Wand the west line of Lots 14, 13,
      12, 11 and ·10, Block W, of said Greenwood Hiils Section Five and the east line of the said Sanders
      Children lnveatments, LLC Tract 1of5.6839 aorE~s, a.distance of 473.14 feet \o e 1/2" steel pin with
      plastlo cap stamped "M~S 1838" found In the west line of said Lot 10, Block W, Greenwood Hills
      Section Five at the southeast corner of the said Sanders Children Investments, LLC Tract 1 of
      5.6839 acres, for a southeast corner of the tract described herein;

       THEl~Cc N 34°60'27" W, with the southwernt or west line of the said Sanders Children Investments ,
       LLC Tract 1 of 5.6839 acres, a distance of 11.89 feet to a 1/2" steel pin with ptastlo cap stamped
       "M&S 1838" found In the southwest or west line of the said Sanders Children lnvestmer,ts, LLC
       Tract 1 of 5.6839 acres and at the northeast corner of the said Sanders Children Investments , LLC
       Tract 2 of 2.62 acres, for a reentrant corner of the trs·ct described hereln;

       tHENCE S 27'22'12" W, with the east line of the said Sanders Children Investments, LLC Tract 2
       of 2.82 acres, at a distance of 25.77 feet, more or less, passing the most easterly northwest corner
       of tha\ 2.002 aore tract, a portion of the said Isaac Decker Lesgue Survey No. 2'0, as described In a
        Warranty Deed with Vendor's Lien of record In Document Na. 2011133868, Official Public Records
        of Travis County, Texas, In all a distance of 261,28 feet to a 1/2" str:iel pin with plastic cap st·ampecl
        "M&S 1838" found at the southeast corner of the said Sanders Children Investments, LLC Tract 2 of
        2.62 acres and a reentrant of the said Jim O'Brien 2.002 acre tract and the most southerly
        southeast corner of the tract described herein;

        THENCE N 60°09'26" W, with the most westerly north line of the said Jim O'Brien 2.002. aors tract
        and with the south llns of the said Sanders Chlldren Investments, LLC Tract 2 of 2..62 acres, a
        distance of 199.03 feet to a 1/2" steel pin with plastic cap stamped "M&S 183B~ found at an angle'
        point In the ·most westerly north line of the said Jim O'Brien 2.002 sore tract and an angle point In
        the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres;

        THENCE N 67°47'26" W, with the most westerly south line of the said Jim O'Brien 2.002 acre tract
        and with the south line of the said Sanders Children Investments, LLC Traci 2 of 2.62 acres, a
        distance of 58.62 feet to a 1/2" steel pin with plastic cap stamped "M&s 1838" found In the east line
        of Wasson Road (old State Highway No. 29) at the most westerly northwest corner of U1e said Jim
        O'Brien 2.002 of one aore tract and the southwest corner of the said Sanders Children Investments,
        LLC Tract 2 of 2.62 acres, for the most southerly southwest oorner of the tract described herein;

        THENCE with the east line of Wasson Road (old State Highway No. 29) and the west line of the
        said Sanders Children Investments, LLC Tract 2 of 2.62 acres and with the west line of the said
        Sanders FLP Properties - 1, LLC 2.32 acre treat, courses numbered 1 through 5 Inclusive as
        follows:
             1. N 24°25'26" W, a distance of 42.22 feet to 3/4" Iron pipe found;
             2. N 14"47'26" W, a distance of 70.00 feet to a drill holi:i In top of a oonorete curb found;
             3. N 19'56'26" W, at a distance of 154.55 feet passing Iha northwest corner of the said
                 Sanders Children Investments, LLC Tract 2 of 2.62 acres and the soulhwest corner of the
                 said Senders FLP Properties - 1, LLC 2.32 acre tract, In all e distance of 264.00 feet to a
                 calculated point In a multi-trunk Pecan tree;
             4, N 07°57'26" W, a distance of 138.98 feet to a 1/2" steel pin with plastic cap stamped "M&S
                 1838~ found, and
             5. N 04'30'34" E, a distance of 38,10 feet to a 1/2'' steel pin with plastic oap stamped "M&S
                 1838" found at the Intersection of the east line of Wasscn Road and the east line of
                 Co11grnss Avenue;




                                                EXHIBIT NO. 16                                            EX. 15-018
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 155 of 178




         THENCE bl 27°40'11 ~ E, with the e~st right-of-way of South Congress Avenue and the west llne of
         the said Sanders FLP Properties - 1, LLC 2.32 acre tract and the wes! llne of the said Sanders
         Children Investments, LLC Tra.ol 1 of 5.6839 acres, and being also with the west line of the said
         Theriot FLP Properties - 111 1 LLC 4.32 acre tract, at a distance of 271 .24 feet passing lhe northwest
         corner of the said Sanders FLP Properties - 1, LLC 2.32 acre traol and lhe southwest corner of the
         said Sanders Children Investments, LLC Tract 1 of 5.6839 acres, and at a distance of 386.42 feet
         passing a northwest corner of the seld Sanders Children lnvestmehts, LLC Tract 1 of 5.6839 acres,
          and a southwest corner of the said Theriot FLP Properties - Ill, LLC 4.32 acre tract, In all 666.B3
         feet to the POINT OF BEGINNING of the tract described herein con1alnlng 14,993 acres of tend.


          Be.arlng basts Is Grid North, NAD 83, Texas   Coordln~te   System, Central Zone.

          Plan#: 366?.




                                                     EXHIBIT_fL_
                                                PAG~OFJ:\JAGES
                                                                                               FtLED AND RECORDED
                                                                                             OFFICIAL PUBLIC RECORDS
                                                                                                   ;Ck-...~ p_1y4,.,.,~\.--
                                                                                        DANA DEBEAUVOIR. COUNTY CLERK
                                                                                            TRAVIS COUNTY, TEXAS
                                                                                                April 03 2017 10:14 AM
                                                                                                       i:-f::i:: · ct QA nn
                                            EXHIBIT NO. 16                                          EX.        15-019 ?n11ni:;?1Q'1
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 156 of 178




                                 EXHIBIT NO. 20                      EX. 20-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 157 of 178




                                 EXHIBIT NO. 20                      EX. 20-002
         20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 158 of 178
MAI             OB/78/20              ACCOUNT INQUIRY                 10:16:13
UR
TL2   000     CTL3   000   CTL4 0000     ACCT 93300011364000           EFF   DATE            08/06/2
TL2   000     CTL3   000   CTL4 0000     cusr 00000820648619           NON-ACCRUAL
CRA TND   N                             ******** RATES ****r(****      SIMPLE INT      VAR RATE
AYOFF        4450284.50                                                AUTO DR
BrG LOAN AMT 41 45000.00                CURR RATE      4.25OOOOO       PROD TYPE                 CVO
RIG PROCEBDS 4] 45OOO. OO               ORIG RATE      5.75OOOOO       PRIM OFFICER             2305
T  CHG DUE                    O.   OO   PER DIEM     507.5646629       GL KEY O1O3 9L2
,EES DUE                      O.   OO   ********* DATES ********       CALL CODE                 O1E
URRENT PRIN           4311027.45        CONTRACT DATE 03/3I/I1         *****   REPAYMENTS      *****
URRENT TNT              19257.05        CURR MATURITY O4/09/22        CURR TERM                      6
CH PYMT AMT             30233.75        CLOSED DATE                   PYMTS MADE                     3
UR PYMT AMT             30233.75        SCHED DUE DATE OB/09/20       PYMTS REM                      2
AST DUE AMT            T23457. 85       OLDEST DUE DATE 04/09/20      MONTHS EXTD O REN           OO
ARTIAL   PAID            2812.35        LAST MAINT DT OB/03/20        EXTD
                                                                      MAT DT             O
**************************              LST BAL CHG DT O3/L9/20
                                                             YTD INT COL '13928 .64
C 4811 SOUTH CONGRESS        LLC                             INT COt PRV 280126.34
14 LAVACA ST                                                 ***** CREDIT HIST ****
                                                  COLLATERAL 011_ 01 6 0 31 0 61 091 L2
USTIN                 TX 18101                    CoDE: R10  000 001 001 001 00r_ 00
H(    ) ( 000 ) 000-0000                 DBSC: IST RE UNIMP CoM
F1-NEXT STAT PF2-PREV STAT PF3-ADDL INFO PF6-ESCROW
MPCGISI AJVT1294 I: FIRST STATUS DTSPLAYED                                                    LAST




                            EXHIBIT NO. 28
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 159 of 178

                                       WC   48ll   South Congress LLG LLC Loan History
          Transaction Date               T[ansaction Type               Transaction Amount Balance after Transaction
            03.3',t.2017                  Loan Set Up - lnterest Rate @ 5.00%                   $      4,750,000.00
            05.'16.2017                  Regular Payment                $        31,314.90      $      4,739,035.10
            06.'t2.2017                  Regular Payment                $        31,314.90      $      4,727,850.58
            07.'t2.2017                  Regular Payment                $        31,314.90      $      4,715,969.80
            08.09.2017                   Regular Payment                $        31,314.90      $      4,704,686.51
            09.08.2017                   Regular Payment                $        31,314.90      $      4,693,350.41
                10.06.2017               Regular Payment                $        31,314.90      $      4,681,321.70
            't1.09.2017                  Regular Payment                $        31,314.90      $      4,669,881.44
            12.08.2017                   Regular Payment                $        31,314.90      $      4,657,757 .84
            01.09.20r8                   Regular Payment                $        31   ,314.90   $      4,646,220.80
            02.09.2019                   Regular Payment                $        31,314.90      $      4,634,636.42
            03.09.2018                   Regular Payment                $        31,314.90      $      4,621,098.21
            04.02.2018                       lnterest Rate Change to 5.75%
            04.09.2018                   Regular Payment                $        31,314.90      $      4,609,407.15
            05.09.2018                   Regular Payment                $        31,314.90      $      4,600,731.O2
            06.08.2018                   Regular Payment                $        31,314.90      $      4,591,884.08
            07.09.2018             Regular Payment - Auto Debit         $        31   ,314.90   $      4,582,269.15
            08.09.2018             Regular Payment - Auto Debit         $        3l,314.90      $      4,573,332.04
            09.09.2018             Regular Payment - Auto Debit         $        31,314.90      $      4,564,351.29
            10.09.2018             Regular Payment - Auto Debit         $        31,314.90      $      4,554,607.64
            11.09.2018             Regular Payment - Auto Debit         $        31,314.90      $      4,545,535.45
            't2.09.2018            Regular Payment - Auto Debit         $        31   ,314.90   $      4,535,702.87
            01.09.2019             Regular Payment - Auto Debit         $        3l,314.90      $      4,526,538.36
            02.09.2019             Regular Payment - Auto Deb¡t         $        3l,314.90      $      4,517,329.08
            03.09.2019             Regular Payment - Auto Debit         $        31,314.90      $      4,505,939.94
            03.31.20'19                      lnterest Rate Change to 6.50%
            04.09.2019             Regular Payment - Auto Debit         $        31,314.90      $      4,496,630.07
            05.09.2019             Regular Payment - Auto Debit         $        35,568.9s      $      4,485,5',17.51
            06.09.2019             Regular Payment - Auto Debit         $        35,568.95      $     4,475,113.28
            07.09.2019             Regular Payment - Auto Debit         $        35,568.95      $     4,463,452.47
            08.09.2019             Regular Payment - Auto Debit         $        35,568.95      $     4,452,524.22
            09.09.2019             Regular Payment - Auto Debit         $        35,568.95      $     4,441,535.64
            r   0.09.2019          Regular Payment - Auto Debit         $        35,568.95      $     4,429,695.45
            11.09.2019             Regular Payment - Auto Debit         $        35,568.95      $     4,418,580.84
            12.O9.2019             Regulâr Payment - Auto Debit         $       35,568.95
            12.09.2019          Regular Payment    - Reversal   (NSF)   $       (35,568.e5)     $     4,418,580.84
            12.17.2019                  Regular Payment                 $       35,568.95       $     4,406,6't8.01
            01.09.2020                  Regular Payment                 $       35,568.95
            01.09.2020          Regular Payment    - Reversal   (NSF)   $       (35,568.e5)     $     4,406,618.01
            0't.15.2020                 Regular Payment                 $       35,568.95       $     4,395,375.90
            0'1.15.2020                 Regular Payment                 $       35,568.95
            01.15.2020             Regular Payment     - Reversal       $       (35,568.e5)     $     4,395,375.90
            02.09.2020            Regular Payment - Auto Debit          $       35,568.95       $     4,384,0',t7.51
            03.09.2020            Regular Payment - Auto Debit          $       35,568.95
            03.09.2020          Regular Payment    - Reversal   (NSF)   $       (35,568.95)     $     4,384,017.51
            03.19.2020                  Regular Payment                 $       35,568.95       $     4,371,027 .45
            03.31.2020                       lnterest Rate Change lo 4.25%
            04.09.2019                  Regular Payment                 $       35,s68.95
           04.09.2019           Regular Payment    -   Reversal (NSF)   $       (35,568.e5)     $     4,371,027.45
           04-09.2019                   Regular Payment                 $       35,568.95
           04.09.2019           Regular Payment    -   Reversal (NSF)   $       (35,568.e5)     $     4,371,027 .45
           05.09.2020                   Regular Payment                 $       35,568.95
           05.09.2020           Regular Payment    - Reversal   (NSF)   $       (35,568.95)     $     4,371,O27 .45
           06.09.2020                   Regular Payment                 $       35,568.95
           06.09.2020           Regular Payment    -   Reversal (NSF)   $       (35,568.95)     $     4,371,027.45
           07.09.2020                   Regular Payment                 $       35,568.9s
           07.09.2020           Regular Payment    - Reversal   (NSF)   $       (35,568.e5)     $     4,371,027 .45
           08.03.2020        Regular Payment - Rent Payment (tenant)    $        2,812.35       $     4,371,O27 .45
                                                                                                                      '-··
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 160 of 178                           i:J


                                                ·v,;c   4811 SOll'fH   CONGRESS,   LLC


                                                                                Febrnary 25, 2020

              First State Bank Central Texas
              P. 0. Box 6136
              Temple, TX 76503-6136

               Bancorp South
                                                                                                                             ~:..
               6500 N Mopac, Suite 1101                                                                                      ''
                                                                                                                             I ~,i

               Austin, TX 78731
""'~           Attention: Vivienne Ngo
0
t':                      Re:   Notice of Updated Notice Address for Borrower and Guarantors
 0
ai                             Loan Ref. No.: 93300011364000
::....
.Q



--
""'Cll
Cll
Cl)
               To Whom It May Concern:
.E
"t:J           Please refer to that certain Loan Agreement ("Loan") dated as of March 31, 2017 between WC 4811
 Cll
.....
 c:            South Congress ("Bon-ower") and First State Bank Central Texas ("Lender"). Capitalized tenns used
 Cll
 II)           herein but not otherwise defined shall have the meanings ascribed to them in the Loan.
 ~
 Q..
.....          Each of the Borrower and the Guarantors hereby amends its notice address under the Loan Documents .
 c:
 Cll           Notices and communications to Bo!Tower and/or Guarantors, as applicable, should hereafter be sent to
 E             the following addresses in lieu of the addresses set forth 'therein:
 :::J
 <.>
 0
                                                        c/o World Class
                                                        814 Lavaca St.
                                                        Austin, Texas 78701
                                                        Attention: Natin Paul

                                                        with a copy to:

                                                        244 Fifth Avenue, Suite 2200
                                                        New York, NY 10001

                Should yourequire any additional infonnation or have any questions or concerns, please feel free to
                contact me at lthong@world-class.com.com or 512-327-3300.

                Thank you for your attention to this matter.


                                                               Sincerely,




                                                                Linda Thong, Special Counsel

 11111~11111111                                         EXHIBIT NO. 29                              EX. 29-001
 0000082064861936M01MEMOFILE
         20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 161 of 178
                                                                                                                    PAGE 1 OF 8
FEE   $66.25
      UPDATE                                       TAX CERTIFICATE                              REMIT CERT FEE TO:
                                                      DATA TRACE                                DATA TRACE
                                   10920 W. SAM HOUSTON PKWY N. SUITE 400                       P.O BOX 31001-2283
                                              HOUSTON~ TX. 77064                                PASADENA, CA 91110-2283
                                     PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                        BRANCH: DT
ORDER: 202001631         CLOSER: JPB                ORDER TYPE: A-2          SUBTYPE: R               DATE: 08/20/2020

                                              CAD ACCOUNT NUMBER SUMMARY
04-1405-0101-0000              04-1405-0102-0000                 04-1405-0103-0000              04-1405-0107-0000



                                                   SUMMARY OF ALL ACCOUNT(S)
                                                      SUMMARY OF CURRENT YEAR                    SUMMARY OF ALL TAXES DUE
                                                     TAX YEAR             BASE TAX            DUE 08/2020            DUE 09/2020
TRAVIS COUNTY                                            2019              16,072.81             19,126.64              19,287.37
CITY OF AUSTIN (TRAVIS CO                                2019              19,285.13             22,949.30              23,142.15
ISD - AUSTIN                                             2019              48,833.04             58,111.32              58,599.64
TRAVIS COUNTY HOSPITAL                                   2019                4,594.87             5,467.90               5,513.84
AUSTIN COMMUNITY COLLEGE                                 2019                4,565.58             5,433.04               5,478.69
TOTAL TAX                                                                  93,351.43            111,088.20             112,021.69

                         ********** COMMENTS ********** CAUTION ********** READ BEFORE CLOSING **********
CAD# 04-1405-0101-0000             - 2020 PROPOSED TOTAL VALUE: 1,624,898
                                     NO AG EXEMPTION FOUND ON ACCOUNT FOR TAX YEARS
                                     2007-2011.
CAD# 04-1405-0102-0000             - 2020 PROPOSED TOTAL VALUE: 1,480,455
                                     NO AG EXEMPTION FOUND ON ACCOUNT FOR TAX YEARS
                                     2007-2011.
CAD# 04-1405-0103-0000             - 2020 PROPOSED TOTAL VALUE: 966,744
                                     NO AG EXEMPTION FOUND ON ACCOUNT FOR TAX YEARS
                                     2007-2011.
CAD# 04-1405-0107-0000             - THIS PROPERTY MAY BE SUBJECT TO AG ROLLBACK TAXES
                                     FOR 2014 AND PRIOR YEARS


                                     2020 PROPOSED TOTAL VALUE: 280,223
                                     NO AG EXEMPTION FOUND ON ACCOUNT FOR TAX YEARS
                                     2007-2011.
TRAVIS COUNTY                      - EXEMPTS: HS-20%/5,000; O65-85,000; DIS-85,000
CITY OF AUSTIN (TRAVIS COU         - EXEMPTS: HS-10%/5000; O65-88,000; DIS-88,000
ISD - AUSTIN                       - EXEMPTS: HS-25,000; O65-35,000; DIS-25,000
TRAVIS COUNTY HOSPITAL             - EXEMPTS: HS-20%/5,000; O65-85,500; DIS-85,500
AUSTIN COMMUNITY COLLEGE           - EXEMPTS: HS-1%/5,000; O65-160,000; DIS-160,000




                                                      EXHIBIT NO. 30                                   EX. 30-001
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 162 of 178
                                                                                        PAGE 2 OF 8
                                                 TAX CERTIFICATE                                  REMIT CERT FEE TO:
                                                     DATA TRACE                                   DATA TRACE
                                   10920 W. SAM HOUSTON PKWY N. SUITE 400                         P.O BOX 31001-2283
                                              HOUSTON~ TX. 77064                                  PASADENA, CA 91110-2283
                                      PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                      BRANCH: DT
ORDER: 202001631          CLOSER: JPB             ORDER TYPE: A-2             SUBTYPE: R               DATE: 08/20/2020

                                                                                                                  01 02 03 2J 68
  CAD#           04-1405-0101-0000                                                                                         HE6/J01
DESC          ABS 8 SUR 20 DECKER I ACR 2.320 ABST/SUB ID A0008
ACREAGE       2.320
SITUS         4917 S CONGRESS AVE 02
MAIL          401 CONGRESS AVE 33RD FL AUSTIN TX 78701-3792
ASSESSED OWNER(S)                                                                                       2019 ASSESSED VALUES
              WC 4811 SOUTH CONGRESS LLC                                                   LAND                            757,944
                                                                                           IMPROVEMENT                     866,954
CLASS CODE F1 - COMMERCIAL IMPROVED                                                        TOTAL VALUE                    1,624,898
HIGH LIABILITY
                                                                                           TOTAL TAX RATE                2.1448660
                                                                                           TOTAL EST TAXES
                                                                                           W/O EXEMPT                     34851.88

                                                 TAX ENTITY INFORMATION
  TRAVIS COUNTY                                                               PAYMENTS AS OF                           07/13/2020
PO BOX 149328 AUSTIN, TX 78714-9328                                                               19 TAX RATE          0.3692930
PHONE 512-854-9473                                                                                W/O EXEMPT           6,000.63

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 171806                                          19           6,000.63           6,000.63           7,140.75           7,200.76
TS 08-20-20                                 SUBTOTAL              6,000.63          6,000.63           7,140.75            7,200.76
  CITY OF AUSTIN (TRAVIS COUNTY)                                              PAYMENTS AS OF                           07/13/2020
COLLECTED BY TRAVIS CO                                                                            19 TAX RATE          0.4431000
PHONE 512-854-9473                                                                                W/O EXEMPT           7,199.92

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 171806                                          19           7,199.92           7,199.92           8,567.90           8,639.90
TS 08-20-20                                 SUBTOTAL              7,199.92          7,199.92           8,567.90            8,639.90
  ISD - AUSTIN                                                                PAYMENTS AS OF                           07/13/2020
COLL BY TRAVIS COUNTY                                                                             19 TAX RATE          1.1220000
PHONE 512-854-9473                                                                                W/O EXEMPT           18,231.36

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 171806                                          19          18,231.36          18,231.36          21,695.32          21,877.63
TS 08-20-20                                 SUBTOTAL            18,231.36          18,231.36          21,695.32           21,877.63
  TRAVIS COUNTY HOSPITAL                                                      PAYMENTS AS OF                           07/13/2020
COLLECTED BY TRAVIS CO                                                                            19 TAX RATE          0.1055730
PHONE 512-854-9473                                                                                W/O EXEMPT           1,715.45

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 171806                                          19           1,715.45           1,715.45           2,041.39           2,058.54
TS 08-20-20                                 SUBTOTAL              1,715.45          1,715.45           2,041.39            2,058.54
  AUSTIN COMMUNITY COLLEGE                                                    PAYMENTS AS OF                           07/13/2020
COLLECTED BY TRAVIS CO                                                                            19 TAX RATE          0.1049000
PHONE 512-854-9473                                                                                W/O EXEMPT           1,704.52

EXEMPTIONS NONE                                     EXHIBITBASE
                                                    YR      NO. TAX
                                                                30                BASE DUE          DUE EX.  30-002DUE 09/2020
                                                                                                        08/2020
AC# 17180620-11105-tmd   Doc#5-9 Filed 10/09/20
                                             19 Entered 10/09/20 15:04:21
                                                      1,704.52       1,704.52 TAB 8 Pg  163 of 178
                                                                                     2,028.38        2,045.42
TS 08-20-20                            SUBTOTAL         1,704.52      1,704.52       2,028.38        2,045.42




                                             EXHIBIT NO. 30                          EX. 30-003
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 164 of 178
                                                                                        PAGE 3 OF 8
                                                 TAX CERTIFICATE                                      REMIT CERT FEE TO:
                                                     DATA TRACE                                       DATA TRACE
                                    10920 W. SAM HOUSTON PKWY N. SUITE 400                            P.O BOX 31001-2283
                                              HOUSTON~ TX. 77064                                      PASADENA, CA 91110-2283
                                      PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                      BRANCH: DT
ORDER: 202001631           CLOSER: JPB            ORDER TYPE: A-2             SUBTYPE: R                   DATE: 08/20/2020

                                            SUMMARY OF ACCOUNT 04-1405-0101-0000
                                                   TAX YEAR              BASE TAX                   DUE 08/2020            DUE 09/2020
TRAVIS COUNTY                                            2019                 6,000.63                 7,140.75                7,200.76
CITY OF AUSTIN (TRAVIS CO                                2019                 7,199.92                 8,567.90                8,639.90
ISD - AUSTIN                                             2019                18,231.36                21,695.32               21,877.63
TRAVIS COUNTY HOSPITAL                                   2019                 1,715.45                 2,041.39                2,058.54
AUSTIN COMMUNITY COLLEGE                                 2019                 1,704.52                 2,028.38                2,045.42
TOTAL TAX                                                                    34,851.88                41,473.74               41,822.25

                                                                                                                      01 02 03 2J 68
  CAD#            04-1405-0102-0000                                                                                            HE6/J01
DESC           ABS 8 SUR 20 DECKER I ACR 5.6839 ABST/SUB ID A0008
ACREAGE        5.683
SITUS          4917 S CONGRESS AVE 02
MAIL           401 CONGRESS AVE 33RD FL AUSTIN TX 78701-3792
ASSESSED OWNER(S)                                                                                           2019 ASSESSED VALUES
               WC 4811 SOUTH CONGRESS LLC                                                     LAND                            1,449,120
                                                                                              IMPROVEMENT                        31,335
CLASS CODE F1 - COMMERCIAL IMPROVED                                                           TOTAL VALUE                     1,480,455
HIGH LIABILITY
                                                                                              TOTAL TAX RATE                 2.1448660
                                                                                              TOTAL EST TAXES
                                                                                              W/O EXEMPT                      31753.79

                                                 TAX ENTITY INFORMATION
  TRAVIS COUNTY                                                                PAYMENTS AS OF                              07/13/2020
PO BOX 149328 AUSTIN, TX 78714-9328                                                                   19 TAX RATE          0.3692930
PHONE 512-854-9473                                                                                    W/O EXEMPT           5,467.22
EXEMPTIONS NONE                                     YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171807                                          19            5,467.22            5,467.22             6,505.99           6,560.66
TS 08-20-20                                  SUBTOTAL            5,467.22                5,467.22          6,505.99            6,560.66
  CITY OF AUSTIN (TRAVIS COUNTY)                                               PAYMENTS AS OF                              07/13/2020
COLLECTED BY TRAVIS CO                                                                                19 TAX RATE          0.4431000
PHONE 512-854-9473                                                                                    W/O EXEMPT           6,559.90

EXEMPTIONS NONE                                     YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171807                                          19            6,559.90            6,559.90             7,806.28           7,871.88
TS 08-20-20                                  SUBTOTAL            6,559.90                6,559.90          7,806.28            7,871.88
  ISD - AUSTIN                                                                 PAYMENTS AS OF                              07/13/2020
COLL BY TRAVIS COUNTY                                                                                 19 TAX RATE          1.1220000
PHONE 512-854-9473                                                                                    W/O EXEMPT           16,610.71

EXEMPTIONS NONE                                     YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171807                                          19           16,610.71           16,610.71            19,766.74          19,932.85
TS 08-20-20                                  SUBTOTAL           16,610.71            16,610.71            19,766.74           19,932.85


                                                     EXHIBIT NO. 30                                         EX. 30-004
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 165 of 178
                                                                                        PAGE 4 OF 8
                                                 TAX CERTIFICATE                                      REMIT CERT FEE TO:
                                                     DATA TRACE                                       DATA TRACE
                                    10920 W. SAM HOUSTON PKWY N. SUITE 400                            P.O BOX 31001-2283
                                              HOUSTON~ TX. 77064                                      PASADENA, CA 91110-2283
                                      PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                      BRANCH: DT
ORDER: 202001631           CLOSER: JPB            ORDER TYPE: A-2             SUBTYPE: R                   DATE: 08/20/2020

  TRAVIS COUNTY HOSPITAL                                                       PAYMENTS AS OF                              07/13/2020
COLLECTED BY TRAVIS CO                                                                                19 TAX RATE          0.1055730
PHONE 512-854-9473                                                                                    W/O EXEMPT           1,562.96

EXEMPTIONS NONE                                     YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171807                                          19            1,562.96            1,562.96             1,859.92           1,875.55
TS 08-20-20                                  SUBTOTAL             1,562.96               1,562.96          1,859.92            1,875.55
  AUSTIN COMMUNITY COLLEGE                                                     PAYMENTS AS OF                              07/13/2020
COLLECTED BY TRAVIS CO                                                                                19 TAX RATE          0.1049000
PHONE 512-854-9473                                                                                    W/O EXEMPT           1,553.00

EXEMPTIONS NONE                                     YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171807                                          19            1,553.00            1,553.00             1,848.07           1,863.60
TS 08-20-20                                  SUBTOTAL             1,553.00               1,553.00          1,848.07            1,863.60
                                            SUMMARY OF ACCOUNT 04-1405-0102-0000
                                                   TAX YEAR              BASE TAX                   DUE 08/2020            DUE 09/2020
TRAVIS COUNTY                                            2019                 5,467.22                 6,505.99                6,560.66
CITY OF AUSTIN (TRAVIS CO                                2019                 6,559.90                 7,806.28                7,871.88
ISD - AUSTIN                                             2019                16,610.71                19,766.74               19,932.85
TRAVIS COUNTY HOSPITAL                                   2019                 1,562.96                 1,859.92                1,875.55
AUSTIN COMMUNITY COLLEGE                                 2019                 1,553.00                 1,848.07                1,863.60
TOTAL TAX                                                                    31,753.79                37,787.00               38,104.54

                                                                                                                      01 02 03 2J 68
  CAD#            04-1405-0103-0000                                                                                            HE6/J01
DESC           ABS 8 SUR 20 DECKER I ACR 4.32 ABST/SUB ID A0008
ACREAGE        4.320
SITUS          4811 S CONGRESS AVE 02
MAIL           401 CONGRESS AVE 33RD FL AUSTIN TX 78701-3792
ASSESSED OWNER(S)                                                                                           2019 ASSESSED VALUES
               WC 4811 SOUTH CONGRESS LLC                                                     LAND                             952,656
                                                                                              IMPROVEMENT                        14,088
CLASS CODE F1 - COMMERCIAL IMPROVED                                                           TOTAL VALUE                      966,744
                                                                                              TOTAL TAX RATE                 2.1448660
                                                                                              TOTAL EST TAXES
                                                                                              W/O EXEMPT                      20735.36

                                                 TAX ENTITY INFORMATION
  TRAVIS COUNTY                                                                PAYMENTS AS OF                              07/13/2020
PO BOX 149328 AUSTIN, TX 78714-9328                                                                   19 TAX RATE          0.3692930
PHONE 512-854-9473                                                                                    W/O EXEMPT           3,570.12

EXEMPTIONS NONE                                     YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171808                                          19            3,570.12            3,570.12             4,248.44           4,284.14
TS 08-20-20                                  SUBTOTAL             3,570.12               3,570.12          4,248.44            4,284.14




                                                     EXHIBIT NO. 30                                         EX. 30-005
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 166 of 178
                                                                                        PAGE 5 OF 8
                                              TAX CERTIFICATE                                      REMIT CERT FEE TO:
                                                  DATA TRACE                                       DATA TRACE
                                10920 W. SAM HOUSTON PKWY N. SUITE 400                             P.O BOX 31001-2283
                                           HOUSTON~ TX. 77064                                      PASADENA, CA 91110-2283
                                   PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                   BRANCH: DT
ORDER: 202001631        CLOSER: JPB            ORDER TYPE: A-2             SUBTYPE: R                   DATE: 08/20/2020

  CITY OF AUSTIN (TRAVIS COUNTY)                                            PAYMENTS AS OF                              07/13/2020
COLLECTED BY TRAVIS CO                                                                             19 TAX RATE          0.4431000
PHONE 512-854-9473                                                                                 W/O EXEMPT           4,283.64

EXEMPTIONS NONE                                  YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171808                                       19            4,283.64            4,283.64             5,097.53           5,140.37
TS 08-20-20                              SUBTOTAL             4,283.64                4,283.64          5,097.53            5,140.37
  ISD - AUSTIN                                                              PAYMENTS AS OF                              07/13/2020
COLL BY TRAVIS COUNTY                                                                              19 TAX RATE          1.1220000
PHONE 512-854-9473                                                                                 W/O EXEMPT           10,846.87

EXEMPTIONS NONE                                  YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171808                                       19           10,846.87           10,846.87            12,907.78          13,016.24
TS 08-20-20                              SUBTOTAL            10,846.87            10,846.87            12,907.78           13,016.24
  TRAVIS COUNTY HOSPITAL                                                    PAYMENTS AS OF                              07/13/2020
COLLECTED BY TRAVIS CO                                                                             19 TAX RATE          0.1055730
PHONE 512-854-9473                                                                                 W/O EXEMPT           1,020.62
EXEMPTIONS NONE                                  YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171808                                       19            1,020.62            1,020.62             1,214.54           1,224.74
TS 08-20-20                              SUBTOTAL             1,020.62                1,020.62          1,214.54            1,224.74
  AUSTIN COMMUNITY COLLEGE                                                  PAYMENTS AS OF                              07/13/2020
COLLECTED BY TRAVIS CO                                                                             19 TAX RATE          0.1049000
PHONE 512-854-9473                                                                                 W/O EXEMPT           1,014.11

EXEMPTIONS NONE                                  YR          BASE TAX            BASE DUE            DUE 08/2020        DUE 09/2020
AC# 171808                                       19            1,014.11            1,014.11             1,206.79           1,216.93
TS 08-20-20                              SUBTOTAL             1,014.11                1,014.11          1,206.79            1,216.93
                                        SUMMARY OF ACCOUNT 04-1405-0103-0000
                                                TAX YEAR              BASE TAX                   DUE 08/2020            DUE 09/2020
TRAVIS COUNTY                                         2019                 3,570.12                 4,248.44                4,284.14
CITY OF AUSTIN (TRAVIS CO                             2019                 4,283.64                 5,097.53                5,140.37
ISD - AUSTIN                                          2019                10,846.87                12,907.78               13,016.24
TRAVIS COUNTY HOSPITAL                                2019                 1,020.62                 1,214.54                1,224.74
AUSTIN COMMUNITY COLLEGE                              2019                 1,014.11                 1,206.79                1,216.93
TOTAL TAX                                                                 20,735.36                24,675.08               24,882.42




                                                  EXHIBIT NO. 30                                         EX. 30-006
          20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 167 of 178
                                                                                        PAGE 6 OF 8
                                                 TAX CERTIFICATE                                  REMIT CERT FEE TO:
                                                     DATA TRACE                                   DATA TRACE
                                   10920 W. SAM HOUSTON PKWY N. SUITE 400                         P.O BOX 31001-2283
                                              HOUSTON~ TX. 77064                                  PASADENA, CA 91110-2283
                                      PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                      BRANCH: DT
ORDER: 202001631          CLOSER: JPB             ORDER TYPE: A-2             SUBTYPE: R               DATE: 08/20/2020

                                                                                                                  01 02 03 2J 68
  CAD#           04-1405-0107-0000                                                                                         HE6/J01
DESC          ABS 8 SUR 20 DECKER I ACR 2.620 ABST/SUB ID A0008
ACREAGE       2.620
SITUS         5001 WASSON RD 02
MAIL          401 CONGRESS AVE 33RD FL AUSTIN TX 78701-3792
ASSESSED OWNER(S)                                                                                       2019 ASSESSED VALUES
              WC 4811 SOUTH CONGRESS LLC                                                   LAND                            104,800
                                                                                           IMPROVEMENT                     175,423
CLASS CODE A1 - SINGLE FAMILY RESIDENCE                                                    TOTAL VALUE                     280,223
                                                                                           TOTAL TAX RATE                2.1448660
                                                                                           TOTAL EST TAXES
                                                                                           W/O EXEMPT                      6010.40

                                                 TAX ENTITY INFORMATION
  TRAVIS COUNTY                                                               PAYMENTS AS OF                           07/13/2020
PO BOX 149328 AUSTIN, TX 78714-9328                                                               19 TAX RATE          0.3692930
PHONE 512-854-9473                                                                                W/O EXEMPT           1,034.84

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 599136                                          19           1,034.84           1,034.84           1,231.46           1,241.81
TS 08-20-20                                 SUBTOTAL              1,034.84          1,034.84           1,231.46            1,241.81
  CITY OF AUSTIN (TRAVIS COUNTY)                                              PAYMENTS AS OF                           07/13/2020
COLLECTED BY TRAVIS CO                                                                            19 TAX RATE          0.4431000
PHONE 512-854-9473                                                                                W/O EXEMPT           1,241.67
EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 599136                                          19           1,241.67           1,241.67           1,477.59           1,490.00
TS 08-20-20                                 SUBTOTAL              1,241.67          1,241.67           1,477.59            1,490.00
  ISD - AUSTIN                                                                PAYMENTS AS OF                           07/13/2020
COLL BY TRAVIS COUNTY                                                                             19 TAX RATE          1.1220000
PHONE 512-854-9473                                                                                W/O EXEMPT           3,144.10

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 599136                                          19           3,144.10           3,144.10           3,741.48           3,772.92
TS 08-20-20                                 SUBTOTAL              3,144.10          3,144.10           3,741.48            3,772.92
  TRAVIS COUNTY HOSPITAL                                                      PAYMENTS AS OF                           07/13/2020
COLLECTED BY TRAVIS CO                                                                            19 TAX RATE          0.1055730
PHONE 512-854-9473                                                                                W/O EXEMPT           295.84

EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 599136                                          19            295.84             295.84              352.05             355.01
TS 08-20-20                                 SUBTOTAL               295.84            295.84              352.05                 355.01
  AUSTIN COMMUNITY COLLEGE                                                    PAYMENTS AS OF                           07/13/2020
COLLECTED BY TRAVIS CO                                                                            19 TAX RATE          0.1049000
PHONE 512-854-9473                                                                                W/O EXEMPT           293.95
EXEMPTIONS NONE                                     YR         BASE TAX           BASE DUE          DUE 08/2020        DUE 09/2020
AC# 599136                                          19            293.95             293.95              349.80             352.74
                                                     EXHIBIT NO. 30                                     EX. 30-007
TS 08-20-20                                 SUBTOTAL               293.95            293.95              349.80                 352.74
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 168 of 178




                                 EXHIBIT NO. 30                      EX. 30-008
             20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 169 of 178
                                                                                           PAGE 7 OF 8
                                                                     TAX CERTIFICATE                                                REMIT CERT FEE TO:
                                                                          DATA TRACE                                                DATA TRACE
                                                10920 W. SAM HOUSTON PKWY N. SUITE 400                                              P.O BOX 31001-2283
                                                                HOUSTON~ TX. 77064                                                  PASADENA, CA 91110-2283
                                                    PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                                          BRANCH: DT
ORDER: 202001631                   CLOSER: JPB                        ORDER TYPE: A-2                    SUBTYPE: R                         DATE: 08/20/2020

                                                            SUMMARY OF ACCOUNT 04-1405-0107-0000
                                                                       TAX YEAR                      BASE TAX                    DUE 08/2020                  DUE 09/2020
TRAVIS COUNTY                                                                  2019                     1,034.84                      1,231.46                      1,241.81
CITY OF AUSTIN (TRAVIS CO                                                      2019                     1,241.67                      1,477.59                      1,490.00
ISD - AUSTIN                                                                   2019                     3,144.10                      3,741.48                      3,772.92
TRAVIS COUNTY HOSPITAL                                                         2019                        295.84                       352.05                        355.01
AUSTIN COMMUNITY COLLEGE                                                       2019                        293.95                       349.80                        352.74
TOTAL TAX                                                                                               6,010.40                      7,152.38                      7,212.48


                                                         CONDITIONS, DISCLAIMERS AND EXCLUSIONS

This Tax Certificate/Tax Order Report does not constitute a report on or certification of: (1) mineral (productive and/or non-productive) taxes or leases; (2) personal
property taxes; or (3) other non ad valorem taxes (such as paving liens, stand-by charges or maintenance assessments).


Data Trace Information Services LLC ("Data Trace") may have warranted the accuracy of this Tax Certificate/Tax Order Report to its customer (the "Data Trace Customer")
pursuant to the terms and conditions of a written tax service agreement between Data Trace and said Data Trace Customer (the "Tax Service Agreement"). Any such
warranty (hereinafter, "Data Trace Customer Warranty") does not: (a) extend to a third party bearer of this Tax Certificate/Tax Order Report; (b) cover any changes made
to the records of the taxing authority after the "payments as of," "paid," or "payment" dates delineated above; and (c) cover any invalid tax information shown on the
records of the taxing authority or resulting from an error by the Data Trace Customer (including, without limitation, submission of incorrect property information by said Data
Trace Customer). DATA TRACE MAKES NO WARRANTIES (EXPRESS OR IMPLIED) WITH RESPECT TO THIS TAX CERTIFICATE/TAX ORDER REPORT OTHER THAN (WHERE
APPLICABLE) THE DATA TRACE CUSTOMER WARRANTY. Any and all claims under a Data Trace Customer Warranty must be submitted to Data Trace by the
corresponding Data Trace Customer and are subject to the terms and conditions set forth in the pertinent Tax Service Agreement (including, without limitation, the filing
deadlines applicable to such claims). In some jurisdictions Data Trace's validation of a Tax Certificate/Tax Order Report is required to activate a Data Trace Customer
Warranty.
                                                                                                                                                   PRINTED BY HE6/J01




                                                                         EXHIBIT NO. 30                                                      EX. 30-009
             20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 170 of 178
                                                                                           PAGE 8 OF 8
                                                                     HOA CERTIFICATE                                                REMIT CERT FEE TO:
                                                                          DATA TRACE                                                DATA TRACE
                                                 10920 W. SAM HOUSTON PKWY N. SUITE 400                                             P.O BOX 31001-2283
                                                                 HOUSTON~ TX. 77064                                                 PASADENA, CA 91110-2283
                                                    PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                                          BRANCH: DT
ORDER: 202001631                   CLOSER: JPB                        ORDER TYPE: A-2                    SUBTYPE: R                          DATE: 08/20/2020

SELLER           *
BUYER
COUNTY           TRAVIS
SUBD NAME / BLK A A ACREAGE ACCOUNT
   NO MAINTENANCE ASSESSED
                                                  *** THIS SUBDIVISION IS NOT ASSESSED BY AN HOA ***
                                                             SUMMARY OF ACCOUNT 04-1405-0102-0000

DESC                               ABS 8 SUR 20 DECKER I ACR 5.6839 ABST/SUB ID A0008
SITUS                              4917 S CONGRESS AVE 02

EXAMINER TR4/JDC 07/20/2005                                                                              CONTACTED
                                                             SUMMARY OF ACCOUNT 04-1405-0103-0000

DESC                               ABS 8 SUR 20 DECKER I ACR 4.32 ABST/SUB ID A0008
SITUS                              4811 S CONGRESS AVE 02

SUBD NAME / BLK ABS 8 SUR 20 DECKER I
   NO HOA FOUND FOR ABS 8 SUR 20 DECKER I
                                                    *** OUR RESEARCH DOES NOT INDICATE THE EXISTENCE OF AN ***
                                                    *** HOA. PLEASE VERIFY WITH YOUR TITLE REPORT. IF AN ***
                                                    *** HOA IS KNOWN, PLEASE CONTACT YOUR TAX SERVICE ***
                                                             SUMMARY OF ACCOUNT 04-1405-0101-0000

DESC                               ABS 8 SUR 20 DECKER I ACR 2.320 ABST/SUB ID A0008
SITUS                              4917 S CONGRESS AVE 02

                                                             SUMMARY OF ACCOUNT 04-1405-0107-0000

DESC                               ABS 8 SUR 20 DECKER I ACR 2.620 ABST/SUB ID A0008
SITUS                              5001 WASSON RD 02


                                                         CONDITIONS, DISCLAIMERS AND EXCLUSIONS

This HOA Certificate does not constitute a report on or certification of: (1) mineral (productive and/or non-productive) taxes or leases; (2) personal property taxes; or (3)
other non ad valorem taxes (such as paving liens, stand-by charges or maintenance assessments).


Data Trace Information Services LLC ("Data Trace") may have warranted the accuracy of this HOA Certificate to its customer (the "Data Trace Customer") pursuant to the
terms and conditions of a written tax service agreement between Data Trace and said Data Trace Customer (the "Tax Service Agreement"). Any such warranty
(hereinafter, "Data Trace Customer Warranty") does not: (a) extend to a third party bearer of this HOA Certificate; (b) cover any changes made to the records of the
association or other assessment authority after the "payments as of," "paid," or "payment" dates delineated above; and (c) cover any invalid assessment information
shown on the records of the association or other assessment authority authority or resulting from an error by the Data Trace Customer (including, without limitation,
submission of incorrect property information by said Data Trace Customer). DATA TRACE MAKES NO WARRANTIES (EXPRESS OR IMPLIED) WITH RESPECT TO THIS HOA
CERTIFICATE OTHER THAN (WHERE APPLICABLE) THE DATA TRACE CUSTOMER WARRANTY. Any and all claims under a Data Trace Customer Warranty must be
submitted to Data Trace by the corresponding Data Trace Customer and are subject to the terms and conditions set forth in the pertinent Tax Service Agreement (including,
without limitation, the filing deadlines applicable to such claims). In some jurisdictions Data Trace's validation of a HOA Certificate is required to activate a Data Trace
Customer Warranty.




                                                                          EXHIBIT NO. 30                                                     EX. 30-010
         20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 171 of 178



                                                                           T. 713.220.9165
                                                                           F. 713.223.9319
                                                                           mdurrschmidt@hirschwest.com




                                                July 6, 2020


                                                   Via CMRRR: 9414 7266 9904 2167 5066 80
                                                                    and First Class U.S. Mail


          WC 4811 South Congress, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          Re:        Promissory Note (the “Note”) dated March 31, 2017 in the original
                     principal sum of $4,745,000 executed by WC 4811 South Congress, LLC
                     (“Maker” or “Borrower”) and payable to BancorpSouth Bank, as
                     successor by merger to First State Bank Central Texas, secured by a Deed
                     of Trust, Security Agreement and Financing Statement dated March 31,
                     2017 on 14.993 acres of land, more or less, out of the Isaac Decker League
                     Survey No. 20, Abstract No. 8, in Travis County, Texas (the “Collateral” or
                     the “Property”) and guaranteed by Natin Paul and World Class Capital
                     Group, LLC (collectively the “Guarantors”).

          Dear Sir or Madam:

               As you know, this law firm represents BancorpSouth Bank, successor by
          merger to First State Bank Central Texas (the “Bank”) in connection with the
          above-referenced Note. As you also know, the Note is delinquent.

                 Pursuant to the Deed of Trust, the Borrower may collect rents until the
          Borrower receives a notice of default from the Bank. The Bank has provided
          notice to Borrower of its default under the Note by letter dated July 2, 2020.
          The Bank hereby notifies Borrower to not collect rents from any tenant or
          lessee on the Property. Any rents collected by Borrower must be held in kind
          and remitted to Bill Babineaux of BancorpSouth Bank at 315 Settlers Trace
          Blvd., Lafayette, Louisiana 70508.




20170804.20190907/3743901.1
                                               EXHIBIT NO. 31                         EX. 31-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 172 of 178

WC 4811 South Congress, LLC
July 6, 2020
Page 2


      In accordance with the obligations of the Borrower under the Deed of
Trust, please provide us with copies of the lease for every tenant or lessee
occupying a rental space on the Property and the rent roll for the Property.


                                           Sincerely,

                                           HIRSCH & WESTHEIMER, P.C.



                                           By:/s/ Michael J. Durrschmidt
                                              Michael J. Durrschmidt


cc:       Natin Paul
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul
         Via CMRRR: 9414 7266 9904 2167 5065 67

          World Class Capital Group, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul
         Via CMRRR: 9414 7266 9904 2167 5066 42

          Linda Thong
          World Class
          244 Fifth Avenue, Suite 2200
          New York, New York 10001
          Via CMRRR: 9414 7266 9904 2167 5067 03

          Maryann Norwood
          World Class
          814 Lavaca St.
          Austin, Texas 78701
          Via email: mnorwood@world-class.com




20170804.20190907/3743901.1
                                  EXHIBIT NO. 31                       EX. 31-002
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 173 of 178




September 9, 2020


WC 4811 South Congress, LLC                                   Mr. Natin Paul
c/o World Class                                               c/o World Class
814 Lavaca St.                                                814 Lavaca St.
Austin, Texas 78701                                           Austin, Texas 78701
Attn: Natin Paul                                              Certified Mail RRR # 9414726699042147947601
                                                                                   _____________________
                     9414726699042147947403
Certified Mail RRR # _____________________                    First Class Mail
And First Class Mail

World Class Capital Group, LLC                                World Class
814 Lavaca St.                                                244 Fifth Avenue, Suite 2200
Austin, Texas 78701                                           New York, New York 10001
Attn: Natin Paul                                              Attn: Linda Thong
Certified Mail RRR # 9414726699042147947595
                     _____________________                    Certified Mail RRR # 9414726699042147947618
                                                                                   _____________________
And First Class Mail                                          First Class Mail

Mr. Brian Elliott                                             Ms. Maryann Norwood
World Class Global Business Services                          World Class
814 Lavaca St.                                                814 Lavaca St.
Austin, Texas 78701                                           Austin, Texas 78701
Via email: belliott@world-class.com                           Via email: mnorwood@world-class.com


                        NOTICE DEMANDING RENT AND RENT PROCEEDS

Ladies and Gentlemen:

As you are aware, this law firm represents 4811 SoCo, L.P., successor by assignment to
BancorpSouth Bank, successor by merger to First State Bank Central Texas (the “Lender”) in
connection with the below-referenced Note 1. You were notified by letters dated July 6, 2020, July
23, 2020 and again August 17, 2020 by the law firm Hirsch & Westheimer, P.C. that you may not
collect rents from any tenant or lessee on the Mortgaged Property and any rents collected by you
must be held in kind and remitted to Lender.

1  Promissory Note (the “Note”) dated March 31, 2017 in the original principal sum of $4,745,000 executed by WC
4811 South Congress, LLC (“Maker” or “Borrower”) and payable to BancorpSouth Bank, as successor by merger to
First State Bank Central Texas, secured by a Deed of Trust, Security Agreement and Financing Statement dated
March 31, 2017 (the “Deed of Trust”) on 14.993 acres of land, more or less, out of the Isaac Decker League Survey
No. 20, Abstract No. 8, in Travis County, Texas (the “Collateral” or the “Mortgaged Property”) and guaranteed by
Natin Paul and World Class Capital Group, LLC (collectively the “Guarantors”).




Christopher L. Dodson     T: +1.713.221.1373         F: +1.800.404.3970
Partner                   711 Louisiana Street, Suite 2300, Houston, Texas 77002-2770
                          chris.dodson@bracewell.com           bracewell.com



                                       EXHIBIT NO. 32
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 174 of 178




September 9, 2020
Page 2



This notice serves as a reminder that you may not collect any rents from any tenant or lessee of
the Mortgaged Property. In addition, we request an accounting of any rents you have collected
from any tenant or lessee on the Mortgaged Property from July 6, 2020 to the current date and
request that you immediately remit such rents to Lender at the address provided below.

Further, you have not provided Lender with copies of the lease for every tenant or lessee occupying
a rental space on the Mortgaged Property and the current rent roll for the Mortgaged Property.
These documents have been requested in each of the letters referenced herein and to date you have
failed to provide them.

Pursuant to the terms of the Deed of Trust, you are hereby again directed to provide us with copies
of the lease for every tenant or lessee occupying rental space on the Mortgaged Property and the
current rent roll for the Mortgaged Property, and to deliver all rents and proceeds of any rents you
receive concerning the Mortgaged Property to Lender at the address below.

The Lender expressly reserves all of its rights and remedies relating to the Note, Deed of Trust, or
any of the loan document executed in connection therewith (collectively, together with the Note
and Deed of Trust, the “Loan Documents”). Neither this notice nor any past, present, or future
action, inaction, or discussions by the Lender has been intended or shall constitute: (a) a waiver or
relinquishment of, or an agreement to delay or refrain from exercising, any rights or remedies
provided for by law or in the Loan Documents, (b) an election of remedies, (c) an agreement to
engage in negotiating, or to obtain approval for, any proposal for refinancing or renewal of the
Note, or (d) an agreement relating to any other matter not expressly addressed herein. This notice
and any notices previously sent by the Lender should not be construed as requiring Lender to give
any notice not expressly required by the Loan Documents, or applicable law.

This notice is not intended to advise you of your legal rights and obligations. You should obtain
counsel of your choice to discuss your legal rights and obligations.




AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 175 of 178




September 9, 2020
Page 3


Very truly yours,

BRACEWELL LLP




Christopher L. Dodson

ADDRESS FOR DELIVERY OF RENTAL
PAYMENTS EFFECTIVE IMMEDIATELY:

500 West 2nd Street, #1900
Austin, Texas 78701



cc:      Mr. Mark Riley
         (Via electronic mail: Mark.Riley@Riley-CPA-Law.com )

         4811 SoCo, L.P.
         (Via electronic mail )




AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 176 of 178




                                             Delaware                                         Page 1

                                                         The First State



               I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

      DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

      COPY OF THE CERTIFICATE OF LIMITED PARTNERSHIP OF “4811 SOCO,

      L.P.”, FILED IN THIS OFFICE ON THE FIRST DAY OF JUNE, A.D.

      2020, AT 6:34 O`CLOCK P.M.




  7996168 8100                                                                Authentication: 203030188
  SR# 20205401446                                                                         Date: 06-02-20
  You may verify this certificate online at corp.delaware.gov/authver.shtml

                                                   EXHIBIT NO. 33                    EX. 33-001
20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 177 of 178




                                 EXHIBIT NO. 33                      EX. 33-002
  20-11105-tmd Doc#5-9 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 8 Pg 178 of 178

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Diana Alday on behalf of W Benesh
Bar No. 2132050
diana.alday@bracewell.com
Envelope ID: 46074317
Status as of 9/11/2020 1:21 PM CST

Associated Case Party: WC 4811 South Congress, LLC

Name                 BarNumber   Email                         TimestampSubmitted      Status

Manfred Sternberg                manfred@msternberg.com        9/9/2020 11:49:15 AM    SENT



Associated Case Party: 4811 Soco, LP

Name                    BarNumber    Email                          TimestampSubmitted         Status

Christopher L.Dodson                 chris.dodson@bracewell.com     9/9/2020 11:49:15 AM       SENT

W. Stephen Benesh                    steve.benesh@bracewell.com 9/9/2020 11:49:15 AM           SENT

Jaclyn Carr                          jaclyn.carr@bracewell.com      9/9/2020 11:49:15 AM       SENT

Robert P.Grattan                     bob.grattan@bracewell.com      9/9/2020 11:49:15 AM       SENT



Associated Case Party: BancorpSouth Bank

Name               BarNumber Email                         TimestampSubmitted         Status

Brian Buescher               bbuescher@hirschwest.com 9/9/2020 11:49:15 AM            SENT



Case Contacts

Name                    BarNumber    Email                            TimestampSubmitted        Status

Dana LKirkpatrick                    dana@msternberg.com              9/9/2020 11:49:15 AM      SENT

Christopher L.Dodson                 chris.dodson@bracewell.com       9/9/2020 11:49:15 AM      SENT

Mark Riley                           riley@riley-cpa-law.com          9/9/2020 11:49:15 AM      SENT

Michael J.Durrschmidt                mdurrschmidt@hirschwest.com 9/9/2020 11:49:15 AM           SENT
